                                                                          Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 1 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                             April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Major Non-Conformities)
                                                                                                                                                                                                                                                 Status of
               Location                                                                                                                                                                                                                        Corrective &
                Name                                                                                                                                                                                                                            Preventive
             (Audit Date)            ECP Section                                              Final Audit Finding                                                          Corrective & Preventive Action Plan                                  Action Plan
    1.         Carnival          ECP Section VIII B.2.g        In the garbage handling room, the food waste containers had other items such         Root Cause Analysis indicates a lack of oversight by team members working in the         Closed
                Elation                                        as plastic straws, plastic wrap, aluminum butter wrappers, wooden stir sticks        area. No adequate supervision. Retraining will be conducted with all team
             (12.16.2018)                                      and other miscellaneous items mixed in the food waste that was processed             members. Supervision in respective areas will be reinforced on board, and
                                                               through the pulpers and into the food waste tanks, ready to be discharged while      additional spot checks will be conducted by the Environmental Officer to ensure
                                                               at sea. The Food Waste tank was discharged to sea on 16 December 2018, with          compliance. 1. Environmental ops and Food ops to review the current
                                                               no verified documentation of the removal of items noted above. The TPA noted         process/cycle of waste segregation and come up with recommendations to improve
                                                               the issue to the EO.                                                                 if needed. The review shall include a study on the efficiency of current supervision
                                                                                                                                                    and logging requirements. 2. CCL OLTM to look into the effectiveness of training
                                                                                                                                                    materials/ready references/posters currently in use to highlight waste segregation
                                                                                                                                                    and revise if necessary 3. Access the feasibility to Install CCTV cameras over
                                                                                                                                                    pulper/garbage room chutes around the ship.
    2.      MS Maasdam                     N/A                 Incident date: 11/20/18: “While the ship was alongside in Suva, Fiji, traces of      Root Cause Analysis indicated from the investigation it was determined that the          Pending
            (03.06.2019)                                       oil were found in a ballast water tank during a monthly inspection of the ballast    ship personnel followed the AMOS work orders and planned monthly inspection of           Verification
                                                               water tanks. The tank was empty and contained residual water with HFO                the ballast water tanks correctly. The monthly inspection work orders in AMOS
                                                               contamination evident on the tank bulkheads. No immediate structural                 were assigned to 1P and 1S and not 1C, which is where the crack initiated. These
                                                               damage, cracks or pinholes were found in the tank. The remaining tanks and           work orders were raised in 2015 when cracking and corrosion issues had been noted
                                                               ballast systems are being inspected for contamination. No contamination of the       in other ‘S’ and ‘R’ Class ships. The WOs were insufficient in preventing a crack
                                                               aft ballast system or tanks was noted. The forward section of the ballast main       from initiating and propagating and were intended only to aid the identification of
                                                               has been blanked off to prevent the discharge of tanks or further contamination      contamination after the fact. The crack was possibly caused by fatigue (localized
                                                               risks. Details of tank discharge since the last inspection are being collated, and   stress concentration). Reporting of the incident by the ship was done promptly and
                                                               an Oil Record Book entry has been made, along with notifications of the              in accordance with all company reporting procedures. Immediate
                                                               MARPOL Annex I violation to Flag and local authorities. The ship offloaded           corrective/preventive measures were put into place to eliminate the possibility of
                                                               two‐thirds of the tank contents in Auckland. The remainder will be processed         non-conformant discharge overboard. Communication between ship, shore side,
                                                               through the ship’s treatment plant. Until the tank is completely empty, a full       and all relevant government agencies and regulatory bodies was done immediately
                                                               inspection cannot be carried out to determine the source of the contamination.       upon findings. Investigation report attached for reference. After finding the source
                                                               A further update will follow once available.”                                        of the contamination following recommendation was implemented: • Ballast tank 1
                                                                                                                                                    Center remained out of use with pipework to ballast system disconnected until
                                                                                                                                                    permanent repairs are completed in dry dock. • The rest of the ballast system
                                                                                                                                                    returned to use. 1) As technically feasible, consider the installation of oil-in-water
                                                                                                                                                    monitoring and detection system, in the forward ballast tanks, that can give an
                                                                                                                                                    instant indication of possible ballast tank contamination. Responsibility: Jeen
                                                                                                                                                    Bakker, 01Oct2019 2) Consider finite element analysis on existing forward ballast
                                                                                                                                                    tank bulkheads to recommend additional structure or redesign (as appropriate) that
                                                                                                                                                    can be implemented at the next DD when permanent repairs are completed.
                                                                                                                                                    Responsibility: Jeen Bakker, 31Dec2019
    3.         Carnival          ECP Section VIII.B.2.g        During an internal inspection of the Recycling Center equipment;                     Root Cause Analysis indicated segregation at source was not always being followed        Closed
                Breeze                                         shredder/pulper and mixing tank/food waste tank, numerous non‐food items             in the main galleys and Lido dining room due to lack of procedural instructions.
             (05.11.2019)                                      were found inside such as metal bottle caps, metal utensils, crayons, glass,         All nonfood items were removed immediately. The system was cleaned and placed
                                                               cloth rags, pieces of broken dishes and some plastics.                               back in service. An incident report raised and Garbage record book entry recorded.
                                                                                                                                                    Food waste segregation at source will be reinforced in the Main Galleys and Lido
                                                                                                                                                    Galleys and other areas of the ship where food waste is being generated. A
                                                                                                                                                    standardized guideline will be prepared for this process of waste segregation at the
                                                                                                                                                    source which will encompass all departments that create food waste. Signage in the
                                                                                                                                                    galleys will be reinforced to ensure clarity and more visibility. CCL team working
                                                                                                                                                    with DuPont to develop this revamped signage. Carnival Breeze will be a pilot
                                                                                                                                                    ship. New training will be designed for the crew to emphasize on the food waste

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                  1
                                                                          Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 2 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                             April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Major Non-Conformities)
                                                                                                                                                                                                                                                Status of
               Location                                                                                                                                                                                                                       Corrective &
                Name                                                                                                                                                                                                                           Preventive
             (Audit Date)             ECP Section                                               Final Audit Finding                                                       Corrective & Preventive Action Plan                                 Action Plan
                                                                                                                                                  segregation and its importance. A video will also be created to bring to the
                                                                                                                                                  attention of our guests the importance of food waste segregation on board.
                                                                                                                                                  Supervision, Control, and Logging of food waste discharges will be enhanced in the
                                                                                                                                                  form of formal procedures to improve the oversight and accountability of food
                                                                                                                                                  waste operations. Single-use items like plastic straws, sugar sachets, etc. are being
                                                                                                                                                  phased out to eliminate nonfood items from entering the food waste streams. Hotel
                                                                                                                                                  operations will develop a phase-out plan CCTV cameras also will be installed fleet-
                                                                                                                                                  wide. An installation plan to be developed by technical operations.
    4.         Carnival          ECP Section VIII.B.2.g        A visual inspection of the ships galley grey water drain tank found several non‐   Root Cause Analysis indicated the original design of the deck floor drains allows         Closed
                Breeze                                         food items floating on the surface of the tank contents, including plastics.       crew members to remove protection grids and therefore permitting solid waste
             (05.11.2019)                                                                                                                         entrance to the grey water system. Lack of awareness for the crew about any
                                                                                                                                                  modification in design or misuse of the equipment. All drain bells and deck drain
                                                                                                                                                  covers in all galleys and pantry have been inspected as per Info ship notice
                                                                                                                                                  EN000065. Engine department has submitted a requisition for drain bells, and all
                                                                                                                                                  missing drain bells will be fitted upon receiving new onboard. Tamper-proof
                                                                                                                                                  screws are being sourced and will be installed fleet-wide.
    5.      MS Volendam                    N/A                 Incident Date 04/28/19: While the ship was alongside in Huatulco, Mexico, the      Root Cause Analysis indicated roller was worn, causing it to seize: due to                Closed
            (06.16.2019)                                       ship’s incinerator failed because the lower gate would not close properly due to   unexpected wear. Replace worn rollers. Replace all lower gate rollers to avoid this
                                                               worn gate roller. The incinerator remains out of service until the ship receives   failure. Inspection of Zaandam required for the state of lower gate rollers.
                                                               a new roller. The ship will offload waste ashore until repairs are completed.
    6.         Eurodam           ECP Section VIII.B.2.c        The Exhaust Gas Cleaning Systems (EGCS) for MDG No. 1 and No. 6 are not            Root Cause Analysis indicated service onboard by a third-party vendor required            Closed
             (07.08.2019)                                      working due to a malfunction of the Variable Frequency Drives (VFD’s) that         power removal to the shared transformer (AAQS - C Transformer). Once power
                                                               control the scrubber dilution pumps. The No. 2 MDG is equipped with an             returned to the system, then the AAQS was found inoperable. Initial diagnosis
                                                               EGCS that is fully functional but cannot be run on HFO because it shares the       indicates that the FENA control boards on #1 and #6 VFDs failed due to power
                                                               same fuel cell with MDG No. 1.                                                     cycle. EUDM received and installed two VFDs from the warehouse and installed
                                                                                                                                                  five days after failure. AAQS complete system is operable. VFDs sent ashore to
                                                                                                                                                  the manufacturer for further diagnosis. If FENA switches are determined to be the
                                                                                                                                                  root cause of failure, then the AAQS Spares List will require an update to include
                                                                                                                                                  FENA switches. Consider ABG fleet implementation if FENA is the root cause of
                                                                                                                                                  failure and submit to AAQS Working Group - SVP, Marine Tech & Refit, Mike
                                                                                                                                                  Kaczmarek.
    7.          Queen            ECP Section IV.B.2.e.         One (1) shredder in the food pulper system located in the Recycling Center was     Root Cause Analysis indicated new shredder fitted to system B not added to AMOS           Open
               Victoria                                        found out of service since June 13th, 2019, due to the failure of an internal      also during initial ECP critical spares review no parts associated with food waste
             (07.18.2019)                                      component. The ECP spare parts carried onboard at the time of the failure were     shredders were identified as critical. 1. Supply correct spare parts for shredder B. 2.
                                                               not compatible with the equipment currently installed, which had been recently     Shredder B to be returned to service.
                                                               fitted to replace an obsolete unit. The spare parts onboard were intended for      3. Update critical spare parts list. 4. Review and consider upgrade of system A. 5.
                                                               the old unit only.                                                                 Proposal to be drafted and shared with the Technical and Safety Working group to
                                                                                                                                                  amend MRD 1003 to include the routine replacement of equipment due to
                                                                                                                                                  obsolescence or system improvement. 6. Draft and publish an Operational Directive
                                                                                                                                                  to the CUK Fleet as an interim measure until the working group has considered the
                                                                                                                                                  action above.
    8.            MS                       N/A                 While the ship was underway from Yokohama to Kobe, Japan, approximately            Root Cause Analysis indicated investigation pending. Corrective Action Plan               Closed
              Westerdam                                        45 cubic meters of partially treated sewage was accidentally discharged inside     pending Investigation results. Preventive Action Plan pending Investigation results.
             (07.24.2019)                                      12 nautical miles. The MARPOL Annex IV and Company violations were
                                                               reported to the agent and Japanese Coast Guard. The Japanese Coast Guard
                                                               conducted a Port State Control boarding in Kobe on 03 April and found no

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                 2
                                                                          Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 3 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                             April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Major Non-Conformities)
                                                                                                                                                                                                                                             Status of
               Location                                                                                                                                                                                                                    Corrective &
                Name                                                                                                                                                                                                                        Preventive
             (Audit Date)             ECP Section                                             Final Audit Finding                                                      Corrective & Preventive Action Plan                                 Action Plan
                                                               deficiencies and stated that no further port state actions would be taken. The
                                                               flag state is being notified. Entries were made in the Sewage and Grey Water
                                                               Log Books.
    9.            MS                       N/A                 While the ship was underway towards Muroran, Japan, the ship’s Advanced           Root Cause Analysis indicated due to the wear and media flowing through the             Closed
              Westerdam                                        Air Quality System (AAQS) outlet from a diesel generator (DG) failed. Due to      bellow. A leak had formed. A spool piece was made to prevent leaking, and a new
             (07.24.2019)                                      the failure, the bellow on the AAQS outlet from the DG started leaking from       bellow was ordered. Once received, the new bellow was installed, which has been
                                                               the gasket. The engine was shut down immediately. Temporary repairs were          verified. The ship (and fleet) already has a job implemented to check daily the
                                                               affected resulting in no further leaks from the gasket. Permanent repairs will    entire AAQS system for any leaks or signs of issues. There is a log where it is
                                                               take place after spare parts arrive on June 2, 2019. There was no operational     recorded, called “daily spot check.” This was an isolated and rare failure that we
                                                               impact as the ship was able to make required speed with the fully operational     have not seen before or had the issue since, therefore, it was decided not to make an
                                                               AAQS/DG’s while the bellows on the affected system were being repaired.           additional PM at this time.
                                                               Entry was made in the NAPA eLog.
   10.          Costa           ECP Section VIII.B.2.c.        One (1) shredder in the food pulper system located in the Recycling Center was  Root Cause Analysis indicated the equipment was put out of service due to the             Closed
               Deliziosa                                       found out of service since August 15, 2019, due to the failure of an internal   damage of the blades on 15th August 2019. Presence of touch to crack non-food
             (08.25.2019)                                      component. The unit had been sent ashore on August 18, 2019, to the             items coming from improper segregation likely done in the Galley. The shredder
                                                               manufacturer for assessment whether to repair or replace it. The second         came back on board on 29th September, but due to the broken bearings from the
                                                               shredder onboard (Pulper B) is working with no deficiencies noted or reported.  Dewatering system, the Pulper system A is still out of order. Normal wear and tear.
                                                                                                                                               Current failure: spare parts to be ordered within deadline and shredder to be fixed as
                                                                                                                                               soon as possible once the spare parts will be delivered. In light of the new ENV-
                                                                                                                                               1302, the EO, in collaboration with the Hotel Department will monitor the proper
                                                                                                                                               use of the shredder.
   11.          Costa           ECP Section V.B Spare          During the review of ECP critical spare parts, it was noted that there are no   Root Cause Analysis indicated a Lack of oversight. The Ship misunderstood the             Closed
               Deliziosa        Parts Identification and       spare Faucet OWS cartridge sets onboard as required by the inventory list.      meaning of the instruction related to the minimum spare parts to be kept on board:
             (08.25.2019)        Rapid Replacement             Three (3) sets are required according to the ECP spare parts list. Only two (2) according to the Ship, it wasn’t apparent if it was required to have three pieces (I
                                        Program                OWS cartridge sets were found currently on order at the time of the audit.      set) or three sets (9 pieces). Spare parts to be ordered. No preventive action plan is
                                                                                                                                               deemed for this finding.
   12.         Veendam           ECP Section VIII.B.2.g        An inspection of the ships galley grey water drain tank found a nonfood item    Root Cause Analysis indicated galley crew failed to sweep the galley of larger            Pending
             (09.11.2019)                                      floating on the tanks surface. The item was a paper/plastic bottle top seal.    pieces of food and non-food debris before cleaning the galley floor. Scupper              Verification
                                                                                                                                               drain/bell covers not in place per guidelines then allowed larger debris to enter the
                                                                                                                                               drain. Ship discarded the paper/plastic bottle top seal according to the procedure.
                                                                                                                                               Drain covers are being changed, and additional training and supervision are
                                                                                                                                               focusing on ensuring galley floors are maintained free of debris at all times via dry
                                                                                                                                               sweep, especially small items that can go through drains. We have received 50
                                                                                                                                               pieces of covers and 150 bells. VEDM in the process of installing, starting with the
                                                                                                                                               most critical areas. Order to change all of the drain covers was made and will be
                                                                                                                                               expedited.
   13.         Veendam           ECP Section VIII.B.2.g        In ship’s galley(s) and food preparation areas there are four (4) galley drain  Root Cause Analysis indicated design flaw with galley grey water drains.                  Pending
             (09.11.2019)                                      scupper covers missing. Additionally, there is a noticeable air gap around      Implement temporary covers immediately that will eliminate space for the air gap.         Verification
                                                               galley grey water drain’s that will allow debris to pass, even if the drain’s   Review all VEDM drain covers for their correct installation and that they also have
                                                               hardware is installed properly                                                  no air gap.
   14.         Carnival           ECP Section VII.B.c          The Exhaust Gas Cleaning System (EGCS) for MDG No. 5 and No. 6 are not          Root Cause Analysis indicated AAQS # 5 and # 6 were placed out of service due to          Closed
                Valor                                          operational due to the failure of the exhaust gas SO2/Co2 analyzer. No. 4 MDG the failure of the SO2/CO2 analyzer. It could not be repaired on board as there
             (10.06.2019)                                      ECGS is non‐ operational due to extensive repairs to the exhaust gas piping     were no related spares in stock. AAQS # 4 is out of service due to extensive repairs
                                                               (exhaust flue).                                                                 to the exhaust gas piping. The repairs were required due to the wear and tear of the
                                                                                                                                               piping manifold. For AAQS # 5 and 6 - the Concilium technician joined the ship on
                                                                                                                                               10/08/2019 with required spares to troubleshoot the issue with the Gas Analyzer

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                3
                                                                          Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 4 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                             April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Major Non-Conformities)
                                                                                                                                                                                                                                             Status of
               Location                                                                                                                                                                                                                    Corrective &
                Name                                                                                                                                                                                                                        Preventive
             (Audit Date)             ECP Section                                               Final Audit Finding                                                        Corrective & Preventive Action Plan                             Action Plan
                                                                                                                                                   control cabinet, and the job was successfully carried out, and equipment was placed
                                                                                                                                                   back in service. For AAQS # 4, the unit is currently under repairs by IPPS
                                                                                                                                                   technicians (spool above tower installation). (For AAQS # 5 and # 6) A review to
                                                                                                                                                   be carried out for adequacy of critical spare parts for such failures. If needed,
                                                                                                                                                   changes will be made to the spare parts list. (For AAQS # 4) A review to be carried
                                                                                                                                                   out for having a planned inspection schedule in place to evaluate the condition of
                                                                                                                                                   the pipings of the exhaust manifolds.
   15.        *AIDAdiva          ECP Section VIII B.2.c        The waste processing equipment is not operational. Only one (1) food shredder       Root Cause Analysis indicated outgoing Facility Manager did not inform incoming       Closed
             (11.02.2019)                                      on the pulper system is operational. The second shredder broke down on              Facility Manager and Chief Engineer was not aware of the situation. But there was
                                                               August 28, 2019 and the ship has had only one (1) shredder working since            also no information that those parts are ECP critical spare parts that need to be
                                                               then. The expected arrival date for the ordered of spare parts is November 30,      ordered urgent or be on stock. Machine was confirmed functional by the Chief
                                                               2019.                                                                               Engineer on board after the audit. Same information was provided to the auditors
                                                                                                                                                   after the audit during a call. No additional preventive action is deemed necessary
                                                                                                                                                   for this finding.
   16.         *Carnival         ECP Section VIII.B.2.c        The Exhaust Gas Cleaning System (EGCS) installed for engines DG4, DG5,              Root Cause Analysis indicated wear and tear and poor quality of material used.        Closed
               Conquest                                        and DG6 are out of service and currently undergoing underway repairs for            Repairs are in progress. Technicians are working on overhauling the system and
             (11/16/2019)                                      cracks in the structure of the exhaust system.                                      replacing parts with better quality materials.
   17.         *Carnival         ECP Section VIIIB.2.w         The ship reported that the physical layout of ballast system pipes and valves for   Root Cause Analysis indicated that on December 2nd 2019, 2 IAG investigators          Pending
                Ecstasy                                        #8 port ballast tank bypasses the Ballast Water Treatment System (BWTS)             boarded the ship to conduct an investigation and determine the root cause of the      Verification
             (11.18/2019)                                      while taking on ballast water.                                                      incident. BWT8P was taken out of service when the issue was identified. The CCL
                                                                                                                                                   project’s team have arranged for Choice Ballast to visit the ship and draw up
                                                                                                                                                   proposals for modifying the pipework and valves in the vicinity of BWT8P. This
                                                                                                                                                   visit has now taken place and proposals have been submitted to the project team.
                                                                                                                                                   The projects team identified a similar issue on Carnival Imagination, the piping
                                                                                                                                                   system will be modified prior to the BWTS being commissioned. USCG sector
                                                                                                                                                   Jacksonville was informed of the issue. All other fantasy class ships with similar
                                                                                                                                                   layout were surveyed. Corrective actions also taken on Carnival Imagination. IAG
                                                                                                                                                   investigation final report will also list recommendations to prevent re-occurrence.
   18.         *Carnival                   N/A                 On January 19, 2019, it was reported that while the ship was alongside in           Will be provided with next submission.                                                Open
                Victory                                        Nassau, Bahamas, hydraulic oil sprayed from the flow equalizer valve and a
               (12.08.19)                                      davit launching isolation valve while lowering a lifeboat during a drill. The
                                                               leak originated from a pressure spike, due to defective tie rods on the equalizer
                                                               valve. An estimated five liters entered the sea.
   19.         *Carnival                   N/A                 On April 7, 2019, it was reported that during the Leader Environmental Special      Will be provided with next submission.                                                Open
                Victory                                        Projects visit that the ship was discharging mixed food waste (soft and hard)
               (12.08.19)                                      through the food waste chute by removing the strainer. An investigation could
                                                               not conclude how long this practice has been going on.
   20.         *Carnival                   N/A                 On June 11, 2019, it was reported that during lifeboat maintenance while            Will be provided with next submission.                                                Open
                Victory                                        alongside in Key West, Florida, approximately ten (10) liters of hydraulic oil
               (12.08.19)                                      were spilled onto a ship’s platform due to human error. A hole caused by
                                                               corrosion in the platform allowed approximately 0.5 liters (17 fluid ounces)
                                                               entered the sea.
   21.         *Nieuw              ECP Section V.A.1           The Port Azipod has been leaking oil externally since December 2018. The            Will be provided with next submission.                                                Open
              Amsterdam                                        ship is losing approximately 4-12 liters of oil per month.
              (01.07.20)


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                  4
                                                                          Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 5 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                             April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Major Non-Conformities)
                                                                                                                                                                                                                                                 Status of
               Location                                                                                                                                                                                                                        Corrective &
                Name                                                                                                                                                                                                                            Preventive
             (Audit Date)            ECP Section                                            Final Audit Finding                                                            Corrective & Preventive Action Plan                                 Action Plan
   22.         *Carnival         ECP Section VIII.B.2.g        Oily water was noted in the stringer plates on exposed deck # l 0, port and         Root Cause Analysis indicated that drip trays located on Deck # 11, were not              Open
              Fascination                                      starboard. The water seems coming from the draining pipes of the trip trays         maintained properly. It is possible that with the regular use of life boats/rafts for
             (01.09.2020)                                      located on deck #11 that collect grease used for the liferaft hosting/fall wires.   drills, drops of grease accumulated in the drip trays. A contributing factor could
                                                               The grease (Mobilgrease XHP 222) is not an Eco-friendly type.                       have been the heavy and abundant rains that could have caused the washout of the
                                                                                                                                                   drops of grease in the drip tray down to the drain pipe. 1. After the finding, the area
                                                                                                                                                   in question was cleaned and maintained dry. 2. In order to assess the current
                                                                                                                                                   situation of the greasing to ensure that no excessive grease was applied the wire
                                                                                                                                                   rope manufacturer was requested to visit the ship prior to the annual check that was
                                                                                                                                                   originally scheduled for March 2020. The Manufacturer visited the ship and stated
                                                                                                                                                   that the grease was properly applied on all wire ropes.3. Currently it is technically
                                                                                                                                                   infeasible to use EAL grease for the wire ropes. Wire rope manufacturer currently
                                                                                                                                                   in process of evaluating the use of EAL grease for wire ropes. A training on
                                                                                                                                                   effective cleaning/checking of the area will be created and implemented to ensure
                                                                                                                                                   that the drip trays and the areas surrounding are efficiently maintained. A cleaning
                                                                                                                                                   schedule in line with life boat inspection checks will be reinforced to ensure that
                                                                                                                                                   regular inspection and cleaning is completed. Environmental Officer’s weekly
                                                                                                                                                   checklist for VGP rounds will be updated to include a section to specifically check
                                                                                                                                                   for any oily water/grease collected in the drip trays.
   23.         *Carnival        ECP Section VIII.B.2.c.        Bilge Water Tank MS has been found with wasted (holed) areas in way of its          Root Cause Analysis indicated that the bottom of the tanks were wasted (holed) due        Open
              Fascination                                      bottom plate twice in the past five (5) months. Temporary repairs have been         to wear and tear. Permanent repairs can be only conducted during dry dock due to
             (01.09.2020)                                      made by the use of doublers in both cases. No permanent repairs are currently       operational constraints. Class (LR) was informed of this issue and a COC was
                                                               scheduled.                                                                          issued in this regard. The holes were temporarily repaired and tank M8 was placed
                                                                                                                                                   back in service. Plans for permanent repairs in dry dock are being finalized. A
                                                                                                                                                   review will be conducted of similar situations on other CCL ships were-in the oil
                                                                                                                                                   bilge tanks were found wasted (holed) and plans for permanent repairs (if not yet in
                                                                                                                                                   place) will be drafted and finalized.




Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    5
                                                                          Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 6 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                                  Status of
                                                                                                                                                                                                                                               Corrective &
                 Location Name                                                                                                                                                                                                                   Preventive
                  (Audit Date)                   ECP Section                                              Final Audit Finding                                                   Corrective & Preventive Action Plan                             Action Plan
    1.            Shore - ABG                 ECP Section III.B.1.b           As per the ECP section III.B.1.b., the Risk Advisory and Assurance           Root Cause Analysis indicated ineffective Procedure (the process is open to        Closed
                  (08.28.2017)                                                Service (“RAAS”) department shall investigate covered vessel casualties      interpretation). The Company will now require that a monthly update on the
                                                                              and oil pollution incidents in accordance with Carnival’s incident           status of all Severity 3 investigations in progress at all brands be provided to
                                                                              investigation policy. Reference is to the HESS‐MS Procedure HMP‐             the RAAS Director of Investigations in order to ensure that all issues are being
                                                                              1303 – Event Investigation (Level 3 and 4), Section 3.3 which states that    reviewed and resolved in a timely manner. The first update is to be provided
                                                                              “with all level 3 investigations, the lead investigator must routinely       by November 30, 2017. RAAS will update HMP 1303 to define: (1) Operating
                                                                              update the VP RAAS (Maritime) and the appropriate legal department           Line progress report frequency based on the investigation’s complexity
                                                                              on the status of these investigations”. At the time of the audit, multiple   (Severity 1 to 4); (2) the VP of RAAS Maritime will be required to discuss
                                                                              level 3 investigations relevant to pollution incidents have occurred from    Severity 4 investigations during the quarterly EVP meetings; and (3) VP of
                                                                              September 2016 to July 2017, 24 investigations were found to still           RAAS Maritime will provide a factual statement on the incident to the MPA
                                                                              remain open. Evidence was provided by the RAAS Director of                   within 15 days of commencing a Severity 4 investigation. Overall, the
                                                                              Investigation showing where he has requested follow up from the Lead         Company acknowledges the difficulties observed by the TPA and is revising
                                                                              Investigators residing at the Line level on a regular basis. However, no     its HESS investigation procedure to ensure more timely investigation results.
                                                                              recent feedback or investigation updates had been provided to the RAAS
                                                                              Director of Investigations at the time of this audit.
    2.            Shore - ABG                 ECP Section III.B.1.b;          As per the ECP section III.B.1.b., the Risk Advisory and Assurance           Root Cause Analysis indicated ineffective Procedure. MPA Issued ECN #10            Closed
                  (08.28.2017)                 HESS: HMP‐1303                 Service (“RAAS”) department shall investigate covered vessel casualties      (22nd August 2017) to specifically address the Bahamas Baseline incidents.
                                                                              and oil pollution incidents in accordance with Carnival’s incident           The Safety and Environmental Awareness Bulletin were also used for
                                                                              investigation policy. Reference is to the HESS‐MS Procedure HMP‐             communicating lessons learned. Working group established to identify non-
                                                                              1303 – Event Investigation (Level 3 and 4), Section 6, which states that     shoreline claims. Preventive RAAS will update HMP 1303 to define: 1)
                                                                              during the course of an investigation MPA has to circulate information       Operating Line progress report frequency based on the investigation
                                                                              learned from the investigation to all Operating Lines. Incidents in          complexity (Severity 1 to 4); 2) require that the VP of RAAS Maritime discuss
                                                                              violation of Marpol Annex IV and V regulations and company procedure         Severity 4 investigations during the quarterly EVP meetings; and 3) require
                                                                              ENV 1001 due to discharge overboard of comminuted food waste and             that the VP of RAAS Maritime provide a factual statement on the incident to
                                                                              treated black water inside 12 nautical miles of the Bahamas baseline         MPA within 15 days of commencing a Severity 4 investigation.
                                                                              were reported on the vessel Carnival Elation on voyages between June 4
                                                                              and June 16, 2017. Reference is to the environmental incident report
                                                                              005_2017‐EL. Further investigation revealed the existence of similar
                                                                              reports issued to other Carnival Cruise Line vessels (Carnival Freedom,
                                                                              Carnival Liberty, Carnival Magic, Carnival Conquest, Carnival Splendor
                                                                              and Carnival Vista). At the time of the audit, the investigation of these
                                                                              incidents was found open. The HESS‐MS procedure ENV 1001 was
                                                                              found revised and containing additional information to the vessel to
                                                                              avoid future similar incidents. A copy of the internal Carnival Cruise
                                                                              Line internal communication sent to the Line fleet requiring Masters and
                                                                              Chief Engineers to confirm awareness and updates of the procedure was
                                                                              also provided. However the information learned from the ongoing
                                                                              investigation, including the notification of procedure change, has not
                                                                              been circulated to all the Operating Lines as required by the HESS‐MS
                                                                              Procedure.
    3.      Holland America Group             ECP Section III.B.1.b           Investigations Process does not follow HMP 1303, Para 4 - Reports:           Root Cause Analysis indicated a failure to follow procedure. Streamline the        Open
             Offices Seattle/Santa                                            RAAS group does not consistently return review of Investigations within      review process within RAAS. RAAS needs to formally confirm Maritime
                    Clarita                                                   five (5) working days of Holland America Group reporting. Examples of        Audit Services not only reviews but also can sign off on the investigations
                 (01.24.2018)                                                 ECP related incidences among numerous other examples                         reports on behalf of RAAS. Review HMP 1303 to determine if the 5 day turn
                                                                              include:VE20170036 Report 8/28/17 Reply 9/5/17 9 days 7 working              around requirement is realistic and if it needs amendment.


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   6
                                                                          Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 7 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                                Status of
                                                                                                                                                                                                                                              Corrective &
                 Location Name                                                                                                                                                                                                                 Preventive
                  (Audit Date)                     ECP Section                                          Final Audit Finding                                                   Corrective & Preventive Action Plan                             Action Plan
                                                                              daysKP20170009 Report 7/19/17 Reply 8/14/17 31 days 24 working
                                                                              daysOS20170038 Report 9/5/17 Reply 9/25/17 20 days 12 working days
    4.      Holland America Group               Non-compliance to             On June 1, 2016, the Company entered into a contract with the Waste          Root Cause Analysis indicated Senior Director of Environmental Operations         Open
             Offices Seattle/Santa             Company procedures             Service provider Stericycle for Waste Management Services to all             conducted meetings with Stericycle in the HA Group offices, along with Port
                    Clarita                                                   HAG’s ships. GLOBAL HESS procedure “ENV1004, Environmental                   Ops in March 2017. This was considered as de facto due diligence activity at
                 (01.24.2018)                                                 Management of Waste Vendors” requires that an assessment program for         the time because ENV-1004 did not provide clear guidelines for what this type
                                                                              waste vendors has to be done by using the “Due Diligence Audit for           of inspection should consist of. Stericycle conducted another visit November
                                                                              Waste Vendors” form. No evidence was provided that the due diligence         28 to begin discussions regarding the option year (beginning 6/1/18) in our
                                                                              audit was conducted before entering into the agreement with Stericycle.      agreement along with possible extensions. Senior Director Environmental to
                                                                                                                                                           attach proposal submitted for inclusion in ENV-1004 as per PAP. Carnival
                                                                                                                                                           Corp is in the process of updating ENV 1004 Management of Waste Vendors
                                                                                                                                                           and both the Environmental and Port Ops team submitted comments to
                                                                                                                                                           improve the procedure. The current procedure is not prescriptive about the
                                                                                                                                                           roles and expectations so this will be clarified going forward including the
                                                                                                                                                           worksheet that will be used to document this diligence occurred. As this
                                                                                                                                                           revision is under Carnival Corp significant time should be provided to allow
                                                                                                                                                           time for review and publication.
    5.           MS Oosterdam                 ECP Section IX.G.I &            The Garbage Management Plan, Section 5.6 (Training) states that there        Root Cause Analysis indicated existing garbage management training                Pending
                  (07.26.2018)                  HESS ENV‐1301                 are three different levels of training; general, an advanced and equipment   materials are outdated and no longer valid. Modify GMP to be consistent with      Verification
                                                                              specific training on waste handling equipment and hazardous waste            current HA Group operations. Determine what training is necessary to meet
                                                                              handling. These 3 different levels of training are not currently being       MARPOL and ECP requirements. Consult with Carnival Corporation to
                                                                              conducted onboard.                                                           ascertain their current plans for developing and delivering garbage
                                                                                                                                                           management training.
    6.        Shore - Carnival UK          ECP Section: Attachment 3          The training compliance reports sampled for May, June, and July 2018,        Root Cause Analysis indicated that policies/administrative controls or            Closed
                 (08.31.2018)               - Training Program and            indicated that not all covered personnel employed onboard had                procedures not being used missing or inadequate. EO to crosscheck paper
                                             presentation method -            completed the initial ECP training as required. Example: Number of           records and review of training requirements to identify opportunities to not
                                              Shipboard Personnel             crew members who did not attend TRG 2302 training within seven days          repeat training where it is unnecessary.
                                                                              of coming onboard: ARCADIA - 1; AURORA - 6 QUEEN
                                                                              ELIZABETH - 1; QUEEN MARY - 4; QUEEN VICTORIA - 4.
    7.           MS Zuiderdam                ECP Section VIII.B.2.G           The onboard uncontrolled Garbage Management Plan does not reflect            Root Cause Analysis indicated a difference in interpretation of the ECP. Both     Closed
                  (09.27.2018)                                                information in the Global HESS Garbage Management Plan ENV 1301.             ENV 1301 and MAPROL Annex 5 state the GMP needs to be onboard but
                                                                                                                                                           does not specify in what state, either a hard copy or virtually. Therefore, we
                                                                                                                                                           have not defined it in our own GMP or Tier III procedures. GMP onboard
                                                                                                                                                           state, hard copy or virtual, to be defined in ENV-1301.
    8.          Carnival Horizon               ECP Section IX.B.1             The ship is using portable pumps & hoses to mitigate vulnerabilities of      Root Cause Analysis indicated procedures in place are unclear and open to         Closed
                  (11.03.2018)                                                oily waste disposal. The ECP authorizes the use of *seals, locks, or         interpretation. A cross-brand ECS group is working to develop a standardized
                                                                              welds*, it does not authorize the use of a virtual locks that control        methodology and identifying all systems in need of control(s). Update
                                                                              portable pump usage.                                                         procedures ENV 1203 and ENV 1204. Once a standardized methodology is
                                                                                                                                                           finalized, implement fleet wide. Reassess all vulnerability assessments for the
                                                                                                                                                           CCL fleet and take corrective actions accordingly.
    9.             Sun Princess              ECP Section VIII.B.2.g           The review of the garbage management procedures revealed several             Root Cause Analysis indicated ENV-1301 does not provide detailed guidance         Pending
                   (01.08.2019)                                               entries in the Waste Management System (WMS) improperly                      on estimating quantities as per MARPOL requirements nor does it provide           Verification
                                                                              categorized resulting in incorrect quantities being entered in the           detailed guidance on how the GMP should be stored onboard. The ABG ENV
                                                                              electronic Garbage Log (Napa). However, all quantities did match the         Working Group is drafting guidance to include in the update to ENV 1301 to
                                                                              landing receipts, and all hazardous waste and non‐hazardous waste being      clarify the matching of records in accordance with MARPOL. Publish ENV-
                                                                              disposed of were accounted for.                                              1301 revisions in G-HESS.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   7
                                                                          Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 8 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                                 Status of
                                                                                                                                                                                                                                              Corrective &
                 Location Name                                                                                                                                                                                                                  Preventive
                  (Audit Date)                   ECP Section                                              Final Audit Finding                                                   Corrective & Preventive Action Plan                            Action Plan
   10.           Carnival Liberty              ECP Section IX.B.1             The vessel is controlling portable pumps & hoses to mitigate                 Root Cause Analysis indicated the current language in the ECP is open to          Closed
                  (01.16.2019)                                                vulnerabilities identified in the original Vulnerabilities Assessment. The   interpretations. A cross brand ECS working group was formed to mitigate this
                                                                              ECP only authorizes the use of “seals, locks, or welds”, it does not         issue of inconsistency in implementation of the ECS program. The ECS
                                                                              authorize the use of a virtual lock system, such as controlling portable     working group is responsible for standardizing the procedures ENV 1203 and
                                                                              pump accessibility.                                                          ENV 1204 and effective implementation of the same fleet wide across all the
                                                                                                                                                           brands. The ECS working group is also responsible for the effective roll out of
                                                                                                                                                           the ECS get well program. All ships in the CCL fleet will be completed by
                                                                                                                                                           31st December 2019. Once the ECS get well program has been implemented
                                                                                                                                                           on the ship, the EO and CE on board will be responsible for maintaining the
                                                                                                                                                           standards.
   11.         Shore - HA Group               ECP Section: III.A.6 -          During the review of TPA Year one ECP audit Findings for Holland             Root Cause Analysis indicated insufficient guidance on verification criteria.     Open
                 (02.01.2019)                Corporate Structure and          America Group, it was found that Finding 01 (Non-Conformity) in              1. SNAP ticket to re-open the original NC#01 Shore - HA Group finding.
                                                Responsibilities              Global HESS was marked as closed at the Holland America Group                2. Engage MP&A on publication date.
                                                                              Level. However, the implementation of the corrective and preventive          3. Notify the responsible party.
                                                                              action required the update and completion of the Investigations Policy       4. Extend due date to estimated publish date.
                                                                              and Procedures HMP 1302 and 1303. These procedures are currently             5. Manage/track to completion.
                                                                              under review and updating at the Corporate level. They are not               Adopt the practice of not verifying findings until CCORP/GHESS activity
                                                                              completed nor published, and the finding remains uncorrected.                with respect to underlying findings is adequately addressed.
   12.          Diamond Princess             ECP Section VIII.B.2.h           The hatch on top of the food waste tanks (A & B) not identified as a         Root Cause Analysis indicated variability during early implementation of          Pending
                   (02.26.19)                                                 vulnerability.                                                               vulnerability assessments lead to a vessel not recognizing the food waste tank    Verification
                                                                                                                                                           hatch as a vulnerability. Corrected while inspectors were still onboard: it is
                                                                                                                                                           now identified and secured. The VA is subject to discussion between the
                                                                                                                                                           CAM and CCM. Technical Department is actively visiting fleet vessels to
                                                                                                                                                           update their vulnerability assessments based on these discussions and nearly
                                                                                                                                                           two years of the implementation of the ECP.
   13.          Majestic Princess          ECP Section VIII B.2.j.xviii       The cotton swap hazardous waste receptacle in the print shop is missing      Root Cause Analysis indicated unclear and/or out-of-date waste                    Closed
                 (03.28.2019)                                                 the hazardous waste label.                                                   characterization: incomplete GMP with respect to this waste stream resulting
                                                                                                                                                           in inadequate instruction for waste accumulation in this area. The hazardous
                                                                                                                                                           waste label has been applied to the receptacle. Message sent to the Fleet to
                                                                                                                                                           ensure the receptacle in all Print Shop is correctly labeled with a hazardous
                                                                                                                                                           waste label. Re-characterize this waste stream based on ink/solvent
                                                                                                                                                           constituents. Update GMP as appropriate per the revised waste re-
                                                                                                                                                           characterization and follow waste accumulation practices in the revised GMP.
                                                                                                                                                           Message (similar to Corrective Action message to PCL fleet) to be sent to
                                                                                                                                                           remainder HA Group fleet.
   14.            Shore – ABG               ECP Section VIII.F.1 and          Most Preventive actions related to TPA ECP findings and as articulated       Root Cause Analysis indicated: 1. No root cause analysis program corporate-       Closed
                  (05.10.2019)                     VIII.F.3                   in Global HESS, do not reflect preventive actions that address the           wide, therefore, no training is given or procedure in place to ensure accurate
                                                                              finding, nor do they effectively eliminate recurrence.                       and full RCA on audit findings. No one/ department designated as responsible
                                                                                                                                                           for RCA program creation, coordination between departments, training or
                                                                                                                                                           maintenance of the said program.2. ABG Corporate Environmental
                                                                                                                                                           Compliance department, lack of oversight, no functionality to document in G-
                                                                                                                                                           HESS, assumption that OLCMs were actively involved in assessing
                                                                                                                                                           verification of findings - no structured workflow process. G-HESS update to
                                                                                                                                                           include follow-up functionality which is to be used by CEC and initial RCA
                                                                                                                                                           methodology which matches that of SeaEvent. Updated workflow to include
                                                                                                                                                           CEC at the front end to select dropdowns for RCA, then at the back end to

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   8
                                                                          Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 9 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                    Status of
                                                                                                                                                                                                                                  Corrective &
                 Location Name                                                                                                                                                                                                     Preventive
                  (Audit Date)                     ECP Section                                             Final Audit Finding                                    Corrective & Preventive Action Plan                             Action Plan
                                                                                                                                             complete full follow-up. VP Investigations taking the lead on the creation of
                                                                                                                                             an RCA program, which is to be memorialized in a procedure. CEC and
                                                                                                                                             SeaEvent team to assess program implementation and incorporate into
                                                                                                                                             respective programs if deemed appropriate. CEC team to coordinate training
                                                                                                                                             for OLCM’s and their audit designees.
   15.            Shore - ABG              ECP Section Attachment 2, The Company’s published Sustainability Report states “that shore side   Root Cause Analysis indicated unclear procedure leads to an inaccurate              Open
                  (05.10.2019)             Environmental Management waste facilities are evaluated prior to offloading the waste from the    statement in the sustainability report. This was based on the statement in ENV
                                                     System          ships”. No evidence was provided to document these evaluations are      1004 – “The Company must establish an assessment program for waste
                                                                     conducted.                                                              vendors. A desktop assessment can achieve this, and when deemed necessary
                                                                                                                                             onsite visits.” Update the sustainability report to reflect the correct text. A
                                                                                                                                             revised ENV-1004 is being finalized to require Duty of Care Assessments of
                                                                                                                                             waste vendors, so the preventive action will remain open until the revised
                                                                                                                                             procedure is published.
   16.            Coral Princess             ECP Section IV.C.2.c    The most recent handover notes for the Chief Engineer and the Staff     Root Cause Analysis indicated TEC-1002-A1 was updated in JULY 2018, and             Closed
                  (05.26.2019)                                       Chief Engineer do not have proper signature of the incoming Engineer as the requirement for a signature was either deliberately left off OR was
                                                                     required by the company procedure “TEC‐1002 – Chief Engineer and        mistakenly left off. It should be noted that on this updated form the outgoing
                                                                     Staff Chief Engineer’s Handover”.                                       and incoming Chief Engineers have to sign for the “inventory of
                                                                                                                                             environmental seals so in effect are signing this form.” The same applies to
                                                                                                                                             the Staff Engineer Hand Over form also. If Senior Management deems that a
                                                                                                                                             signature is required Hand Over Form TEC-1002-A1 needs to be amended to
                                                                                                                                             include a signature box as per the previous form. It should be noted that this
                                                                                                                                             form is a Corporate requirement, so the change will have to go into GLOBAL
                                                                                                                                             HESS. The same applies to the Staff Engineer Hand Over form also.
                                                                                                                                             Document revision suggestion has been submitted for the signature box to
                                                                                                                                             TEC-1002-A1 and TEC-1002-A2. Publish updated hand over forms for both
                                                                                                                                             TEC-1002-A1 and TEC-1002-A2.
   17.           Shore - Carnival          ECP Section: Attachment 3 Monthly training records were sampled for Shipboard Covered             Root Cause Analysis indicated the second finding shows that working through         Open
                    Maritime                   - Training Program    Personnel onboard two (2) ships from October 2018 and March to April    Module 3, the CBT is the challenge: 19 of the 29 shore side covered
                  (06.14.2019)                                       2019 and for CMG Office Shore-side Covered Personnel from March to Employees did not complete the CBT within seven days (range from 13 to 91
                                                                     June 2019. These records indicated ECP training had not been            days). 6 of the 29 shore side covered Employees are enrolled but have not
                                                                     completed within seven (7) days, as required by the ECP, for the        started yet going through the CBT (one March new hire, one May new hire,
                                                                     following:• “COSTA ATLANTICA” -1 personnel in March 2019 did not four June new hires). 2 of the 29 were not enrolled (Training Department’s
                                                                     complete the training within seven days.• “AIDAVITA” -1 personnel in    fault). 1 of the 29 Employees was sick on the ILT and could attend one
                                                                     October 2018 did not complete the training within seven days.• CMG      session later (good reason), and 1 of the 29 Employees is still in progress to go
                                                                     Shoreside Office - 29 personnel from March to June 2019 did not         through the CBT (most probably stopped by the down period). Actions points
                                                                     complete the training within seven days.                                in addition to the intended access to Neptune:- Updating the pre-joining
                                                                                                                                             material for CMG New Hires, mentioning also module 3 of the ECP
                                                                                                                                             awareness session - intended action for coming Monday; - Enrolling new hires
                                                                                                                                             immediately after getting the onboarding list for both, ILT and CBT; -
                                                                                                                                             Increased frequency of receiving the new hire list (now every Wednesday) -
                                                                                                                                             already agreed & confirmed; - Tracking every Thursday the status quo incl.
                                                                                                                                             Sending reminders (calendar entry, involving Kim as long as she is still with
                                                                                                                                             us); and - 2nd reminder with Superior in cc. Furthermore, the importance of
                                                                                                                                             the ECP topic should be highlighted during the welcome session from both
                                                                                                                                             HR and the responsible Superior. Considering Volkan’s familiarization, an
                                                                                                                                             onboarding week seems too much, although I’m fully aware that some of the

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                 9
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 10 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                                 Status of
                                                                                                                                                                                                                                               Corrective &
                 Location Name                                                                                                                                                                                                                  Preventive
                  (Audit Date)                     ECP Section                                             Final Audit Finding                                                  Corrective & Preventive Action Plan                            Action Plan
                                                                                                                                                          new colleagues are on duty as of day 1. Actions point II: Reminder to all
                                                                                                                                                          Employees who are enrolled and have not started yet. This includes all new
                                                                                                                                                          colleagues who joined us on 6 June / 10 June, who will be able to complete the
                                                                                                                                                          CBT within seven working days. With the involvement of IT, set up an
                                                                                                                                                          automatic system to acknowledge changes in the shore side complement and
                                                                                                                                                          facilitate training enrollment.
   18.              Volendam                 ECP Section VIII.B.2.q           There is no record of the ship using the HESS Contractor Procedure          Root Cause Analysis indicated a lack of awareness. Chairman of the Ship’s           Closed
                   (06.16.2019)                                               Checklist.                                                                  HAT to be reminded of the requirements of OHS-1302, including the DI1 that
                                                                                                                                                          includes the latest version checklist with the five-year retention requirement.
                                                                                                                                                          Ship to address this issue in HAT meeting and review with the HAT OHS-
                                                                                                                                                          1302 including DI1 which contains the latest version of the checklist that
                                                                                                                                                          stipulates a five-year retention requirement.
   19.              Volendam                 ECP Section VIII.B.2.g            Throughout the ship’s galleys and food preparation areas there are         Root Cause Analysis indicated these items have gone missing during an               Pending
                   (06.16.2019)                                               approximately 164 galley grey water scuppers with a secured scupper         extended time of negligence and lack of care. All missing items have been           Verification
                                                                              cover/drain bell for each. Auditors found 116 screws used to secure         ordered; no delivery date available yet. Once received, items will be installed.
                                                                              scupper covers and (1) one cover missing.                                   Increased engagement by all involved and elevated levels of training,
                                                                                                                                                          supervision, and audits will prevent this issue from re-occurring. Galley
                                                                                                                                                          inspection checklists will be modified to specifically include checking scupper
                                                                                                                                                          cover/drain bells and associated hardware. (Plan will be rewritten to reflect the
                                                                                                                                                          usage of I-Inspector)
   20.              Volendam                 ECP Section VIII.B.2.g           While observing an overboard discharge operation for previously             Root Cause Analysis indicated undisciplined food segregation at source in           Closed
                   (06.16.2019)                                               segregated comminuted food waste, 27 of 42 food waste containers were       galleys. The bins are consistently being monitored and checked; more
                                                                              found to have non‐food items in them. Non‐food items included small         stringent procedures have been implemented, and crew awareness training is
                                                                              pieces of plastics, paper, china, wooden stir sticks and aluminum foil.     taking place. Corrective action is encouraged as immediate as possible through
                                                                              The 27 containers were sent back to the galleys to remove non‐food          increased supervision. Tiger Teams have been assembled to investigate and
                                                                              items.                                                                      determine best practices/strategies for food waste segregation at source in
                                                                                                                                                          galleys. Commit to implementing Tiger Team recommendations as
                                                                                                                                                          appropriate.
   21.              Volendam                ECP Section VIII.B.2.g &          During audit of the main galley, a pulper station that was not being used   Root Cause Analysis indicated 1) Incident was caused by the negligence of a         Closed
                   (06.12.2019)              Carnival ENV/07/2019             at the time was found unlocked with its cover off. The design of the        crew member. 2) The cover design still allowed food waste to enter the pulper
                                                                              galley pulper station tables allows non‐food items to still enter the       while still locked. This was a design flaw. 1) Crew members have been
                                                                              pulper, regardless if their covers are in place and locked.                 trained; supervision increased as well as spot checks. 2) Design modified to
                                                                                                                                                          limit the food waste entering the pulper while locked. This was completed
                                                                                                                                                          shortly after the audit. 1) Training, increased supervision, and spot checks are
                                                                                                                                                          actively taking place — 2) F&B Directors in HA Group fleet to take a walk
                                                                                                                                                          around inspection of pulper covers. Specifically whether or not non-food
                                                                                                                                                          waste can still be placed when locked — one-time HESS task to be created for
                                                                                                                                                          walk-around spot checks.
   22.         Caribbean Princess             ECP Section VIII B.h            The galley grease trap was open and inspected and found to have 2           Root Cause Analysis indicated solid items entering the greywater system             Closed
                 (06.21.2019)                                                 pieces of plastic wrap, approximately 12” x 12” and 5” x 10” as well as,    could only do so via drains and kettle/braising pans drains. Cover bells are in
                                                                              small pieces of tin foil, two plastic/metal twist ties and what seemed to   place for all scupper drains (although securing with anti-tamper screws not yet
                                                                              be either a shredded rag or part of a mop head. One of the pulper silos     complete) but there could be risks at the kettle/braising pan drainage system.
                                                                              was also inspected and found to include a dime size piece of china.         Below is the corrective action request that will be sent to all vessels.
                                                                                                                                                          Communication to be sent to the vessels to conduct a physical inspection by
                                                                                                                                                          supervisor (Chief steward/ SCHEF) and above that no plastic, solids, paper,
                                                                                                                                                          plastic gloves are on the floor or in the kettles/braising pans drains before any

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                  10
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 11 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                                Status of
                                                                                                                                                                                                                                              Corrective &
                 Location Name                                                                                                                                                                                                                 Preventive
                  (Audit Date)                     ECP Section                                             Final Audit Finding                                               Corrective & Preventive Action Plan                              Action Plan
                                                                                                                                                        water is flushed and/or drains are cleaned.
                                                                                                                                                        We will also require that training is conducted for all crew members that items
                                                                                                                                                        falling on the floor must be picked up, whichever size they are and failing to
                                                                                                                                                        do so will be equivalent to failing to sort food waste/avoid non-food to
                                                                                                                                                        penetrate our food waste/greywater system. Tiger Team review has identified
                                                                                                                                                        galley scuppers as vulnerability through which non-food waste items may
                                                                                                                                                        enter to the greywater system. Corporate-wide initiative to ensure that all
                                                                                                                                                        galley waste scuppers are capped with bell covers and secured with tamper-
                                                                                                                                                        proof screws. The initiative is tracked at a corporate-wide level to ensure
                                                                                                                                                        upon completion of the effort.
   23.           Carnival Magic              ECP Section VIII.B.2.g           The food waste trap was open and inspected and found to contain pieces    Root Cause Analysis indicated segregation at source was not always being             Closed
                  (06.25.2019)                                                of broken china, silverware, metal beer cap, piece of aluminum and hard   followed in the Main Galleys and Lido dining room due to lack of procedural
                                                                              food like bones, oyster and mussel shells. (No plastic was found.) The    instructions. All non-food items were removed immediately. The system was
                                                                              Magnetic trap #2 was opened, and it contained metal beer caps and a few   cleaned and placed back in service. An incident report raised and Garbage
                                                                              pieces of silverware. This finding indicates an inadequate food waste     record book entry recorded. 1. Food waste segregation at source will be
                                                                              segregation process prior to material entering the pulper.                reinforced in the Main Galleys and Lido Galleys and other areas of the ship
                                                                                                                                                        where food waste is being generated. A standardized guideline will be
                                                                                                                                                        prepared for this process of waste segregation at the source, which will
                                                                                                                                                        encompass all departments that generate food waste. 2. Signage in the galleys
                                                                                                                                                        will be reinforced to ensure clarity and more visibility. CCL team working
                                                                                                                                                        with DuPont to develop this revamped signage. 3. New training will be
                                                                                                                                                        developed for the crew to emphasize on the food waste segregation and its
                                                                                                                                                        importance.4. A video will also be created to bring to the attention of our
                                                                                                                                                        guests the importance of food waste segregation on board.5. Supervision,
                                                                                                                                                        Control, and Logging of food waste discharges will be enhanced in the form of
                                                                                                                                                        formal procedures to improve the oversight and accountability of food waste
                                                                                                                                                        operations. 6. Single-use items like plastic straws, sugar sachets, etc. are being
                                                                                                                                                        phased out to eliminate non-food items from entering the food waste streams.
                                                                                                                                                        Hotel operations will develop a phase-out plan7. CCTV cameras also will be
                                                                                                                                                        installed for evaluation. An installation plan to be developed by technical
                                                                                                                                                        services.
   24.          Emerald Princess               ECP Section IX.B.1             Two new drain valves installed during the April 2019 yard period on the   Root Cause Analysis indicated prior to this drydock; there was not a dedicated       Closed
                 (07.02.2019)                                                 #5 and #6 engine’s EGCS overboard lines. These were not identified as     project manager for AAQS and the associated systems impacted the
                                                                              vulnerabilities, and the procedures does not address new installations    implementation of the new system. VP Technical has assigned a permanent
                                                                              after the initial assessment was done.                                    position dedicated to the implementation of these systems. Project Manager to
                                                                                                                                                        verify that the Vulnerability Assessment is addressed as a potential impact on
                                                                                                                                                        any/all AAQS upgrades and modifications.
   25.               Eurodam                 ECP Section VIII.B.2.g            Throughout the ship’s galleys and food preparation areas there are       Root Cause Analysis indicated the lack of procedure to guide the                     Open
                   (07.12.2019)                                               approximately (161) galley grey water scupper drain bells and (2075)      cleaning/maintenance of galley grey water scupper covers/drain bells. Once
                                                                              galley grey water scupper cover securing screws missing.                  received, items will be installed. ABG is providing guidance in two
                                                                                                                                                        procedures estimated to be published in end Q3/early Q4. HESS task to be
                                                                                                                                                        created for Hotel Directors for check/walk-through to include galley grey
                                                                                                                                                        water scupper covers/drain bells.
   26.               Eurodam                 ECP Section VIII.B.2.g           While observing pulper chute operations in the recycling center for       Root Cause Analysis indicated this is a systemic issue being addressed by the        Pending
                   (07.12.2019)                                               previously segregated food waste, numerous food waste containers from     focus of the Tiger Team. Combination of increased training, supervision, and         Verification
                                                                              various galleys and food preparation areas were found to have non‐food    improving operational procedures for Hotel. Separation of non-food items is

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                 11
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 12 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                             Status of
                                                                                                                                                                                                                                           Corrective &
                 Location Name                                                                                                                                                                                                              Preventive
                  (Audit Date)                     ECP Section                                            Final Audit Finding                                                 Corrective & Preventive Action Plan                          Action Plan
                                                                              items in them, to include several pieces of plastics & paper, aluminum     challenging, but the metal trap worked as a safety mechanism. ENV-1302 is
                                                                              foil packets, metal bottle cap, rubber band and a wooden stir stick.       in the process of being revised.
   27.               Eurodam                 ECP Section VIII.B.2.x           Letters of infeasibility for the 8 non‐EAL oil to sea interfaces are not   Will be provided with next submission.                                           Open
                   (07.12.2019)                                               onboard.
   28.              Westerdam              ECP Section VIII B.2.v and         A draft of the “Investigation Report WESTERDAM Biomass Discharge           Root Cause Analysis indicated Final Report remains under review pending          Closed
                   (07.24.2019)             Attachment 2 Corrective           within 12 NM Japan, 1 April 2019” was on board, however, no report         incorporation of comments, including those of the EVP FO. Incorporate
                                            and Preventative Action           was available in Global HESS. There were no corrective actions on file     comments from Final Report and transmit to IAG. The referred investigation
                                                                              associated with the incident                                               report is to be published as soon as it is approved. Publish the investigation
                                                                                                                                                         report and incorporate recommendations as per executive concurrence.
   29.              Westerdam                ECP Section VIII B.2.e           Drain covers were not secured in three locations onboard. These            Root Cause Analysis indicated a lack of procedure and control. Oversight by      Closed
                   (07.24.2019)                                               unsecured drains were located on the Port and Starboard side of the Lido   local supervisors to secure covers after routine maintenance. Secure drain
                                                                              Deck food preparation and dishwashing areas.                               covers with correct materials. Recommendation from Tiger Team:
                                                                                                                                                         ABG/MPA: Drain Bell / Scupper Cover Procedure – Develop and implement
                                                                                                                                                         a procedure to require the installation (where missing) and securing of drain
                                                                                                                                                         bells/scupper covers with unique fasteners in all food preparation spaces
                                                                                                                                                         including a requirement for periodic checks.
   30.              Westerdam                ECP Section VIII B.2.g           Garbage is not sorted at the source, as required by Global HESS and HA     Root Cause Analysis indicated segregation at source was previously not a         Closed
                   (07.24.2019)                                               Group procedures. The housekeeping staff carries all garbage from          guided procedure-specific within housekeeping as all stateroom waste was
                                                                              passenger cabins to the recycling center where it is sorted by recycling   removed from stateroom in order to segregate at a separate location.
                                                                              center crew members                                                        Enhanced housekeeping guidance built to support the identification of waste at
                                                                                                                                                         the source and where the sorting will take place. Roll-out updated procedure
                                                                                                                                                         to HAL fleet and verify initiated by each HAL vessel. Explore the current
                                                                                                                                                         practices in HA Group brands and identify if/where HAL corrective actions
                                                                                                                                                         above can be implemented across the HA Group fleet.
   31.           Queen Victoria             ECP, Attachment 2, EMS,           Some crew members in supervisory roles were not trained on the use of      Root Cause Analysis indicated handover notes between Officers not                Closed
                  (07.18.2019)               Training Awareness and           Global HESS and not familiar with the environmental procedures,            conclusive. Insufficient training on the Global HESS system. Crew members
                                                   Competence                 including recent updates, applicable to their respective departments.      identified to be familiarized in the relevant procedures and use of Global
                                                                                                                                                         HESS. Handover notes reviewed to include Global HESS access and
                                                                                                                                                         overview of the system for incoming Officer Officers to complete the
                                                                                                                                                         ‘Statement of Responsibility’ task in Global HESS to confirm updates have
                                                                                                                                                         been read and implemented monthly - HODs to monitor completion. ISM
                                                                                                                                                         Team to review ISM training package currently under development, to ensure
                                                                                                                                                         that Global HESS and associated training videos are referenced in the content.
                                                                                                                                                         Fleet to be reminded of the location of the Global HESS training videos.
   32.           Queen Victoria             ECP, Attachment 2, EMS,           Some environmental incidents included in the flash reports had been        Root Cause Analysis indicated the volume of environmental incidents              Closed
                  (07.18.2019)              Corrective and Preventive         found open for extensive periods of time (between 52 and 211 days) or      increased significantly over the last 12 months. The resource to manage this
                                             Actions and Emergency            closed without proper evidence that an ongoing investigation was           increased workload compromised due to the loss of Environmental Senior
                                                   Procedures                 completed.                                                                 Manager. Additionally, Incident Database places significant workload on
                                                                                                                                                         shoreside management to ensure appropriate RCA and corrective measures.
                                                                                                                                                         All overdue Open Incidents to be closed by 31 December 2019. Incidents to be
                                                                                                                                                         reviewed and re-assigned to Technical SME if required. Review of resources
                                                                                                                                                         needed to be completed. Recruit additionally Environmental Superintendent
                                                                                                                                                         (due mid-October 2019) to manage increase incident workload. In addition,
                                                                                                                                                         CUK to roll-out SeaEvent to the Fleet / Shoreside Office, allowing more
                                                                                                                                                         emphasis on ships to conduct RCA and determination of corrective measures.
                                                                                                                                                         Review of resources to include EO from Fleet.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                  12
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 13 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                                 Status of
                                                                                                                                                                                                                                              Corrective &
                 Location Name                                                                                                                                                                                                                  Preventive
                  (Audit Date)                   ECP Section                                              Final Audit Finding                                                  Corrective & Preventive Action Plan                             Action Plan
   33.           Queen Victoria              ECP Section VIII.B.2.x.          The VGP annual report for 2018 submitted by the company as required         Root Cause Analysis indicated incorrect information submitted by the vessel        Closed
                  (07.18.2019)                                                by the U.S. EPA was found incorrect with regard to the use of               to the shoreside team. Update QV VGP return and resubmit for verification.
                                                                              environmental acceptable lubricant for oil‐to‐sea interfaces.               Create and maintain a register of EALs in use on each ship for each system.
   34.           Queen Victoria             ECP Section VIII.B.2.i.ix          Some entries in the Garbage Record Books were found incorrect.             Root Cause Analysis indicated hazardous waste log not completed as required.       Closed
                  (07.18.2019)                                                Recent entries in the “Hazardous Waste Log, Part 1: Red Bag Transfer        Insufficient training. Red bags had been placed in the drum without filling in
                                                                              and Disposal” were found with incomplete entries and missing                the log. Review and correct identified entries. Closer scrutiny when signing a
                                                                              signatures for receipt of the Recycle Center operator                       Hazardous waste log by TSM. SCE to monitor Log.
   35.           Queen Victoria            ECP Section VIII.B.2.j.xviii       The current practices used to collect and store hazardous waste,            Root Cause Analysis indicated unrestricted access to red bag Drum location         Closed
                  (07.18.2019)                                                including biohazard bags (Domestic Hazardous Waste, commonly called         allowed crew members to dispose of general waste in the red bag drum
                                                                              Red bags), were found not in compliance with the applicable company         incorrectly. Garbage identified to be re-segregated as per the procedure.
                                                                              procedure for the Garbage Management “CUK‐ENV‐1301‐DI1 ‐ CUK                Ensure sufficient signs on bins. Recycling Centre staff monitor the
                                                                              Specific Instructions”                                                      segregation of rubbish and remind crew members of the requirements.
   36.           Queen Victoria            ECP Section VIII.B.2.j.xviii       The current practices used to store and dispose the medical sharps was      Root Cause Analysis indicated in November 2018 there was a change of               Pending
                  (07.18.2019)                                                found not in compliance with the applicable company procedure for the       Concession from Steiner to Mareel (Canyon Ranch), who provided sharp               Verification
                                                                              Garbage Management “CUK‐ENV‐1301‐DI1 ‐ CUK Specific                         boxes for the SPA use and not communicated to CUNARD Management.
                                                                              Instructions”. Sharp bins are not controlled, they were found not marked    Insufficient management of change. Mareel supply of sharp bins stopped on
                                                                              with tracking numbers, and the ones used in the ship’s SPA are provided     the 17/07/2019. Ship now in compliance with CUK specific requirements as
                                                                              externally by a third‐party company.                                        per “CUK-ENV-1301-DI1.” CUK to review the Hand Over Procedures for
                                                                                                                                                          Global HESS items - when there is a change of Concession Management.
   37.           Queen Victoria                  ECP Section V.B              There were no critical spare parts available for a food shredder that was   Root Cause Analysis indicated that corrective and preventive actions will be       Open
                  (07.18.2019)                                                out of service. The food shredder was replaced with a new model, but        the same as for MNC 01.
                                                                              no spare parts were on board the ship for this model. The spares for the
                                                                              original unit were categorized as ECP critical spares.
   38.           Island Princess             ECP Section VIII.B.2.g           During an inspection of the ships grease trap, plastic was discovered.      Root Cause Analysis indicated a piece of plastic made its way to the grease        Closed
                  (08.24.2019)                                                                                                                            trap as Food and Beverage items were either improperly cleaned and/or not
                                                                                                                                                          separated at its source. Verify scuppers and drain covers have been properly
                                                                                                                                                          maintained onboard the IP. Separation of non-food items is challenging, but
                                                                                                                                                          the grease trap worked as a safety mechanism. ENV-1302 is in the process of
                                                                                                                                                          being revised.
   39.               Veendam                 ECP Section VIII.B.2.v           The RAAS audit finding, item 002 (Garbage Management Plan,                  Root Cause Analysis indicated while the Corrective Action Plan was                 Closed
                   (09.11.2019)                                               Appendix 6) from October 12, 2018 audit is still open in Global HESS.       completed by the ship and closed on 17 Feb 2019, the Preventive Action Plan,
                                                                              The item has been addressed by ships staff, but nonconformity is passed     which is directly related to the publishing of ENV-1301, has not been
                                                                              its due date.                                                               completed by the shoreside SME. As internal audit finding due dates do have
                                                                                                                                                          the opportunity to extend, they are typically not, as only the initially applied
                                                                                                                                                          due date is reported to the HESS committees. The requirement is to manage
                                                                                                                                                          and maintain oversight of all findings, and the audit department, as well as the
                                                                                                                                                          SME, are well aware of the overdue status. Once ENV-1301 is published, the
                                                                                                                                                          finding can be closed. Publish ENV-1301, which will allow all ships GMPs to
                                                                                                                                                          be updated accordingly and close the Preventive Action Plan from RAAS
                                                                                                                                                          #002. Review all internal audit findings which are related to ENV-1301 and
                                                                                                                                                          act accordingly upon publication of updated procedure.
   40.           Golden Princess            ECP Section Attachment 3          The required court order statement to be issued to all employees            Root Cause Analysis indicated expectations for issuing the statement had not       Closed
                  (09.24.2019)                Training Program –              regarding probation violations was not given to 172 joining                 been formally issued to the fleet, hence the oversight. It has been ensured that
                                                 Sanctions and                crewmembers from the period August 18– Sept 21.                             all Crew Members have been issued the statement
                                                 Consequences


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   13
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 14 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                                Status of
                                                                                                                                                                                                                                             Corrective &
                 Location Name                                                                                                                                                                                                                 Preventive
                  (Audit Date)                    ECP Section                                             Final Audit Finding                                                  Corrective & Preventive Action Plan                            Action Plan
   41.           Golden Princess           ECP Section VIII F 1 and 4;        The TPA audit conducted in May 25‐30, 2018 had one nonconformity            Root Cause Analysis indicated Lack of a structured RCA process lead to the        Closed
                  (09.24.2019)                 and Attachment 2               (#7) and one observation (#8) that were both closed, however neither had    ABG assigned person to create an action plan which did not address the
                                           Corrective and Preventative        corrective action in place.                                                 finding (#06). Second items references the BWMP - these have all been
                                                     Action                                                                                               updated. Agree upon a root cause analysis methodology and disseminate
                                                                                                                                                          training on said item.
   42.           Golden Princess             ECP Section VIII B.2.e           Drain covers were found not secure in the galley on deck 6, 12, and 14.     Root Cause Analysis indicated a lack of procedure and control. Oversight by       Pending
                  (09.24.2019)                                                                                                                            local supervisors to secure covers after routine maintenance. Drain covers to     Verification
                                                                                                                                                          be secured. Guest Operations will create a new Instructional Notice that will
                                                                                                                                                          require additional spot checks of all drain covers and bells. The notice will
                                                                                                                                                          include the frequency of checks as well as indicate responsible officers for
                                                                                                                                                          each check.
   43.           Golden Princess             ECP Section VIII B.2.z           The ship was not compliant with Instructional Notice ENV 07/2019 as         Root Cause Analysis indicated upon discussion with the vessel. It was             Pending
                  (09.24.2019)                                                there was no supervision present while crew members were carrying out       highlighted that the crew mess pulper was not in use during the time of the       Verification
                                                                              food waste segregation in the crew mess area.                               inspection and was correctly covered and locked at this time. Supervision is
                                                                                                                                                          required at times the pulper is in use, and all food waste would have
                                                                                                                                                          undergone a secondary inspection before anything being placed into the
                                                                                                                                                          pulper. We believe this should not have been a finding accordingly. It is
                                                                                                                                                          awaiting discussion between CCM and TPA for the action week of 10/28.
   44.           Grand Princess              ECP Section VIII.B.2.q           The HESS Contractor Procedure Checklist was updated on March 26,            Root Cause Analysis indicated the ship had not followed the previous              Closed
                  (09.26.2019)                                                2019. The ship has been using a previous version                            guidance provided in both correspondence from the office and update to
                                                                                                                                                          GHESS procedure, Q2 2019. Guidance to be given to fleet on the requirement
                                                                                                                                                          to make sure page 3 and 12 of the latest version is added manually to any
                                                                                                                                                          previous version brochure. Verify that the Grand Princess is now in
                                                                                                                                                          compliance with OHS-1302-D1. Provide the newest version brochure to
                                                                                                                                                          warehouse and AMOS so ships can start ordering these. Verify
                                                                                                                                                          implementation of the latest brochure or insertion of pages 3 and 12 fleetwide.
   45.           Grand Princess                ECP Section IX.G.1             The audit of ECP critical spare parts noted that three (3) float switches   Root Cause Analysis indicated inordinate consumption rate for float level         Closed
                  (09.26.2019)                                                were recently used on September 19, 2019 and zero (0) are remaining in      switches resulted in inventory levels below minimum before stocks could be
                                                                              the ECP spares. ECP spare parts inventory requires three (3) to be on       replenished. New float switches have been ordered under the PO`s
                                                                              hand. The replacement spare float switches have been ordered and            T708191649 (part received on board on the 3rd October.2019) ship back in
                                                                              scheduled for delivery on October 20, 23 and 27, 2019.                      compliance ROB 3 EA. -T708191683 and T708191737 on order active PO`s-
                                                                                                                                                          Estimate delivery dates are 20-27 October 2019. Amos stock minimum to
                                                                                                                                                          remain per the recommended DNV GL critical spares. Re-order level to be
                                                                                                                                                          updated to reflect at 6EA. The Technical Superintendent will instruct the
                                                                                                                                                          Amos team to implement the change.
   46.       Shore - Carnival Cruise           ECP Section: III.D.1,          The OLCM contacted the hotline (International Number 305-406-5863 -         Root Cause Analysis indicated there was no drop-down menu for the operator        Closed
                      Lines                     Reporting of Non-             NAVEX GLOBAL) and was unable to file a test report by identifying as        (Navex) to choose a shore side location in case a call is received from the
                  (10.04.2019)                  Compliance (Open              a shore-side facility.                                                      shore side. A hotline operator (Navex) has been informed about this issue.
                                                   Reporting)                                                                                             ABG is working with the hotline operator (Navex) to change the location
                                                                                                                                                          menu so that a caller will be initially asked if it is shoreside or shipboard.
                                                                                                                                                          Depending on their answer, they will get a drop-down menu of the locations
                                                                                                                                                          for them to choose from. Once the drop-down menu has been updated, this
                                                                                                                                                          issue will be prevented. In addition, CCL will recommend to ABG to include
                                                                                                                                                          a requirement to conduct quarterly tests of the hotline from a shore side
                                                                                                                                                          location.


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                  14
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 15 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                             Status of
                                                                                                                                                                                                                                           Corrective &
                Location Name                                                                                                                                                                                                               Preventive
                 (Audit Date)                    ECP Section                                            Final Audit Finding                                                   Corrective & Preventive Action Plan                           Action Plan
   47.       Shore - Carnival Cruise       ECP Section: Attachment 2          There is no CCL procedure for due diligence checks of waste vendor        Root Cause Analysis indicated ABG has been working on revising the current        Open
                      Lines                    - Environmental                operations and associated reception facilities. Currently, vendor         procedure in Global HESS. As a result of this CCL process was never fully
                  (10.04.2019)               Management System                compliance primarily consisted of monitoring permit expiration dates.     implemented as CCL was waiting for feedback from ABG on how to proceed
                                                                                                                                                        with the process of due diligence. ABG recently sent out a note to all brands
                                                                                                                                                        advising that each Company will be responsible for conducting due
                                                                                                                                                        diligence/duty of care assessments for vendors they use. CCL will use the
                                                                                                                                                        guidance from ABG sent on 10/28/2019 to develop and implement the waste
                                                                                                                                                        vendor due diligence process.
   48.       Shore - Carnival Cruise       ECP Section: Attachment 3          Training records were sampled for Shipboard Covered Personnel             Root Cause Analysis indicated this event took place during EO handover. On        Closed
               Lines(10.04.2019)             - Employee Training              onboard three (3) ships from April to May 2019. Records indicated ECP further review, it was concluded that there was an Ineffective handover
                                                   Program                    training had not been completed within seven (7) days, as required by the completed by the EO’s as there was no specific requirement in place to discuss
                                                                              ECP, onboard the CARNIVAL FANTASY for crewmembers that                    training status in the current handover template. As a corrective action, an
                                                                              embarked on April 29, 2019. Training completion occurred on May 7,        instruction was sent out to all CCL EO’s to ensure that during their handover,
                                                                              2019, or (9) days after embarkation.                                      the status of current training of all Team members on board is discussed and
                                                                                                                                                        documented in the handover notes. The action plan to get all the pending team
                                                                                                                                                        members training in compliance should also be documented in the handover
                                                                                                                                                        notes. 1.) CCL will recommend to ABG to add to the current section of the
                                                                                                                                                        EO handover notes a dedicated training section. 2.) CCL OLTM will ensure
                                                                                                                                                        that training status is documented in all handovers by reviewing the handover
                                                                                                                                                        notes. 3.) Monthly, all the training that is not completed in due time will be
                                                                                                                                                        followed up by the OLTM to prevent re-occurrence. This shall be achieved on
                                                                                                                                                        a case basis by following up with each ship based on the monthly OLTM
                                                                                                                                                        report.
   49.        Carnival Imagination              ECP VIII B.2.j.xii            Sharps containers were in use at the Boatswain’s storeroom and            Root Cause Analysis indicated no procedures or instructions in place for          Closed
                 (10.09.2019)                                                 Recycling Center but were not on file as in use by Medical Center. The    sharps used in boatswains storeroom and recycling center and oversight by the
                                                                              sharps container in use by the Spa was not the same container as          SPA Staff. A log was created for the Boatswains store and recycling center
                                                                              documented as being in use by the Medical Center.                         sharps, and the error in the sharps log was corrected, and an updated container
                                                                                                                                                        number was added. A formal procedure for handling sharps from the
                                                                                                                                                        Boatswains store and recycling center will be created and published in the
                                                                                                                                                        GMP. Lessons learned note would be sent out fleet-wide to raise awareness.
                                                                                                                                                        All staff across the CCL fleet will be asked to confirm compliance with
                                                                                                                                                        current records.
   50.          Majestic Princess            ECP Section VIII.B.2.m.          The Print Shop Manager was unable to log into Global HESS when            Root Cause Analysis indicated human Factors relating to Human Performance         Pending
                 (10.17.2019)                                                 asked to retrieve the procedure for disposing of hazardous materials.     Difficulty involving insufficient skills/knowledge to perform the job/respond     Verification
                                                                                                                                                        to conditions/understand system response because of training. The onboard
                                                                                                                                                        team has since trained the Printer on how to log in and find procedures in
                                                                                                                                                        Global HESS. He was also reminded to consult it as frequently as needed to
                                                                                                                                                        provide extra training to his staff. Manager GHESS also offered to conduct
                                                                                                                                                        training with any non-HESS positions that may not be as familiar with Global
                                                                                                                                                        HESS as the rest of the onboard team — awaiting information to amend PAP
                                                                                                                                                        per GHESS Mgr.
   51.          Majestic Princess            ECP Section VIII.B.2.v           The RAAS audit finding, Item 06 (Bilge Water and Oily Water               Root Cause Analysis indicated while the Corrective Action Plan was                Pending
                 (10.17.2019)                                                 Management) from the April 2019 audit is still open in Global HESS.       completed by the shoreside SME and closed on 08 Aug 2019, the Preventive          Verification
                                                                              The item has been addressed by ship’s staff, but nonconformity is passed Action Plan was completed by the shoreside SME and closed on 17 Oct 2019,
                                                                              its due date.                                                             the evidence required to close the finding still requires loading into the
                                                                                                                                                        GHESS. The requirement for Internal ISM audits by shoreside is to manage

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                 15
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 16 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                             Status of
                                                                                                                                                                                                                                           Corrective &
                 Location Name                                                                                                                                                                                                              Preventive
                  (Audit Date)                     ECP Section                                             Final Audit Finding                                                Corrective & Preventive Action Plan                          Action Plan
                                                                                                                                                         and maintain oversight of all findings and verify closed once evidence is
                                                                                                                                                         sufficiently provided. *Need why Peter didn’t provide doc to GHESS team to
                                                                                                                                                         input into GHESS.* SME to provide updated/amended BWMM to the
                                                                                                                                                         GHESS team for input into GHESS. Technical to provide updated/amended
                                                                                                                                                         BWMMs for HA Group vessels to the GHESS team for input into the GHESS.
   52.          Majestic Princess           ECP Section VIII.B.J.xviii        Red bags deposited in the Recycle Center are not being properly logged. Root Cause Analysis indicated housekeeping failed to follow the procedure,          Open
                 (10.17.2019)                                                                                                                            which specifies waste is not to be dropped off at the Recycling Center unless
                                                                                                                                                         the Recycling Center is attended. Correct missing/omitted entries in the log
                                                                                                                                                         book. ENV1301 updated and published Oct 2019. Env Ops will discuss Red
                                                                                                                                                         Bag Waste on next EO monthly conference call.
   53.          Majestic Princess           ECP Section VIII.B.J.xviii        Three full plastic liquid hazmat containers in the Recycle Center for      Root Cause Analysis indicated while the ship was in Asia in August, my           Pending
                 (10.17.2019)                                                 disposal without secondary containment.                                    predecessor removed the bonding, as all the photo waste containers were          Verification
                                                                                                                                                         empty. The TPA Inspectors boarded Majestic on Oct 13th. On the following
                                                                                                                                                         day, the Photo Manager decided to send 70 liters of photo waste to the
                                                                                                                                                         recycling center, and they were left with the empty containers next to the
                                                                                                                                                         bonding containing the silver recovery pump/filter. This is what the Inspector
                                                                                                                                                         found. Up until that point, all the containers had been empty, negating the
                                                                                                                                                         requirement for any bonding. Ship staff failed to recognize the need to
                                                                                                                                                         maintain fixed secondary containment in areas where liquid hazardous
                                                                                                                                                         materials are likely to be accumulated. The original chemical bonding has
                                                                                                                                                         been replaced, regardless of whether the hazmat containers have any photo
                                                                                                                                                         waste in them or not. The ship will obtain and install a secondary containment
                                                                                                                                                         pallet on which the silver recovery unit and associated containers will be
                                                                                                                                                         stored. EO to verify the installation.
   54.          Majestic Princess            ECP Section VIII.B.2.g.          While inspecting pulper station on Deck 16 Port, found foil in the pulper. Root Cause Analysis indicated non-food waste segregation not completed           Pending
                 (10.17.2019)                                                                                                                            correctly by the F&B crew. The ship took immediate corrective action and         Verification
                                                                                                                                                         disposed of waste accordingly. Updated ENV-1302 (Oct 2019) has been
                                                                                                                                                         published - to be reviewed by F&B Director.
   55.          Majestic Princess            ECP Section VIII.B.2.r.          The last three months of the padlock log were found with 11 entries        Root Cause Analysis indicated log entries were not signed off on 11 occasions    Pending
                 (10.17.2019)                                                 where padlocks were unlocked or locked without a corresponding entry. and subsequently missed by the watchkeepers. Correct log entries where                Verification
                                                                                                                                                         missing entries exist. CE has implemented the new log sheet as seen in ENV-
                                                                                                                                                         1204-A3, which is easier to use and easy to check for missing signatures.
   56.            Royal Princess            ECP, Attachment 2, EMS,           The Photo Manager was not trained on the use of Global HESS and was Root Cause Analysis indicated a lack of training and familiarity among some             Closed
                   (10.30.2019)              Training Awareness and           not able to locate the environmental procedures, including recent          hotel team members – specifically in the Spa. There are procedures in HESS
                                                   Competence                 updates, applicable to her department.                                     related to the spa and sanitation/health that the department must be familiar
                                                                                                                                                         with it is assumed that the department is printing them out and not regularly
                                                                                                                                                         logging in and using HESS and that the HDs and HGMs are doing most of the
                                                                                                                                                         Global HESS searching and providing the spa with the procedures. Shoreside
                                                                                                                                                         reached out to the Hotel General Manager offering to train the Photo Manager
                                                                                                                                                         and anyone else from his team. Unfortunately, the Photo Manager had already
                                                                                                                                                         signed off for vacation. Her next assignment is the Grand Princess starting
                                                                                                                                                         December 18th and it is planned to reach out to her when she joins. It was
                                                                                                                                                         made sure that the HGM understood that the offer for training still stood for
                                                                                                                                                         the rest of the team. Fleetwide one page print out for the teams to hang in
                                                                                                                                                         offices, crew mess, computer lab etc. detailing: Global HESS URL, How to
                                                                                                                                                         log on, Who to talk to onboard if you are having login issues, Who to reach

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                 16
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 17 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                                    Status of
                                                                                                                                                                                                                                                  Corrective &
                 Location Name                                                                                                                                                                                                                     Preventive
                  (Audit Date)                     ECP Section                                             Final Audit Finding                                                       Corrective & Preventive Action Plan                          Action Plan
                                                                                                                                                               out to in the office (me) if it can’t be figured out by onboard teams, Where to
                                                                                                                                                               find the training documents and videos, as well as the INT procedures to get
                                                                                                                                                               them started in HESS, was issued.
   57.            Royal Princess               ECP Section III.A.9            The Hazardous Waste logs between April 18, 2017, and September 8,                Root Cause Analysis indicated ENV-1301 issued in Apr 2017 had no                  Closed
                   (10.30.2019)                                               2017, were not found on the ship. ECP and company retention policy               requirement to maintain the records for 5 years. Reissue ENV-1301
                                                                              require to maintain these records on board for five (5) years.                   (completed on Sept 7 2017) to require records to be kept for 5 years.
   58.            Royal Princess             ECP Section VIII.B.2.j.          Waste management practices followed by the ship were not in                      Root Cause Analysis indicated Garbage management plan previously was              Pending
                   (10.30.2019)                                               compliance with the company’s Garbage Management Plan procedures.                unclear to crew as it was not ship specific enough. ENV-1301 has been             Verification
                                                                                                                                                               updated to the new format and published to the Fleet. Mgr. Waste Programs to
                                                                                                                                                               confirm the vessel has received the updated template. Ship to implement GMP
                                                                                                                                                               in new format from ENV-1301.
   59.            Royal Princess             ECP Section VIII.B.2.g.          Multiple scupper drain covers located in the Aft Mooring station on deck         Root Cause Analysis indicated a lack of oversight by the Deck Crew. Ship to       Open
                   (10.30.2019)                                               5, were found missing all screws to secure the covers to the deck. These         ensure all scuppers on the mooring deck have correct screws securing them in
                                                                              scuppers have direct connection overboard.                                       place. MP & A to review the requirements for securing deck scupper covers.

   60.            Royal Princess             ECP Section VIII.B.2.g.          During the internal inspection of the Main Galley/Lido Galley grease             Root Cause Analysis indicated Failure to segregate food waste correctly by     Pending
                   (10.30.2019)                                               trap #2, a plastic cling film, a plastic bottle cap, pieces of plastic gloves,   F&B. The ship took immediate corrective action to dispose of waste correctly. Verification
                                                                              a rubber band, and stickers were found.                                          Updated ENV-1302 (Oct 2019) has been published - to be reviewed by F&B
                                                                                                                                                               Director.
   61.            Royal Princess            ECP Section VIII.B.2.i.xv.        Lube Oil Bunkering checklists between March 2019 and September                   Root Cause Analysis indicated that it is unclear from the finding what part of Open
                   (10.30.2019)                                               2019 were not being filled out properly.                                         the form was not being filled out correctly. Excessive amounts of checklists
                                                                                                                                                               has resulted in ships officers being confused as to their correct completion.
                                                                                                                                                               MTO Study has reiterated this point. C/E to review with PIC’s for LO
                                                                                                                                                               bunkering the requirements of LO bunkering form. List of attendees to be
                                                                                                                                                               annexed to this finding. CCM to conduct holistic review regarding
                                                                                                                                                               documentation retention, it’s impact on operations and simplicity of use.

   62.         *Sapphire Princess            ECP Section VIII.B.2.q           Ship is using an outdated version of the HESS Contractor Procedure               Root Cause Analysis indicated a lack of awareness of the appendix retention       Pending
                 (10.31.2019)                                                 Checklist. The checklist was updated on March 26, 2019.                          of 5 years. Ship to confirm use of latest version of the brochure. The October    Verification
                                                                                                                                                               24 message to ship with guidance on the use of updated Contractor HESS
                                                                                                                                                               Brochure will be resent.
   63.         *Sapphire Princess            ECP Section VIII.B.2.i.i         The Oil Record Book had an incorrect entry on October 13, 2019 that              Root Cause Analysis indicated a lack of oversight. It will be ensured that the    Open
                 (10.31.2019)                                                 did not correspond to the portable pump log entry written on October 14,         Oil Record Book entries match the portable pump log book. The Ship to make
                                                                              2019.                                                                            appropriate correction entries in the ORB and/or PPL. Environmental Officer
                                                                                                                                                               to check both log books daily to ensure the records are accurate and correct.
                                                                                                                                                               Groupwide direction to EO’s via ENV Dept.
   64.         *Sapphire Princess          ECP Section VIII.B.2.j.xviii       The Hazardous Waste Log for red bags identified disposals but was                Root Cause Analysis indicated that it was forgotten to make entries in log        Pending
                 (10.31.2019)                                                 missing several dates of disposal and Environmental Officers signature           when delivered and offloaded. Discussion of missing signatures entries wll be     Verification
                                                                              for verification.                                                                had during monthly EO call. Include already circulated Hazardous Waste Log
                                                                                                                                                               Guide in the update to the GMP being published January 31st.
   65.         *Sapphire Princess            ECP Section VIII.B.2.g           A piece of plastic and silicone caulking were found during an internal           Root Cause Analysis indicated that there was a failure to segregate food waste    Pending
                 (10.31.2019)                                                 inspection of the galley grease traps                                            correctly by F&B. Ship took immediate corrective action and disposed of           Verification
                                                                                                                                                               waste correctly. Separation of non-food items is challenging, but grease trap
                                                                                                                                                               worked as a safety mechanism. Additionally, office is working on creating
                                                                                                                                                               heat maps of all scuppers, by location, that will form the basis for an I-
                                                                                                                                                               Inspector standard that will be tied to checklists. These standards will be

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                      17
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 18 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                                Status of
                                                                                                                                                                                                                                              Corrective &
                 Location Name                                                                                                                                                                                                                 Preventive
                  (Audit Date)                     ECP Section                                             Final Audit Finding                                                 Corrective & Preventive Action Plan                            Action Plan
                                                                                                                                                         assigned to shipboard owners for routine confirmation of compliance. DER-
                                                                                                                                                         2005 also states that grey water drained from galley spaces must be routed
                                                                                                                                                         through a secondary filtering device with round filter holes, each of diameter
                                                                                                                                                         no greater than 8.0 mm. System installation to ensure a minimum of one
                                                                                                                                                         further downstream filtration, prior to overboard discharge.
   66.              *AIDAdiva                 ECP Section VIII B.2.i          The checklist for sludge and water discharge to port facility (TEC 1401    Root Cause Analysis indicated that the procedure was not followed. The              Closed
                   (11.02.2019)                                               A1) was not signed by the Chief Engineer for the October 23, 2019          Person in Charge did not challenge the Chief and Chief was most likely not
                                                                              transfer of sludge ashore.                                                 aware of procedural need to sign the sheet. As immediate corrective action, the
                                                                                                                                                         Chief duly checked and signed all missing documents. Chief Engineer to
                                                                                                                                                         check/sign all missing documents. General reminder to be sent to all Chief
                                                                                                                                                         Engineers.
   67.              *AIDAdiva                 ECP Section VIII B.2.i          Start and stop transfer times were not completed on the checklist for      Root Cause Analysis indicated that the procedure was not followed. The              Closed
                   (11.02.2019)                                               sludge and water transfers ashore (TEC 1401 A1) for the October 23,        Person in charge did not fill in the list properly and Chief did not check it, as
                                                                              2019 transfer of sludge ashore.                                            he was not aware of procedural need to sign the sheet. As immediate
                                                                                                                                                         corrective action, the list was filled in as per Sludge Receipt/ORB entry. List
                                                                                                                                                         to be filled in as per Sludge Receipt/ORB entry. General reminder to be sent to
                                                                                                                                                         all Chief Engineers
   68.              *AIDAdiva                  ECP Attachment 2               The Food Segregation labeling is incorrect and indicates hard food         Root Cause Analysis indicated that as explained extensively to the auditors         Closed
                   (11.02.2019)            Corrective and Preventative        should be placed in soft food bin. The office was notified of this         after the audit, the comment that no corrective action was in place is
                                            Action and ENV 1302 2.1           deficiency; however, no corrective action is in place.                     inaccurate. The revision of the waste labels was part of the Food Waste Team
                                                                                                                                                         action plan and was completed on time. The new labels were disclosed to the
                                                                                                                                                         ships on November 8, 2019, through a dedicated communication. Previously
                                                                                                                                                         the ships were informed that new labels were in progress, on October 25th and
                                                                                                                                                         October 10th. Ships were informed about new labels on November 8, 2019
                                                                                                                                                         and requested to order by November 30, 2019.
   69.              *AIDAdiva              ECP Section VIII B.2.g and         The required Marpol V placard was not in place at each of the four (4)     Root Cause Analysis indicated that Procedure not followed. The Ship got             Closed
                   (11.02.2019)                 ENV 1601 3.2                  pulpers that were checked in the galley, nor at the one (1) in the         confused when interpreting the procedures. Placards to be placed. General
                                                                              recycling center; no placard was found posted in the Crew Lounge.          reminder to be sent to all Staff Captains.
   70.              *AIDAdiva                ECP Section VIII B.2.i;          The required Pulper Log is not in use at the Recycling Center              Root Cause Analysis indicated that Misunderstanding of procedure and                Closed
                   (11.02.2019)              ENV 1302 2.4; ECN #6‐                                                                                       unclear responsibilities. Hotel Director is responsible for all logs although the
                                            2019; Instructional Notice                                                                                   Recycling Center is lead by the Staff Chief Engineer. Log to be implemented.
                                                   ENV 07/19
   71.          *Seabourn Quest              ECP Section VIII.B.2.i.i         Flash report incidents dated August 21, 2019 and June 24, 2019 were not    Root Cause Analysis indicated a lack of policy knowledge. Vessel to create          Pending
                  (11.06.2019)                                                accurately recorded in the Oil Record Book. Both incidents required        late entries in Oil Record Book to ensure the missing entries are rectified.        Verification
                                                                              repairs to the oil filtering equipment and should have been properly       Chief engineer is informed and now knowledgeable with regards to these
                                                                              recorded in the Oil Record Book.                                           entries.
   72.          *Seabourn Quest              ECP Section VIII.B.2.r.          Audited last two months of the padlock log and found multiple entries      Root Cause Analysis indicated a lack of oversight. Not possible to retro-sign       Pending
                  (11.06.2019)                                                where padlocks were unlocked or locked without a corresponding entry;      the missing entries. Chief engineer to review the log books for missing entries     Verification
                                                                              missing signatures of persons unlocking the locks; and missing             on a weekly basis.
                                                                              signatures of officers on watch.
   73.         *Carnival Conquest            ECP Section VIII.B.2.g           Upon inspection of the magnetic trap for the food waste system, it was     Root Cause Analysis indicated that segregation at source was not always being       Closed
                  (11.16.2019)                                                found to have approximately twenty‐six (26) metal items and one (1) rag    followed in the Main Galleys and Lido dining room due to lack of procedural
                                                                              in it. The metal items were spoons, bottle caps, bolts, screws, salt and   instructions. All the metal found was removed immediately. The system was
                                                                              pepper shaker lids, and hair pins. This finding indicates an inadequate    cleaned and placed back in service. A near miss incident report raised. CCL
                                                                              food waste segregation process prior to material entering the food waste   trialing out magnetic traps/grills/trays with a effort to trap metal items before
                                                                              system.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                  18
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 19 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                              Status of
                                                                                                                                                                                                                                            Corrective &
                 Location Name                                                                                                                                                                                                               Preventive
                  (Audit Date)                     ECP Section                                             Final Audit Finding                                               Corrective & Preventive Action Plan                            Action Plan
                                                                                                                                                        they enter the food waste system. A new segregation process was recently
                                                                                                                                                        rolled out in December 2019. Image based guidance sent out to the fleet.
   74.          *Carnival Ecstasy          ECP Section VIII.B.2.j.xviii       The storing of hazardous waste delivered to the Recycling Center is not   Root Cause Analysis indicated that due to congestion in the marshaling area        Closed
                  (11.18.2019)                                                in compliance with Global HESS ENV‐ 1301, which requires that all         (storage of EGCS piping materials) the Hazardous waste storage area was
                                                                              hazardous waste delivered to a waste disposal area be stored in a         moved around by the ship’s staff. Technical Operation’s Manager and
                                                                              dedicated and secure area. This area must be marked off or physically     Environmental Manager of the ship liaised with the ship’s Staff Captain to
                                                                              isolated for the storage of hazardous waste and prevention of             ensure that the materials are reorganized in the marshaling area and that the
                                                                              unauthorized entry.                                                       hazardous waste storage area was reinstated. The new Garbage Management
                                                                                                                                                        Plans will have a clear picture and guidance of how a hazardous waste storage
                                                                                                                                                        area should be organized and maintained.
   75.          *Carnival Ecstasy              ECP Section IX.B.2             The latest vessel Vulnerability Assessment completed June 13, 2019        Root Cause Analysis indicated a documentation error in the Vulnerability           Closed
                  (11.18.2019)                                                designates vulnerability points 5.05 and 5.17 as ECR controlled red       Assessment Logs. Please note that both the BCDBs were controlled as
                                                                              locks for access to the Bilge Control Discharge Boxes. This conflicts     required by ENV 1201. CCL ECS lead will submit, A4 ENV-1204-A4
                                                                              with Carnival policy that states only the Chief Engineer and              Vulnerability Assessment Change Report (to remove these locks from the VA)
                                                                              Environmental Officer will hold the keys for access to the BCDBs.         to CCM Chris Donald. Once the A4 form is submitted for the fleet, the ships
                                                                                                                                                        Chief Engineers will take action to update the VA and the undated VA will not
                                                                                                                                                        have the BCDB locks listed.
   76.          *Carnival Ecstasy              ECP Section IX.G.1             There were not sufficient sample bottles onboard to test all the sample   Root Cause Analysis indicated missing oversight by shore side team who             Closed
                  (11.18.2019)                                                points in accordance with the ship’s current sample plan.                 approved the sampling plan. The correct number of sampling kits were sent to
                                                                                                                                                        the ship. The sampling plan was reviewed for the ship and only those sampling
                                                                                                                                                        points which were required by the ECP were maintained on board. Other
                                                                                                                                                        additional sampling points were removed. Shoreside Environmental Managers
                                                                                                                                                        re-evaluated their ships ECP sampling plan to check if similar situation exists.
                                                                                                                                                        Changes were made accordingly in the Sampling plan and additional sampling
                                                                                                                                                        KITS if necessary were ordered and sent to the ships.
   77.          *Carnival Victory             ECP Section VIII.B.2.r          The latest vessel vulnerability assessment completed designates           Root Cause Analysis indicated a documentation error in the Vulnerability           Closed
                   (12.08.19)                                                 vulnerability point for access to the Bilge Control Discharge Boxes       Assessment Logs. Please note that both the BCDBs were controlled as
                                                                              (BCDB) as “Red Locks”. This is in conflict with Carnival policy that      required by ENV 1201. CCL ECS lead will submit, A4 ENV-1204-A4
                                                                              only the Chief Engineer and Environmental Officer will hold the only      Vulnerability Assessment Change Report (to remove these locks from the VA)
                                                                              keys for access to the BCDBs.                                             to CCM Chris Donald. Once the A4 form is submitted for the fleet, the ships
                                                                                                                                                        Chief Engineers will take action to update the VA and the undated VA will not
                                                                                                                                                        have the BCDB locks listed.
   78.           *Regal Princess               ECP Attachment 2,    The record logs for training given to contractors were found incomplete             Root Cause Analysis indicated a lack of awareness of previous notification on      Pending
                  (12.01.2019)             Environmental Management and not properly maintained.                                                        guidance and use of new edition of brochure. Ship to confirm use of latest         Verification
                                               System – Training                                                                                        version of the brochure. Resend 24 Oct Message to ship with guidance on the
                                                 Awareness, and                                                                                         use of updated Contractor HESS Brochure.
                                                  Competence
   79.           *Regal Princess             ECP Section VIII.B.2.j The signs prohibiting disposal of chemicals or oils via sinks, toilets or           Root Cause Analysis indicated that reason why the required signs were never        Open
                  (12.01.2019)                                      drains were not posted at sinks located in the main laundry.                        posted adjacent to all sinks in the main laundry are unknown. Ordinarily
                                                                                                                                                        posted at first fit (launch) this appears to have been overlooked and remained
                                                                                                                                                        unnoticed by subsequent personnel. Required signs posted immediately
                                                                                                                                                        adjacent to all sinks in the main laundry on Regal Princess and a
                                                                                                                                                        communication was sent to the Princess fleet 09 January 2020 requiring
                                                                                                                                                        positive confirmation that all sinks in all main laundries have the required
                                                                                                                                                        signage in place. All ships positive confirmations received 14 January 2020.
                                                                                                                                                        With the positive confirmation received from all ships we are confident the

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                  19
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 20 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                               Status of
                                                                                                                                                                                                                                             Corrective &
                 Location Name                                                                                                                                                                                                                Preventive
                  (Audit Date)                     ECP Section                                             Final Audit Finding                                                Corrective & Preventive Action Plan                            Action Plan
                                                                                                                                                         HESS requirement is met. On board management awareness has been
                                                                                                                                                         reinforced by our 09 January 2020 communication and, in the extremely
                                                                                                                                                         unlikely event the laminated-to-the-wall signs become detached, they will be
                                                                                                                                                         renewed. Manager of Laundry Operations will also ensure signage is added to
                                                                                                                                                         new build vessels as soon as the laundry is delivered.
   80.           *Regal Princess              ECP Section VIII.B.2.i          The Hazardous waste and cooking waste logs located in the recycle          Root Cause Analysis indicated that entries were forgotten to be made in log        Pending
                  (12.01.2019)                                                center were found missing signatures by the waste operator for receiving   when delivered and offloaded. Missing signatures entries to be discussed in        Verification
                                                                              hazardous waste and by the Environmental Officer for entry verification.   monthly EO call. Include already circulated Hazardous Waste Log Guide in
                                                                                                                                                         the update to the GMP being published Jan 31.
   81.            *Star Princess             ECP Section VIII.B.2.q           Ship is using an outdated version of the HESS Contractor Procedure         Root Cause Analysis indicated a lack of awareness of previous notification on      Pending
                   (12.09.2019)                                               Checklist. The checklist was updated on March 26, 2019.                    guidance and use of new edition of brochure. Ship to confirm use of latest         Verification
                                                                                                                                                         version of the brochure. Resend 24 Oct Message to ship with guidance on the
                                                                                                                                                         use of updated Contractor HESS Brochure.
   82.            *Star Princess             ECP Section VIII.B.2.m           The Non-Tank Vessel Response Plan (NTVRP) Remote Assessment and            Will be provided with next submission.                                             Open
                   (12.09.2019)                                               Consultation (RAC) drill was not completed. NTVRP Section 7.1.1
                                                                              requires a Remote Assessment and Consultation (RAC) exercise to be
                                                                              completed annually
                                                                              and 7.2.3 requires that the exercise include firefighting at least once
                                                                              every three years.
   83.            *Star Princess             ECP Section X.A.1.i and          The “Hazardous Waste Log” ENV 1301 in Global HESS is not a                 Root Cause Analysis indicated that ABG allowed for a transition period from        Pending
                   (12.09.2019)                Attachment 2 EMS               controlled log. This log conflicts with “Hazardous Waste Log ENV           old ENV-1301 Tier III procedures to the updated corporate-wide Tier II             Verification
                                               Document Control               1301-A4 form issued Oct 2019”, which is a controlled log, issued for all   procedures. During this transition time frame, there are two templates live in
                                                                              brand use.                                                                 HESS. Hazardous Waste Log ENV 1301-A4 form was recently added to
                                                                                                                                                         ENV-1301 as a corporate Tier II document and is meant to go into effect
                                                                                                                                                         January 31. As the ships completed their new GMP templates (of which this
                                                                                                                                                         Hazardous Waste Log is a part), ABG kept all OL’s Tier III live in HESS until
                                                                                                                                                         the transition is complete. On January 31, all old Tier III will be removed and
                                                                                                                                                         the only hazardous waste log template will be Hazardous Waste Log ENV
                                                                                                                                                         1301-A4 form.
   84.          *Carnival Legend           ECP Section Attachment 2,          A crewmember was not aware of his log-in credentials that would allow      Root Cause Analysis indicated that Team member (1st Bosun) was not trained         Closed
                  (12.15.2019)             EMS, Training Awareness            for access to the Global HESS platform to view environmental               by his supervisor on the use of Global HESS because it was not clear if the
                                               and Competence                 procedures applicable to his department.                                   team member needed to use Global HESS or not. A clarification will be made
                                                                                                                                                         by Director of ISM and compliance if the 1st Bosun needs to have access to
                                                                                                                                                         HESS or not. Accordingly he will be given HESS access. Based on the
                                                                                                                                                         clarification received from Director of ISM and compliance a fleet wide action
                                                                                                                                                         will be taken to ensure that all 1st Bosuns and have access and are trained on
                                                                                                                                                         how to use the Global HESS.
   85.          *Carnival Legend           ECP Section VIII.B.2.q and         A record of signatures from vendors, technicians and other non-            Root Cause Analysis indicated that the signature/acknowledgement form was          Closed
                  (12.15.2019)                  ENV/01/2019                   crewmember representatives to acknowledge their receipt of an              not adjusted to the correct print size while printing due to which the signature
                                                                              Environmental Awareness for Contractors and Vendors brochure was           column was not printed on the same page, this error caused the security staff at
                                                                              not recorded for eleven (11) representatives that boarded the ship in      the gangway to overlook the signature requirements and not take the
                                                                              Tampa, Florida on December 15, 2019.                                       signatures as required. The contractors in question were given the
                                                                                                                                                         environmental brochures and accordingly familiarized. Signatures were taken
                                                                                                                                                         as acknowledgement. A lessons learnt note will be sent out via CMS to raise
                                                                                                                                                         awareness of this finding and ensure that a repeat is prevented.


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                 20
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 21 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                               Status of
                                                                                                                                                                                                                                            Corrective &
                 Location Name                                                                                                                                                                                                                Preventive
                  (Audit Date)                    ECP Section                                          Final Audit Finding                                                     Corrective & Preventive Action Plan                           Action Plan
   86.          *Carnival Legend                ECP Section V.B.3             Nonconformity #4 from the RAAS audit conducted on March 13, 2019           Root Cause Analysis indicated that the RAAS Audit finding was closed based        Closed
                  (12.15.2019)                                                addressing manufacturer required spare parts for the Exhaust Gas           on the agreed corrective and preventive actions. Evidence was uploaded in the
                                                                              Cleaning Systems (EGCS) has been closed in Global HESS by shoreside        system accordingly. However, the corrective and preventive actions of the
                                                                              personnel, however none of the spare parts have been delivered to the      RAAS audit actions were deemed not effective enough to prevent a repeat of
                                                                              ship.                                                                      the finding. Ship issued a SRNC against the current procedure as the required
                                                                                                                                                         spare parts are not on board and the requirements of ENV 1102 are not met. A
                                                                                                                                                         requisition has already been issued by the CE for the missing spare parts.
                                                                                                                                                         Technical Operations Manager will follow up to ensure that all items as
                                                                                                                                                         required are on board within the stipulated time. To prevent the actual finding
                                                                                                                                                         related to the spare parts a check will be done with all ships to ensure that
                                                                                                                                                         spare parts as required by ENV 1102 are on board. Ships that are not
                                                                                                                                                         complying will be required to issue a SRNC and take actions to be in
                                                                                                                                                         compliance accordingly. The EGCS spare parts will be monitored on a weekly
                                                                                                                                                         basis in line with the ECP critical spare parts.
   87.          *Carnival Legend             ECP Section VIII.B.2.g           Multiple scupper covers located on weather decks were found not            Root Cause Analysis indicated that no formal procedure exists for                 Open
                  (12.15.2019)                                                secured to the deck or were not properly sized to adequately block solid   management of the open deck scupper cover drains. Ship will take actions to
                                                                              waste materials from entering scuppers with direct connections             correct the issue by securing the open deck scupper covers and ensuring that
                                                                              overboard.                                                                 the size of the covers is adequate to block solid waste materials from entering
                                                                                                                                                         inside the scuppers. A proposal will be made to corporate ABG to incorporate
                                                                                                                                                         the requirement of securing open deck scupper drain covers into an already
                                                                                                                                                         existing procedure or to develop a new procedure for the same. In the interim
                                                                                                                                                         CCL will initiate an internal protocol in the form of an CMS notice to be sent
                                                                                                                                                         out to the fleet to avoid a re-occurrence of the same finding.
   88.          *Carnival Legend              ECP Section IV.B.1.c            The Oil-to-Sea Interface Log (ENV-1202-A2) is missing information in       Root Cause Analysis indicated that the Oil To Sea Interface Log does do not       Closed
                  (12.15.2019)                                                the “Explanation” block on the form.                                       clearly indicate that the number must be recorded in the explanation. Ship was
                                                                                                                                                         instructed to start recording the item number associated with the actions taken
                                                                                                                                                         while completing the entries in the explanation column. A fleet wide CMS
                                                                                                                                                         will be sent out to CCL ships clarifying how to make entries in the log in
                                                                                                                                                         question. The issue was also brought to the attention of Corporate Director of
                                                                                                                                                         Environmental Policy who clarified that the intention of the current guidance
                                                                                                                                                         is not to record the item number in the explanation column and indicated that
                                                                                                                                                         an updated will be made to the log to clearly indicate how to complete the
                                                                                                                                                         explanation section. Till the procedure is updated CCL ships will record the
                                                                                                                                                         item number in the “explanation column”.
   89.         *Nieuw Amsterdam              ECP Section VIII.B.2.i.i         In the Oil Record Book, the on-coming EO signed a page for the off-        Root Cause Analysis indicated no clear procedural guidance for the situation.     Open
                  (01.07.2020)                                                going EO and put the follow statement at the bottom of the page with an    The EO was following previous instructions sent by office. Lack of oversight
                                                                              asterisk by his name. “Signed for compliance but not responsibility” and   and/or understanding by all previous EOs. The event was raised to the EO
                                                                              backdated his signature.                                                   attention during the monthly EO Conference call for HA Group in January
                                                                                                                                                         2020. It was discussed with the EO what is the proper way to sign and review
                                                                                                                                                         records if a record was missed by the off-going EO.
   90.         *Nieuw Amsterdam             ECP Section VIII.B.2.I.xi         The Hazardous Material Waste Log had numerous entries that did not         Will be provided with next submission.                                            Open
                  (01.07.2020)                                                list where the waste was offloaded or incinerated and/or a date of
                                                                              offloading or incineration.
   91.         *Nieuw Amsterdam                 ECP Section VII.B.            Conducted an inspection of the magnetic trap for the food waste system,    Root Cause Analysis indicated findings came from crew not properly sorting        Open
                  (01.07.2020)                                                and found approximately 34 metal items in it. The metal items included.    their own waste coming from crew cabins. Magnetic Trap inspections to be
                                                                              bottle caps, hair pins and a battery.                                      conducted on a weekly basis. All waste coming from F&B and Hotel to be

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                  21
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 22 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                                 Status of
                                                                                                                                                                                                                                               Corrective &
                 Location Name                                                                                                                                                                                                                  Preventive
                  (Audit Date)                     ECP Section                                             Final Audit Finding                                                   Corrective & Preventive Action Plan                           Action Plan
                                                                                                                                                           properly sorted at the source to prevent these findings. Team members
                                                                                                                                                           dedicated to operating and supervising the pulper locations re-trained and
                                                                                                                                                           coached on the importance for vigilance in these areas. Team members
                                                                                                                                                           dedicated to operating and supervising the pulper locations re-trained and
                                                                                                                                                           coached on the importance for vigilance in these areas. Senior management
                                                                                                                                                           onboard conducting unannounced checks in relevant areas to pinpoint
                                                                                                                                                           potential root cause in operational processes. Additional sorting measures
                                                                                                                                                           advised by HAL hotel operations team.
   92.         *Nieuw Amsterdam               ECP Section VIII.B.2.r          The master list of vulnerability seals did not have the current seal         Root Cause Analysis indicated that this was an isolated case on NADM only.         Open
                  (01.07.2020)                                                numbers listed. The column designated for the seal number only listed        Instructions to be provided to the ship on how to maintain their 1204-A2
                                                                              the number of seals that each vulnerability is required to be secure.        document in the correct manner. Periodical shoreside review of all A2, A3 and
                                                                                                                                                           A5 documents will continue to ensure consistency in recordkeeping. All A2’s
                                                                                                                                                           and A5’s from all ships have been reviewed and finalized. Periodical review
                                                                                                                                                           of these files will continue to ensure consistency in recordkeeping and proper
                                                                                                                                                           seal log maintenance. This will prevent any potential for reoccurrence.
   93.         *Nieuw Amsterdam                ECP Section IX.M.2             There was no explanation in the Oil to Sea Interface log as to the loss of   Will be provided with next submission.                                             Open
                  (01.07.2020)                                                oil from the port azipod.
   94.        *Carnival Fascination          ECP Section VIII.B.2.K           Multiple crew members were found not trained on the use of Global            Will be provided with next submission.                                             Open
                  (01.09.2020)                                                HESS and didn’t review new procedures or changes/updates to existing
                                                                              ones, including environmental, within the section “My Primary
                                                                              Document Updates” on Global HESS.
   95.        *Carnival Fascination         ECP Section VIII.B.2.j.xii        One (1) sharp container in the SPA was found not given a tracking            Root Cause Analysis indicated a lack of awareness and oversight, due to no         Pending
                  (01.09.2020)                                                number and accounted for. The source of this sharp container is not clear    formalized training in place. The Container is not provided from medical           Verification
                                                                              and it is not alike the sharp containers managed and distributed onboard     center so it was removed from the Spa Department and handed over to the
                                                                              by the medical center.                                                       Medical Center for proper disposing. To emphasize the procedure, following
                                                                                                                                                           steps have been taken: The compliant containers (half filled up) were handed
                                                                                                                                                           over to Medical Center new ones were received and appropriate logs updated.
                                                                                                                                                           In addition Director Comm. Strat & Bus Dev (CCL), Operations Management
                                                                                                                                                           has been notified and requested to re-address the issue to Spa Department
                                                                                                                                                           Fleetwide. A specific tool box talk will be created to ensure that all team
                                                                                                                                                           members are trained effectively.
   96.        *Carnival Fascination          ECP Section VIII.B.2.g           Some trash items (plastic glass, party supplies from New Year Eve, a         Root Cause Analysis indicated that the areas is inspected on a daily basis.        Pending
                  (01.09.2020)                                                piece of plastic, a plastic feather) were found in drip trays below the      However, the checks for cleanliness of the areas to be free from trash and/or      Verification
                                                                              liferaft hosting/fall wires located on deck 11, starboard side, aft.         garbage was not conducted regularly due to lack of formalized process
                                                                                                                                                           currently in place. In addition the EO did not check this item during his/her
                                                                                                                                                           weekly EO VGP rounds as this specific section was not covered in the weekly
                                                                                                                                                           VGP checklist. The items were removed during the audit and disposed
                                                                                                                                                           accordingly. The team responsible for the area was trained. A formalized 2
                                                                                                                                                           minute training will be created and sent out fleet wide to be used for all Bosun
                                                                                                                                                           teams performing maintenance in these areas. VGP weekly checklist for EO to
                                                                                                                                                           be updated to include checks of all areas under life boats/raft systems that are
                                                                                                                                                           susceptible to collection of trash/garbage.
   97.            *Sun Princess                ECP Section III D.1            The test of the hotline system (Open Reporting System) indicated the         Root Cause Analysis indicated that the probable cause is a system update,          Pending
                  (01.11.2020)                                                vessel SUN PRINCESS was not listed in the call center’s database and a       however it is impossible to ascertain. It has happened before that office          Verification
                                                                              report could not be made under the ship’s name. The test call was made       requested Navex Global to add ships names to the system and at a later date
                                                                                                                                                           these names then disappeared. Corrective action is adding Sun Princess to the

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   22
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 23 of
                                                                                                                          104
                                                                                         United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Non-Conformities)
                                                                                                                                                                                                                                                Status of
                                                                                                                                                                                                                                              Corrective &
                 Location Name                                                                                                                                                                                                                 Preventive
                  (Audit Date)                     ECP Section                                      Final Audit Finding                                                        Corrective & Preventive Action Plan                            Action Plan
                                                                              under the STAR PRINCESS with notes indicating the test was actually        menu. Navex Global has been contacted and will complete the corrective
                                                                              for the SUN PRINCESS.                                                      action on February 3rd. ABG has put a process in place for the brands to
                                                                                                                                                         check that the locations are still accurate. HA Group has created a Monthly
                                                                                                                                                         Review of Ships and Office locations in the Hotline System and will review
                                                                                                                                                         the list of locations once per month.
   98.            *Sun Princess                ECP Section IX.B.2             ENV 1204-A2 master list of vulnerabilities indicates access to the Bilge   Root Cause Analysis indicated that the procedure was not being followed.            Pending
                  (01.11.2020)                                                Control Discharge Box (BCDB) as being controlled with “red locks”.         Cross check ENV1204-A5 with ENV1204-A2 and correct as necessary. ECS                Verification
                                                                              This conflicts with ENV-1201, Oily Bilge Water Management, that the        lead, Andrew Carney communicated with the fleet reminding them to cross
                                                                              Chief Engineer and Environmental Officer will hold the only keys for       check ENV1204-A2 with the new Vulnerability Assessment contained in
                                                                              access to the BCDB’s.                                                      ENV1204-A5.
   99.            *Sun Princess                ECP Section IX.B.2             Vulnerability Assessment (VA) dated April 19, 2019 to May 4, 2019,         Root Cause Analysis indicated that the procedure was not being followed.            Pending
                  (01.11.2020)                                                and a revision dated November 29, 2019, has not been accurately            Cross check vulnerability assessment ENV1204-A5 with ENV1204-A2 and                 Verification
                                                                              completed as of December 31, 2019; per ENV 1204. Specifically: on the      correct as necessary. ECS lead, Andrew Carney communicated with the fleet
                                                                              master list for seals, seal points 10.23.1, 10.23.2 and 10.23.3 are not    reminding them to cross check ENV1204-A2 with the new Vulnerability
                                                                              included in the current VA. In addition, the VA identifies three (3)       Assessment contained in ENV1204-A5.
                                                                              vulnerability points; 13.7.10, 13.39.1 and 16.9.1 as controlled by locks
                                                                              but they are not included on the locks master list.
  100.         *Diamond Princess             ECP Section VIII.B.2.k           The Bosun was not aware of his credentials that would allow for login to   Root Cause Analysis indicated that there is a standard format across the entire     Open
                 (01.15.2020)                                                 the Global HESS platform to access environmental procedures                crew for login credentials into Global HESS that relates to his/her crew ID and
                                                                              applicable to his department.                                              date of birth. Due to this, I believe the root cause to be lack of training and
                                                                                                                                                         awareness, as all crew should always be able to log into GHESS. When the
                                                                                                                                                         ship is fully staffed & operational, it will be confirmed that the Bosun is now
                                                                                                                                                         aware of his/her login credentials. Staff Captain will be provided with a brief
                                                                                                                                                         message for Heads of Departments to relay at their team meetings regarding
                                                                                                                                                         logging into GHESS and what to do if you are unable to login. A one-sheet
                                                                                                                                                         ship-specific print out with how the crew can login into GHESS and what are
                                                                                                                                                         the next steps if they are unable to log in will be. Developed This will be for
                                                                                                                                                         the entire HAGroup fleet. It can be printed and hung in crew areas, as well as
                                                                                                                                                         saved on computers. It will also be put it into GHESS, so that it is available to
                                                                                                                                                         anyone who can login to help assist anyone who can’t login. It will also be
                                                                                                                                                         mentioned in next monthly revisions call with the fleet.
  101.         *Diamond Princess               ECP Section IX.M.1             The through hull shaft seals for the port and starboard stabilizers are    Root Cause Analysis indicated that shaft seal OEM recommendation is to              Open
                 (01.15.2020)                                                 leaking on the internal side.                                              replace at intervals of approx. 5 years. This is what the current maintenance
                                                                                                                                                         schedule is set to. As the seal appears to have degraded over time, this internal
                                                                                                                                                         leakage has occurred. Lower the level of the header tank to reduce the internal
                                                                                                                                                         leakage. Currently, the job to replace the seals is completed every other dry-
                                                                                                                                                         dock. Director, Technical to review and determine if this frequency should be
                                                                                                                                                         increased to every dry-dock. Schedule the replacement of the shaft seals for
                                                                                                                                                         the next dry-dock.
  102.         *Diamond Princess             ECP Section VIII.B.2.g           Two (2) ECP critical spare part orders were found to have excessive lead   Root Cause Analysis indicated that Diamond and Sapphire Princess were both          Open
                 (01.15.2020)                                                 times (+90 days).                                                          built in Japan and therefore certain parts are only available from Japanese
                                                                                                                                                         vendors. Additionally, these items have to be built to order, which has resulted
                                                                                                                                                         a delay in delivery. Investigate with vendor reason for excessive lead times.
                                                                                                                                                         Excessive lead time due to item being made to order when order placed.
                                                                                                                                                         Seeking alternative type of equipment with shorter lead time.


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    23
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 24 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                  April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Observations)
                                                                                                                                                                                                                                                           Status of
               Location                                                                                                                                                                                                                                  Corrective &
                Name                                                                                                                                                                                                                                      Preventive
             (Audit Date)           ECP Section                                                   Final Audit Finding                                                                    Corrective & Preventive Action Plan                             Action Plan
    1.       Shore - ABG         ECP Section III.B.1.;        With reference to the document HESS‐MAHMP‐1302‐A1 Internal Investigations Matrix,                    Root Cause Analysis indicated no formal procedure with regard to timelines for      Closed
             (08.18.2017)        HESS: HMP‐1302‐A1            investigations of severity level 4 are led by independent RAAS investigators, while severity         reporting. RAAS will update HMP 1303 to define O/L progress report
                                                              level 3 investigations are generally Operating Line led investigations with RAAS providing           frequency based on the investigation complexity (severity 1 through 4).
                                                              independent assurance. Although the sampled investigations were found to be carried out in           Updated frequency will be provided and defined by three steps: 1. Evidence
                                                              compliance with the internal policies and procedures, relying on investigators as employees
                                                                                                                                                                   Gathering; 2. Analysis; and 3. Reporting. VP of RAAS will provide updates of
                                                              of the company’s Operating Line seems to be a determinant cause of delay in the completion
                                                              of multiple investigations. No timeline for investigation completion has been defined in the         all severity 3 and 4 investigations during quarterly EVP meeting.
                                                              internal procedure but the status‐quo could potentially lead to a conflict of interest and affect
                                                              the “independence” requirement. RAAS (Risk Advisory and Assurance) is an independent
                                                              department which reports directly to Carnival Corporation’s Board of Directors. The
                                                              following RAAS department personnel have been interviewed: Chief Audit Officer, Vice
                                                              President, Investigations Director, and ABG Hess Audit and QA Director. Awareness and
                                                              high level of commitment toward the ECP were evident for each interviewee. The
                                                              procedures and policies followed with regard to audits and investigations were explained and
                                                              sampled to verify the compliance with the ECP requirements. RAAS is constantly in contact
                                                              with the MP&A department to review procedures and policies as results of audit finding and
                                                              investigation results. Audit and QA department: In 2013 the RAAS auditing branch’s
                                                              structure has been completely revised. Since then, teams of independent auditors reporting to
                                                              RAAS were established and are currently present at each Operating Line. Audits and follow‐
                                                              up visits are carried out on each vessel to ensure compliance with international regulations
                                                              and internal processes and procedures. Each Operating Line has an ISO 14001 certified EMS
                                                              (Environmental Management System) which is audited as required by the international
                                                              regulations. The January 2017 quarterly review report was provided and HESS audit results
                                                              presented including trend analysis for each operating line and across the fleets with regard to
                                                              Environmental findings. Investigation department: The company’s internal procedures and
                                                              policies for investigations on vessel casualties, oil pollution incidents, and open report reports
                                                              were presented and reviewed. Investigations on Environmental, as well as Health Safety and
                                                              Security, incidents are carried out in accordance with the internal procedure HMP 1303 –
                                                              Event Investigation and the relevant Internal Investigation Matrix which defines 4 severity
                                                              levels.
    2.          Majestic            HESS: MAR1301             During the daily walk around of the open decks, it was noted on deck 17 starboard                    Root Cause Analysis indicated an investigation in progress. The investigation       Closed
                Princess                                      side, the hot tub was overflowing onto the deck and down the scupper drain                           commenced Monday, April 15th. Senior Manager, Maritime Investigation, to
              (03.28.2019)                                    overboard for over an hour. The vessel’s position was not in an environmentally                      submit a report once an investigation is completed. Preventive Action Plan is
                                                              sensitive area at the time of discharge but no action was noted by the crew to report                dependent on the outcome of the Investigation Report.
                                                              the hot tub overflow.
    3.       Coral Princess            ECP Section            While the vessel was moored alongside in Skagway, AK, on May 25, two crew                            Root Cause Analysis indicated a lack of situational awareness when the crew         Closed
             (05.26.2019)               VIII.B.2.g.           members were noted working on a cherry picker for paint touch ups in some areas on                   failed to rig the tarpaulin as a means of paint-falling-protection beneath their
                                                              the stern. No canvas or other means of protection were noted between the cherry                      work area that covered the area specifically vessel to a cherry picker.
                                                              picker and the hull side shell to avoid potential dropping of paint in the water during              Additional training required for the crew to guide situational awareness.
                                                              the painting.                                                                                        MAR141 to guide on In Port Painting and situational awareness.
    4.      Carnival Magic             ECP Section            During the tendering operations at Half Moon Cay, Bahamas, it was witnessed that                     Root Cause Analysis indicated no adequate support for rigging the items that        Closed
             (06.25.2019)               VIII.B.2.g            several lids to the food waste containers were loose and sliding around. It was noted                we were loaded onto the ship. As an immediate corrective action, the ship has
                                                              that improper rigging of several loads was causing containers to shift and being                     started to use shrink wraps to secure the red bins and the covers. Since multiple
                                                              pinched as it was lifted from the tender to the vessel.                                              ships go to Half Moon Cay, the process for unloading and loading of items at
                                                                                                                                                                   this port will be reviewed, and the most effective process and equipment will be
                                                                                                                                                                   used. A standardized instruction will be sent out to the fleet accordingly.
    5.          Eurodam                ECP Section            During an internal inspection of the magnetic trap (A1) in the recycling center,                     Root Cause Analysis indicated separating non-food items from the food waste         Closed
              (07.12.2019)              VIII.B.2.g            numerous metal bottle caps were found, which identifies that the food segregation                    stream is challenging due to the conditions and the volume of food waste.
                                                              process is not efficient.                                                                            Direct EO to remind Hotel personnel of the requirements of ENV-1302 and the
Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                         24
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 25 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                  April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Observations)
                                                                                                                                                                                                                                                 Status of
               Location                                                                                                                                                                                                                        Corrective &
                Name                                                                                                                                                                                                                            Preventive
             (Audit Date)             ECP Section                                                 Final Audit Finding                                                         Corrective & Preventive Action Plan                              Action Plan
                                                                                                                                                        importance of focusing on effective sorting to identify non-food items.
                                                                                                                                                        Separation of non-food items is challenging, but the metal trap worked as a
                                                                                                                                                        safety mechanism. ENV-1302 is in the process of being revised.
    6.          Eurodam          ECP Section VIII.B.2.a       The No. 4 MDG turbo charger intercooler has a crack that is causing jacket water to       Root Cause Analysis indicated fatigue and wear of the cooler during its 10-year       Open
              (07.12.2019)                                    drain to a temporary funnel and drain line that is directing the jacket water to tank     life - condition-based. Installed refurbished cooler - 26Jul2019. Technical
                                                              11P “clean water scavenging tank”.                                                        Operations to review the need for two new coolers for Signature Class vessels
                                                                                                                                                        for purchase. New coolers will allow a faster exchange for future failures.
                                                                                                                                                        Signature Class vessels are at decade long service, and future repairs/service
                                                                                                                                                        will be required.
    7.      Carnival Glory             ECP Section            During an internal inspection of the pulper/magnetic trap in the recycling center,        Root Cause Analysis indicated segregation at source was not always being              Closed
             (08.14.2019)               VIII.B.2.g            numerous metal bottle caps and other metal items were found, which identifies that        followed in the Main Galleys and Lido dining room due to lack of procedural
                                                              the food segregation process is not efficient.                                            instructions. All non-food items were removed immediately. The system was
                                                                                                                                                        cleaned and placed back in service. An incident report raised, and a Garbage
                                                                                                                                                        record book entry recorded.
                                                                                                                                                        1. Food waste segregation at source will be reinforced in the Main Galleys and
                                                                                                                                                        Lido Galleys and other areas of the ship where food waste is being generated. A
                                                                                                                                                        standardized guideline will be prepared for this process of waste segregation at
                                                                                                                                                        the source, which will encompass all departments that generate food waste.
                                                                                                                                                        2. Signage in the galleys will be reinforced to ensure clarity and more visibility.
                                                                                                                                                        CCL team working with DuPont to develop this revamped signage. Carnival
                                                                                                                                                        Breeze will be a pilot ship.
                                                                                                                                                        3. New training will be developed for the crew to emphasize on the food waste
                                                                                                                                                        segregation and its importance.
                                                                                                                                                        4. A video will also be created to bring to the attention of our guests the
                                                                                                                                                        importance of food waste segregation on board.
                                                                                                                                                        5. Supervision, Control, and Logging of food waste discharges will be
                                                                                                                                                        enhanced in the form of formal procedures to improve the oversight and
                                                                                                                                                        accountability of food waste operations.
                                                                                                                                                        6. Single-use items like plastic straws, sugar sachets, etc. are being phased out
                                                                                                                                                        to eliminate non-food items from entering the food waste streams. Hotel
                                                                                                                                                        operations will develop a phase-out plan
                                                                                                                                                        7. CCTV cameras also will be installed fleet-wide. An installation plan to be
                                                                                                                                                        developed by technical operations.
    8.         CSMART -                     N/A               At times, span of control between instructors and students was excessive.                 A 4-day facilitator training took place November 5-8, 2019 at CSMART.                 Closed
                  EO3                                                                                                                                   Training consisted of 2 days with Sue Gravells to cover facilitation skills and 2
              (08.12.2019)                                                                                                                              days with Dave Dawson of UWF to run through the course material, complete a
                                                                                                                                                        dry run, and ensure the lead and team facilitators are prepared and familiar with
                                                                                                                                                        the course content.
    9.         CSMART -                     N/A               Instructors need facilitator training; the course curriculum relied on case studies and   A 4-day facilitator training took place November 5-8, 2019 at CSMART.                 Closed
                  EO3                                         scenarios that were presented as group activities. Instructors lacked skills to           Training consisted of 2 days with Sue Gravells to cover facilitation skills and 2
              (08.12.2019)                                    facilitate group activities effectively.                                                  days with Dave Dawson of UWF to run through the course material, complete a
                                                                                                                                                        dry run, and ensure the lead and team facilitators are prepared and familiar with
                                                                                                                                                        the course content.
   10.         CSMART -                     N/A                                                                                                         The three roles (reporter, researcher, and recorder) have been more clearly laid      Closed
                  EO3                                         Responsibilities/expectations of individual group member’s positions were not             out in the Episode 0 Voyage Introduction for course in November. In January
              (08.12.2019)                                    explained prior to starting activities.                                                   2020 EnvEx the role of ‘Leader’ at the table will be emphasized. The leader

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                  25
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 26 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                  April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Observations)
                                                                                                                                                                                                                                                Status of
               Location                                                                                                                                                                                                                       Corrective &
                Name                                                                                                                                                                                                                           Preventive
             (Audit Date)             ECP Section                                                 Final Audit Finding                                                          Corrective & Preventive Action Plan                            Action Plan
                                                                                                                                                         will take control of assigning the existing 3 roles (reporter, researcher and
                                                                                                                                                         recorder) to participants at the table. Episode 0 will have additional slide to
                                                                                                                                                         explain.
   11.         CSMART -                     N/A               Throughout the week, instructors used the words investigation/inquiry/root cause           The terminology and definitions for investigation, inquiry, and root cause          Closed
                  EO3                                         analysis in the same context, not explaining the different levels of effort and training   analysis have been confirmed by Sandy Rowlett (VP, Incident Analysis Group)
              (08.12.2019)                                    required for each.                                                                         and the IAG team and explained and addressed with the facilitators during the
                                                                                                                                                         facilitator training. As of January 2020 SME session scheduled: 5 Why’s
                                                                                                                                                         Investigation Concept.
   12.         CSMART -                     N/A               The course format (case studies and discussions with limited lectures/power point          This will remain the same as part of the challenge based learning methodology.      Closed
                  EO3                                         instruction) tested the overall knowledge of the EO’s while stimulating debate and
              (08.12.2019)                                    problem solving.
   13.         CSMART -                     N/A               Room where course was held was not conducive to learning. Maximum student                  As of November, the course will take place in a room double the size of the last    Closed
                  EO3                                         capacity for that particular room should have been no more than 20 students, instead       course. January 2020 confirm to have rooms 1 – 4 available like in November.
              (08.12.2019)                                    the room held ~40 students.                                                                Double the size from August.
   14.         CSMART -                     N/A               Lack of IT planning/support: WIFI reception for the room was weak. When all                New Wi-Fi access point have been purchased and installed in the area. The           Closed
                  EO3                                         computers were in use, students waited in excess of 15 minutes for some documents          signal readings are satisfactory. Further to that, new laptops have been
              (08.12.2019)                                    to load.                                                                                   purchased for the specific use of Environmental Excellence. The laptops have
                                                                                                                                                         better performance than the previously utilized ones, hence the overall
                                                                                                                                                         performance in the classroom should be satisfactory.
   15.         CSMART -                     N/A               EO’s sited branch policy/procedure differences. These differences were not captured        These brand-specific differences will be documented during the course and           Closed
                  EO3                                         for future consideration/Corporate Action.                                                 shared with ABG. This has been included in the observer role. Additionally,
              (08.12.2019)                                                                                                                               both the CTM and CCM will be in attendance during the November course.
                                                                                                                                                         Information out of November EnvEx Observers comments received and
                                                                                                                                                         suggestions to changes of modules were made.
   16.         CSMART -                     N/A               Quiz questions asked after completed course sections did not follow the goals and          Quiz questions (aka “clicker” questions) have been updated to reflect the           Closed
                  EO3                                         objectives of the section.                                                                 learning objectives for that particular session. The questions at the end of the
              (08.12.2019)                                                                                                                               section will now be used to evaluate the understanding of the participants and
                                                                                                                                                         address any potential knowledge gaps or lack of understanding of the material.
   17.         CSMART -                     N/A               Quiz questions asked after completed course sections were site specific rather than        Quiz questions (aka “clicker” questions) have been updated to reflect the           Closed
                  EO3                                         asking students what reference(s) the student utilize to find the answers. Asking          learning objectives for that particular session. The questions at the end of the
              (08.12.2019)                                    questions this way, required the students to recite policy or procedures by memory         section will now be used to evaluate the understanding of the participants and
                                                              rather than siting references where the information could be obtained.                     address any potential knowledge gaps or lack of understanding of the material.
   18.      Island Princess          ECP Section              Concerns were raised by the engineer personnel in regard to Instructional Notice           Root Cause Analysis indicated itinerary specific challenges in Alaska caused        Closed
             (08.24.2019)          Attachment 2 –             TEC/01/2019 – Yellow Manning ECR / Machinery Spaces Requirements.                          engineers to raise concerns with regard to MLC 2006 work/rest hour
                                    Environmental             Specifically, proper rest periods and available time for maintenance                       requirements during periods where yellow-manning is required. Technical
                                  Management System                                                                                                      Superintendent to review MLC 2006 compliance data to identify itinerary
                                                                                                                                                         specific challenges and confer with IP on possible solutions on this itinerary.
                                                                                                                                                         PCL VP Technical Operations has communicated that additional man-power
                                                                                                                                                         will be provided in support of yellow-manning and MLC 2006 work/rest hours
                                                                                                                                                         at the request of ships, particularly when meeting itinerary specific challenges.
   19.      Costa Deliziosa      Food Waste Reduction         As part of a Costa Cruises plan to cut food waste in half by 2020, a food waste            The possible adoption of Costa Program is already part of the Food Waste            Closed
             (08.25.2019)              System                 management system had been installed onboard COSTA DELIZIOSA. Once the                     Team action plan.
                                                              food waste is segregated, the system records all data which is analyzed on a daily
                                                              basis for review, continuous comparison with the baseline data, and implementation
                                                              of immediate corrective action in a specific area onboard, if needed. This program


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                  26
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 27 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                  April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Observations)
                                                                                                                                                                                                                                              Status of
               Location                                                                                                                                                                                                                     Corrective &
                Name                                                                                                                                                                                                                         Preventive
             (Audit Date)             ECP Section                                              Final Audit Finding                                                        Corrective & Preventive Action Plan                               Action Plan
                                                              could have a direct positive impact on the food waste reduction plan across Carnival
                                                              Corporation if implemented by each Operating Line.
   20.      Costa Deliziosa                 N/A               During the initial one (1) hour operational test of the Facet Static OWS the OCM        Root Cause Analysis indicated a lack of oversight. OCM was cleaned during            Closed
             (08.25.2019)                                     failed to discharge below 15 ppm. The test was stopped and the OCM measuring            the audit. OCM maintenance is part of the newly established TMS annual visit
                                                              cell was chemically cleaned. Resumed the one (1) hour operational test and              program. Also, to give a prompt answer to this observation, we agreed with
                                                              successfully completed.                                                                 TMS to anticipate the visit to Costa Deliziosa that will now occur on November
                                                                                                                                                      13. The Environmental Officer will confirm training and action afterward. The
                                                                                                                                                      preventive action for this observation has been updated accordingly.
   21.          Veendam                     N/A               It was also mentioned by some Deck officers that Global HESS procedure ENV‐             Holland America Group Operating Lines all comply with MLC requirements,              Open
              (09.11.2019)                                    1001 – Worldwide Cruising Environmental Standards, though a good tool, is               and this is not an item which has been raised during MLC Audits. Director
                                                              complex and challenging to navigate to find information and in some cases may be        Ethics to review if any hotline calls have been made regarding this subject.
                                                              missing pertinent information on environmental standards for a certain area the ship
                                                              may be scheduled to visit.
   22.          Veendam                     N/A               Auditors were told that some crew members are not receiving the allotted vacation       Continue to update ENV-1001 as necessary. Implement Chartco software                 Closed
              (09.11.2019)                                    time (3 months) between their 8‐month contracts. During their 3‐month scheduled         upgrade for use onboard in voyage planning.
                                                              vacation, they may get a call asking them to return 1 month early. In addition, they
                                                              may have 1 month of required STCW training or medical evaluations. The time
                                                              home with family is now reduced causing difficulties of focusing at work while
                                                              onboard the ship. One crew member stated he said “No” to coming back early and
                                                              afterwards was not called back until 6 months later causing financial difficulties
                                                              being out of work so long.
   23.          Shore -             ECP Section:              The use of the monthly HESS report found in “COM-1302-F1 - HESS                         Root Cause Analysis indicated redundant reporting process. Ineffective               Open
            Carnival Cruise         Attachment 2,             MANAGEMENT REPORT”, submitted by the ships to the shore office, maybe                   process. CCL is working with ABG to streamline the HESS Management
                 Line               Environmental             redundant information that may be found on other reports sent to shore, such as         report to weed out redundant reporting. Once the report is streamlined, this will
             (10.04.2019)         Management System           immediate reports sent to the FOC, SeaEvent, weekly flash reports, and Food Waste       be implemented fleetwide. To avoid reoccurrence, ABG to review existing
                                                              Dashboard.                                                                              reporting requirements before adding more controls carefully.
   24.          Shore -            ECP Section: V.B.3         Some ECP spare parts within the PMS system were found to automate requisitions          Root Cause Analysis indicted info ship MIN/MAX system for critical spare             Closed
            Carnival Cruise                                   with no manual intervention when the number of units reach the reorder point level.     parts depends on the correct upload of ROP (reorder points). In some cases, the
                 Line                                         For some ECP spares, additional manual requisitions need to be created and              ROP was not set appropriately. An excel statistical model is built to compute
             (10.04.2019)                                     processed to maintain inventory onboard the ship. This can create confusion in          correctly ROP for each spare part at ship level, taking not account demand and
                                                              ordering spares.                                                                        supply statistical distributions. The output of the model will be a list of new
                                                                                                                                                      MIN/MAX/ROP/EOQ (economic order quantity) that is uploaded in info ship.
                                                                                                                                                      The Inventory Manager will re-run the MIN/MAX optimization model every
                                                                                                                                                      six months and update the MIN/MAX/ROP/EOQ as needed. At the completion
                                                                                                                                                      of the process, the Inventory manager will notify the CCL Environmental
                                                                                                                                                      Compliance department.
   25.       Carnival Valor        ECP Section VII.B.         Upon inspection of the magnetic trap for the food waste system, 19 metal pieces         Root Cause Analysis indicated segregation at source was not always being             Closed
              (10.06.2019)                                    such as a spoon, knife, bottle caps, and hair pins were found. This finding indicates   followed in the Main Galleys and Lido dining room due to lack of procedural
                                                              an inadequate food waste segregation process prior to material entering the food        instructions. All the metal found were removed immediately. The system was
                                                              waste system.                                                                           cleaned and placed back in service. A near-miss incident report raised. CCL is
                                                                                                                                                      trialing out magnetic traps/grills/trays with an effort to trap metal items before
                                                                                                                                                      they enter the food waste system. In addition, the below fleet-wide actions
                                                                                                                                                      have/are being implemented.1. Food waste segregation at source will be
                                                                                                                                                      reinforced in the Main Galleys and Lido Galleys and other areas of the ship
                                                                                                                                                      where food waste is being generated. A standardized guideline will be prepared
                                                                                                                                                      for this process of waste segregation at the source, which will encompass all

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                 27
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 28 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                  April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Observations)
                                                                                                                                                                                                                                                   Status of
               Location                                                                                                                                                                                                                          Corrective &
                Name                                                                                                                                                                                                                              Preventive
             (Audit Date)             ECP Section                                                 Final Audit Finding                                                          Corrective & Preventive Action Plan                               Action Plan
                                                                                                                                                         departments that generate food waste.2. Signage in the galleys will be
                                                                                                                                                         reinforced to ensure clarity and more visibility. CCL team working with
                                                                                                                                                         DuPont to develop this revamped signage. Carnival Breeze will be a pilot
                                                                                                                                                         ship.3. New training will be developed for the crew to emphasize on the food
                                                                                                                                                         waste segregation and its importance.4. A video will also be created to bring to
                                                                                                                                                         the attention of our guests the importance of food waste segregation on board.5.
                                                                                                                                                         Supervision, Control, and Logging of food waste discharges will be enhanced
                                                                                                                                                         in the form of formal procedures to improve the oversight and accountability of
                                                                                                                                                         food waste operations.6. Single-use items like plastic straws, sugar sachets, etc.
                                                                                                                                                         are being phased out to eliminate non-food items from entering the food waste
                                                                                                                                                         streams. Hotel operations will develop a phase-out plan7. Food waste task
                                                                                                                                                         force evaluating the need to install CCTV cameras at busy areas/locations.
   26.      Grand Princess             ECP Section            A plastic food sticker was found during an internal inspection of the galley grease        Root Cause Analysis indicated non-food waste segregation not completed                Pending
             (09.26.2019)               VIII.B.2.g            traps.                                                                                     correctly by the F&B crew. The ship took immediate corrective action and              Verification
                                                                                                                                                         disposed of waste accordingly. Fleet communication will be sent reiterating
                                                                                                                                                         adherence to Instructional Notice EN-07 “Washing down of galley equipment,
                                                                                                                                                         decks, scuppers, and kettle/braising pan drains.”
   27.      Grand Princess         ECP Section IX.G.1         During the first attempt of a one (1) hour operational test of the No. 2 RWO Static        Root Cause Analysis indicated the system performed as designed. The filter is         Closed
             (09.26.2019)                                     OWS, the transferring unit went into an oil dump cycle and would not return to             cleaned following the PMS maintenance Amos work order. When the filter
                                                              normal overboard operation. The test was stopped, and the oil content filter was           gets dirty before the work order due date, the ship’s staff replaces it. The filter
                                                              changed. After changing the filter, the 1-hour operational test was successfully           has been replaced with a clean one. The system performed as designed in
                                                              completed.                                                                                 redirecting flow from No. 2 RWO Static OWS. Technical to consider the
                                                                                                                                                         cleaning frequency in Amos from 3 to 2 months. The technical will decide the
                                                                                                                                                         end of Q4, 2019.
   28.          Carnival            ECP Section VIII          There is no specific procedure in Global HESS addressing the disposal of                   Root Cause Analysis indicated procedure was in the process of being developed         Closed
              Imagination              B.2.j.xii              nonnarcotic expired prescription and non-prescription drugs.                               by the medical department at the time of the audit. The old procedure was
              (10.09.2019)                                                                                                                               obsolete and needed to be updated. A procedure will develop for Narcotics and
                                                                                                                                                         Non-Narcotics disposal by the medical department. These procedures will be
                                                                                                                                                         published in the medical department procedures portal and also be included in
                                                                                                                                                         the relevant section of the GMP. Once the procedure is developed and
                                                                                                                                                         published in the Global HESS and the GMP, this will be implemented fleet-
                                                                                                                                                         wide.
   29.          Majestic               ECP Section            A plastic sticker was found in the grease trap that services the LIDO Deck Galley.         Root Cause Analysis indicated Non-food waste segregation not completed                Pending
                Princess                VIII.B.2.g                                                                                                       correctly by the F&B crew. The ship took immediate corrective action and              Verification
              (10.17.2019)                                                                                                                               disposed of waste accordingly. Updated ENV-1302 (Oct 2019) has been
                                                                                                                                                         published - F&B Director to review.
   30.          Majestic         ECP Section VIII.B.2.f       In several discussions with some ship engineers, it was stated that even though they       Will be provided with next submission.                                                Open
                Princess                                      understand the demands on their time to properly conduct their duties and
              (10.13.2019)                                    responsibilities, they sometimes feel the amount of extra work and the related man
                                                              hours (special projects, retro fits, ECP requirements, etc.) that continues to be placed
                                                              upon them by management is not fully understood. One example given were the
                                                              requirements of Yellow Manning.
   31.          Majestic            ECP Section V.B.           The Circlips are not listed as critical spares for the Westfalia centrifugal oily water   Root Cause Analysis indicated Poor quality of OEM supplied parts. *Requires           Open
                Princess             Attachment 4             separator (COWS). Two (2) independent three-way valves installed on the unit have          additional information from SME.* Required Spare manufactured on board by
              (10.17.2019)                                    had the same internal component (Circlip) that failed. A new Circlip was                   ship’s staff. ABG is completing trend analysis on oil pollution prevention
                                                                                                                                                         equipment and failures.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                  28
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 29 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                  April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Observations)
                                                                                                                                                                                                                                                 Status of
               Location                                                                                                                                                                                                                        Corrective &
                Name                                                                                                                                                                                                                            Preventive
             (Audit Date)             ECP Section                                              Final Audit Finding                                                           Corrective & Preventive Action Plan                               Action Plan
                                                              manufactured on board out of a stronger material (stainless steel) than what was
                                                              provided through the parts system.
   32.         *Sapphire              ECP Section:            The printed versions of refrigerant logs are uncontrolled.                                Will be provided with next submission.                                               Open
                Princess               VIII.B.2.s
              (10.31.2019)
   33.         *Seabourn               ECP Section            While conducting the weekly inspection of the grease trap, small pieces of rubber         Seabourn’s “Food Waste Discharge”/Food Waste Checking” procedure will be             Pending
                 Quest                  VIII.B.2.g            and plastic were found.                                                                   update to ensure better control of food waste before any is discharged through       Verification
              (11.06.2019)                                                                                                                              the pulper systems.
   34.         *Seabourn           ECP Section IX.G.1         During the first attempt of the one (1) hour operational test of the Alpha Laval          Root Cause Analysis indicated that the belt and friction pads have been              Pending
                 Quest                                        Centrifugal OWS, the OWS triggered an alarm for low RPM and began to shut                 changed as per the AMOS work order, which is based off the manufacturers             Verification
              (11.06.2019)                                    down. The test was stopped for the day to investigate what caused the shutdown of         recommended duration. It could not be foreseen why they would need hanging
                                                              the OWS. After changing the belt and friction pads, the one‐hour operational test         at an earlier frequency. Ship to confirm the correct operation of the OWS
                                                              was successfully completed the following day.                                             following the replacement of the belt and friction pads. Technical Director to
                                                                                                                                                        review the number of failures of the belt and friction pads across the fleet and
                                                                                                                                                        determine if the frequency of the W/O should be increased, or is considered
                                                                                                                                                        adequate.
   35.          *Carnival           ECP Section V.B           The experience of the Chief Engineer ordered a needed spare part not on the critical      Root Cause Analysis indicated that during discussions with the Chief Engineer,       Closed
                Conquest                                      spare parts list for the Alfa Laval Pure Bilge centrifugal OWS.                           it was found that he ordered a spare part for the new Centrifugal OWS that was
              (11/16/2019)                                                                                                                              not on the spares list and not on the Critical spares list (Proportional Pressure
                                                                                                                                                        Valve for PureBilge5005s). His described a prior experience on a sister ship
                                                                                                                                                        with this part failing, which prompted him to manually generate the order to
                                                                                                                                                        highlight to the shore‐side staff that this should be entered into InfoShip. Shore
                                                                                                                                                        side will evaluate if this part (proportional pressure valve) needs to be added to
                                                                                                                                                        the Critical Spare Parts List. Once the evaluation is done, the pressure valve in
                                                                                                                                                        question will be added to the list if necessary.
   36.          *Carnival          ECP Section IX.G.1         During the first three (3) attempts of a one (1) hour operational test of the No. 1       Corrective actions were taken during the Audit. The OWS was successfully             Closed
                 Ecstasy                                      Marinefloc 2.0 Static OWS, the unit shut down on high PPM content. The line               tested. Related ORB and PMS entries made. The Monthly OWS test was
              (11.18/2019)                                    leading to the measuring cell was removed and cleaned. The OWS was restarted and          successfully completed for the month of December.
                                                              a successful one (1) hour test was completed.
   37.       *Star Princess         ECP Section VIII          Non-Tank Vessel Response Plan (NTVRP) Appendix 6 “Oil Spill Equipment List”               Will be provided with next submission.                                               Open
              (12.09.2019)              B.2.m                 indicates incorrect storage location for required equipment on board. Equipment is
                                                              listed as located either inside of, or outside of the port bunker station.
   38.          *Nieuw                 ECP Section            The vessel Ballast Plan requires all officers involved in ballasting to review the plan   Root Cause Analysis indicated a lack of clarity in Corporate Procedure ENV-          Open
               Amsterdam                VIII.B.2.w            and sign an acknowledgement. The ship currently does not require returning officers       1501 requiring returning officers to read and acknowledge the Ballast Water
              (01.07.2020)                                    to repeat the review. An acknowledgement of plan amendments added during the              Management Plan. Preventive action is to add requirements in ENV-1501 for
                                                              officer’s absence is not in place.                                                        returning officers to acknowledge the Ballast Water Management Plan in order
                                                                                                                                                        to be familiar with the most current version. ENV-1501 to be updated.
   39.          *Nieuw           ECP Section VIII.B.2.c       During the inspection of Food Waste Tank 2, a tea bag package was found.                  Root Cause Analysis indicated tea bags not separated accordingly from food           Open
               Amsterdam                                                                                                                                waste. Misinterpretation onboard whether these items should be included with
              (01.07.2020)                                                                                                                              the paper/ plastic waste streams. Tea Bag packaging removed from food waste
                                                                                                                                                        tank and disposed via proper waste stream. Immediately increased training/
                                                                                                                                                        awareness and checks of food waste at all segregation stages, enforcing updated
                                                                                                                                                        processes. Team members dedicated to operating and supervising the pulper
                                                                                                                                                        locations re-trained and coached on the importance for vigilance in these areas.
                                                                                                                                                        Senior management onboard conducting unannounced checks in galley and


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                 29
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 30 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                  April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Observations)
                                                                                                                                                                                                                                          Status of
               Location                                                                                                                                                                                                                 Corrective &
                Name                                                                                                                                                                                                                     Preventive
             (Audit Date)             ECP Section                                                 Final Audit Finding                                                 Corrective & Preventive Action Plan                               Action Plan
                                                                                                                                                   Recycling Center areas to pinpoint potential root cause in operational
                                                                                                                                                   processes.
   40.           *Nieuw                     N/A               There are limited and constricted food waste segregation areas in sculleries,        Will be provided with next submission.                                              Open
               Amsterdam                                      restaurants and buffets.
              (01.07.2020)
   41.          *Carnival              ECP Section            A review of the sections “Exceptional Discharge or Loss of Garbage” of the Garbage   Root Cause Analysis indicated that during the Man Overboard Incident on 18      Pending
               Fascination             VIII.B.2.i.ix          Record Book revealed a slow review process by the Captain, of his portion of the     May 2019 when a 19 years old guest was retrieved within an hour it is possible Verification
              (01.09.2020)                                    record book.                                                                         that the Officer on Watch may have wrongly record the total numbers of the life
                                                                                                                                                   ring missing on board and/or the information given to USCG can be given from
                                                                                                                                                   another count of the life rings missing on board. The e-mail sent to USCG is
                                                                                                                                                   stated 5 life rings missing but information that 4 rings were missing was given
                                                                                                                                                   to office and declared in Garbage Record Book. This count is recorded on the
                                                                                                                                                   remark section and would not change the declared “Estimated amount
                                                                                                                                                   discharged (in m3)” – which is set by the company as 0.01 m3. The Garbage
                                                                                                                                                   Record Book is signed by the Captain on 11 Aug 2019 as the page was not
                                                                                                                                                   completed but just upon signing off the ship. The remark section with the
                                                                                                                                                   wrong info was amended and co-signed. The section has been reviewed on a
                                                                                                                                                   weekly basis, and Master will sign the specific section of the GRB on page
                                                                                                                                                   completion or before sign off the vessel whichever is earlier.
   42.       *Sun Princess                  N/A               During the audit, the audit team was informed that while alongside in Fremantle,     Will be provided with next submission.                                          Open
             (01.11.2020)                                     divers discovered invasive mussels attached to the hull.
   43.        *Diamond                 ECP Section            Two (2) small pieces of plastic were found during an internal inspection             Root Cause Analysis indicated that pieces of plastic entered grey water stream      Open
               Princess                 VIII.B.2.g            of a galley grease trap.                                                             via deck scuppers in one of the galleys located in Zone 6. Taking into
             (01.19.2020)                                                                                                                          consideration all drain covers are secured and fixed with anti-tamper screws.
                                                                                                                                                   Small pieces of plastic were removed and the grease trap emptied. All grey
                                                                                                                                                   water scuppers in hotel areas were physically re-checked to ensure anti-tamper
                                                                                                                                                   screws were in place. In addition to reviewing the procedures for drain opening
                                                                                                                                                   while conducting essential maintenance and handling of the anti-tamper tool.
                                                                                                                                                   All team members were reminded and re-trained on the importance of ensuring
                                                                                                                                                   no non-food items were affixed to dishes/plates during pre-wash, in addition to
                                                                                                                                                   monitoring and clearing the decks while performing routine galley wash-
                                                                                                                                                   downs. PCL hotel teams currently publishing internal galley wash-down
                                                                                                                                                   document related to ENV1303 with image-based guidance including step by
                                                                                                                                                   step procedures for every piece of equipment. PCL fleet surveying and
                                                                                                                                                   aligning all grey-water streams with DER2005 requirements including the
                                                                                                                                                   addition of downstream filtration prior to the grease trap. PCL hotel teams
                                                                                                                                                   currently reviewing fleet-wide alternative materials to plastics used in the
                                                                                                                                                   galley/ hotel areas for production/ transportation and storage of food and
                                                                                                                                                   beverage items (part of Single-Use Tier 2 reduction/ elimination of plastic cling
                                                                                                                                                   wrap and gloves). Senior management onboard conducting unannounced
                                                                                                                                                   checks in galley areas to pinpoint potential root cause in operational processes.
   44.         *Diamond          ECP Section VII.B.2.g        A small non-food item (piece of foil) was found during an internalinspection of a    Root Cause Analysis indicated that piece of foil entered stream and resultant       Open
                Princess                                      food waste tank.                                                                     tank via the pulper processing system mixed with food waste from pre-wash
              (01.19.2020)                                                                                                                         and segregation. Piece of foil removed prior to discharge. Food Waste tank
                                                                                                                                                   inspections reverted to weekly as opposed to the previously mandated monthly
                                                                                                                                                   checks. Team members dedicated to operating and supervising the pulper

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                 30
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 31 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                  April 17, 2020 Quarterly Issue Tracker – TPA Final Audit Findings (Observations)
                                                                                                                                                                                                                            Status of
               Location                                                                                                                                                                                                   Corrective &
                Name                                                                                                                                                                                                       Preventive
             (Audit Date)             ECP Section                                                 Final Audit Finding                                      Corrective & Preventive Action Plan                            Action Plan
                                                                                                                                     locations re-trained and coached on the importance for vigilance in these areas.
                                                                                                                                     PCL hotel teams currently reviewing fleet-wide alternative materials to foil in
                                                                                                                                     the galley areas for production/ transportation and storage of food items (part of
                                                                                                                                     Single-Use Tier 2 reduction/ elimination of plastic cling wrap). Senior
                                                                                                                                     management onboard conducting unannounced checks in galley areas to
                                                                                                                                     pinpoint potential root cause in operational processes. Ship specific pulper
                                                                                                                                     schedule under review to ensure optimum supervision at all times.




Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                            31
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 32 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                   Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                             Analysis Summary and Action Plan                               Plan
    1.      05.10.2018         03.13.2018          CCL              Carnival       While the ship was docked in Cozumel, Mexico, the EO was advised that          Crewmembers replaced the hatches during drydock in December 2018.        Complete
                                                                    Fantasy        a lifeboat was missing an access hatch. It was confirmed that the hatch
                                                                                   had been in place following departure from Progreso, Mexico, the day
                                                                                   prior. It is believed that the orange fiberglass hatch detached from the
                                                                                   lifeboat during the transit due to strong winds and was lost in violation of
                                                                                   MARPOL Annex V. It is possible that the hatch closing handle may have
                                                                                   been left open during recent lifeboat checks and operations. All relevant
                                                                                   crew were advised to confirm correct closing of all hatch handles upon
                                                                                   completion of lifeboat operations/maintenance and to report any
                                                                                   malfunction or damage in a timely manner. All other lifeboats were
                                                                                   inspected and 19 issues with similar handles were identified for
                                                                                   subsequent replacement or repair. The issue has been forwarded to the
                                                                                   shoreside LSA asset team for review.
    2.       06.15.2018        04.09.2018           CUK           Queen Mary       While at anchor in Phuket, Thailand, a grey water tank overflowed              The Company is considering multiple preventative measures including In Progress
                                                                      2            directly overboard for approximately five minutes, resulting in five cubic     modifying the pre-departure checklist to include a check of the capacity and
                                                                                   meters of grey water being discharged overboard in violation of company        filling rate of the grey and black water filling tanks, adjusting the tank
                                                                                   requirements. The discharge was stopped by switching the grey water            settings to allow for additional warnings prior to overflow, and separating
                                                                                   filling to an alternate tank. The local port agent was informed of the         critical watch keeping functions. Decisions as to actions to take are
                                                                                   discharge. The root cause of the incident was that the high level alarm was    expected to be completed by September 2018. The suggestion to modify
                                                                                   not addressed appropriately in the ECR, which was in red manning.              the pre-departure checklist to include a check of the capacity and filling rate
                                                                                   During the interval between the alarm sounding at 1849 and the incident        of the grey and black water filling tanks has been submitted for inclusion in
                                                                                   occurring at 1900 there were an additional 13 new alarms, including six        Global HESS. A decision on the suggestion is expected before the end of
                                                                                   general alarms on a diesel generator, which drew the focus of the watch        October. The project to adjust the tank settings to70% to allow for
                                                                                   keeping team. While the ECR was at red manning, the Assistant Operator         additional warnings prior to overflow is complete. Separating the critical
                                                                                   was located in the engine room. Details of the incident will be shared with    watchkeeping functions is complete and now in Global HESS (TEC1201).
                                                                                   the fleet and teams reminded of the purpose of the Assistant Operator          The review of the alarm prioritization and reduction of alarm loading is
                                                                                   within ERM at red manning. The Operations Director must review the             ongoing with Valmarine and expected to be complete by February 2019.
                                                                                   location of the Assistant Operator at red manning and, if necessary, bring     Given the complexity of the project, the prioritization is postponed to dry
                                                                                   him into the ECR to assist with alarm management. The CAM                      dock when a complete upgrade will be conducted. UPDATE: This project
                                                                                   understands that this is incident was a violation of Company requirements      is expected to be completed during dry dock in October 2020.
                                                                                   only.
    3.       07.06.2018        06.06.2018           CCL             Carnival       While the ship was approaching Belize and maneuvering in the channel,          Given the layout of the pool, the proposed modifications are not feasible. Complete
                                                                    Miracle        it listed by approximately 1.5°, causing 45 liters of water to overflow from   Consequently, the crew will monitor the levels prior to arrival and lower the
                                                                                   a forward pool and drain into the sea. The violation of company                pool level or close the pool if necessary as a preventative measure.
                                                                                   requirements was reported to the Port Authority. No further action was
                                                                                   requested. The current layout of the pool does not permit lowering the
                                                                                   pool level. Near term preventative action was to remove the overflows by
                                                                                   having the ships conduct a risk assessment based on forecasted weather,
                                                                                   traffic, transit conditions prior to arrival. If the assessment reveals a
                                                                                   likelihood that an overflow may occur, the potentially impacted facilities
                                                                                   must be lowered, and if necessary closed. Long term, the ship is reviewing
                                                                                   options to add permanent internal drainage, refilling lines, skim gutters or
                                                                                   return lines at the calculated lower level.
    4.       08.09.2018        07.01.2018           CUK           Queen Mary       While the ship was alongside at Brooklyn Cruise Terminal, NY, the              The crewmembers identified alternative self-closing valves that could In Progress
                                                                      2            Technical Stores Manager reported that water was overflowing into the          address the design deficiency in the pool water system. Valmarine
                                                                                   harbor from one of the ship’s side vents. It was determined that the           technicians attended the ships and confirmed that the valves can be installed
                                                                                   overflow of less than one cubic meter of chlorinated fresh water had come      as proposed on the existing channels. Ship services engineer is reviewing

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    32
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 33 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                              Status of Action
            Notification        Incident          Group              Vessel                                   Description of Incident                                                   Analysis Summary and Action Plan                                   Plan
                                                                                   from one of the passenger pools. The overflow occurred because there             available valves to determine the best appropriate type for the proposed
                                                                                   was a blackout on the ship which stopped the pool water circulating pump,        installation. Given the complexity of the system, the work is expected to be
                                                                                   causing drainage of water from the deck into the buffer tank, which              completed before the end of September 2019. UPDATE: Crewmembers
                                                                                   subsequently overflowed through the tank vent line. The incident was a           fitted the Deck 12 pool with a fail-close valve. The fittings for the remaining
                                                                                   violation of company regulations and a VGP violation and has been                facilities are expected to be installed by the end of May 2020.
                                                                                   reported as such to the regional EPA office who have currently not replied
                                                                                   to the report. It was also reported to the port authority via the agent on the
                                                                                   day and required no corrective actions. An investigation was conducted
                                                                                   and determined that the incident was a result of the pool circulation system
                                                                                   design which lacks any non return or failsafe/closed valves. In the event
                                                                                   of power failures, gravity causes water from the other deck level pools to
                                                                                   drain back to the pool buffer tanks and overflow out via the tank vent
                                                                                   lines. The ship has made local alterations to the software controlling the
                                                                                   system to prevent similar overflows when the pool circulation pumps trip
                                                                                   out in service, however these changes do not solve the problem in full
                                                                                   power loss conditions because valve closure is power actuated. The port
                                                                                   agent was informed and was tasked to notify the port authority as required.
                                                                                   The ship has been advised that a thorough review of the ECS is scheduled
                                                                                   at the end of August. The onboard team are still investigating both short
                                                                                   term mitigation and long term preventive solutions. The manufacturer will
                                                                                   be on board in Aug 2018 to investigate what is required to change the
                                                                                   system. Also recorded as a Full Blackout.
    5.       08.09.2018        07.03.2018           CUK           Queen Mary       While the ship was alongside in St John New Brunswick, Canada, the ship          The crewmembers identified alternative self-closing valves that could In Progress
                                                                      2            suffered a blackout during which the EO noticed water pouring from a             address the design deficiency in the pool water system. Valmarine
                                                                                   tank vent. The overflow was determined to be approximately two cubic             technicians attended the ships and confirmed that the valves can be installed
                                                                                   meters of chlorinated pool water from passenger pools which was stopped          as proposed on the existing channels. Ship services engineer is reviewing
                                                                                   by restoring main power. The valves and pump for pool recirculation had          available valves to determine the best appropriate type for the proposed
                                                                                   failed as a consequence of the blackout, which allowed the circulation           installation. The work order is expected to be submitted by mid-September
                                                                                   pool water to drain down into the pool buffer tank and overflow through          2, 2018. Given the complexity of the system, the work is expected to be
                                                                                   the open vent lines. The discharge of water was in violation of Company          completed before the end of September 2019. UPDATE: This project
                                                                                   regulations. The port agent was instructed to notify the port authority on       requires integration into the alarm system, which is currently under
                                                                                   behalf of the ship. Without a system design alteration spills of this type       discussion. The project is now expected to be completed by February 2020.
                                                                                   will occur following every blackout. The CAM understands this incident
                                                                                   was a violation of Company requirements only.
    6.       08.09.2018        06.26.2018           CCL             Carnival       While the ship was alongside in Cozumel, Mexico, ten liters of water from        Environmental Managers together with the Hotel Superintendent, visited at Complete
                                                                    Paradise       the water park overflowed onto the deck and drained directly overboard           least one ship from each class he visits took place on July 21 and 22, 2018
                                                                                   via the scupper drains. The spill was caused because the ship was listing        to evaluate the need and benefit of Recreational Water Facility system
                                                                                   0.5 degrees to the port side to keep a safe angle for the gangway and the        modifications. Proposed modifications will be considered fleet wide as
                                                                                   water park drains became overwhelmed. Furthermore, the housekeeping              applicable. The proposed fleetwide repiping modifications are under
                                                                                   team did not apply effective cleaning methods and were removing water            evaluation. UPDATE: Further review confirmed the proposed technical
                                                                                   with squeegees toward the overboard drain. To prevent further spillage,          modifications are not feasible. Therefore, crewmembers will continue to
                                                                                   the ship’s list was corrected and the water park was closed and cleared of       monitor conditions and shut down the water park if necessary as a
                                                                                   excess water. The chlorine and pH content of the water was examined and          preventative measure.
                                                                                   found to be normal. The technical department inspected all drains which
                                                                                   were all found to be in order. No issues were found with the movement of
                                                                                   water into the drains when assessed during normal operation at sea. An
                                                                                   entry was made in the Deck Log Book and authorities were notified. Pool

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                     33
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 34 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                  Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                Analysis Summary and Action Plan                           Plan
                                                                                   attendants were advised to shut down the water park in the event of similar
                                                                                   events. Housekeeping crewmembers that are responsible for the deck and
                                                                                   pools have been directed to use wet vacuums or absorbents to recover pool
                                                                                   water. Modifications to both onboard drain/return lines as well as
                                                                                   operational procedures have been completed. Planning is underway on
                                                                                   other operating line ships with modifications being done in service, but
                                                                                   others will need to be completed in drydock. In the interim, the ships have
                                                                                   been issued a reminder to apply the requirements from an earlier ECN
                                                                                   (related to risk assessments) to all potential risks from listing, including
                                                                                   from intentional listing while alongside or anchored. The ship‐specific
                                                                                   actions taken to avoid this issue are being confirmed. The CAM
                                                                                   understands this incident was a violation of Mexican requirements only.
    7.       08.22.2018        07.08.2018        HA Group          Oosterdam       While the ship was en route to Kotor, Montenegro, approximately 98              Before the end of the year the following action items are expected to be Complete
                                                                                   cubic meters of untreated sewage were discharged into Albanian territorial      completed: 1) the engineering team will undergo coaching to highlight
                                                                                   water because the incorrect valve was opened by the EOOW. This                  lessons learned and best practices; 2) a report regarding the incident will be
                                                                                   MARPOL Annex IV violation was caused because the EOOW was under                 communicated to the fleet for review by the engineering teams; and 3) a
                                                                                   a heavy workload and time pressure and accidentally opened the untreated        review of the valve layout in ABB to optimize usability and reduce the
                                                                                   sewage valve instead of the grey water suction valve. The sewage and            likelihood of accidental selection. Additionally, a work load study will be
                                                                                   grey water valves are positioned next to each other on the operator             carried out before the end of April 2019, to evaluate the current state of
                                                                                   computer screen. The port agent was informed. A level three investigation       operations for the onboard technical and nautical departments. UPDATE:
                                                                                   by a Fleet Chief Engineer is currently underway and is expected to be           All action items have been completed. The MTO workload study is complete
                                                                                   completed within the next two weeks. The investigation will look at             and the suggested operational improvements adopted.
                                                                                   human factors as well as procedural execution, supervision and systems
                                                                                   layout.
    8.       09.20.2018        08.04.2018        HA Group          Veendam         While the ship was underway towards Boston, Massachusetts, it entered           The level three investigation concluded failure to follow procedures and Complete
                                                                                   the Stellwagen Bank National Marine Sanctuary while operating two               exercise due diligence as the root-cause of the incident. Contributing factors
                                                                                   diesel generators (DG) with EGCS. One DG was operating on MGO and               to the incident include: failure of the environmental schedule to align with
                                                                                   the other DG was operating on HFO. After 13 minutes, it was discovered          the foreseen geographical location of the vessel at the displayed times, the
                                                                                   that EGCS were being operated in contravention of Company policy and            cancellation of the Watch Keeping Engineers’/Technical daily meeting, and
                                                                                   local regulations. The EGCS for the DG on MGO was shut down                     the possibility that outdated OVMS system provided a false sense of
                                                                                   immediately while the EGCS on the other DG was shut down                        security.      The company is currently evaluating the report’s
                                                                                   approximately 30 minutes later after a safe fuel changeover from HFO to         recommendations and developing action plans. Prior to June 1, 2019, the
                                                                                   MGO was completed. This violation was recorded in the Deck Logbook              Group expects to complete the following recommended actions: 1) Consider
                                                                                   and the shoreside environmental department notified the National Oceanic        a study of level three investigations to analyze the causes behind non-
                                                                                   and Atmospheric Administration of the incident. A level three                   conforming environmental incidents over the last 2-3 years and develop
                                                                                   investigation has been initiated to identify root causes. The assigned          formal action plans to address any identifiable trends; 2) Revise the
                                                                                   investigator has been reviewing the relevant information provided by the        environmental schedule to allow Engine Operational Watch Keeping teams
                                                                                   ship, and will join the ship on 18 August in Boston to conduct interviews       to plan for discharges with a display that gives an accurate timeline in
                                                                                   and do a site inspection. A draft report is expected by the end of next week.   relation to the geographical location; 3) Conduct a review of environmental
                                                                                                                                                                   templates and update as required on HA Group vessels; 4) Consider
                                                                                                                                                                   conducting a review of the current OVMS and upgrade the OVMs as
                                                                                                                                                                   required; 5) Consider liaising with Maritime Policy and Analysis Carnival
                                                                                                                                                                   Corporation to include a requirement in the Engine Room Resource
                                                                                                                                                                   Management Manual for detailed Chief Engineer night order to be entered
                                                                                                                                                                   in NAPA in the event the Watch Keeping Engineers’/Technical Daily
                                                                                                                                                                   Meetings is not held, to provide substitute guidance to the Engineering
                                                                                                                                                                   Operational teams. UPDATE: All action items have been completed.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    34
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 35 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                    Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                 Analysis Summary and Action Plan                             Plan
    9.      09.26.2018         08.16.2018        HA Group          Caribbean       While the ship was underway from Cozumel, Mexico to Fort Lauderdale,            The Modification Proposal has been raised and approved and will be       In Progress
                                                                    Princess       approximately 48 cubic meters of treated sewage was discharged                  completed by the end of April 2020.
                                                                                   overboard while inside 12 nautical miles from the Mexican baseline, but
                                                                                   outside of 4 nautical miles, in violation of Company policy. This discharge
                                                                                   occurred because the Engine Officer of the Watch (EOOW) mistakenly
                                                                                   opened a discharge valve for a tank that contained treated sewage when
                                                                                   instructed by the Bridge to open the four nautical miles discharges. As
                                                                                   soon as he realized his mistake, the discharge was stopped. The
                                                                                   importance of abiding by environmental regulations was reinforced with
                                                                                   the EOOWs to prevent recurrence. An entry was made in the NAPA eLog.
                                                                                   It was confirmed the ship was 5.9 nautical miles from land, making this a
                                                                                   Company, not a MARPOL violation. As a corrective action, the Engine
                                                                                   Officer of the Watch received a written warning and this case has been
                                                                                   discussed during the monthly Environmental Meeting with the Engine
                                                                                   department. As a preventative action the operating line is sending a
                                                                                   communication to all operating line ships about the recent uptick in
                                                                                   improper discharges and coordinating Brand President/EVP Fleet calls
                                                                                   with ship leadership. The operating line is assessing if communications
                                                                                   from the Bridge to the ECR concerning discharge restrictions were
                                                                                   consistent with ENV1002.
   10.       09.26.2018        08.14.2018        HA Group          Seabourn        While the ship was underway towards Sisimiut, Greenland, 13 cubic               RAAS is currently reviewing proposed preventative actions. The review is In Progress
                                                                    Quest          meters of clean bilge water was discharged overboard while the ship was         expected to be completed before December 2018. In response to the CAM
                                                                                   outside 12 nautical miles from the land. As per the Polar Code, bilge water     request for additional information propounded on September 24, 2018,
                                                                                   may not be discharged in Arctic Waters. The discharge was immediately           “clean bilge water” means the bilge water was processed through the OWS.
                                                                                   stopped when the violation was noticed. To prevent recurrence, the EO           RAAS made the following recommendations: 1) Consider shoreside
                                                                                   will provide additional training to all personnel involved in the               support of vessel planned voyage tracks or a centralized database of
                                                                                   environmental operation as the incident was the result of a lack of             approved environmental scheduled based on way points; 2) An ABG review
                                                                                   adherence to the ENV-1001-F1 Worldwide Cruising Environmental                   the current environmental matrix suitability for supporting voyage planning
                                                                                   Standards. The incident was reported to the Flag via the DPA and it was         and development of alternative solution where possible; 3) HA Group to
                                                                                   recorded in the Oil Record Book. The Environmental schedule for the             include in the work load study scope to include nautical operations and
                                                                                   voyage was incorrect, as it did not reflect the restrictions in place for the   voyage planning process; 4) HA Group to consider contacting all fleet ships
                                                                                   Polar region. This was an oversight in creation of the schedule. The            scheduled to operate in the polar region and highlight Polar Code
                                                                                   Environmental Officer has held training sessions with all watch standers        requirements; and 5) Review the current ENV-1001-F1 schedule for areas
                                                                                   on how to read and understand the ENV 1001 matrix and the requirement           of potential confusion. All action items are expected to be completed before
                                                                                   to consult with the EO in any case of doubt.                                    June 2019. Seabourn completed all of the recommendations except for item
                                                                                                                                                                   3. UPDATE: The deadline for the final workload study report has been
                                                                                                                                                                   extended to June 1, 2020.
   11.       10.02.2018        10.02.2018        HA Group         Westerdam        The Company notified the CAM the of the allegation that a Second                The Company is evaluating the incident and determining the next steps to In Progress
                                                                                   Engineer had created false entries in the Company’s Planned Maintenance         address the issue of inaccurate entries. The Company will conduct a time
                                                                                   System for work that was not actually performed. The entries include            motion study of the planned maintenance required to be completed for all
                                                                                   cleaning a filter inside the White Box, cleaning the intermediate bilge         disciplines in relation to the current headcount. UPDATE: The deadline for
                                                                                   tank, and testing bilge level alarms. The allegations were reported to the      the final workload study report has been extended to June 1, 2020.
                                                                                   Holland America Group OLCM by the Westerdam Captain and Chief
                                                                                   Engineer.
   12.       10.11.2018        09.08.2018           CCL             Carnival       Following arrival into Charleston, SC, the EOOW advised the Chief The evaluation on whether it is feasible to implement new preventative Complete
                                                                    Ecstasy        Engineer (CE) that the overboard pH value of Diesel Generator (DG) #4 automation modifications that would create interlock features between the
                                                                                   was not in compliance and could not be kept online while in port. During EGCS and DGs is still under review. A decision is expected before April

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    35
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 36 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                 Analysis Summary and Action Plan                        Plan
                                                                                   the two hours of maneuvering prior to arrival, the load on a seawater           15, 2019. UPDATE: At this time there are no plans to implement any
                                                                                   dilution pump had been changed to try and increase the pH level. The CE         modifications given the system is operating as designed.
                                                                                   instructed the EOOW to stop DG#4 and start another DG. By accident,
                                                                                   the EOOW stopped the EGCS first, without stopping the DG. By the time
                                                                                   the EOOW realized his error and shut down the DG, the engine had run
                                                                                   on HFO without an EGCS inside VGP waters for 27 minutes. The incident
                                                                                   was reported to the port authorities via the port agent and to the U.S. Coast
                                                                                   Guard (USCG). The USCG called the ship and instructed them to notify
                                                                                   the Environmental Protection Agency (EPA) and the National Response
                                                                                   Coordination Center (NRCC). There was no response from the EPA. The
                                                                                   NRCC provided the ship with a report number. Entries were made in the
                                                                                   Oil Record Book, EGCS Record Book and Napa Log. As a preventive
                                                                                   measure, the Chief Engineer conducted a meeting with all engineers
                                                                                   stressing the importance of being more careful and vigilant in the future.
                                                                                   It is being evaluated whether it is feasible to implement new preventative
                                                                                   automation modifications that would create interlock features between the
                                                                                   EGCS and DGs.
   13.       10.24.2018        09.18.2018        HA Group           Zaandam        While the ship was alongside in Homer, AK, the ship experienced a               The non-return valve has been installed.                             Complete
                                                                                   blackout which resulted in an overboard discharge of four cubic meters of
                                                                                   brominated water from the forward pool. During the blackout, the suction
                                                                                   pump for the pool and its compensation tank was inoperable, which
                                                                                   caused the compensation tank to fill and the pool to overflow into the
                                                                                   nearby overboard scuppers. The violation of the EPA Vessel General
                                                                                   Permit was reported to the Alaska Department of Environmental
                                                                                   Conservation and the EPA. The ship and shoreside technical team are
                                                                                   exploring the feasibility of installing a “power to open” valve on the high
                                                                                   level drain line from the pool so, if a power failure does occur, the
                                                                                   compensation tank cannot fill up and overflow from the high level drain
                                                                                   line. Also recorded as a Full Blackout.
   14.       11.28.2018        10.18.2018           CCL             Carnival       While the ship was alongside in Grand Turk, a housekeeping crewmember           Shoreside personnel conducted an interview of the housekeeping Complete
                                                                     Breeze        drained a wet vacuum full of approximately 16 liters of soapy water into        crewmember and provided counseling on proper procedures.
                                                                                   a deck scupper drain, as advised by the Assistant Housekeeping Manager.
                                                                                   An investigation revealed that the water contained approximately 30
                                                                                   milliliters of a chemical approved for internal use but not included in the
                                                                                   approved chemical list for hull and open deck cleaning operations. The
                                                                                   Ship Manager witnessed the incident and stopped the internal work
                                                                                   operation immediately. All the remaining water containing the diluted
                                                                                   chemical was taken to the garbage room and disposed of correctly. The
                                                                                   MARPOL Annex V violation was recorded in the Garbage Record Book
                                                                                   and NAPA eLog and was reported to the local agent to notify the
                                                                                   authorities. All crewmembers joining the ship receive environmental
                                                                                   awareness induction training, including the Environmental Awareness
                                                                                   video, and also receive Enhanced Environmental Training not to pour any
                                                                                   chemicals into ship drains. At each homeport Safety Briefing, all
                                                                                   crewmembers and passengers are advised not to throw or discharge any
                                                                                   material overboard. On 23 October, the Fleet Housekeeping Manager sent
                                                                                   a message to all Hotel Directors, Housekeeping Managers and Laundry

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    36
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 37 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                  Status of Action
            Notification        Incident          Group              Vessel                                 Description of Incident                                               Analysis Summary and Action Plan                             Plan
                                                                                   Managers, re-enforcing the proper method of disposal. This message was
                                                                                   shared with all EOs. The root cause and preventive action will be
                                                                                   determined.
   15.       01.02.2019        11.12.2018           CCL            Carnival        While the ship was alongside in Grand Turk, Turks & Caicos, two               Repairs and upgrades are complete. AAQS#4-6 are back in service.         Complete
                                                                   Conquest        Advanced Air Quality Systems (AAQS/EGCS) were taken out of service
                                                                                   due to several sea water leaks from the DeSOx washing towers caused by
                                                                                   acid corrosion and welding failure. The asset team is working on the repair
                                                                                   action plan. Depending on availability, contractors are expected to be on
                                                                                   board by Q2 2019 to complete the repairs. In accordance with the recently
                                                                                   completed AAQS reliability study, system components will be replaced
                                                                                   with improved materials and welds repaired with enhanced procedures.
                                                                                   With the ship’s third AAQS currently under maintenance, all AAQS are
                                                                                   out of commission. MGO will be used in all ECAs. An entry was made in
                                                                                   the NAPA eLog and an eNOA will be submitted before the next US port.
   16.       01.02.2019        11.20.2018        HA Group          Maasdam         While the ship was alongside in Suva, Fiji, traces of oil were found in a     A cleaning crew cleaned the tank. Further review of tank revealed that the Complete
                                                                                   ballast water tank during a monthly inspection of the ballast water tanks.    installation of an oil-in-water monitoring and detection system in the
                                                                                   The tank was empty and contained residual water with HFO                      forward ballast would yield unreliable readings given the frequent tank level
                                                                                   contamination evident on the tank bulkheads. No immediate structural          fluctuation. Therefore, the Company will not be installing the system.
                                                                                   damage, cracks or pin holes were found in the tank. The remaining tanks
                                                                                   and ballast system are being inspected for contamination. No
                                                                                   contamination of the aft ballast system or tanks was noted. The forward
                                                                                   section of ballast main has been blanked off to prevent discharge of tanks
                                                                                   or further contamination risks. Details of tank discharge since the last
                                                                                   inspection are being collated and an Oil Record Book entry has been
                                                                                   made, along with notifications of the MARPOL Annex I violation to Flag
                                                                                   and local authorities. The ship offloaded two-thirds of the tank contents
                                                                                   in Auckland. The remainder will be processed through the ship’s
                                                                                   treatment plant. Until the tank is completely empty, a full inspection
                                                                                   cannot be carried out to determine the source of the contamination. A
                                                                                   further update will follow once available.
   17.       01.11.2019        09.30.2018           CCL             Carnival       While the ship was alongside in Baltimore, Maryland, crewmembers              Upon return from vacation, the engineer will be interviewed regarding the Complete
                                                                     Pride         admitted that they had been refilling the gravity tank of an azipod for two   incident and how the crewmembers determined the amount was within the
                                                                                   months without properly recording the operation and quantity of added oil     allowable amount. UPDATE: The interview with the engineer revealed that
                                                                                   in the Oil-to-Sea-Interface (OTSI) Record Book. Roughly 122 liters of oil     was a misunderstanding on how to fill out the OTSI records. The engineer
                                                                                   was added in the last two months, which is within the range approved by       underwent additional training.
                                                                                   the manufacturer. The oil ended up in the sea as each OTSI system has an
                                                                                   allowable amount of loss that is determined by the manufacturer. The oil
                                                                                   used is not an environmentally acceptable lubricant so is not
                                                                                   biodegradable. The amount leaked was within the allowable amount. No
                                                                                   oil leakage was detected by divers during the Lloyd’s inspection on 21
                                                                                   September or during previous checks. The missing entries was due to an
                                                                                   oversight by crewmembers. An entry was made in the Oil Record Book
                                                                                   and further OTSI operations have been properly recorded. As a preventive
                                                                                   action, all engineers involved in OTSI record keeping were retrained.
                                                                                   While the engineer was trained on 27 July and checks were taking place
                                                                                   weekly, the engineer was using a separate form to track the gravity tank
                                                                                   activity. The engineer responsible had signed off the day after this was

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   37
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 38 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                             Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                              Analysis Summary and Action Plan                        Plan
                                                                                   discovered which did not allowing for proper questioning about his
                                                                                   personal disregard of the policy. Additionally, there was no historical data
                                                                                   that would imply that there was an issue with the system so it would not
                                                                                   have flagged as an issue that would have caused further investigation.
   18.       02.12.2019        12.23.2018           CCL             Carnival       While the ship was underway in international waters, sea water was noted        The Company received the sample and are determining preventative Complete
                                                                    Fantasy        to be overflowing from a ballast water tank top into the ship’s bilge. It was   actions. UPDATE: No additional notifications required. The tank has been
                                                                                   suspected that the overflow was from a small crack on the tank top caused       repaired and inspected by Lloyd’s Register.
                                                                                   by corrosion. If water leaked into the ballast tank, it came through the
                                                                                   crack in the tanktop, but the water that leaked into the bilge during this
                                                                                   specific overflow was the only water in the area as normally the bilge in
                                                                                   question is dry. Approximately 100 liters spilled into the bilge before crew
                                                                                   deployed rags and absorbent pads and collected the water in buckets. The
                                                                                   ballast tank was full of water and needed to be lowered in order to perform
                                                                                   a repair. Accordingly, five cubic meters of sea water was released back
                                                                                   into the sea. Because it is possible that water went back into the tank after
                                                                                   touching the bilge, the water discharged could potentially have been
                                                                                   contaminated with bilge water. This potential MARPOL Annex I
                                                                                   violation was recorded in the Oil Record Book, Ballast Water Record
                                                                                   Book (to account for ballast water movements), and NAPA eLog. Offload
                                                                                   of the remaining ballast water in the tank was arranged However, due to
                                                                                   time constraints, the entire quantity could not be offloaded and about 40
                                                                                   cubic meters remained in the tank. The remaining quantity was distributed
                                                                                   to the bilges and processed as bilge water before discharge overboard. A
                                                                                   sample from the tank was taken for laboratory analysis. Depending on the
                                                                                   analysis. [sic] further notifications may be necessary. A Classification
                                                                                   Surveyor boarded the ship on 24 December and issued a Condition of
                                                                                   Class (CoC) for the tank. The ship made a temporary repair and the CoC
                                                                                   remains. The ship’s Flag Administration was notified of the incident.
   19.       03.05.2019        03.03.2019        HA Group          Caribbean       During the handover period, a newly joined EO noticed that six signatures   The investigator concluded that given the time that had lapsed since the Complete
                                                                    Princess       in the Hazardous Waste Log for disposals on 25 November 2018 were not       entries involved in the allegation were made and the lack of access control
                                                                                   his signature. The EO in Charge, Chief Engineer, Staff Chief Engineer       to the Hazardous Waste Log, it could not be determined who or why the
                                                                                   and Captain were immediately informed. The initial review revealed that     alleged false signatures had been made in the log. However, the
                                                                                   the waste disposal supervisor was unaware of the six signatures             investigation did determine that inconsistencies in the procedure and with
                                                                                   accompanying the date and port disposal entries made by a crewmember.       company expectations resulted in signatures being missed on several
                                                                                   RAAS is investigating the matter. Initial interviews have been completed.   occasions. To prevent reoccurrence, HA Group will do the following: 1)
                                                                                                                                                               Specify in the Garbage Management Plan, as with other waste streams, who
                                                                                                                                                               is responsible for the hazardous waste process; 2) Consider updating ENV-
                                                                                                                                                               1301 so that each type of Hazardous Waste is recorded on a separate page
                                                                                                                                                               to make tracking easier or implementing an electronic log where types of
                                                                                                                                                               hazardous waste are automatically tallied; and 3) Create a written
                                                                                                                                                               instruction attached to the Hazardous Waste Log in HESS. UPDATE: All
                                                                                                                                                               action plans listed above have been addressed and closed.
   20.       03.05.2019        01.27.2019           CCL             Carnival       While the ship was underway in the North American Emission Control CCL is evaluating the actions taken during the incident and the physical In Progress
                                                                    Miracle        Area, a fire in the incinerator silo and the consequent suppression release arrangement on the position of the nozzles and control panels.
                                                                                   flooded the main panel in the incinerator room and caused a shutdown of
                                                                                   the three Advanced Air Quality Systems (AAQS/EGCS) that were
                                                                                   running at that time, due to a loss of communication. The Compliance

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    38
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 39 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                     Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                Analysis Summary and Action Plan                              Plan
                                                                                   Computer lost communication with the system as well. The diesel
                                                                                   generators running on AAQS were changed over to MGO. The ship is
                                                                                   unable to establish exactly how long it took to changeover to MGO once
                                                                                   the AAQSs shut down because the compliance computer was out of
                                                                                   service. As a preventive measure, the ship will look into ways to protect
                                                                                   all the AAQS components from water in a case of similar suppression
                                                                                   system release. Entries were made in the NAPA eLog. The AAQS
                                                                                   systems, including compliance computer, were back in operation 29
                                                                                   January. The incident is under review for fleetwide prevention. Also
                                                                                   recorded as an Other Fire.
   21.       04.10.2019        03.14.2019           CCL            Carnival        While the ship was alongside in Puerto Plata, Dominican Republic, an           The repair by the shoreside contractor is pending. The ship continues to use Complete
                                                                   Conquest        Advanced Air Quality System (AAQS) was taken out of service due to             MGO to ensure compliance. UPDATE: The repairs are complete. Lloyd’s
                                                                                   several sea water leaks from the DeSOx Washing Tower caused by                 Register inspected and approved the repairs.
                                                                                   construction problems. A shoreside contractor is scheduled to join the
                                                                                   ship and repair the tower around 22 June. In the meantime, the ship will
                                                                                   use MGO to ensure compliance.
   22.       04.10.2019        01.26.2019           CCL             Carnival       While the ship was underway inside the North American Emission                 The AAQS on DG#3 was out of service from January 26, 2019 to February Complete
                                                                    Ecstasy        Control Area, the Advanced Air Quality Systems (AAQS/EGCS) for two             4, 2019. The fleetwide change to place all important spare parts for the
                                                                                   Diesel Generators (DG) shut down. The AAQSs were restarted but the             AAQS on the critical spare parts list will be completed by July 31, 2019.
                                                                                   systems did not respond. The two affected DGs were changed to MGO.             UPDATE: The fleetwide changes are complete.
                                                                                   The Staff ETO commenced troubleshooting once the DGs were running
                                                                                   on MGO. One AAQS started to work properly, but the second AAQS
                                                                                   continued to shut off immediately due to a direct ground fault. Further
                                                                                   investigation revealed problems with cabling and with a pressure
                                                                                   transmitter. There was no spare pressure transmitter on board, and a
                                                                                   requisition was issued. A suggestion was made to shoreside to place all
                                                                                   important spare parts for the AAQS on the critical spare part list which
                                                                                   would allow the vessel to maintain a minimum quantity to ensure AAQS
                                                                                   systems can remain operational.            Shoreside will evaluate the
                                                                                   recommendation according to the criticality methodology. An entry was
                                                                                   made in the EGCS Record Book and NAPA eLog.
   23.       05.07.2019        03.30.2019        HA Group            Crown         While the ship was alongside in Aruba, the Advanced Air Quality System         The operating line technical department is looking at VSD and VFD In Progress
                                                                    Princess       (AAQS) on diesel generator (DG) #3 was reported out of service due to          (variable speed/frequency drives) basic maintenance to try and prevent the
                                                                                   the failure of the sea water pump inverter. A new inverter will be installed   number of failures. The ship will not run DG #3 while in the ECA unless
                                                                                   once delivered in May. As this was an electrical failure/defect, preventing    necessary, and if so, will switch to MGO. No spare inverters are kept
                                                                                   this incident was not possible. However, the operating line technical          onboard. A new inverter will be installed once delivered in May. An entry
                                                                                   department is looking at VSD and VFD (variable speed/frequency drives)         was made in the EGCS logbook. Programmed maintenance to the inverters
                                                                                   basic maintenance to try and prevent the number of failures. The ship will     started on June 18, 2019. The maintenance will be conducted every 18-24
                                                                                   not run DG #3 while in the ECA unless necessary, and if so, will switch        months. All of the inverters have been replaced and are back in service.
                                                                                   to MGO. No spare inverters are kept onboard. A new inverter will be            UPDATE: The maintenance update to AMOS is pending.
                                                                                   installed once delivered in May. An entry was made in the EGCS
                                                                                   logbook.
   24.       05.07.2019        04.01.2019        HA Group         Westerdam        While the ship was underway from Yokohama to Kobe, Japan,                      The review concluded that lack of system understanding, confusing system In Progress
                                                                                   approximately 45 cubic meters of partially treated sewage was                  design, and lack of closed loop communication between the bridge and
                                                                                   accidentally discharged inside 12 nautical miles. The MARPOL Annex             engine room teams caused the non-compliant discharge. In light of this, the
                                                                                   IV and Company violation was reported to the agent and Japanese Coast          Company executed the following preventative measures: 1) ECR and
                                                                                   Guard. The Japanese Coast Guard conducted a Port State Control                 Bridge officers underwent additional training on the EMS System; 2)

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    39
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 40 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                  Status of Action
            Notification        Incident          Group              Vessel                                 Description of Incident                                               Analysis Summary and Action Plan                             Plan
                                                                                   boarding in Kobe on 03 April and found no deficiencies and stated that no    modification to the ABB system display to identify what is prohibited and
                                                                                   further port state actions would be taken. Flag state is being notified.     allowed for discharges; 3) requiring all nautical and technical departments
                                                                                   Entries were made in the Sewage and Grey Water Log Books. The                for    applicable    ships    to    review     HAG-ENV-1001-DI1-1         -
                                                                                   operating line’s Maritime Investigation team are currently onboard           ENVIRONMENTAL MONITORING SYSTEM; 4) shared lessons learned
                                                                                   reviewing the incident. Additional information will be provided once         from this incident in the Learning Events Newsletter; and 5) published
                                                                                   available.                                                                   additional yellow manning conditions for waste water discharges. The
                                                                                                                                                                Company expects the Chartco project will automate and simplify the
                                                                                                                                                                process of voyage planning and development of the environmental
                                                                                                                                                                schedule.
   25.       05.30.2019        04.20.2019           CCL             Carnival       The ship experienced multiple sea water leaks from the exhaust gas The system has been repaired and the equipment is operational.                        Complete
                                                                     Breeze        manifold on a diesel generator after the Advanced Air Quality System
                                                                                   (AAQS) tower. The leaks are all around the exhaust pipe, and the location
                                                                                   is extremely difficult to access. Various sections of the manifold were
                                                                                   welded only from the outside leaving a groove on the inside where
                                                                                   corrosion has occurred. The bellow mounted less than a year ago is
                                                                                   leaking. Multiple spot welds were carried out, but, due to the leaks, the
                                                                                   AAQS remains out of service. As a corrective measure, the corroded
                                                                                   sections will be replaced as soon as possible. Shoreside technicians will
                                                                                   need to perform the repair/replacement of the exhaust gas pipe. The
                                                                                   leaked water was contained on deck where it was recovered. There was
                                                                                   no increase of bilge water as the water never reached the bilges. The ship
                                                                                   will use compliant fuel in order to comply with air emissions
                                                                                   requirements. A technician will be onboard on the 23 April to conduct
                                                                                   repairs.
   26.       05.30.2019        05.12.2019           CCL             Carnival       During this reporting period, the ship submitted three near miss reports The crewmembers continue to monitor sorting and work to improve ways Complete
                                                                    Liberty        related to contaminated food waste streams. Two reports involved the to prevent non-food items from going in the food waste bins. UPDATE:
                                                                                   presence of non-food items (typically silverware, straws, stirrers and other The Food Waste Task Force has diligently worked to finalize and publish a
                                                                                   plastics) in red bins/collectibles. One report involved the presence of non- more concise ‘Food Waste procedure’ (ENV 1302) aiding in streamlined
                                                                                   food items found while cleaning a food waste disposal magnetic trap. The reporting across the Corporation as well as enforcing additional measures
                                                                                   ship confirmed that no non-food waste items were discharged overboard. to ensure the compliant segregation of food waste. Other pivotal initiatives
                                                                                   As a preventive measure, crewmembers are paying extra attention while have been completed, such as finalizing and publishing the POL-1011-
                                                                                   sorting food waste. An entry was made in the Garbage Record Book and Single Use Item Allowance Policy with the objective of reducing the
                                                                                   NAPA eLog.                                                                   purchase and consumption of single use items onboard all vessels. The Food
                                                                                                                                                                Waste baseline measurement has been established across all vessels and
                                                                                                                                                                are consequently now striving to reduce these baseline figures. Project
                                                                                                                                                                Managers Stuart Hofmann and Aiga Jansone visited several ships at
                                                                                                                                                                varying brands to review current processes, with noted improvements since
                                                                                                                                                                the Tiger Team formation. They confirmed that a two stage separation
                                                                                                                                                                process has been implemented in all locations where food waste is
                                                                                                                                                                generated.
   27.       05.30.2019        05.12.2019           CCL             Carnival       During this reporting period, the ship submitted three near miss reports The crewmembers continue to monitor sorting and work to improve ways Complete
                                                                     Pride         related to contaminated food waste streams. Two reports involved the to prevent non-food items from going in the food waste bins. UPDATE:
                                                                                   presence of non-food items (typically silverware, straws, stirrers and other Food waste segregation has been improved onboard. Fewer non-food items
                                                                                   plastics) in red bins/collectibles. One report involved the presence of are being found in the food waste and they’re being found less frequently
                                                                                   plastic wrapping inside a food waste mixing tank. The food waste mixing than before.
                                                                                   tank was cleaned and all non-food items were removed, avoiding a
                                                                                   potential discharge overboard. An entry was made in the Garbage Record

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                  40
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 41 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                           Status of Action
            Notification        Incident          Group              Vessel                                 Description of Incident                                             Analysis Summary and Action Plan                        Plan
                                                                                   Book and NAPA eLog. The cause of the non-compliance was determined
                                                                                   to be lack of attention while separating the food waste. As a preventive
                                                                                   measure, the ship will ensure better food waste separation from the
                                                                                   crewmembers doing the final check of the food waste.
   28.       05.30.2019        05.13.2019       Costa Group        AIDAdiva        During a visual inspection of the processed food waste shredder in the        The Tiger Teams will be evaluating sorting issues and develop best Complete
                                                                                   Recycling Center, a plastic bag was found in the tank and immediately         practices to address fleetwide challenges. UPDATE: The Food Waste Task
                                                                                   removed. The root cause was a lack of oversight during processing of          Force has diligently worked to finalize and publish a more concise ‘Food
                                                                                   food wastes through the involved systems. There is little risk of a           Waste procedure’ (ENV 1302) aiding in streamlined reporting across the
                                                                                   MARPOL violation with respect to overboard discharge because all food         Corporation as well as enforcing additional measures to ensure the
                                                                                   waste is dried and discharged to a port reception facility. As a preventive   compliant segregation of food waste. Other pivotal initiatives have been
                                                                                   measure, ship management proposed to assess an automatic system to            completed, such as finalizing and publishing the POL-1011- Single Use
                                                                                   detect non-food items in the food waste system.                               Item Allowance Policy with the objective of reducing the purchase and
                                                                                                                                                                 consumption of single use items onboard all vessels. The Food Waste
                                                                                                                                                                 baseline measurement has been established across all vessels and are
                                                                                                                                                                 consequently now striving to reduce these baseline figures. Project
                                                                                                                                                                 Managers Stuart Hofmann and Aiga Jansone visited several ships at
                                                                                                                                                                 varying brands to review current processes, with noted improvements since
                                                                                                                                                                 the Tiger Team formation. They confirmed that a two stage separation
                                                                                                                                                                 process has been implemented in all locations where food waste is
                                                                                                                                                                 generated.
   29.       05.30.2019        05.04.2019           CUK             Queen          The remains of a shredded plastic garbage bin liner (as used in sculleries    The Tiger Teams will be evaluating sorting issues and develop best Complete
                                                                   Elizabeth       to collect non-pulpable food waste, such as eggs shells, coffee grounds,      practices to address fleetwide challenges. UPDATE: The Food Waste Task
                                                                                   etc.) were found in both dewatering units by the Waste Disposal               Force has diligently worked to finalize and publish a more concise ‘Food
                                                                                   Supervisor during a routine weekly internal inspection. This is the first     Waste procedure’ (ENV 1302) aiding in streamlined reporting across the
                                                                                   plastic item found in any stage of the food waste processing equipment        Corporation as well as enforcing additional measures to ensure the
                                                                                   after comprehensive checks during the past week, including daily checks       compliant segregation of food waste. Other pivotal initiatives have been
                                                                                   of all bins. The shredded plastic garbage bag liner was removed for           completed, such as finalizing and publishing the POL-1011- Single Use
                                                                                   incineration. Food waste discharge has been suspended until the food          Item Allowance Policy with the objective of reducing the purchase and
                                                                                   waste tanks are internally checked. Supervisors will maintain 15 minute       consumption of single use items onboard all vessels. The Food Waste
                                                                                   checks of pulpers and food waste bins as per the company Operational          baseline measurement has been established across all vessels and are
                                                                                   Directive 02-2019. A specific brief by the EO at the main Food &              consequently now striving to reduce these baseline figures. Project
                                                                                   Beverage morning muster was conducted. Daily visual inspections of the        Managers Stuart Hofmann and Aiga Jansone visited several ships at
                                                                                   de-watering units were implemented, and confirmation by the EO is             varying brands to review current processes, with noted improvements since
                                                                                   required before overnight food waste discharge is allowed.                    the Tiger Team formation. They confirmed that a two stage separation
                                                                                                                                                                 process has been implemented in all locations where food waste is
                                                                                                                                                                 generated.

   30.       06.09.2019        04.25.2019           CUK              Aurora        On 19 April, the forward Oily Water Separator (OWS) Oil Content Meter There is no decision at present on whether to add coolers to the critical Complete
                                                                                   (OCM) was being cleaned when the EOOW noticed some water was spares list. Incidents of this nature are to be further monitored. UPDATE:
                                                                                   overflowing from the sample tube, indicating an issue with the unit. An Coolers have been added to the critical spares list.
                                                                                   investigation determined that the cooler had split allowing chill water to
                                                                                   flow into the sample side of the cooler when not in operation. The unit
                                                                                   was put out of service until spares were received onboard. On the 25
                                                                                   April, while the ship was underway from Southampton to La Coruna, a
                                                                                   leak was observed on the aft OWS OCM Cooler indicating an issue with
                                                                                   the unit. The ship had reduced capacity for bilge processing and a lack of
                                                                                   redundancy, which increased the number of offloads ashore. A request

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   41
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 42 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                                     Status of Action
            Notification        Incident          Group              Vessel                                   Description of Incident                                                                 Analysis Summary and Action Plan                            Plan
                                                                                   was raised for urgent delivery of spares. The ship’s crew managed to stem
                                                                                   the leak on the aft cooler on 27 April and the aft COWS were returned to
                                                                                   service. Spare coolers arrived on 02 May and the forward COWS was put
                                                                                   back in service on 07 May. The aft OWS cooler was also replaced as a
                                                                                   precautionary action. Relevant records were made in the Oil Record
                                                                                   Book. A cooler will be landed on 13 May for failure analysis. The COWS
                                                                                   coolers are currently not on the critical spares list. These may be added
                                                                                   to the critical spares if deemed a high risk component failure.
   31.       06.09.2019        04.04.2019           CCL             Carnival       During operation of the incinerator, the electrical motor of the burner unit                      Estimated delivery of the spares is May 25, 2019. The incinerator remains Complete
                                                                    Ecstasy        failed. Due to no spare on board, the incinerator has been put out of                             out of service. UPDATE: Both incinerators have been removed.
                                                                                   service. Repairs will commence after a spare part is received. There was
                                                                                   no operational impact.
   32.       06.09.2019        05.03.2019           CUK             Ventura        While the ship was alongside, the Bridge requested a second engine and                            The ship’s staff continue to review options with the ship manager. Complete
                                                                                   bow thrusters. Soon after, the ship experienced high water levels in the                          UPDATE: Guidance within TEC-1412 Auxiliary Boiler will be followed.
                                                                                   forward boiler. The boiler was blown down for three minutes to confirm
                                                                                   safe water levels. This is a violation of Company requirements. The ship
                                                                                   will monitor the water level. The ship does not have the facility to blow
                                                                                   down to an internal tank and an engineering solution to allow the control
                                                                                   of this water without overboard discharge would be a complex
                                                                                   modification.
   33.       06.09.2019        04.23.2019           CCL             Carnival       While the ship was alongside in Key West, Florida, the ship was using an Advanced Air             During future voyages in the port of Key West, the ship will use only Complete
                                                                    Victory        Quality System (AAQS) with a filtrex filter on one of its diesel generators. The port of          compliant fuel with the AAQS off. A survey was conducted across the
                                                                                   Key West and the area up to two nautical miles south of the Key West sea buoy is
                                                                                   considered part of the Florida Keys National Marine Sanctuary (FKNMS) and, as per                 company fleet and it was determined that all ships are currently respecting
                                                                                   worldwide matrix ENV 1001 requirement, the use of AAQS is prohibited. From 26                     all special areas, marine sanctuaries, PSSA and ATBA for any applicable
                                                                                   February 2019 and in two previous calls back in 2018, the AAQS was used for the inbound           environmental discharge restrictions. During the EO call on 16 May 16
                                                                                   and outbound transit as well as for the stay in the port of Key West. Deck and engine             2019, voyage planning was the primary subject of discussion and EO shared
                                                                                   officers were informed, the issue was discussed in the Captain’s meeting and the
                                                                                   Environmental Schedule was amended with the correct FKNMS restrictions. This
                                                                                                                                                                                     best practices. Additionally, lessons learned were sent to the fleet,
                                                                                   violation was discussed in the Voyage overview meeting held on board. During future               highlighting the importance of correctly identifying boundaries of NMS,
                                                                                   voyages in the port of Key West, the ship will use only compliant fuel with the AAQS off.         PSSA, ATBAs and other special areas and the EO’s role in voyage planning.
                                                                                   This incident was reported to the USCG Sector Key West and the NOAA FKNMS                         A number of additional recommendations are also being evaluated.
                                                                                   representative. The NOAA FKNMS representative advised that AAQS use is allowed in                 Recommendations are being finalized. UPDATE: Given the ENV - 1001
                                                                                   the NMS, however the company’s decision is to continue with the restrictions indicated in
                                                                                   the Matrix. It was concluded that this incident was in violation of company procedures.           HESS-MS procedure now reflects the National Marine Sanctuary, no
                                                                                   An investigation was conducted and the cause was identified as a failure to correctly             additional recommendations are necessary.
                                                                                   identify the boundaries of the FKNMS on the Nautical Charts due to officers’ lack of
                                                                                   knowledge on how to differentiate between boundaries of “Particular Sensitive Sea Area”
                                                                                   (PSSA), “Areas To Be Avoided (ATBA)” and the “FKNMS”. Further, the EO did not use
                                                                                   the coordinates provided in ENV-1001-F1 as a reference to review and verify with the
                                                                                   Voyage Planning Officer that the boundaries of the NMS were correctly identified on the
                                                                                   ECDIS. A survey was conducted across the company fleet and it was determined that all
                                                                                   ships are currently respecting all special areas, marine sanctuaries, PSSA and ATBA for
                                                                                   any applicable environmental discharge restrictions. Lessons learned were discussed
                                                                                   during the Environmental conference call with all company ships on 24 April. It was also
                                                                                   discussed during the EO bi-weekly call to highlight the EOs’ role in the voyage planning
                                                                                   process. During the next scheduled EO call on 16 May 16 2019, voyage planning will be
                                                                                   the primary subject of discussion and all EO’s will share best practices. Furthermore,
                                                                                   lessons learned will be sent to the fleet, highlighting the importance of correctly identifying
                                                                                   boundaries of NMS, PSSA, ATBAs and other special areas and the EO’s role in voyage
                                                                                   planning. A number of additional recommendations are also being evaluated.
   34.       06.20.2019        04.04.2019           CCL            Carnival        While operating the Oily Water Separator (OWS) in recirculation mode A new heat exchanger is expected to be delivered to the ship on July 2, 2019. Complete
                                                                   Conquest        from Clean Bilge Tank to Clean Bilge Tank, a leak was detected from the UPDATE: The heat exchanger was received and the OWS is in service.
Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                                42
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 43 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                  Status of Action
            Notification        Incident          Group              Vessel                                 Description of Incident                                               Analysis Summary and Action Plan                             Plan
                                                                                   external cover of the heat exchanger. The OWS was stopped and put out
                                                                                   of service. The cover was removed and, upon inspection, a five millimeter
                                                                                   hole was noted on the body of the heat exchanger. The incident did not
                                                                                   affect bilge water processing operations because the ship is equipped with
                                                                                   two centrifugal OWS. The heat exchanger was removed and repaired by
                                                                                   welding a patch to cover the hole. A pressure test was also carried out.
                                                                                   After repair, the OWS was put back in service the next day. All required
                                                                                   entries were made in the Oil Record Book. As a preventive measure, a
                                                                                   requisition for a new heat exchanger was issued.
   35.       06.20.2019        05.13.2019           CUK             Arcadia        While the ship was alongside in Olden, Norway, an oily sheen of an            Divers attended the port Azipod in Copenhagen on May 29, 2019. The Complete
                                                                                   unknown origin was sighted around the port quarter of the ship. It was        divers did not observe EAL leaking from the pod seal during the inspection,
                                                                                   confirmed that there was no oil loss from the azipod oil to sea interface.    however, various thicknesses of fishing line were removed from the seal.
                                                                                   The port agent was informed of the sheen. Divers inspected both azipod’s      The total length of line removed measured in the tens of meters.
                                                                                   to determine the source of the oily sheen. When the divers went under the     Approximately 1 liter of EAL was recorded as lost between May 29 and
                                                                                   port azipod and blew air inside, oil was pushed out of the top of the pod     May 30. The pod will continue to be monitored to determine if the removal
                                                                                   via an inspection hole. Approximately three meters of fishing line was        of the line has stopped the external leak or if another visit by divers is
                                                                                   found to be inside the seals which likely caused the external leak. The       required. UPDATE: Pod seal was replaced in June 2019.
                                                                                   fishing line was removed and the sheen on the water dissipated. The
                                                                                   starboard azipod was also inspected and no oil or fishing line was
                                                                                   identified. Approximately one liter of environmentally accepted lubricant
                                                                                   (EAL) was lost at sea. Another underwater inspection undertaken on 14
                                                                                   May confirmed EAL was continuing to leak from the port azipod. Divers
                                                                                   recovered two separate fishing lines. An additional 10 liters of EAL was
                                                                                   lost over the next 24 hours. The ship has arranged for divers to inspect
                                                                                   the pods on 22 May. The port authority was notified of the MARPOL
                                                                                   Annex I violation via the local agent and an entry was made in the Oil
                                                                                   Record Book. Manufacturer guidance has been requested. Investigations
                                                                                   are ongoing.
   36.       06.20.2019        04.30.2019        HA Group            Ruby          While the ship was in Glacier Bay, Alaska, the starboard side spa Jacuzzi     The cause was improper setting of the automatic timers. They are now on Complete
                                                                    Princess       was found empty. A review revealed that the dumping timer was not             manual settings and will be locked out. Key switches have been installed
                                                                                   properly locked, allowing the automatic dumping system of the Jacuzzi to      on three ships already and eight ships will have manual drain valves
                                                                                   dump approximately 2.3 cubic meters of recreational water into the sea,       installed on all timer control ships by 31 May 2019. UPDATE: The
                                                                                   in violation of Company Policy and EPA Violation VGP Section 5.1.1.2          installation is complete.
                                                                                   . A self-report was made with notifications to ADEC, USCG-Juneau,
                                                                                   National Parks Service and the EPA. The cause was improper setting of
                                                                                   the automatic timers. They are now on manual settings and will be locked
                                                                                   out. Key switches have been installed on three ships already and eight
                                                                                   ships will have manual drain valves installed on all timer control ships by
                                                                                   31 May 2019. The shoreside technical team is looking at changing piping
                                                                                   so that Recreational Water Facilities will go to in-board discharges. This
                                                                                   investigation will be completed by January 2020. An entry was made in
                                                                                   the NAPA log book.
   37.       06.20.2019        04.25.2019        HA Group          Zuiderdam       While the ship was underway towards Praia di Vitoria, Azores, the crew        The tank has been cleaned. The root cause confirmed to be lack of training Complete
                                                                                   galley drain tank was inspected, and a thin film of cooking oil was found     and procedures pertaining to the tilt pan. A one-time training was given to
                                                                                   on top of the tank contents. The cooking oil entered the tank as a result     all galley personnel by the Sanitation Officer and EO regarding the grease
                                                                                   of improper cleaning and improper disposal of used oil. The tank was          trap and tilt pan to prevent reoccurrence. The company will continue to
                                                                                   immediately isolated. The tank capacity is approximately 37 cubic             address food waste issues via the Tiger Team review that will be conducted

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   43
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 44 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                 Status of Action
            Notification        Incident          Group              Vessel                                 Description of Incident                                                 Analysis Summary and Action Plan                          Plan
                                                                                   meters, with the pump stopping at a level with approximately 15 cubic         in the coming months. UPDATE: The Food Waste Task Force has diligently
                                                                                   meters remaining in the tank. Due to the cooking oil being lighter than       worked to finalize and publish a more concise ‘Food Waste procedure’
                                                                                   water and the tank discharge was stopped at mid-level, no cooking oil was     (ENV 1302) aiding in streamlined reporting across the Corporation as well
                                                                                   discharged overboard, therefore no MARPOL violation occurred. An              as enforcing additional measures to ensure the compliant segregation of
                                                                                   inspection of the grease separator was conducted on 01 April with little to   food waste. Other pivotal initiatives have been completed, such as finalizing
                                                                                   no oil/grease found. The tank contents will be offloaded ashore, and the      and publishing the POL-1011- Single Use Item Allowance Policy with the
                                                                                   tank will be cleaned. To avoid recurrence, the galley crewmembers were        objective of reducing the purchase and consumption of single use items
                                                                                   instructed not to discharge cooking oil down the galley drains. A level-      onboard all vessels. The Food Waste baseline measurement has been
                                                                                   two investigation is underway regarding this near miss. Future                established across all vessels and are consequently now striving to reduce
                                                                                   preventative actions will be addressed during the investigation.              these baseline figures. Project Managers Stuart Hofmann and Aiga Jansone
                                                                                                                                                                 visited several ships at varying brands to review current processes, with
                                                                                                                                                                 noted improvements since the Tiger Team formation. They confirmed that
                                                                                                                                                                 a two stage separation process has been implemented in all locations where
                                                                                                                                                                 food waste is generated.
   38.       06.20.2019        04.20.2019           CCL             Carnival       The Engine team discovered that the drain filter on the galley grease         Non-food items continue to appear during sorting. The Tiger Teams will be Complete
                                                                     Vista         separator in the engine room was completely clogged with food debris and      evaluating sorting issues and develop best practices to address fleetwide
                                                                                   plastic. The source of plastic was from the Deck 0 drainage line. Further     challenges. UPDATE: The Food Waste Task Force has diligently worked
                                                                                   investigations revealed that the crew working in the provision stores had     to finalize and publish a more concise ‘Food Waste procedure’ (ENV 1302)
                                                                                   removed the floor filter covers while washing the floor. The plastic was      aiding in streamlined reporting across the Corporation as well as enforcing
                                                                                   removed and disposed of correctly. The crew members were instructed           additional measures to ensure the compliant segregation of food waste.
                                                                                   about the importance of keeping the floor filters covers in position at all   Other pivotal initiatives have been completed, such as finalizing and
                                                                                   times. Spot welding was also conducted on the drainage filter covers. A       publishing the POL-1011- Single Use Item Allowance Policy with the
                                                                                   Garbage Record Book entry was not required.                                   objective of reducing the purchase and consumption of single use items
                                                                                                                                                                 onboard all vessels. The Food Waste baseline measurement has been
                                                                                                                                                                 established across all vessels and are consequently now striving to reduce
                                                                                                                                                                 these baseline figures. Project Managers Stuart Hofmann and Aiga Jansone
                                                                                                                                                                 visited several ships at varying brands to review current processes, with
                                                                                                                                                                 noted improvements since the Tiger Team formation. They confirmed that
                                                                                                                                                                 a two stage separation process has been implemented in all locations where
                                                                                                                                                                 food waste is generated.
   39.       06.20.2019        05.23.2019        HA Group          Maasdam         Results were received from an earlier Alaska in-port sampling, which          Based on the findings of the Incident Analysis Group review, Holland Complete
                                                                                   indicated an elevated level of Fecal Coliforms (100 FC /100 ml, exceeding     America Group chose the type of testing equipment to use fleet-wide. Then
                                                                                   the daily ADEC limit of 40 FC /100 ml). At this time it is unknown if the     all personnel received training on all test equipment. Additionally, Holland
                                                                                   monthly geometric mean limit will be exceeded as a result of this             America Group formed a working group with environmental operations and
                                                                                   sampling event. Upon receiving the results, the ship was instructed to        tech operations personnel to evaluate the procedures and protocols around
                                                                                   cease permeate discharges in Alaska waters and discharge permeate at a        the systems.
                                                                                   distance greater than 12 nautical miles from shore with a speed greater
                                                                                   than six knots in Western Canada waters as per the Pollution Prevention
                                                                                   Guidelines for the Operation of Cruise Ships under Canadian Jurisdiction.
                                                                                   Prior to this failed external sampling event, the ship conducted an EPA
                                                                                   approved Colilert sampling showing compliance. Initially the failed
                                                                                   sampling was believed to be due to human error due to a partially opened
                                                                                   valve. The ship’s Service Provider was engaged to help with additional
                                                                                   troubleshooting and various maintenance actions were taken. The ship
                                                                                   was resampled on 28 May in San Francisco by Admiralty. The results
                                                                                   (received 5/30) were within limits. Based on this resampling result, the
                                                                                   ship will resume discharge in AK State waters as per their authorization.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   44
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 45 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                         Status of Action
            Notification        Incident          Group              Vessel                                 Description of Incident                                                       Analysis Summary and Action Plan                            Plan
                                                                                   To prevent recurrence, all technical crew have been instructed and trained
                                                                                   that handling of Zenon valves can only be done with the instructions of
                                                                                   the Zenon Engineer. A Zenon technical representative will be onboard
                                                                                   the ship from 01 June - 06 June for additional assessment. ADEC, USCG
                                                                                   Sector Juneau and Transport Canada have been notified. A non-
                                                                                   compliance notification form will be sent to ADEC. The incident analysis
                                                                                   team will investigate the event.
   40.       06.20.2019        05.04.2019        HA Group            Island        While the ship was underway, during sampling in accordance with the Alaska            To date, the Fleet Advanced Waste Water Treatment System Chief Engineer In Progress
                                                                    Princess       Department of Environmental Conservation, the ship exceeded the Fecal                 has visited five of the PCL vessels with Wartsila AWWTS installations.
                                                                                   Coliform (FC) limits for the ADEC Large Cruise Ship General Permit discharge          During the visits the Chief Engineer assessed the condition of the plant,
                                                                                   requirements. The sample was over 600 FC/100 ml, with the daily ADEC limit            maintenance practices and records, instrumentation, and manning. The
                                                                                   being 40 FC/100ml. Preliminary sample results were received the next day and
                                                                                                                                                                         Chief Engineer is working with Wartsila to establish maintenance
                                                                                   before the official results were received the ship was instructed not to discharge.
                                                                                   A self-report was made to ADEC and USCG Sector Juneau. The root cause was             requirements and frequencies for the installations on the Royal Class
                                                                                   damage to and contamination of the MBR membranes. The sample also exceeded            vessels, which is currently being updated in Amos. Once the Royal Class
                                                                                   the FC Monthly Geometric Mean for the ADEC Discharge Permit limit which               visits are complete, the same will be done for the Wartsila Mark II
                                                                                   has a monthly limit of 14 FC/ 100 ml. The membranes were repaired, sanitized,         installations. The Chief Engineer is also liaising with the CCL
                                                                                   and the ship was sampled again with sample results still exceeding FC limits. The     Environmental Department to do a joint visit on the Carnival Horizon as
                                                                                   failed membranes were replaced and subsequent sampling by external party              part of the ongoing project to standardize MBR sampling procedures and
                                                                                   showed that FC are within normal limits. The ship is now discharging as per their     equipment used across all brands. UPDATE: To standardize MBR sampling
                                                                                   ADEC and USCG authorization. There are differences in the results between             procedures a new version of TEC-1502 has been issued.
                                                                                   internal and external testing due to the differences in the two methods. The
                                                                                   methods used onboard for detection of FC is Colilert, which is an enzyme method.
                                                                                   The operating line have given previous examples when enzymes fail to detect FC
                                                                                   issues due to reactions with chemicals in the effluent. However, external testing
                                                                                   by Admiralty under the Alaska permit is done in line with the AK approved EPA
                                                                                   testing method which is the SM 9222 and 9223 series. These methods are based
                                                                                   on filtration and are more accurate, but cannot be done onboard due to the
                                                                                   complexity of the testing. There will be an ABG coordinated Alaska Sampling
                                                                                   alignment call on 03 June to discuss improvements to sampling protocols. An
                                                                                   experienced Chief Engineer has been assigned to the shoreside team to review all
                                                                                   maintenance procedures and develop improved and standardized operating
                                                                                   procedures. Once confirmed and as required by the permit, there is a requirement
                                                                                   to report any exceeded internal samples to ADEC. The incident analysis team
                                                                                   will investigate the event.
   41.       06.20.2019        05.30.2019           CCL             Carnival       During the weekly inspection, plastic items, including small pieces of                On June 13th all drain covers were secured. The installation of eighteen Complete
                                                                     Vista         plastic and a glow stick, were found in the grease trap. All the items were           drain bells is pending. UPDATE: The drain covers have been installed.
                                                                                   removed from the grease trap and properly disposed of. The responsible
                                                                                   department was informed accordingly. An entry was made in the Garbage
                                                                                   Record Book and NAPA eLog. On further investigation the root cause of
                                                                                   the non-compliance was determined to be removal of drain covers while
                                                                                   cleaning due to missing screws. An order has been placed for all the
                                                                                   missing drain bells and screws for drain covers by the Staff Chief
                                                                                   Engineer. The responsible departments were informed to increase the
                                                                                   supervision in their areas.
   42.       06.20.2019        05.21.2019           CCL             Carnival       As required by Corporate Environmental Compliance Notice #3 – 2019                    The crew is currently installing the drain covers with the new screws. Complete
                                                                     Spirit        and ECP Notice EC000055, the main galley grey water collecting tank                   UPDATE: The installation is complete.
                                                                                   located in the aft sewage room port side and the crew galley grey water
                                                                                   collecting tank located in osmosis room portside were visually checked
                                                                                   and foreign objects including plastics, a metal cap, broken china, and a
Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                        45
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 46 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                    Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                               Analysis Summary and Action Plan                              Plan
                                                                                   metal wire were found in both tanks. The foreign objects might have
                                                                                   ended up in the grey water collecting tanks via the drains leading to the
                                                                                   tanks. The foreign objects found in the two galley grey water collecting
                                                                                   tanks were removed and disposed of appropriately. An entry was made
                                                                                   in the Garbage Record Book and Napa eLog. As a preventive measure,
                                                                                   the hotel and technical department are working in order to replace the
                                                                                   missing drain covers. Additionally, the covers will be secured using
                                                                                   screws. Departmental heads were notified accordingly during the HAT
                                                                                   meeting held on 26 May.
   43.       06.20.2019        06.04.2019       Costa Group          Costa         While the ship was underway, a piece of paper was observed inside a            A new requisition has been issued for the correct type of screw required. Complete
                                                                    Atlantica      grease separation tank during the weekly inspection. It is presumed that       The previously received screws were not suitable for the drain covers.
                                                                                   the piece of paper entered the system through a drain with an unsecured        UPDATE: After receiving further instructions from Carnival Corp. and
                                                                                   cover within the crew galley. The paper was removed and the system was         receiving proper screws, the crewmembers were able to install all covers.
                                                                                   set back to service after confirming that no additional non-food wastes
                                                                                   items were present inside the tank. As a preventive action, a general check
                                                                                   was performed on all drain covers within the involved area. Covers were
                                                                                   present but not all were secured. Stainless steel screws have been received
                                                                                   securing of the covers is in progress.
   44.       07.15.2019        06.13.2019           CUK             Queen          The food pulper system was broken due to an object entering the pulper         Currently, the ship has one fully functioning food waste system (System A) Complete
                                                                    Victoria       mechanism. Upon inspection, the magnet prior to the mechanism was              and one down system (System B). The system that was down (System A)
                                                                                   noted to contain various metal objects that could have eventually entered      was put back in service by utilizing the parts needed from System B.
                                                                                   the food waste tank, including spoons and glass jar lids. These items have     Shredder parts are scheduled to arrive onboard September 6, 2019. The
                                                                                   been removed and correctly disposed. The pulper system is out of service       overboard pump VDF parts have arrived and have been installed. UPDATE:
                                                                                   until the mechanism can be repaired. Contact has been made with the            Systems A and B are both now operational. And the systems now have the
                                                                                   OEM and awaiting feedback on repair options. No food processing can            same model of shredder with a set of spares for the new unit on the shelf.
                                                                                   occur until the system is repaired. Food will be stored and landed ashore
                                                                                   until the system can be repaired. The EO will monitor the situation, teams
                                                                                   will be briefed by their managers on correct segregation. Also recorded
                                                                                   as an Environmental Near Miss.
   45.       07.15.2019        06.10.2019           CCL             Carnival       The ship experienced a flame failure on the burner of Incinerator #2. The      There is no spare screen available to order at the moment given the Complete
                                                                     Spirit        ship attempted to start Incinerator #1, but it failed due to a defective       incinerator control panel is obsolete. Therefore the manufacturer is building
                                                                                   screen. The Environmental Engineer along with the 3rd ETO decided to           a replacement screen. In the meantime, the incinerator will be de
                                                                                   swap the screen from Incinerator #2 to #1. The ship has Incinerator #2         commissioned on July 7th and the IAPPC updated. UPDATE: The
                                                                                   out of service and the flame failure cannot be resolved as the screen is not   incinerator has been decommissioned and removed from the IAAPC.
                                                                                   part of the critical spare list. Incinerator #2 will be decommissioned
                                                                                   starting on 27 June for AAQS installation. An incinerator screen has been
                                                                                   ordered. There was no operational impact.
   46.       07.15.2019        06.11.2019           CCL             Carnival       During lifeboat maintenance while alongside in Key West, FL,                   Maintenance and any required repairs are scheduled to be performed during In Progress
                                                                    Victory        approximately 10 liters of hydraulic oil were spilled onto a ship’s platform   the next dry dock in March 2020. In the meantime, the hydraulic system is
                                                                                   due to human error. A hole caused by corrosion in the platform allowed         being inspected daily. No subsequent issues have been reported.
                                                                                   approximately 0.5 liters (17 fluid ounces) to fall into the sea. The spill
                                                                                   was caused by contractors performing a maintenance job. The contractors
                                                                                   were previously advised on 07 June on preventive measures that were
                                                                                   needed to be in place, but failed to put those measures in place days later.
                                                                                   This was addressed with the contractor for a second time and will be
                                                                                   followed up by the onboard team during the upcoming work that is being
                                                                                   done onboard. Temporary repairs to seal the hole have been completed

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    46
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 47 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                Status of Action
            Notification        Incident          Group              Vessel                                   Description of Incident                                              Analysis Summary and Action Plan                          Plan
                                                                                   until the platform can be replaced. The U.S. Coast Guard and National
                                                                                   Response Coordination Center were notified. A record was made in the
                                                                                   Oil Record Book.
   47.       07.15.2019        06.08.2019        HA Group          Seabourn        While the ship was underway from Ketchikan to Prince Rupert, Canada,            Deck and Engine watchkeepers were reminded of the requirements of the Complete
                                                                    Sojourn        20 cubic meters of treated bilge water and 75 cubic meters of biomass           Instructional Notice and the change in measurements from shore to baseline
                                                                                   were discharged outside 12 nautical miles from shore in Canadian internal       for Canada Internal Waters. A level 3 investigation has been initiated to
                                                                                   waters. The discharge of bilge water was a violation of Company policy          establish root causes and effective corrective actions regarding the
                                                                                   per ENV/05/2019 which requires that bilge water be discharged >12NM             discharge of biomass within the extended Canadian baseline. Following
                                                                                   from the baseline. The discharge of biomass 12 nautical miles from shore        clarification of ENV/05/2019, ships reviewed prior instances of clean,
                                                                                   rather than the baseline was a violation of MARPOL Annex IV. Deck and           treated bilge water discharges and self-reported prior instances of non-
                                                                                   Engine watchkeepers were reminded of the requirements of the                    compliance. An exception for all Alaskan vessels discharging clean,
                                                                                   Instructional Notice and the change in measurements from shore to               treated, bilge water inside the extended Canadian baseline in accordance
                                                                                   baseline for Canada Internal Waters. A level 3 investigation has been           with ENV-1001 has been granted. Future exceptions will be granted, if
                                                                                   initiated to establish root causes and effective corrective actions regarding   required, to ships on the Alaskan itinerary navigating the inside pass at the
                                                                                   the discharge of biomass within the extended Canadian baseline.                 beginning of the season. Also recorded as an Other Water Discharge.
                                                                                   Following clarification of ENV/05/2019, ships reviewed prior instances          UPDATE: The investigation concluded that multiple sources of information
                                                                                   of clean, treated bilge water discharges and self-reported prior instances      relating to environmental regulations created confusion and resulted in the
                                                                                   of non-compliance. An exception for all Alaskan vessels discharging             discharge. Similar incidents involving the Westerdam and Volendam
                                                                                   clean, treated, bilge water inside the extended Canadian baseline in            occurred in August of 2019. As a preventative measure, MP&A amended
                                                                                   accordance with ENV-1001 has been granted. Future exceptions will be            ENV-1001-DI1-A1 to clarify the baselines enclose Queen Charlotte/Hecate
                                                                                   granted, if required, to ships on the Alaskan itinerary navigating the inside   Strait. Additionally, CSMART environmental training will ensure
                                                                                   pass at the beginning of the season. Also recorded as an Other Water            environmental officers are instructed to view the plotted location of the
                                                                                   Discharge.                                                                      vessel in relation to the environmental schedule.
   48.       07.15.2019        06.20.2019        HA Group           Majestic       While the ship was alongside in Keelung, Taiwan, 0.4 cubic meters of aft        Crewmembers now switch the economizer pump frequency converters into Complete
                                                                    Princess       boiler water was blown down in the harbor in violation of company policy.       manual operation two hours prior to starting the engines. The boiler levels
                                                                                   In preparation for the departure, two diesel generators were started almost     are now much more stable when starting an engine and this procedure has
                                                                                   simultaneously causing DG economizer water to flow back into the boiler.        effectively prevented blowing the boilers due to high water levels.
                                                                                   To prevent reoccurrence, the shoreside technical team is investigating
                                                                                   lowering the boiler level set points so when more than one engine is
                                                                                   started, the circumstances resulting in the boiler blow down are avoided.
   49.       07.15.2019        06.18.2019           CUK           Queen Mary       While the ship was alongside in Zeebrugge, Belgium, a light black               A purchase Order was raised. The vendor attended on July 14, 2019 to Complete
                                                                      2            discoloration without any obvious oil sheen was observed in the water           evaluate the condition of the equipment. CUK currently awaits the report.
                                                                                   after launching a rescue boat for testing purposes. This discoloration          UPDATE: The ship’s staff changed the turbo in accordance with the
                                                                                   lasted for a total of 20 minutes before dissolving. The dark discoloration      report’s recommendations.
                                                                                   was deemed to be produced by incomplete combustion resulting in black
                                                                                   soot, in conjunction with a long period of inactivity of the boat whereby
                                                                                   dust and carbon accumulated in the exhaust pipe, in combination with the
                                                                                   relative low temperature of the engine. The coxswain was made aware of
                                                                                   the occurrence via radio and instructed to return to the falls. The engine
                                                                                   is due to undergo maintenance.
   50.       07.15.2019        06.12.2019        HA Group           Golden         While the ship was alongside in Juneau, Alaska, a port sample of the            A continuous monitor for pH effluent is currently being installed. Complete
                                                                    Princess       Membrane Bio-Reactor water revealed a low pH value of 5.3. ADEC and             UPDATE: The installation is completed and pH is monitored daily.
                                                                                   the U.S. Coast Guard will be informed of this exceedance of the Alaskan
                                                                                   Permit. Installation of a continuous monitor for pH effluent is being
                                                                                   evaluated. Until this can be done, the sampling protocol will be modified
                                                                                   to require daily pH testing.


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    47
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 48 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                    Status of Action
            Notification        Incident          Group              Vessel                                   Description of Incident                                               Analysis Summary and Action Plan                             Plan
   51.      07.15.2019         06.07.2019          CCL              Carnival       While the ship was arriving into Cozumel, Mexico, a pool overflow The assessment revealed that the contemplated adjustments to the alarms Complete
                                                                    Miracle        occurred. The midship pool water level was found much higher than and automated pump were not feasible. The current set-up is the most
                                                                                   normal which resulted in an overboard discharge of three cubic meters effective and provides the smallest chance for a repeat of the incident.
                                                                                   during maneuvering. Approximately 11 cubic meters of pool water were
                                                                                   drained to the ship bilges to lower the pool level. The housekeeping
                                                                                   department team blocked the drains to stop further water from going
                                                                                   overboard and accumulated water on the floor was removed with wet
                                                                                   vacuum machines. It was discovered that the sea water automated suction
                                                                                   valve was leaking, which allowed an increase in the pool level even after
                                                                                   all valves were closed before the ship entered the 12 nautical mile limit.
                                                                                   The violation of local regulation and Company Policy was reported to the
                                                                                   port authority. As a preventive action, the main sea water suction manual
                                                                                   isolating valve will be closed before the ship enters 12 nautical mile limits
                                                                                   and will remain closed until the ship exits 12 nautical mile limits. Other
                                                                                   ships will be checked for similar configurations. The feasibility of alarms
                                                                                   and automated pump shutdown is being assessed.
   52.       07.25.2019        05.20.2019       Costa Group        AIDAluna        During a service inspection on the Static Oily Water Separator (SOWS)         Delivery of the spare parts and service is pending. The estimated delivery Complete
                                                                                   the inner body of the second stage was found to be perforated due to          date is August 27, 2019. UPDATE: The SOWS has been repaired and is
                                                                                   corrosion. The SOWS was taken out of service and an entry was made            in service.
                                                                                   in the Oil Record Book. Spare parts were ordered and a service request
                                                                                   was created. The centrifugal oily water separator remained available
                                                                                   until the SOWS was repaired and returned to service.
   53.       07.25.2019        07.04.2019           CCL             Carnival       The SO2/CO2 sensor of Advanced Air Quality System (AAQS) #4 is not The SC1000 unit, the computer that calibrates a new sensor, was replaced. Complete
                                                                    Elation        providing an accurate reading due to high vibration of the sensor when The AAQS is operational.
                                                                                   running, making it difficult to align the lens and obtain an accurate
                                                                                   reading. AAQS #4 is offline pending repair. A new sensor has been
                                                                                   received onboard and the vendor’s technicians will go onboard to
                                                                                   complete the repair once a date has been arranged.
   54.       07.25.2019        07.03.2019           CCL             Carnival       Due to low alarm differential pressure, the incinerator shut down. An A spare impeller was available on board and was used to replace the Complete
                                                                    Liberty        investigation revealed the cooling impeller electrical motor was damaged. damaged impeller. As a preventive measure, more frequent inspections will
                                                                                   This was likely caused by the age of the equipment. A spare impeller was be carried out. A request for another spare impeller will be issued. The
                                                                                   available on board and was used to replace the damaged impeller. As a incinerator remained out of service for a total of two days, the incinerator is
                                                                                   preventive measure, more frequent inspections will be carried out. A back in service. There was no operational impact.
                                                                                   request for another spare impeller will be issued. The incinerator
                                                                                   remained out of service for a total of two days, the incinerator is back in
                                                                                   service. There was no operational impact.
   55.       07.25.2019        06.29.2019       Costa Group         Costa          While the ship was underway from Venice to Argostólion and restarting The system is still out of service. Technicians could not resolve the issue Complete
                                                                   Luminosa        for the first time the ship’s pulper system after a long period of inactivity remotely. A service visit from the manufacturer (Deerberg) has been
                                                                                   [the system was stopped after having detected non-food items in the food- requested. UPDATE: The system was partially fixed by the onboard
                                                                                   silos on 18 April], an onboard technical investigation concluded it needed personnel and is currently working. Further external technical intervention
                                                                                   to be set out of service. No food waste processing system is available expected in the coming weeks. UPDATE: The manufacturer made a service
                                                                                   onboard, and a large amount of food waste needs to be stored on board visit to the ship and repaired the system.
                                                                                   before being disposed ashore to an authorized Port Reception Facility.
                                                                                   Further technical investigations are ongoing and an external service was
                                                                                   requested. The pulper system is out of service due to a PLC issue. The
                                                                                   manufacturer is trying to solve the problem remotely.


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                  48
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 49 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                              Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                           Analysis Summary and Action Plan                            Plan
   56.      07.25.2019         06.29.2019        HA Group           Sapphire       The ship is experiencing issues with the Advanced Air Quality System The delivery of the mirrors is pending. UPDATE: The delivery of mirrors Complete
                                                                    Princess       (AAQS) SO2/CO2 ratio readings due to sensor exposure to atmospheric arrived at the ship on September 5, 2019.
                                                                                   conditions. The receiver is losing communication connection. The
                                                                                   shoreside technical team has been notified of the issue and the
                                                                                   manufacturer is providing assistance. Consilium are reviewing all data
                                                                                   from Sapphire Princess and will advise on next steps as well as whether
                                                                                   technician attendance is required once the data review is completed. An
                                                                                   urgent purchase order has been raised. A purchase order has been raised
                                                                                   for new mirrors with an on board date of 17 August which the vendor is
                                                                                   working to improve on. Two DG’s have been switched to MGO pending
                                                                                   resolution.
   57.       07.25.2019        06.24.2019        HA Group            Ruby          On 24 June, a Notice of Violation dated 14 June 2019 was received for a The procedure is expected to be incorporated into Global HESS within the Complete
                                                                    Princess       violation on 28 April 2019 when an Advanced Waste Water Treatment next two months. UPDATE: The procedure was updated in September and
                                                                                   System (AWWTS) sample was taken in the underway mixing zone. The has been incorporated into Global HESS as TEC-1502.
                                                                                   Biological Oxygen Demand (BOD) was 76 mg/l, in excess of the Alaskan
                                                                                   Large Commercial Passenger Vessel Wastewater General Permit effluent
                                                                                   daily limit of 60 mg/l. The high BOD was caused by poor aeration in the
                                                                                   first stage and second stage, and to address the issue, the MBR was
                                                                                   cleaned and 17 air diffusers replaced. A cross-brand ABG Work Group
                                                                                   has defined a preliminary standard approach to AWWTS sampling and
                                                                                   testing in Alaska and this standardized sampling/testing/training will be
                                                                                   incorporated into Global HESS as part of a Tier II procedure. The
                                                                                   shoreside Environmental Team has been engaged.
   58.       07.25.2019        06.23.2019           CUK              Aurora        While the ship was alongside in Skagen, Copenhagen, a jacuzzi Seanet technicians removed the ability to remote dump by re-writing the Complete
                                                                                   discharged overboard in violation of Company Policy. All other Jacuzzi’s software. Additionally, the actuators have been removed from the valves.
                                                                                   remained operational. It was concluded that work being undertaken by a The delivery of manual handles is pending. UPDATE: The immediate
                                                                                   contractor to upgrade the system that controls the dump valves caused the preventative action is complete (remote dump facility has been removed).
                                                                                   discharge. The control systems for jacuzzi dump valves and the dump
                                                                                   pipework across all ships are being reviewed with a view to modifying the
                                                                                   controls to inhibit auto dump when alongside. Longer term, the option of
                                                                                   modifying the pipework to dump to grey rather than overboard will be
                                                                                   evaluated.
   59.       08.05.2019        07.16.2019           CCL             Carnival       While the ship was alongside in Grand Turk, the Chief Engineer decided Although the PH sensors are working properly, it appears that Complete
                                                                    Elation        to place Advanced Air Quality System (AAQS) # 3 out of service due to communications with system has not been restored. The company
                                                                                   a faulty overboard water pH sensor. The sensor shows incorrect values. continues to troubleshoot the issue. UPDATE: AAQS #3 is in service.
                                                                                   The engine team tried to calibrate it without success. The Master and
                                                                                   Director of Environmental Compliance were all advised. An entry was
                                                                                   made in the AAQS Record Book. Two new spare pH sensors are available
                                                                                   on board with valid calibration certificates, however the certificates could
                                                                                   not be located at the time. In case of need, diesel generator # 3 will be run
                                                                                   with compliant fuel. The reason for the sensor failure is still unknown.
                                                                                   The spare pH sensor was installed however the AAQS is still out of
                                                                                   service as the correct parameters are showing on SC1000, however they
                                                                                   are not replicating on the EcoSpray computer monitor located in the ECR,
                                                                                   locally near the AAQS installation or the compliance computer. The
                                                                                   system is being evaluated by technicians and the shipboard team in order
                                                                                   to complete permanent repairs.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                49
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 50 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                  Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                            Analysis Summary and Action Plan                               Plan
   60.      08.05.2019         07.08.2019          CCL              Carnival       After investigating why all food waste systems shut down, it was The ship received the spare part and the food waste system is back in Complete
                                                                     Dream         discovered that the electric motor of food waste compressor #1 had burned service.
                                                                                   out due to general wear. Spare parts were not available on board (as they
                                                                                   are not critical spare parts) but have been ordered (REQ- ED023156).
                                                                                   Food waste system #1 was put out of service while food waste system #2
                                                                                   remains operational. Soft food is being disposed through the manual
                                                                                   feeding hatch in the Recycling Center. A requisition was submitted.
   61.       08.05.2019        07.04.2019           CCL             Carnival       While the ship was alongside in Port Canaveral, the Chief Engineer The PH sensors are working properly, but there are still no communications Complete
                                                                    Elation        reported a malfunction of the SO2/CO2 sensor on Advanced Air Quality with system. The company is working to resolve the issue. UPDATE:
                                                                                   System (AAQS) #4. There were incorrect readings of SO2/CO2 in the AAQS #4 is in service.
                                                                                   Compliance computer. Vibrations on the sensor support were likely
                                                                                   caused intermittent misalignment. The Master, EO and Environmental
                                                                                   Director were all advised and the AAQS Record book was updated
                                                                                   accordingly. A requisition for a new sensor was submitted on 23 April
                                                                                   and it arrived on 08 July. Technician was onboard 13 July however upon
                                                                                   further investigation/service the sensor reading was still inaccurate. As a
                                                                                   preventive measure, all other SO2/CO2 sensors were checked for same
                                                                                   problem. The AAQS remains out of service.
   62.       08.05.2019        07.18.2019           CCL             Carnival       While the ship was alongside in Galveston, Texas, a considerable amount The IAG investigation revealed that the start of the diesel generator 4 and Complete
                                                                     Dream         of black soot was discharged from the funnel to the sea and there was also the mechanical failure of the turbocharger bank-B caused the smoke
                                                                                   a considerable amount of soot on the open deck. The suspected cause is a emission. As a preventative measure, the CCL Technical Department will
                                                                                   blockage of bank B turbocharger of Diesel Engine (DG) #4. The engine advise vessels of known and suspected fuel issues. Advice will include
                                                                                   was stopped a few hours before at 01:30 hours due to surging issues on maintenance actions for any consequence of poor quality fuel, such as diesel
                                                                                   the suspected turbocharger. This incident happened when the ship was generator low performance, that avoids visible smoke discharge. Engine and
                                                                                   testing the DG #4 to evaluate the situation. DG #4 is out of service. The turbocharger operational data must be continuously evaluated and
                                                                                   suspected turbocharger is being overhauled and mechanically cleaned to inspections performed; suspicion of equipment being effected by fuel
                                                                                   evaluate further. All concerned personnel were notified and an entry was quality must be communicated. The CCL Technical Department will also
                                                                                   made in the NAPA eLog. A Notice of Federal Interest and Letter of review how the approval to use the fuel is made. The process to provide the
                                                                                   Warning was issued by the U.S. Coast Guard for this incident. The chief engineer with permission to use fuel once sample results are known or
                                                                                   cleanup was completed and nothing further was requested from the vessel. based on supplier’s declaration of quality should be reviewed. The review
                                                                                                                                                               should include how the contracted quality, ISO 8217, and fit to burn,
                                                                                                                                                               requirements were met, as well as how the results of sample testing, or
                                                                                                                                                               associated comments, highlight potential problems.
   63.       08.05.2019        07.16.2019        HA Group           Zaandam        While the ship was alongside in Charlottetown, Canada, during the pre- The oil was residual from a leak in Thruster #1, which has been recorded as Complete
                                                                                   departure check, after starting the bow thruster #2 an oil sheen was a separate incident. There is a study in progress to determine the feasibility
                                                                                   observed in the water near the bow. The ship immediately stopped the of an in-water exchange of the thruster unit. Otherwise, the repairs will be
                                                                                   bow thruster and checked the header tank for signs of leak. No leaks were completed during the next dry dock. The thruster unit remains out of service
                                                                                   found. It is possible that the oil is a residual from bow thruster #1; the until repaired. UPDATE: The underwater repairs are complete. In Halifax,
                                                                                   technical department is reviewing. The Environmental and Technical on October 10, 2019, divers reinstalled the protective gratings on the
                                                                                   team were engaged. The ship is in the process of notifying Transport thruster and did a final check on the system. The Bow thruster #1 has been
                                                                                   Canada and the Qualified Individual (QI). The MARPOL Annex I operational since the underwater repairs.
                                                                                   violation was recorded in the Oil Record Book. The ship received
                                                                                   permission to sail from Transport Canada and ultimately departed one
                                                                                   hour and 30 minutes later than scheduled. During the departure, the bow
                                                                                   thruster use was kept to a minimum and stopped once the ship was clear
                                                                                   from the pier. No oil was noted in the water and confirmed by the Pilot.


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                 50
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 51 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                      Status of Action
            Notification        Incident          Group              Vessel                                   Description of Incident                                              Analysis Summary and Action Plan                                Plan
                                                                                   The arrival to the next port of call Sidney, Nova Scotia is anticipated to
                                                                                   be slightly delayed.
   64.       08.05.2019        07.13.2019        HA Group           Zaandam        While the ship was alongside in Montreal, Canada approximately 125            The study is still in progress. The thruster is expected to be back in service Complete
                                                                                   liters of oil leaked into the water from the bow thruster header tank. The    before the ship sails to South America. UPDATE: The underwater repairs
                                                                                   leak was discovered due to activation of the low oil level alarm. The         are complete. In Halifax, on October 10, 2019, divers reinstalled the
                                                                                   header tank and the bow thruster were isolated and taken out of service.      protective gratings on the thruster and did a final check on the system. The
                                                                                   The cause of the leak is under review. The MARPOL Annex I violation           Bow thruster #1 has been operational since the underwater repairs.
                                                                                   was recorded in the Oil Record Book and was reported to the port agent
                                                                                   and authorities. Following the thruster oil loss, a Marine Safety Inspector
                                                                                   from Transport Canada boarded the ship while alongside in Quebec,
                                                                                   Canada. While on board, he checked the bow thruster and around the hull
                                                                                   for any presence of oil and gathered documentation/information to pass
                                                                                   onto the Canadian Coast Guard who will make a decision on any further
                                                                                   action. The Canadian Coast Guard indicated they may attend the vessel
                                                                                   again in Halifax on 18 July where a dive inspection of the forward thruster
                                                                                   is being planned. During the ship’s arrival in Charlottetown on 16 July,
                                                                                   the Officers at mooring stations and the EO were instructed to watch for
                                                                                   any oil sheen or presence of oil from the forward thruster area of the
                                                                                   vessel. Both parties reported no visible sign of oil during the maneuvering
                                                                                   operation. An Oil Record Book Entry was made. The dive inspection
                                                                                   found rope lodged in the shaft seal, damaging it and preventing sealing. It
                                                                                   is possible the seal may be irreparable until the next dry-dock period,
                                                                                   however the technical department is conducting a feasibility study on an
                                                                                   in-water exchange of the thruster unit; remains out of service until
                                                                                   repaired. The oil lost was mineral oil.
   65.       08.13.2019        07.24.2019           CCL             Carnival       While the ship was underway, 100 cubic meters of ballast water from the       The IAG investigation concluded the root cause of the discharge Complete
                                                                     Dream         fore peak tank was discharged inside Mexican waters without completing        contravening ENV-1001-F1 and BWMP requirements was complacency
                                                                                   a proper ballast exchange (IMO Ballast Water Management Convention            onboard in HESS compliance. IAG made the following recommendations:
                                                                                   Regulation B – 4). The ballast operation started at 03:50 hours and           1) Instruct all Carnival Dream watch officers, and those performing
                                                                                   stopped at 04:00 hours. Per the preliminary investigation, the likely cause   oversight of environmental practices, on the regulations and requirements
                                                                                   of the discharge was because the Officers were trying to follow the DTA       for ballast water operations; 2) Carnival Cruise Line to develop a generic
                                                                                   (ENIRAM). Additional training will be conducted with all Deck Officers        ballast water training video that can be disseminated to all ships in the
                                                                                   during the next Voyage Overview meeting, emphasizing the importance           corporate fleet; 3) Disseminate this report to all vessels under the
                                                                                   of following the Environmental Schedule and Company procedures in             management of CCL, to be reviewed for lessons to be learned during the
                                                                                   order to avoid violations. This incident was also discussed during the        next monthly HESS Action Team (HAT) meeting HMP 1003-A1 under
                                                                                   monthly environmental conference call held on 26 July where the officer       point 14; and 4) Develop a procedure to support the Dynamic Trim Assistant
                                                                                   involved in the incident shared lessons learned. Additionally, a message      requirements that would include notifying the staff captain of each operation
                                                                                   was issued reminding all OOW to contact the Captain or Staff Captain if       and reviewing the environmental schedule before any discharge. The first
                                                                                   any doubt arises (this will also be added to the Ballast Water Tool Box).     action item has been completed. UPDATE: All recommendations have been
                                                                                   An IAG investigation is currently in progress and any additional actions      completed by the Company.
                                                                                   required will be addressed.
   66.       08.30.2019        07.30.2019       Costa Group          Costa         While the ship was alongside in Shenzhen, China, the Chief Engineer           The ship received the requested sparepart (solenoid valve) onboard. Complete
                                                                    Atlantica      informed the EO that the Ballast Water Treatment System was out-of-           Crewmembers performed the maintenance with success. The BWTS
                                                                                   service due to failure. The system was showing a cabinet water alarm.         (Ballast Water Treatment System) is now in service.
                                                                                   Further technical assessments identified that the failure had existed for a
                                                                                   long time, but it wasn’t reported during the Chief Engineer’s hand-over.
                                                                                   Instead, the issue was mentioned on the 3rd Engineer handover report.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   51
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 52 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                  Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                             Analysis Summary and Action Plan                              Plan
                                                                                   Nevertheless, as ballast operations were always performed more than 12
                                                                                   nautical miles from any baseline and the treatment plant was never used,
                                                                                   no regulations were breached. The required spare part was requested on
                                                                                   11 May and has an estimated delivery on board of 26 August. Due to the
                                                                                   fact that all the discharge have been conducted outside 12 NM, it has not
                                                                                   been compulsory to use BWTS. The system has been maintained as per
                                                                                   PMS pending provision of spares.
   67.       08.30.2019        07.22.2019           CUK           Queen Mary       Incinerator #1 is unavailable due to the failure of the secondary burner    Crewmembers fitted the burner. The incinerator is functional but additional In Progress
                                                                      2            control module. There was no non-critical spare available on board. This    electrical support is required. The contractor is currently unable to attend
                                                                                   has resulted in reduced processing capacity. Incinerator #2 remains fully   while the ship. Consequently, other options are being explored.
                                                                                   functional. A new module was ordered.
   68.       08.30.2019        08.04.2019        HA Group            Coral         While the ship was underway in Alaskan waters, the ship accidentally      The investigation concluded that lack of attention and failure to review the Complete
                                                                    Princess       discharged overboard approximately nine cubic meters of recreational      environmental rules and operating procedures caused the incident.
                                                                                   water from the ship’s Jacuzzis. Four Jacuzzis were discharged to sea      Additionally, error-enforcing conditions such as lack of communications
                                                                                   while the bromine quantity was still above the limit in violation of the  and inefficient supervision allowed the error to occur. In response to the
                                                                                   EPA Vessel General Permit. Notifications were made to the Ocean           incident the Company took the following preventative measures: 1) Fitting
                                                                                   Ranger, ADEC, EPA and U.S. Coast Guard. A Level 3 investigation has       modifications to dump RFW inboard; 2) HA Group ships now have a
                                                                                   been initiated with the IAG investigator boarding on 10 August. Initial   standard operating procedure on how to dump RFW inboard; 3) the bridge
                                                                                   information from the ship indicates a number of potential apparent and    and engine control room teams received reminders about being familiar with
                                                                                   contributing causes, which have been provided to the investigator.        the Voyage Plan, the environmental schedule, applicable restrictions,
                                                                                                                                                             communication of discharges, and closed loop communications; 4)
                                                                                                                                                             reminded the staff captain of the importance of clear and specific standing
                                                                                                                                                             orders to the bridge and ECR watch-keepers; 5) reminded the
                                                                                                                                                             Environmental Officer of the importance of supporting the bridge and
                                                                                                                                                             engine watch-keepers during the voyage; and 6) sent a notice to the HAG
                                                                                                                                                             Group fleet of the revisions to ENV-1001-F1 that requires all approved
                                                                                                                                                             exceptions to be logged and uploaded to Global HESS.
   69.       09.12.2019        08.15.2019       Costa Group         Costa          Pulper unit A was taken out of service due to damaged blades. Pulper unit Crewmembers installed the new blades and the shredder is now operational. Complete
                                                                   Deliziosa       B was confirmed as being available. The damage was caused by improper
                                                                                   material in the shredder. The shredder will be disembarked on 25 August
                                                                                   for repair estimated to take two months.
   70.       09.12.2019        08.09.2019           CCL             Carnival       The ship experienced a water leak from diesel generator (DG) #4’s AAQS and modernization and repairs completed during drydock.                         Complete
                                                                    Elation        exhaust manifold. The water dripping on the SO2/CO2 Gas Analyzer
                                                                                   caused Advanced Air Quality System (AAQS) malfunctioning and
                                                                                   consequent water carry over. A new SO2/CO2 sensor was installed and
                                                                                   tested, however the reading was still fluctuating. After further
                                                                                   investigation on 13 August an issue with the seawater pump variable
                                                                                   frequency drive was noted. Technical Team are working to rectify the
                                                                                   issue. AAQS is still not in service.
   71.       09.12.2019        08.22.2019           CCL             Carnival       A passenger reported a strong smell on his balcony which was suspected The upcoming dry dock is scheduled for February 2020. A Job Card will Complete
                                                                    Miracle        to be coming from a nearby life boat. On investigation, drops of MGO be created to execute inspections and any replacement. The estimated
                                                                                   were found dripping on the deck below tender boat #5. The MGO from completion date for the planned maintenance job update is December 31,
                                                                                   the engine compartment was vacuumed and collected in drums. The area 2019. UPDATE: The fuel tank was replaced. The Company determined the
                                                                                   was cleaned with rags and the housekeeping team cleaned the deck using job card creation suggestion was not necessary as the periodical inspection
                                                                                   brushes and vacuums. The cleaning liquid collected in the vacuum by is already in the PMS.
                                                                                   housekeeping was transferred to drums. Rags and drums were discarded
                                                                                   as oily waste. The Housekeeping manager was advised that the vacuum

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                  52
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 53 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                       Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                Analysis Summary and Action Plan                                Plan
                                                                                   used for cleaning must be taken off regular use and isolated. Though it
                                                                                   was not confirmed, it was likely that MGO entered the sea and was
                                                                                   reported as a precautionary measure. The cause of the leak was a hole in
                                                                                   the fuel tank due to corrosion. At the time of the leak, the ship was 13.8
                                                                                   nautical miles from Mauger Cay, Belize. The MARPOL Annex I
                                                                                   violation was recorded in the NAPA eLog and Oil Record Book. The tank
                                                                                   was removed from the tender boat and will be replaced with an on board
                                                                                   spare. As a preventive measure, the Office will create a plan to inspect all
                                                                                   life boat tanks during the upcoming dry dock and replace them as required.
                                                                                   A PMS job will be added to check the fuel tank.
   72.       09.12.2019        08.21.2019        HA Group         Westerdam        Since 18 May 2019, the ship has discharged 690.9 cubic meters of               The investigation concluded that confusion and ambiguity regarding Complete
                                                                                   biomass overboard while within Queen Charlotte Sound / Hecate Strait,          Company requirements caused the reported discharges. The Company
                                                                                   British Columbia, Canada when outside 12 nautical miles from shore             defined biomass as untreated sewage and requires all vessels define
                                                                                   instead of 12 nautical miles from the baseline. Further review revealed        discharge rates for biomass, sewage sludge and untreated sewage. The
                                                                                   that, when the discharge exemption for the Alaska Season was issued, it        Company also amended ENV-1001-DI1-A1 to clarify that the baselines
                                                                                   was believed to cover the approval of biomass discharges outside of 12         enclose Queen Charlotte/Hecate Strait.          Additionally, CSMART
                                                                                   nautical miles from shore, thus resulting in company violations. The           environmental training will ensure environmental officers are instructed to
                                                                                   Environmental Team has been engaged and an exemption has been                  view the plotted location of the vessel in relation to the environmental
                                                                                   granted for the remainder of the season. An entry was made in the Sewage       schedule.
                                                                                   and Grey Water Logbook. This is not a MARPOL violation as Canada
                                                                                   allows biomass to be discharged in this location. As such it is a violation
                                                                                   of our company procedures and not a Flag, MARPOL, Port or Coastal
                                                                                   State violation. The ship has been contacted, a call with all ships on
                                                                                   Alaskan itineraries has been held, and this requirement and exception
                                                                                   requests (and specifically biomass discharges) will be discussed at an HA
                                                                                   Group EO call that will be held on 28 August. IAG will lead an
                                                                                   investigation into this incident.
   73.       09.12.2019        08.11.2019        HA Group          Zuiderdam       While the ship was alongside in Akureyri, Iceland, an accidental discharge     The investigation revealed the root cause of the incident to be the officer of Complete
                                                                                   of 20 cubic meters of recreational water from the ship’s midship pool          the watch’s lack of understanding of the swimming pool dump system due
                                                                                   occurred. A report of the Company violation was made to the port agent         to a lack of standard operating procedures and familiarization training. To
                                                                                   to notify the port authorities for transparency. A Level 3 Investigation has   prevent future incidents from occurring, existing signage will be replaced
                                                                                   been initiated with IAG as lead. Preventative actions will be determined       with signs that clearly state the pool discharge valve will override the ECR
                                                                                   after the investigation has been conducted. Preliminary information            and discharge overboard. The signage will be shared with all ships that
                                                                                   indicates that the ship was preparing for heavy seas and had made              share the same configuration. Additionally, HA Group will develop a
                                                                                   arrangements to empty the pools to internal tanks using valves in manual       standard operating procedure for transferring the swimming pool water to
                                                                                   operation when the Officer On Watch (OOW) opened the Emergency                 GW18P. This will be added to the Captain/Chief Engineer Standing Orders
                                                                                   Pool Drain Valve on the bridge. The OOW appears to have not been               and shared with all ships that share the same configuration. Also, HA Group
                                                                                   aware that the Emergency Pool Drain overrides other arrangements and           will add the pool discharge procedure to the Engineer watchkeeper/bridge
                                                                                   discharges the recreational water facilities directly overboard, and not as    watchkeeper familiarization program on all ships that have the ability to
                                                                                   planned to internal tanks. All crew that were involved in the pool             transfer swimming pool and/or whirlpool water to the grey water system.
                                                                                   discharge were re-briefed on the correct function of the Emergency Pool        UPDATE: All the recommendations from the investigation described above
                                                                                   Drain Valve. Having an Emergency Pool Drain Valve is a SOLAS                   have been completed.
                                                                                   stability requirement and approved Stability Books note that the
                                                                                   Emergency Pool Drain Valves will discharge externally.
   74.       09.25.2019        08.24.2019           CCL             Carnival       The ship is experiencing a water leak from diesel generator #3 exhaust         The replacement of the bellow and exhaust gas manifold is pending.           In Progress
                                                                    Elation        manifold on Deck 15 when running the Advanced Air Quality System
                                                                                   (AAQS). The involved location is impossible to reach without

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    53
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 54 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                      Status of Action
            Notification        Incident          Group              Vessel                                   Description of Incident                                                Analysis Summary and Action Plan                              Plan
                                                                                   scaffolding. The ship requires support in order to replace the compensator
                                                                                   and, possibly, to clean the funnel interior. As a consequence, the ship
                                                                                   needs to clean the open decks. The operational impact is a higher usage
                                                                                   of MGO. The technical team are currently arranging for contractors to go
                                                                                   on board to replace the bellow and exhaust gas manifold. This is expected
                                                                                   to take a minimum of eight weeks to complete.
   75.       09.25.2019        08.06.2019           CUK             Arcadia        While alongside with a single diesel generator (DG) #4 running with             The ship is continuing to investigate the cause of AAQS shut down in In Progress
                                                                                   Advance Air Quality System (AAQS), the AAQS tripped due to a high               conjunction with the AAQS Superintendent. Ecospray attendance has been
                                                                                   tower water level. The system was reset and restarted. A standby DG             confirmed for 19-26 August. In the interim, the ship is emptying and
                                                                                   was started and the affected DG was shut down for further investigation.        cleaning the sensor housing daily and will conduct a full internal inspection
                                                                                   The ship is continuing to investigate the cause of AAQS shut down in            of the tower as soon as engine requirements allow to take DG #4 out of
                                                                                   conjunction with the AAQS Superintendent. Ecospray attendance has               service. UPDATE: Ecospray and an independent electrical contractor
                                                                                   been confirmed for 19-26 August. In the interim, the ship is emptying and       sailed with the ship to assist with fault finding. The results were
                                                                                   cleaning the sensor housing daily and will conduct a full internal              inconclusive, however the frequency of the failure has decreased. The
                                                                                   inspection of the tower as soon as engine requirements allow to take DG         Company is looking to utilize Ecospray again, however due to the COVID-
                                                                                   #4 out of service.                                                              19 restrictions on Italian travel it is uncertain when this will be scheduled.
   76.       09.25.2019        08.21.2019        HA Group           Eurodam        While the ship was alongside in Sitka, AK and engaged in the full crew          The injectors are installed and operating.                                     Complete
                                                                                   drill, a life boat was lowered into the water. Once the engine was started,
                                                                                   an oil sheen was observed in the water. The sheen dissipated a short time
                                                                                   later and no clean-up was possible. The MARPOL Annex I violation was
                                                                                   made in the Oil Record Book and a report was made to the U.S. Coast
                                                                                   Guard and Alaska Department of Environmental Conservation (ADEC).
                                                                                   The National Response Center and ADEC hotline were contacted by
                                                                                   phone. The port agent was also contacted to inform the Harbor
                                                                                   Authorities. The cause of the sheen was the result of bad combustion on
                                                                                   the lifeboat engine. A small build-up of soot particulars remained in the
                                                                                   exhaust pipe after operation of the life boat. During the start-up of the
                                                                                   engine these particles were flushed out and created the scum sheen. After
                                                                                   this finding, the injectors were taken out, cleaned, pressure tested, set and
                                                                                   put back in again. A new order has been created for spares for the
                                                                                   injectors.
   77.       09.25.2019        08.30.2019        HA Group          Volendam        During a review, the ship discovered that from May 21st until August 27th       The investigation concluded that confusion and ambiguity regarding Complete
                                                                                   a total of 557.2 cubic meters of Biomass have been discharged inside 12         Company requirements caused the reported discharges. The Company
                                                                                   nm from the extended Western Canadian baseline. All discharges were in          defined biomass as untreated sewage and requires all vessels define
                                                                                   accordance with MARPOL requirements and in accordance with                      discharge rates for biomass, sewage sludge and untreated sewage. The
                                                                                   Canadian requirements. The discharges appear to violate GHESS                   Company also amended ENV-1001-DI1-A1 to clarify that the baselines
                                                                                   procedures. Given the ship’s itinerary and the extended period within the       enclose Queen Charlotte/Hecate Strait.          Additionally, CSMART
                                                                                   Canadian baseline, an exception has been requested by the vessel for the        environmental training will ensure environmental officers are instructed to
                                                                                   discharge of Biomass, within the Canadian Extended baseline in                  view the plotted location of the vessel in relation to the environmental
                                                                                   accordance with ENV-1001, Canadian requirements and MARPOL. The                 schedule.
                                                                                   request has been approved. An IAG Level 3 investigation is underway
                                                                                   for this incident, results pend.
   78.       09.25.2019        08.29.2019        HA Group           Golden         The Company received a Notice of Violation from ADEC indicating that            Resolution of the NOV is pending.                                          In Progress
                                                                    Princess       a sample taken on June 12, 2019, violated pH effluent limits (5.31 with
                                                                                   minimum limit of 6.0 pH) of the Large Commercial Passenger Vessel
                                                                                   Wastewater Discharge General Permit number 2013DB0004. This NOV


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    54
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 55 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                      Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                Analysis Summary and Action Plan                               Plan
                                                                                   stems from a self-report of exceedance made to ADEC in 10 July 2019
                                                                                   and included in a previous Flash Report.
   79.       09.25.2019        08.29.2019        HA Group            Island        The Company received a Notice of Violation indicating that a ship sample       Resolution of the NOV is pending.                                           In Progress
                                                                    Princess       taken on 04 May 2019 violated daily fecal coliform monthly mean effluent
                                                                                   limits (34.6 with limit 14/100mL) as well as daily maximum effluent
                                                                                   limits (>600 with limit 40/100mL) of the Large Commercial Passenger
                                                                                   Vessel Wastewater Discharge General Permit. This NOV stems from a
                                                                                   self-report of exceedance made to the Alaska Department of
                                                                                   Environmental Conservation on 18 June 2019 and included in a previous
                                                                                   Flash Report.
   80.       09.25.2019        08.29.2019        HA Group          Maasdam         The Company received a Notice of Violation from ADEC indicating that           Resolution of the NOV is pending.                                           In Progress
                                                                                   a ship sample taken on 21 May 2019, in Alaska, violated fecal coliform
                                                                                   monthly mean effluent limits (48 with limit 14/100mL) as well as daily
                                                                                   maximum effluent limits (100 with limit 40/100mL) of the Large
                                                                                   Commercial Passenger Vessel Wastewater Discharge General Permit.
                                                                                   This NOV stems from a self-report of exceedance made to ADEC in 18
                                                                                   June 2019 and included in a previous Flash Report.
   81.       10.29.2019        09.14.2019        HA Group          Diamond         While the ship was underway, the Centrifugal Oily Water Separator              The COWS is still out of order given the pending delivery of the spare part. In Progress
                                                                   Princess        (COWS) was taken out of service due to a defective pressure transmitter.
                                                                                   The spare part is not available onboard and the COWS cannot be operated
                                                                                   until the new pressure transmitter is received. The spare part will be
                                                                                   delivered to the vessel on 02 October, at which time repairs will be
                                                                                   conducted. There is no operational impact as the Static OWS is fully
                                                                                   operational. An entry was made in the Oil Record Book. It is not clear
                                                                                   why the ship ended up with zero stock of the non-critical pressure
                                                                                   transmitter. This is being reviewed by the shoreside technical team.
   82.       10.29.2019        09.07.2019           CCL             Carnival       The Advanced Air Quality System (EGCS/AAQS) was put out of service             AAQS #5-6 are back in service.                                              Complete
                                                                    Sunrise        because the power supply of the control unit in the incinerator room short
                                                                                   circuited due to overheating. An AAQS engineer is onboard. A request
                                                                                   was issued for spare parts on 06 June but they have not yet arrived on
                                                                                   board. An email was sent to shoreside to speed up the delivery of the
                                                                                   requested spare parts. Ship is still pending the delivery of the spare parts
                                                                                   (meaning the unit remains out of service). There is no operational impact
                                                                                   as the ship is able to burn MGO.
   83.       10.29.2019        08.08.2019        HA Group           Eurodam        The incinerator is currently out of service due to an issue with the shaft     Crewmembers installed the parts and the shredder is back in operation.      Complete
                                                                                   within the shredder unit that is beyond repair. The ship is currently
                                                                                   operating without an incinerator. There is no operational impact as
                                                                                   garbage is currently being landed ashore. An order has been placed with
                                                                                   OEM for a new shredder unit drive shafts/teeth as the original parts are
                                                                                   beyond repair. New OEM parts are scheduled to be delivered onboard
                                                                                   mid-November at which point repairs will be conducted.
   84.       10.29.2019        09.18.2019           CCL             Carnival       After the ship’s departure from Ensenada, Mexico and while transiting          The review of the watchstander’s motivation to add more oil is pending. In Progress
                                                                   Inspiration     international waters, the EOOW received a Bow Thruster #1 Gravity Tank         Shoreside personnel are working with the manufacturer and a dive company
                                                                                   low level oil alarm. The oil level was checked and it was found that it had    to schedule work to replace the thruster with a refurbished thruster. The
                                                                                   dropped from 67 liters to 28 liters from the last weekly sounding              project is expected to be completed by February 2020.
                                                                                   conducted three days earlier. No visible leaks were observed around the
                                                                                   tank or around the thruster. During the next watch, the EOOW noticed

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    55
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 56 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                       Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                 Analysis Summary and Action Plan                               Plan
                                                                                   that the level had dropped further to 4.5 liters. The system was refilled
                                                                                   with 13.5 liters, but dropped again to 2.2 liters. Approximately 83 liters
                                                                                   of Castrol Alpha SP 68, non-EAL oil was lost. The EOOW was not
                                                                                   familiar with the system and did not notice the severity of the drop. After
                                                                                   the levels continued to drop, the bow thruster was electrically and
                                                                                   hydraulically isolated to avoid further loss of oil. An investigation was
                                                                                   conducted by the shipboard team including divers and OEM technicians.
                                                                                   The divers completed an inspection on 20 September and a service
                                                                                   engineer investigated on 23 September. The OEM concluded that there
                                                                                   was a seal failure and repairs are not possible while the ship is in service
                                                                                   and will need to be removed and fixed shoreside. All oil valves to the
                                                                                   thruster are now shut and the thruster is electrically isolated. The U.S.
                                                                                   Coast Guard and Mexican authorities were notified regarding the
                                                                                   MARPOL Annex I violation. Entries were made in the Oil Record Book,
                                                                                   Oil to Sea Interface Log and NAPA eLog. The second addition of oil
                                                                                   should not have occurred and the thruster should have been taken out of
                                                                                   service until further investigation could be conducted to determine the loss
                                                                                   of oil. The watchstander’s motivation to add more oil is under review.
   85.       10.29.2019        09.09.2019        HA Group            Royal         The ammonia results from the underway sampling event conducted on                The ship conducted sampling on two additional occasions. The sampling In Progress
                                                                    Princess       board on 03 September were received from the lab on 09 September,                conducted on September 11, 2019 confirmed the ammonia levels were
                                                                                   indicating elevated ammonia levels. The results were above the Alaska            within limits. The sampling from September 23, 2019 was conducted while
                                                                                   daily limit of 160 mg/l. Alaska Department of Environmental                      the ship was underway thus no ammonia was analyzed. There will be no
                                                                                   Conservation (ADEC) and the U.S. Coast Guard were notified. A                    more sampling events for the year given the ship has left Alaska.
                                                                                   component of the ADEC Quality Assurance Project Plan requires that
                                                                                   underway sampling events have no more than eight hours holding time
                                                                                   between when taken and when delivered to the lab for analysis. This
                                                                                   requires that samples are taken very early in the morning (almost always
                                                                                   before 0500), prior to the vessel starting to maneuver for arrival in Juneau
                                                                                   and entering the Gastineau Channel, as the speed of the ship has to be
                                                                                   above six knots in order to meet the ADEC sampling requirement for the
                                                                                   underway mixing zone as per the AK Permit. As a result, when the
                                                                                   sampling is done, the production of grey water is very low, and the
                                                                                   adjustment of mixing ratio of black to grey in the AWWTS can be
                                                                                   insufficient at times, leading to elevated ammonia levels. In this instant,
                                                                                   the ammonia sample result was 170 mg/l while the limit is 160 mg/l. This
                                                                                   is the vessel’s first season in AK and it is the largest HAGr vessel
                                                                                   operating in AK with a discharge permit. It is still hard to adjust the proper
                                                                                   mixing level of grey and black water, especially in the early hours of the
                                                                                   morning when production of grey water is low. In addition to learning
                                                                                   from this event to better adjust the grey/black water ratio we will look to
                                                                                   try to retain more grey water to gain a more representative sample.
   86.       11.09.2019        10.04.2019           CCL             Carnival       The Advanced Air Quality System (AAQS) #4 is out of service, due to a            The relocation is expected to occur during the drydock scheduled for 2021. In Progress
                                                                     Valor         Gas Analyzer Computer failure. Following an initial failure of the
                                                                                   computer on 02 October, the ship’s crew were able to restore the
                                                                                   computer. However, the computer has now suffered complete collapse in
                                                                                   communication and operation of the computer could not be restored. A


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                     56
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 57 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                  Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                               Analysis Summary and Action Plan                            Plan
                                                                                   Consilium technician attended on 07 October and the gas analyzer is
                                                                                   functional. The cabinet will be relocated outside in a nearby AC space.
   87.       11.09.2019        09.27.2019        HA Group         Sea Princess     Incinerator #B became inoperable due to an opacity meter failure. The          Crewmembers installed a new opacity meter and the incinerator is in Complete
                                                                                   incinerator was immediately stopped and the ship’s technical team              service.
                                                                                   attempted to repair the opacity meter unsuccessfully. A new opacity
                                                                                   meter has been ordered and incinerator #B was taken out of service. The
                                                                                   ship’s ability to process waste was not compromised as incinerator #A is
                                                                                   fully functional throughout. The time until repairs are completed to
                                                                                   incinerator #B is unknown at this time as the company is still procuring a
                                                                                   new Opacity meter.
   88.       11.09.2019        10.18.2019        HA Group          Seabourn        During the Antarctic Season, the ship has repetitively damaged and lost        The testing of the installation of the metal propeller guards is pending. Complete
                                                                    Quest          pieces of the Zodiac’s propellers and subsequently replaced them. The          UPDATE: Further review determined that metal guards would not address
                                                                                   events occurred: 1. Zodiac 2 - Dec 10 - Hope Bay, 2. Zodiac 1 - Dec 11 -       the issue and would still result in solid matter discharges. Drivers received
                                                                                   Dorian Bay, 3. Zodiac 3 - Dec 14 - Yankee Harbour, 4. Zodiac 1 - Dec 26        instructions to examine the propellers after every excursion to ensure
                                                                                   - Grytviken, 5. Zodiac 2 & 4 - Dec 30 - Brown Bluff, 6. Zodiac 4 - Jan 23      accurate reporting. Additionally, electronic chart software has been added
                                                                                   - Half Moon Island, 7. Zodiac 2 - Jan 25 - Torgersen Island, 8. Zodiac 1       to the Zodiac driver’s iPad to allow them to update charts in real time and
                                                                                   & 12 - Feb 10 - Hope Bay, 9. Zodiac 2 - February 12 - Water Boat station,      share a Common Operating Picture.
                                                                                   10. Zodiac 4 - Mar 6 - Deception Island, 11. Zodiac 6 - Mar 10 - Torgersen
                                                                                   Island, 12. Zodiac 3 - Mar 10 - Torgersen Island. The violations of
                                                                                   MARPOL Annex V were entered in the Garbage Record Book. A level-
                                                                                   2 investigation was conducted. The report concludes Zodiacs operating
                                                                                   on Antarctic excursions are subject to dynamic and extreme weather
                                                                                   conditions which can contribute to increased propeller damage due to
                                                                                   changing ice conditions and landing area conditions. Installation of metal
                                                                                   propeller guards will be tested during the 2019-2020 season. The season-
                                                                                   end report of the MARPOL Annex V violations was submitted via the
                                                                                   IAATO Post-Visit Report Form.
   89.       11.09.2019        09.25.2019        HA Group          Veendam         While the ship was alongside in Charlottetown, Canada, the EO was              The magnets are onboard and in use.                                     Complete
                                                                                   alerted to paint drops in the water between the ship and the jetty. The
                                                                                   ship’s crew was painting the ship’s side from a crane platform. Despite
                                                                                   having catchall containment in place, the paint drops still managed to
                                                                                   evade these precautions. The paint was trapped between the ship’s side
                                                                                   and the jetty fenders and crew placed absorbent pads on the water surface
                                                                                   to extract the paint. Paint operations were suspended for the remainder of
                                                                                   the day. The sailors usually use cherry pickers with baskets that rotate
                                                                                   360 degrees so they are able to push the paint catcher flush with the ship’s
                                                                                   hull. On this day, the port supplied them with a ‘bucket truck’ used for
                                                                                   repairing telephone / power lines in the streets. The basket wasn’t able to
                                                                                   be pushed flush against the hull. The crew doing the work didn’t notify
                                                                                   the Staff Captain of this concern until it was too late. The ship is working
                                                                                   on attaching magnets to the paint catchers to alleviate this problem in the
                                                                                   future. The MARPOL Annex V violation was recorded in the Garbage
                                                                                   Record Book and was reported to the Port Agent and local authority. The
                                                                                   paint contains trace amounts of oil, however it is not recorded in the Oil
                                                                                   Record Book Part 1 as a MARPOL Annex I violation as that pertains
                                                                                   strictly to machinery space operations.


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    57
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 58 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                   Status of Action
            Notification        Incident          Group              Vessel                                 Description of Incident                                                Analysis Summary and Action Plan                              Plan
   90.      11.09.2019         10.16.2019        HA Group            Royal         A Notice of Violation (NOV) was received via email on 16 October from         Settlement negotiations are pending.                                      In Progress
                                                                    Princess       the Alaska Department of Environmental Conservation (ADEC)
                                                                                   regarding a self-reported exceedance of Alaska Large Commercial
                                                                                   Passenger Vessel Wastewater Discharge General Permit on 03 September
                                                                                   2019 for ammonia. ADEC informed the ship that the NOV and the
                                                                                   associated Discharge Monitoring Report is being sent by registered mail
                                                                                   and that ADEC will refer the NOV to the Alaska Department of Law for
                                                                                   settlement. The Operating Line Compliance Manager and Legal
                                                                                   Department have been informed of this NOV and Amended Special
                                                                                   Condition of Probation No 13 requirements are being made to ADEC.
   91.      12.13.2019*        11.03.2019        HA Group         Sun Princess     The third officer reported an error message on the Static Oily Water          The ship’s ability to process bilge water internally or discharge overboard Complete
                                                                                   Separator (OWS) Oil Monitoring Device (OMD) while performing cell             was not compromised as the Centrifugal Oily Water Separator (COWS) was
                                                                                   cleaning. The communication error appeared on the screen. The ship            fully functional throughout. The cell was replaced with a spare one and was
                                                                                   engineer checked and cleaned the cell without success. The electricians       put back in service 1 day, 5 hours and 30 minutes later. This type of
                                                                                   were advised and the 2ETO checked the connections between the cell and        malfunction cannot be predicted or prevented.
                                                                                   the CPU and found all in good order. The ship’s ability to process bilge
                                                                                   water internally or discharge overboard was not compromised as the
                                                                                   Centrifugal Oily Water Separator (COWS) was fully functional
                                                                                   throughout. The cell was replaced with a spare one and was put back in
                                                                                   service 1 day, 5 hours and 30 minutes later. This type of malfunction
                                                                                   cannot be predicted or prevented. An entry was made in the ORB.
   92.      12.13.2019*        10.31.2019        HA Group          Volendam        While the ship was in dry dock in Freeport, Bahamas, the monthly              On 27 October, the required parts were delivered to the ship. On 01 Complete
                                                                                   Centrifugal Oil Water Separator’s (COWS) Oil Content Meter (OCM) test         November, the system was restored to normal. The ship’s ability to process
                                                                                   was not performed. On 12 October 2019, the COWS was taken out of              bilge water internally or discharge overboard was not compromised as the
                                                                                   service because the friction pads were found badly damaged. On 27             Static Oily Water Separator (SOWS) was fully functional throughout.
                                                                                   October, the required parts were delivered to the ship. On 01 November,
                                                                                   the system was restored to normal. The ship’s ability to process bilge
                                                                                   water internally or discharge overboard was not compromised as the Static
                                                                                   Oily Water Separator (SOWS) was fully functional throughout.
   93.      12.13.2019*        10.27.2019        HA Group            Regal         During the routine rounds of the Junior Engine Officer of the Watch, it       The Centrifugal Oily Water Separator (COWS) was stopped and the Leak Complete
                                                                    Princess       was found that the Oil Content Meter (OCM) was leaking from the sample        on the OCM Sample Line was rectified by replacing the solenoid valve and
                                                                                   inlet pipe between the solenoid valve and the measuring cell. During the      replacing the Faulty OCM CPU with a reconditioned spare CPU. The
                                                                                   assessment, the OCM CPU display was also found difficult to read. The         system was back in operation one day, one hour and 20 minutes later.
                                                                                   Centrifugal Oily Water Separator (COWS) was stopped and the Leak on
                                                                                   the OCM Sample Line was rectified by replacing the solenoid valve and
                                                                                   replacing the Faulty OCM CPU with a reconditioned spare CPU. The
                                                                                   system was back in operation one day, one hour and 20 minutes later. An
                                                                                   entry was made in the Oil Record Book. The OMD-24 CPU will be landed
                                                                                   for reconditioning and inspection as the ship is unable to identify a cause
                                                                                   for the issue onboard. As the Static Oily Water Separator (SOWS)
                                                                                   remained fully functional, there was no operational impact.
   94.      12.13.2019*        10.23.2019           CUK           Queen Mary       There was a failure of the forward Centrifugal Oily Water Separator           A coolant pump is in place and the forward Centrifugal Oily Water         Complete
                                                                      2            (COWS) Oil Content Meter (OCM) and sample coolant pump. The                   Separator is operational.
                                                                                   forward COWS is now back in operation after one day, 11 hours and 45
                                                                                   minutes. The OCM was replaced and is functional. The coolant pump
                                                                                   remains out of service; however, there is sufficient coolant flow for the
                                                                                   COWS/OCM to operate. There is no redundancy onboard as the aft

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   58
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 59 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                      Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                 Analysis Summary and Action Plan                              Plan
                                                                                   COWS is undergoing a planned upgrade installation. Recorded in the
                                                                                   ORB.
   95.      12.13.2019*        10.15.2019           CCL            Carnival        During routine maintenance of the Alfa Laval Oily Water Separator                As a preventive measure, the ship will follow equipment maintenance and   Complete
                                                                   Sensation       (OWS) in the Stabilizer Room Starboard Side, the heater was found                inspection requirements as per the Planned Maintenance System.
                                                                                   corroded and leaking. An entry was made in the Oil Record Book. The
                                                                                   heater, which is not on the critical spares list, will be substituted once the
                                                                                   spare is received on board. No operational impact as there is a redundant
                                                                                   OWS onboard. As a preventive measure, the ship will follow equipment
                                                                                   maintenance and inspection requirements as per the Planned Maintenance
                                                                                   System.
   96.      12.13.2019*        10.11.2019        HA Group         Sea Princess     While the ship was underway towards Darwin, Australia, the Centrifugal           The COWS was stopped and the cell was cleaned and flushed with fresh Complete
                                                                                   Oily Water Separator (COWS) was stopped and put out of service. The              water but the error was still showing. A long term cleaning was performed
                                                                                   initial review revealed that while the COWS was in recirculating mode,           by the Technical Department and further review conducted. It was
                                                                                   its Oil Monitoring Device (OMD) Cell was constantly showing “error”.             determined that a possible cause for the fault was rusty particles inside the
                                                                                   The COWS was stopped and the cell was cleaned and flushed with fresh             bilge pre-separation tank or nitrite chemicals in the bilge water. The high
                                                                                   water but the error was still showing. A long term cleaning was performed        temperature systems for the main engine had recently been refreshed which
                                                                                   by the Technical Department and further review conducted. It was                 included draining them into the bilge system. There was no discharge
                                                                                   determined that a possible cause for the fault was rusty particles inside the    overboard as the COWS was in recirculation and the ship was in the Great
                                                                                   bilge pre-separation tank or nitrite chemicals in the bilge water. The high      Barrier Reef Marine Park with the overboard discharges closed. The ship’s
                                                                                   temperature systems for the main engine had recently been refreshed              operation was not affected as the Static OWS system was available.
                                                                                   which included draining them into the bilge system. There was no
                                                                                   discharge overboard as the COWS was in recirculation and the ship was
                                                                                   in the Great Barrier Reef Marine Park with the overboard discharges
                                                                                   closed. The ship’s operation was not affected as the Static OWS system
                                                                                   was available. An entry was made in the Oil Record Book.
   97.      12.13.2019*        10.10.2019        HA Group          Seabourn        While alongside in Cartagena, Spain, the centrifugal oily water separator        The COWS had been cleaned the day before as part of routine maintenance. Complete
                                                                    Encore         (COWS) was stopped and put out of service due to fluctuating oil content         It was suspected that the steam heat exchanger was leaking. The COWS
                                                                                   meter (OCM) and flow readings. The COWS had been cleaned the day                 was dismantled and the heat exchanger was pressure tested with no leaks
                                                                                   before as part of routine maintenance. It was suspected that the steam heat      found. Trouble shooting and repairs are ongoing at this time with assistance
                                                                                   exchanger was leaking. The COWS was dismantled and the heat                      from the shoreside technical department. The ship’s bilge processing is not
                                                                                   exchanger was pressure tested with no leaks found. Trouble shooting and          affected as the Static OWS (SOWS) system is available. An entry was made
                                                                                   repairs are ongoing at this time with assistance from the shoreside              in the Oil Record Book.
                                                                                   technical department. The ship’s bilge processing is not affected as the
                                                                                   Static OWS (SOWS) system is available. An entry was made in the Oil
                                                                                   Record Book.
   98.      12.13.2019*        09.29.2019        HA Group         Sea Princess     While the ship was underway in international waters, during the routine          The crewmember was spoken to about the incident in the presence of the Complete
                                                                                   test of the Upper Riviera Pool Water, the Deck Attendant accidentally            Executive Housekeeping Manager. They were reminded of the company
                                                                                   dropped a clipboard and two paper sheets into the sea in violation of            policy that nothing should go overboard, and that in bad weather or strong
                                                                                   MARPOL Annex V. An entry has been made in the Garbage Record                     winds everything carried on open decks need to be well secured.
                                                                                   Book. The crewmember was spoken to about the incident in the presence
                                                                                   of the Executive Housekeeping Manager. They were reminded of the
                                                                                   company policy that nothing should go overboard, and that in bad weather
                                                                                   or strong winds everything carried on open decks need to be well secured.
   99.      12.13.2019*        11.04.2019           CUK             Queen          After the food waste tank inspection, the forward food shredder was              The old unit was replaced with a brand new shredder unit as the old unit Complete
                                                                    Victoria       inspected and it was noted that a shredder blade was broken and displaced,       was beyond repair. Fwd food waste shredder out of action from 2nd
                                                                                   causing the mechanism to shift out of alignment. Further mechanical              September to 27th September.
                                                                                   investigation revealed the dogs on the drive shaft had sheared. Both the

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                     59
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 60 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                   Status of Action
            Notification        Incident          Group              Vessel                                 Description of Incident                                                Analysis Summary and Action Plan                             Plan
                                                                                   Chief and Staff Chief Engineers were present. The old unit was replaced
                                                                                   with a brand new shredder unit as the old unit was beyond repair. Fwd
                                                                                   food waste shredder out of action from 2nd September to 27th September.
  100.      12.13.2019*        10.27.2019           CCL             Carnival       There was a malfunction on the Ballast Water Treatment System due to          The Alfa Laval technician joined the ship on 31 October in Jacksonville   Complete
                                                                    Ecstasy        an LPS communication error. The ship was therefore not able to process        and BWTS was placed back in service on 2 Nov after replacing a burnt
                                                                                   Ballast Water. The Alfa Laval technician joined the ship on 31 October in     relay.
                                                                                   Jacksonville and BWTS was placed back in service on 2 Nov after
                                                                                   replacing a burnt relay. Maker/Model is Alfa Laval PureBallast 3.1/300
                                                                                   Std.
  101.      12.13.2019*        10.24.2019           CCL             Carnival       Advanced Air Quality Systems (AAQS) #1 and #2 were declared out of            AAQS #1 and #2 are back in service.                                       Complete
                                                                    Fantasy        service. Assistance by Ecospray was requested. Per the Planned
                                                                                   Maintenance System, an insulation Motor Test on sea water pump #1
                                                                                   needed to be carried out. After the test, power was restored and a
                                                                                   communication and other failures were received on VFD #1. Power to
                                                                                   the system was stopped and restarted. After restoring the power, VFD #1
                                                                                   and #2 had multiple alarms. VFD #1 was later able to be restored.
                                                                                   However, a fault remains on the control panel for sea water pump #1. The
                                                                                   issues with the AAQS are ongoing. Ecospray assistance is ongoing, with
                                                                                   SETO downloading new parameters as recommended by Ecospray. No
                                                                                   redundant equipment onboard as AAQS 3 & 4 are also out of service.
                                                                                   Operational impact is higher consumption of MGO.
  102.      12.13.2019*        10.05.2019           CCL             Carnival       While the ship was underway within an Emission Control Area (ECA)             The investigation revealed that the following issues occurred and Complete
                                                                    Fantasy        with diesel generators (DG) #1, 3 and 4 on net with Advanced Air Quality      contributed to the incident: 1) failure of the machinery space compressor;
                                                                                   Systems (AAQS) #1, 3, and 4 running, AAQS #3 suddenly shut down due           and 2) high temperature in the cycle converter room.
                                                                                   to dirty sensor fault, SW Level DeSox tower and unexpected shutdown
                                                                                   alarms. The seawater pump also went into alarm, most likely as a
                                                                                   consequence of the high tower level. After resetting the alarm of the tower
                                                                                   Level, the seawater pumps still remained in alarm on the ECR display and
                                                                                   on the inverter display. Troubleshooting over a two hour period did not
                                                                                   solve the issues, so DG #3 was stopped and DG #5 and DG #6 were put
                                                                                   on the net running on MGO. During the two hour troubleshooting period,
                                                                                   the ship ran on HFO within the ECA. The alarm is still active on AAQS
                                                                                   #3 and an investigation is in progress. The MARPOL Annex VI violation
                                                                                   was recorded in the EGC Record Book and was reported to the U.S. Coast
                                                                                   Guard. An investigation is still ongoing to fully understand what
                                                                                   happened.
  103.      12.13.2019*        09.28.2019           CCL             Carnival       While the ship was underway in international waters, the food waste tank      The ship performed troubleshooting of the pump once outside 12 nautical Complete
                                                                    Victory        discharge pump was placed out of service due to a malfunction of the          miles from the baseline and found the gear box on the pump had failed due
                                                                                   pump. An entry was made in the NAPA eLog and in the eNOA. The ship            to normal wear and tear. The unit was repaired and placed back in service
                                                                                   performed troubleshooting of the pump once outside 12 nautical miles          with no operational impact.
                                                                                   from the baseline and found the gear box on the pump had failed due to
                                                                                   normal wear and tear. The unit was repaired and placed back in service
                                                                                   with no operational impact.
  104.      12.13.2019*        09.23.2019        HA Group         Sea Princess     While the ship was underway towards Bora Bora, French Polynesia, the          Incinerators A and B are fully functional.                                Complete
                                                                                   ship’s incinerator #B became inoperable due to opacity meter failure.
                                                                                   Incinerator #B was immediately stopped and the ship’s technical team
                                                                                   attempted to repair the opacity meter unsuccessfully. No spares are

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   60
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 61 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                 Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                Analysis Summary and Action Plan                          Plan
                                                                                   available onboard as it is not classified as a critical spare part. The
                                                                                   Min/Max/Reorder levels will be adjusted to prevent reoccurrence. A new
                                                                                   opacity meter was ordered and Incinerator #B remains out of service at
                                                                                   this time. The required part is being air-freighted to the vessel. The ship’s
                                                                                   ability to process waste was not compromised as Incinerator #A is fully
                                                                                   functional.
  105.      12.13.2019*        11.07.2019           CCL             Carnival       While the ship was alongside in Mobile, Alabama, there was a sludge spill       As preventive action, the valves belonging to each bunker station were Complete
                                                                    Fantasy        from the bunker station and consequently onto the pier and into the sea.        reconfigured to face inward to the ship to prevent any spill outside the ship
                                                                                   The spill took place immediately after the de-sludge operation started, and     in the event of future failure.
                                                                                   was caused by a malfunction of the vent valve onboard, due to age. As
                                                                                   corrective action, the de-sludging process was immediately stopped and
                                                                                   the area was cleaned. The valve was changed and the process was re-
                                                                                   started properly. The amount of sludge in the water was estimated to be
                                                                                   0.0001 liters. The Captain, Chief Engineer and Environmental Director
                                                                                   were informed. The MARPOL Annex I violation was recorded in the Oil
                                                                                   Record Book and NAPA eLog and was reported to the ship agent to
                                                                                   inform the local authority. A report was also made to Alabama Emergency
                                                                                   Management Agency State Warning Point and the United States Coast
                                                                                   Guard. As preventive action, the valves belonging to each bunker station
                                                                                   were reconfigured to face inward to the ship to prevent any spill outside
                                                                                   the ship in the event of future failure. Additionally, a survey will be
                                                                                   completed to identy [sic] if other ships have similar outward facing valves.
  106.      12.13.2019*        10.30.2019        HA Group         Amsterdam        While the ship was underway toward Honolulu, Hawaii, the Number 2               The divers removed the rope which was wrapped around the azipod shaft. Complete
                                                                                   seal tank for the Starboard azipod came into alarm. Since departure from        The crew monitored the seals and oil consumption. The oil consumption is
                                                                                   San Diego, California on 28 October until 03 November, the azipod               within the manufacturer’s limits. The seals are operating as designed. No
                                                                                   consumed approximately 41 liters of oil. The ship did not note any              further action is required.
                                                                                   indications of a sheen from or indications of an external azipod leakage.
                                                                                   Upon arrival in Honolulu, on 03 November, an internal inspection of the
                                                                                   starboard azipod was carried out by ship’s crew. The initial internal
                                                                                   inspection of the azipod showed no signs of an internal leakage. On 03
                                                                                   November, a dive inspection reported no visible signs of oil discharge and
                                                                                   no sheen was visible during maneuvering for arrival or during the dive.
                                                                                   The divers did retrieve rope which was wrapped around the azipod shaft,
                                                                                   which was removed. This case is still under review. Environmental
                                                                                   Operations shoreside reported the event to United States Coast Guard and
                                                                                   Flag for potential loss of oil. Possible itinerary changes will be evaluated
                                                                                   if an in-service exchange of seals is required. ABB Counteraction
                                                                                   procedures for shaft leakage will be followed. The seal tank valve will be
                                                                                   closed prior to arrival and will remain so until after departure. During
                                                                                   sailing periods the valve will be kept closed; however, to allow seal
                                                                                   lubrication to be maintained, the valve will be opened once every 6 hours
                                                                                   for 5 minutes. This action will likely reduce consumption of oil to within
                                                                                   manufacturer limits. A log will be kept to measure oil added to the seal
                                                                                   tank. An ORB entry was made.
  107.      12.13.2019*        10.27.2019       Costa Group        AIDAdiva        During a check of the compliance computer data, it was noted that the pH        The alarm value was changed to 4.9 on November 9, 2019.               Complete
                                                                                   values of the wash water of the AAQS was 0.2 below the ship’s specific
                                                                                   limit of 4.9 for more than one hour. After checking the alarm settings of

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    61
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 62 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                 Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                               Analysis Summary and Action Plan                           Plan
                                                                                   the Ecospray panel, it was discovered that they were set at 4 instead of
                                                                                   4.9, as required by ETM-B. Upon further investigation, it was noted that
                                                                                   the pH value of both EGCSs fell below 4.9 several times since June 2019.
                                                                                   The responsible engineer was asked to clean the sensors and check the
                                                                                   status of the dilution pump because, before June 2019, this did not occur
                                                                                   for longer periods of time. Ecospray was contacted to urgently fix the
                                                                                   alarm status. Investigations are ongoing. Limits at the Ecospray panel
                                                                                   were set at 6, which is the only other option available besides 4. All
                                                                                   involved personnel were made aware of the issue and asked start
                                                                                   troubleshooting if necessary, including the importance of direct reporting.
                                                                                   Flag State were been informed and an EGC Record Book Entry was made
                                                                                   accordingly. A service has been requested. Additionally the Company
                                                                                   management advised the ship on how to manually set the alarm limit. In
                                                                                   the mean time the Company are compiling a list of other ships with
                                                                                   elevated limits to consider the adequate solutions and to advise on pH
                                                                                   limit alarms.
  108.      12.13.2019*        10.25.2019        HA Group           Majestic       While the ship was alongside in Suva, Fiji, a crewmember discharged            The IAG findings and recommendations/action items are pending.         In Progress
                                                                    Princess       approximately 65 liters of Photo Chemical (B waste) into the drain located
                                                                                   in the Chemical Locker instead of bringing it to the Recycling Center for
                                                                                   shoreside offloading. The photo waste infiltrated the grey water system,
                                                                                   spreading to the buffer tank, MBRs and permeate tank. A level 3
                                                                                   Investigations and Analysis Group review of the incident was initiated and
                                                                                   the IAG investigators boarded 1 November with the review ongoing. The
                                                                                   IAG investigation scope will include determining root cause and why the
                                                                                   crew member disposed of the photo waste as they did. The 65 liters of
                                                                                   photo waste, when it entered the drain in the Chemical Locker and
                                                                                   subsequently buffer tank, MBRs, and permeate system was diluted by
                                                                                   significant quantities of GW and permeate. Sampling of the MBRs
                                                                                   permeate every 4 hours for a 24 hour period (Fecal Coliforms, pH, TSS,
                                                                                   COD, chlorine as well as silver test strips to determine if ppm was above
                                                                                   5 PPM) showed all parameters as normal. Flag has been notified.
  109.      12.13.2019*        10.22.2019       Costa Group        AIDAdiva        During garbage disposal to a barge while alongside in Montreal, Canada,        Most of the garbage was recovered immediately but one piece of wood Complete
                                                                                   several pieces of garbage fell from the garbage barge into the harbor basin    remained in the water and could not be recovered.
                                                                                   due to inattention of the barge’s forklift which pushed the garbage too far.
                                                                                   Most of the garbage was recovered immediately but one piece of wood
                                                                                   remained in the water and could not be recovered. The MARPOL Annex
                                                                                   V Violation was recorded in the Garbage Record Book and was reported
                                                                                   to the port agents to inform the port authorities.
  110.      12.13.2019*        10.22.2019        HA Group          Nieuw           While the ship was alongside in San Juan, Puerto Rico, approximately 200       The remaining bilge water was transferred from Tender #13 to drums using Complete
                                                                  Amsterdam        liters of untreated bilge water leaked from the inner port side shaft of       a flapper pump. This bilge water (approximately one cubic meter) was then
                                                                                   Tender #13 into the sea while recovering the Tender from the water             placed in the bilge and appropriate entries were made in the Oil Record
                                                                                   because the hose clamp detached from the inner shaft seal. No oil sheen        Book. As a preventive measure, additional hose clamps were installed. The
                                                                                   was observed. The MARPOL Annex I violation was recorded in the Oil             other tenders were checked and no deficiencies were noted.
                                                                                   Record Book and was reported to the port agent and local authorities. The
                                                                                   remaining bilge water was transferred from Tender #13 to drums using a
                                                                                   flapper pump. This bilge water (approximately one cubic meter) was then
                                                                                   placed in the bilge and appropriate entries were made in the Oil Record

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    62
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 63 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                    Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                Analysis Summary and Action Plan                             Plan
                                                                                   Book. As a preventive measure, additional hose clamps were installed.
                                                                                   The other tenders were checked and no deficiencies were noted.
  111.      12.13.2019*        09.30.2019        HA Group          Seabourn        While the ship was alongside in Sitka, Alaska, a few drops of paint entered     The paint was cleaned up with rags. The EO and Port Agent witnessed the Complete
                                                                    Sojourn        into the water during port side ship maintenance. The paint was cleaned         cleaning process and found it to be satisfactory. The incident is a violation
                                                                                   up with rags. The EO and Port Agent witnessed the cleaning process and          of VGP. Nevertheless, this was also reported to USCG. A paint catcher
                                                                                   found it to be satisfactory. The incident is a violation of VGP.                was in place, however due to increasing winds, some drops went into the
                                                                                   Nevertheless, this was also reported to USCG. A paint catcher was in            water. The corrective action submitted to EPA outlined additional training
                                                                                   place, however due to increasing winds, some drops went into the water.         provided by the EO to Deck Ratings. Extra supervision on next scheduled
                                                                                   The corrective action submitted to EPA outlined additional training             hull maintenance. The same was also sent to USCG. The violation was also
                                                                                   provided by the EO to Deck Ratings. Extra supervision on next scheduled         reported to the port agent and local authorities.
                                                                                   hull maintenance. The same was also sent to USCG. The violation was
                                                                                   also reported to the port agent and local authorities.
  112.      12.13.2019*        09.21.2019        HA Group            Regal         While alongside in New York, the stevedore forklift operator was using          The Port Operations department addressed this issue with the stevedores in Complete
                                                                    Princess       his cellphone while operating the forklift during loading operations. He        NYC. The stevedores have reiterated in their morning safety briefing that
                                                                                   misjudged the platform and knocked five cases of beer off the pallet and        they should not be on their cell phone while operating equipment or on duty
                                                                                   into the water. The items could not be recovered. The Port Operations           for operations.
                                                                                   department addressed this issue with the stevedores in NYC. The
                                                                                   stevedores have reiterated in their morning safety briefing that they should
                                                                                   not be on their cell phone while operating equipment or on duty for
                                                                                   operations. The MARPOL Annex V violation was recorded in the
                                                                                   Garbage Record Book and was reported to the local authorities via the
                                                                                   ship agent.
  113.      12.13.2019*        08.18.2019           CUK           Queen Mary       While the ship was alongside in New York, the ECR reported that water           Further review revealed that the valve was still cracked open when the Complete
                                                                      2            was discharging overboard. An overflow of 50 liters of Recreational             actuator was fully closed. Crewmembers rectified this by re-positioning the
                                                                                   Water Facility water occurred during drainage of a pool to the Grey Water       actuator in line with the valve. Consequently, new valves were not required.
                                                                                   system. During this operation the buffer tank filled up and recreational
                                                                                   water facility water flowed overboard out of the buffer tank vent. The
                                                                                   pool was continuously filling because the filling valve did not shut off
                                                                                   correctly and was still cracked open. This was rectified at the time by re-
                                                                                   positioning the actuator in line with the valve. This violation of the VGP
                                                                                   was reported to the port agent to notify the port authority. The vessel has
                                                                                   ordered sprung loaded valves to prevent a reoccurrence and is waiting
                                                                                   delivery. Further investigation and discussions have occurred. There is
                                                                                   no plan to replace the valves. The valve was checked as part of the
                                                                                   operation and the valve actuator was indicating closed. The actuator and
                                                                                   valve were re-aligned to ensure that a true valve position indication.
  114.      12.13.2019*        10.30.2019        HA Group          Seabourn        While the ship was alongside in Cartagena, Colombia, the ship                   To prevent reoccurrence, a meeting was held on the Bridge with all Bridge Complete
                                                                    Sojourn        inadvertently used deck wash (Deck Clean NP) for cleaning a section of          officers emphasizing the fact that information provided by port agents must
                                                                                   the deck in contradiction to information provided by the port agent in          be checked before giving permission. Permits and permissions for the day
                                                                                   advance of the call. The Bosun requested, and was given permission to           will be discussed as part of handover.
                                                                                   use the deck wash from the Bridge Officer. Shortly after the cleaning
                                                                                   commenced, the Bridge Officer realized he misread the Port Agent
                                                                                   information and ordered the cleaning to stop. It is estimated that 0.5 liters
                                                                                   of the deck wash was already used and washed overboard. The violation
                                                                                   of local requirements was reported to the Port Agent and local authorities
                                                                                   and was recorded in the NAPA eLog. To prevent reoccurrence, a meeting
                                                                                   was held on the Bridge with all Bridge officers emphasizing the fact that

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    63
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 64 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                        Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                Analysis Summary and Action Plan                                 Plan
                                                                                   information provided by port agents must be checked before giving
                                                                                   permission. Permits and permissions for the day will be discussed as part
                                                                                   of handover.
  115.      12.13.2019*        11.17.2019           CUK             Arcadia        While the ship was underway from Philipsburg to Ponta Delgada, during          The feed pump was overhauled (stator was damaged) but the ship remained Complete
                                                                                   the routine monthly test of Westfalia Centrifugal Oily Water Separator         unable to run the pump (motor tripping). The COWS was finally back to
                                                                                   (COWS), it was noticed that the feed pump was not turning (seized).            normal operation on 20 November.
                                                                                   There was no operation impact as the ship’s two other OWSs are
                                                                                   available. The feed pump was overhauled (stator was damaged) but the
                                                                                   ship remained unable to run the pump (motor tripping). The COWS was
                                                                                   finally back to normal operation on 20 November. An entry was made in
                                                                                   the Oil Record Book. All relevant shoreside personnel including OLCM
                                                                                   informed through appropriate notifications.
  116.      12.13.2019*        11.12.2019           CCL             Carnival       An alarm of the Oily Water Separator (OWS) #1 frequency converter was          The spare part has been requested to be included in the Critical Spare part   Complete
                                                                    Sunrise        discovered which prevented the system from being used. The OWS was             list.
                                                                                   placed out of service. The frequency drive needs to be replaced; the spare
                                                                                   part was ordered and is pending delivery. As a preventive measure, the
                                                                                   spare part will be requested to be included in the Critical Spare part list.
                                                                                   No operational impact as redundant equipment was available. Oil Record
                                                                                   Book entry made.
  117.      12.13.2019*        11.01.2019        HA Group         Koningsdam       While the ship was underway towards Cartagena, Spain, the Oily Water           The 3-way valve was replaced and OWS #2 tested satisfactorily without any Complete
                                                                                   Separator (OWS) #2 was placed out of service due to high back-pressure.        high back pressure. The system was put back in service after one day and
                                                                                   The repairs are in progress. The ship’s bilge processing is not affected as    one hour.
                                                                                   OWS #1 is available. An entry was made in the Oil Record Book. The
                                                                                   OLCM was informed. The 3-way valve was replaced and OWS #2 tested
                                                                                   satisfactorily without any high back pressure. The system was put back in
                                                                                   service after one day and one hour.
  118.      12.13.2019*        11.01.2019        HA Group         Amsterdam        While the ship was underway towards Honolulu, the Centrifugal Oily             The solenoid valve was replaced and the system is back in operation. The Complete
                                                                                   Water Separator (COWS) was taken out of service from 0945LT to                 ship’s ability to process bilge water internally or discharge overboard was
                                                                                   1615LT, due to no flow in the Oil Content Meter (OCM). The solenoid            not compromised as the Static Oily Water Separator (SOWS) was fully
                                                                                   valve was replaced and the system is back in operation. The ship’s ability     functional.
                                                                                   to process bilge water internally or discharge overboard was not
                                                                                   compromised as the Static Oily Water Separator (SOWS) was fully
                                                                                   functional. Oil Record Book entry was made and OLCM was informed.
  119.      12.13.2019*        10.21.2019        HA Group          Caribbean       While the ship was alongside in Charlottetown, Canada, the Static Oily         The Static OWS was taken out of service 21 Oct 2019 and returned to Complete
                                                                    Princess       Water Separator (OWS) was placed out of service due to safety concerns         service 14 Nov 2019. The Static OWS gauges and safety valve were
                                                                                   that the safety valve did not operate correctly. The initial review revealed   replaced with OEM supplied units and the system is back in service.
                                                                                   that the safety valve and all pressure gauges needed to be replaced. As
                                                                                   there were no spares onboard, an order was created in AMOS. Spare
                                                                                   gauges were available on-board, however, they were not OEM type
                                                                                   supplied or clearly marked with relevant acceptable operating pressure
                                                                                   ranges. The safety valve is not listed as a critical spare part hence not
                                                                                   noted as a required spare. The ship now has three on board. The ship’s
                                                                                   bilge processing is not affected as the Centrifugal OWS system is
                                                                                   available. An entry was made in the Oil Record Book and the OLCM was
                                                                                   informed. The Static OWS was taken out of service 21 Oct 2019 and
                                                                                   returned to service 14 Nov 2019. The Static OWS gauges and safety valve
                                                                                   were replaced with OEM supplied units and the system is back in service.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    64
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 65 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                        Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                  Analysis Summary and Action Plan                               Plan
  120.      12.13.2019*        11.20.2019          CCL              Carnival       During routine operations, it was discovered that the physical layout of        The IAG investigation concluded that the ship discharged about 502.5 cubic In Progress
                                                                    Ecstasy        pipes and valves for BWT 8 port side and the layout in Damatic panel            meters of untreated ballast water alongside in Jacksonville, Florida. The
                                                                                   page 3.13 in the Engine Control Room do not match. During further               root cause of this incident was that the ship’s drawings had not been
                                                                                   investigation it was discovered that the physical layout of the ballast         properly updated following a previous modification to the ship’s ballast
                                                                                   system pipes and valves bypasses the Ballast Water Treatment System             system. The actual ballast piping and valve arrangement did not match what
                                                                                   (BWTS) while up-taking the ballast water in BWT 8 PS. However ballast           was shown on the ship’s drawings or on the DAMATIC automated mimic
                                                                                   water passes through the BWTS while de-ballasting for the same tank.            screen. The contractors installing the new BWTS used the erroneous
                                                                                   This layout of pipes makes ship ballasting and de-ballasting operations         drawings to plan the installation, and the ballast system was not traced to
                                                                                   non-compliant with the IMO Ballast Water Management Convention. The             confirm the validity of the drawings before the BWTS’ installation and
                                                                                   tank was placed out of service until the physical layout matches the            commissioning. The report made the following recommendations: 1) CCL
                                                                                   Approved drawings and Damatic Panel. At the Captain’s request and in            thoroughly review the entire ballast system of each Carnival Fantasy-class
                                                                                   agreement with USCG PSCO, for stability purposes, the BWT 8 port was            vessel to ensure the drawing is a true reflection of the piping and valve
                                                                                   filled before securing all valves. The Ballast and Grey Water segregation       systems on board; 2) CCL ensure that all future BWTS installation project
                                                                                   project went through various stages from planning to implementation to          tenders include a written requirement for the contractor to survey the whole
                                                                                   verification and certification and this inaccuracy with regard to physical      system, trace lines, and confirm with ship’s drawings to the satisfaction of
                                                                                   layout for BW Tank 8 PS was not discovered. USCG was notified and               CCL before beginning and after each project; and 3) MP&A: Update MRD-
                                                                                   attended the vessel in Jacksonville, along with TOM, Lloyd’s surveyor,          1101, “Project Management of Large Technical In-service Upgrades,” to
                                                                                   and Choice Ballast Solutions technician. Choice Ballast will provide a          include a requirement for contractors to complete a survey of the system on
                                                                                   plan to correct the piping no later than 21 December 2019 to be presented       which they are modifying, and confirm that the systems’ and the ship’s
                                                                                   to USCG Sector Jacksonville for concurrence. IAG is investigating               drawings are aligned before beginning and after each project.
                                                                                   why/how the flaw occurred.                                                      Recommendations 1 and 3 are pending and are expected to be completed by
                                                                                                                                                                   August 2020.
  121.      12.13.2019*        11.20.2019           CCL             Carnival       While the ship was docked in Amber Cove, the chief Engineer has been            Incinerator screw was welded and incinerator placed back in service. A new Complete
                                                                     Magic         informed that the Incinerator was not operational due to dry silo screw         screw has been ordered to have a spare. Total time out of service was 3
                                                                                   damage. In consideration that only one incinerator is available, it will have   days. Minimal impact to operations with managed garbage accumulation.
                                                                                   an impact the on garbage accumulation. Incinerator screw was welded
                                                                                   and incinerator placed back in service. A new screw has been ordered to
                                                                                   have a spare. Total time out of service was 3 days. Minimal impact to
                                                                                   operations with managed garbage accumulation.
  122.      12.13.2019*        11.15.2019           CCL             Carnival       While the ship was underway outside any Emission Control Area (ECA),            Crewmembers repaired the sensors. The AAQS was out of service for one Complete
                                                                    Elation        the gas monitoring sensors of Advanced Air Quality Systems (AAQS) #4            day, 18 hours, and 36 minutes.
                                                                                   and #6 had faulty sensor readings. The units were set out of service.
                                                                                   Assistance was requested and a Consilium technician will attend the
                                                                                   vessel. ENOA and POD were informed. As ship was outside ECA at the
                                                                                   time, there was no period of non-compliance. Crew attempted
                                                                                   troubleshooting while still outside the ECA. When the issue could not be
                                                                                   corrected, the AAQS were set out of service and fuel shifted to MGO prior
                                                                                   to entering ECA. Other parameters appeared to be in range, but CO2/SO2
                                                                                   sensors were providing faulty readings. It was subsequently determined
                                                                                   that lenses were misaligned due to vibration.
  123.      12.13.2019*        11.14.2019           CCL             Carnival       The incinerator was reported not working due to secondary burner issues.        Electric motor was repaired and incinerator placed back in service on 19    Complete
                                                                     Pride         The electric motor moving the air damper of the secondary burner is not         Nov.
                                                                                   working properly. Electric motor was repaired and incinerator placed
                                                                                   back in service on 19 Nov. Total time out of service was 111 hours.
                                                                                   Material was managed so there was no operational impact. There is no
                                                                                   redundancy on board.


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    65
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 66 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                       Status of Action
            Notification        Incident          Group              Vessel                                 Description of Incident                                                  Analysis Summary and Action Plan                               Plan
  124.      12.13.2019*        11.12.2019        HA Group           Zaandam        While the ship was underway towards Montevideo, Uruguay, Advanced              The leakage was repaired and the AAQS was back in service at 1808LT on Complete
                                                                                   Air Quality System (AAQS) #5 was put out of service due to a leak in the       15 November. The ship was sailing in an area where the AAQS was not
                                                                                   gas trap. The expansion bellow was found deteriorated and in addition          required and additionally the ship was on the Rio Plata and in Buenos Aires,
                                                                                   some salt deposits were found on the drain plugs of the gas trap, indicating   where AAQS is not allowed to be run.
                                                                                   the presence of a leak. The leakage was repaired and the AAQS was back
                                                                                   in service at 1808LT on 15 November. The ship was sailing in an area
                                                                                   where the AAQS was not required and additionally the ship was on the
                                                                                   Rio Plata and in Buenos Aires, where AAQS is not allowed to be run.
                                                                                   There was redundancy on board. An entry was completed in the EGC
                                                                                   Record Book.
  125.      12.13.2019*        09.22.2019           CUK             Arcadia        While the ship was underway from St John’s to Halifax transiting inside        A new service request is pending to resolve any ongoing issues. UPDATE: In Progress
                                                                                   the North American ECA with diesel generators (DG) #2 and #3 on MGO            Ecospray and an independent electrical contractor sailed with the ship to
                                                                                   and #4 and #6 on HFO with Advanced Air Quality System (AAQS),                  assist with fault finding. The results were inconclusive, however the
                                                                                   AAQS #4 tripped three times. The forward engine room changed over to           frequency of the failure has decreased. The Company is looking to utilize
                                                                                   MGO within one hour. After the repair of the fuel leak on DG #1 (separate      Ecospray again, however due to the COVID-19 restrictions on Italian travel
                                                                                   incident submitted), DG #1 was started and the aft fuel system was             it is uncertain when this will be scheduled.
                                                                                   returned to MGO (with AAQS #1 and #2 in service). Investigation still in
                                                                                   progress as AAQS tripping also when system and engine are OFF (on
                                                                                   different reasons/alarms). A request for Ecospray assistance has been
                                                                                   raised.
  126.      12.13.2019*        11.20.2019        HA Group          Nieuw           While the ship was underway towards Charlotte Amalie, St. Thomas, the          Verbal and administrative controls (phone and NAPA entries) were Complete
                                                                  Amsterdam        ship approached VGP waters of St. Thomas with Diesel Generator (DG)            reinforced at the Voyage Overview Meeting on 21 November, which was
                                                                                   #1 and #5 on Advanced Air Quality System (AAQS). Compliance data               attended by all Nautical Officers, Captain, Staff Captain, Chief Engineer
                                                                                   recorded pH values of 5.7 (DG#1) and 5.8 (DG#5) one minute before              and Environmental Officer. This will be incorporated into lessons learned
                                                                                   entry into VGP waters. From the time of entry into VGP waters, DG#1            discussions at Nautical and Technical Monthly Meetings. There was a
                                                                                   remained below the pH value of 6.0 for 66 minutes, while DG#5 remained         review of terminology used for NAPA entries (use of “EPA” waters versus
                                                                                   below the pH value of 6.0 for 69 minutes. Entries for each DG                  “VGP” waters) in post meeting discussion held on the bridge on 21
                                                                                   noncompliance event were made in the EGC Record Book. The ABB                  November. Additionally, the Shoreside team will share formal lessons
                                                                                   Exhaust Gas Analyzer pH Alarm Limit was not initiated prior to entry into      learned with the fleet on this event and other AAQS issues in preparation
                                                                                   VGP waters as the Bridge did not provide advance notice as required by         for ECA 2020.
                                                                                   Company procedure (ENV-1002). Verbal and administrative controls
                                                                                   (phone and NAPA entries) were reinforced at the Voyage Overview
                                                                                   Meeting on 21 November, which was attended by all Nautical Officers,
                                                                                   Captain, Staff Captain, Chief Engineer and Environmental Officer. This
                                                                                   will be incorporated into lessons learned discussions at Nautical and
                                                                                   Technical Monthly Meetings. There was a review of terminology used for
                                                                                   NAPA entries (use of “EPA” waters versus “VGP” waters) in post
                                                                                   meeting discussion held on the bridge on 21 November. Additionally, the
                                                                                   Shoreside team will share formal lessons learned with the fleet on this
                                                                                   event and other AAQS issues in preparation for ECA 2020.
  127.      12.13.2019*        11.01.2019       Costa Group         Costa          While the ship was alongside in Kotor, a small brown spot was detected         The de-aeration valves have been checked and are working correctly.         Complete
                                                                   Deliziosa       being ejected by a shipboard overboard located on the starboard side,
                                                                                   below tender #17. The spot dissipated quickly. The local Port Agent was
                                                                                   informed. Immediate on board technical assessments identified that a vent
                                                                                   under the water line blew air overboard. This event was assessed as being
                                                                                   related to the automatic transfer from the Sewage Treatment tank to one
                                                                                   of the Sewage Holding Tanks. The increased pressure of the main line

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    66
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 67 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                               Analysis Summary and Action Plan                          Plan
                                                                                   caused some air to vent on the overflow overboard discharge, dragging
                                                                                   rust residuals. A similar event occurred also on 14 December 2018 in St.
                                                                                   John’s, Antigua. The event was recorded as a MARPOL Annex V
                                                                                   violation in the GRB. The Engine team must check all the valves on the
                                                                                   line from the Sewage treatment tank to the sewage holding tank in order
                                                                                   to verify the presence of an obstruction. The suggestion of installing an
                                                                                   overpressure sensor on the overflow overboard discharge is still valid in
                                                                                   consideration of the recurrence of this event. After deep investigation the
                                                                                   rootcause was that The de-aeration valves of the gooseneck system failed
                                                                                   to release the air since they were stuck / clogged. So in case of over-
                                                                                   pressure within the black water transfer line the air was released to
                                                                                   overboard instead of through the de-aeration valves. With the release of
                                                                                   the over pressure through the overboard, automatically some water that
                                                                                   was present in the line was released as well. This created the visible
                                                                                   brown spot in the water. Corrective action: Both de-aeration valves have
                                                                                   been renewed and problem is solved. Preventive action: Sistership (Costa
                                                                                   Luminosa) has been notified about this problem and will check the de-
                                                                                   aeration valves and ensure that they are correctly working.
  128.      12.13.2019*        11.02.2019           CUK             Ventura        While the ship was underway in the English Channel (having cancelled a        After reviewing the incident, shoreside management found the bridge team Complete
                                                                                   call to Cherbourg due to wind conditions), the ship was running out of        anticipated a reduction in speed, but not below 6 knots. The only
                                                                                   searoom as it approached the Traffic Separation Scheme (TSS) and, as a        preventative action would be to close all discharges when making a bold
                                                                                   result, was required to turn into the southwest bound lane which resulted     turn in heavy weather; however, the preference would be to maintain speed
                                                                                   in the ship heeling to a maximum of 11 degrees during the turn. Prior to      greater than 6 knots to allow Bridge and ECR watchkeepers to focus on ship
                                                                                   the turn, a speed reduction was expected by the Bridge team, but the actual   safety in challenging situations and sufficient speed for stabilizers.
                                                                                   speed reduction during the turn was more than anticipated. Concerns
                                                                                   about the reduction in speed during the turn were raised at 12:59LT and
                                                                                   the order was then given to the ECR to close all discharges. The Engine
                                                                                   Officer of the Watch advised the Bridge that all valves were closed at
                                                                                   13:03LT, having waited for confirmation that the manual valve to the
                                                                                   holding tank was fully open. All discharges as shown on the IMACS were
                                                                                   confirmed to be closed at 13:01LT. Less than 0.1 cubic meters of grey
                                                                                   water were discharged overboard when the ship was travelling at less than
                                                                                   6 knots in violation of Company Policy. The nearest 12’ territorial limit
                                                                                   was the UK; the ship was 15.4 mile away from the nearest 12’ limit. The
                                                                                   nearest baseline (UK) was 27.7 miles away. Black Water discharge valves
                                                                                   were also open and confirmed closed at 13:04LT as per narrative above.
                                                                                   However all BW pumps were stopped for a period of 10 minutes prior to
                                                                                   instruction to close discharges, thus no BW was discharged.
  129.      12.13.2019*        11.30.2019           CCL             Carnival       The ship’s waste compactor experienced a malfunction due to the               The compactor is back in service.                                      Complete
                                                                     Valor         electronic card controller failure. Service request is in preparation. The
                                                                                   manufacturer was contacted to provide a serial number for the spare part
                                                                                   so the ship can issue a proper requisition. Compactor remains out of
                                                                                   service.
  130.      01.02.2020*        12.01.2019        HA Group          Veendam         During tender bunkering operations from the port side bunker break while      As a preventative action, this mooring line was immediately properly Complete
                                                                                   the ship was alongside in Charlotte Amalie, St. Thomas, US Virgin             discarded and a new line made and correctly stowed with close attention for
                                                                                   Islands, several drops of oil/fuel entered the water below. The spring line   any possible spillage on the deck in the bunker break. The use of proper
                                                                                   became contaminated with fuel/oil at some time in the past and when the       checklist will be reinforced for bunking operations.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   67
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 68 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                    Status of Action
            Notification        Incident          Group              Vessel                                 Description of Incident                                                 Analysis Summary and Action Plan                             Plan
                                                                                   line was under tension this caused the drops to fall into the sea below. The
                                                                                   resultant sheen was visible for a short time before it dissipated. The
                                                                                   MARPOL Annex I violation was recorded in the ORB and was reported
                                                                                   to the National Response Center and the United States Coast Guard. The
                                                                                   mooring line (spring line) used when mooring up the tender to the bunker
                                                                                   break did not look to be contaminated. When the weight came on the line
                                                                                   a few drops of oily water were squeezed out of the line and hit the water.
                                                                                   The suspected cause is that at some point the line was left on the deck in
                                                                                   the bunker break and was not properly stowed away allowing it to absorb
                                                                                   a minimal amount of dirty water abd oil. The exact time this occurred
                                                                                   could not be identified. As a preventative action, this mooring line was
                                                                                   immediately properly discarded and a new line made and correctly stowed
                                                                                   with close attention for any possible spillage on the deck in the bunker
                                                                                   break. The use of proper checklist will be reinforced for bunking
                                                                                   operations.
  131.      01.02.2020*        12.05.2019           CCL             Carnival       While the ship was alongside in Nassau, Bahamas, the pool and deck              Further review revealed, the valve was accidentally opened from the local Complete
                                                                     Glory         supervisor on duty reported that the main pool level went down. This            panel in marshaling area. The 3rd engineer on watch at the time of the event
                                                                                   matter was reported to the Facility Maintenance Manager and Engine              was sent to operate the STBD overboard valve of the main LT cooling
                                                                                   Control Room (ECR). Upon receiving the information the daily engineer           system (named MR 002). However, the panel is close to the swimming pool
                                                                                   who was in the ECR noticed the switch in the Mimic panel was in OFF             damping valve named PI 002. Likely there was a misunderstanding with
                                                                                   position (valve closed) but the green light was on (valve open indication).     the watch leader about the correct valve tag. To avoid similar occurrence
                                                                                   He turned the switch from ON to OFF and the light became red. Later the         in the future, the swimming pool valve local control has been marked in red
                                                                                   Chief Engineer reviewed the ECR camera and observed that in the mimic           with the name of the service in addition to the original tag.
                                                                                   panel the light became green just prior to the time the pool level started to
                                                                                   go down without any intervention from the ECR. As per records in the
                                                                                   NAPA eLog the pool was put back to recirculation on 04 December 2019
                                                                                   before entering 12 nm from Bahamas baseline and no operation was
                                                                                   performed thereafter. The capacity of the main pool is 75 cubic meters
                                                                                   and it was ascertained that 60 cubic meters of pool water with chlorine
                                                                                   level 2.3ppm was discharged into the sea in violation of local regulation.
                                                                                   The SETO checked the electrical drawings and mentioned that the status
                                                                                   of the valve would not change even if there is a power failure. The matter
                                                                                   was reported to the FOC and Director of Environmental Compliance. The
                                                                                   ship agent was informed and requested to notify the same to the port
                                                                                   authorities on the ship’s behalf. The pool was kept out of service. At the
                                                                                   moment the root cause is under investigation as it is not immediately clear
                                                                                   what caused the issue. Once a root cause is determined proper
                                                                                   preventative and corrective actions will be implemented.
  132.      01.02.2020*        12.01.2019           CCL             Carnival       While the ship was at anchor in Mystery Island, Vanuatu, it was observed        As a preventive measure, the pool machinery equipment, fittings and valves Complete
                                                                     Spirit        that the Lido pool level was down. The pool was closely monitored and it        will be checked periodically to identify possible defects.
                                                                                   was confirmed that the level was slowly decreasing. The pool was set to
                                                                                   recirculation mode and the overboard valves closed at 0416LT, before
                                                                                   entering the 12 nautical mile limit of the Vanuatu baseline. The Chief
                                                                                   Engineer inspected the pool machinery and confirmed that all overboard
                                                                                   valves were closed. Upon investigation, the Technical department
                                                                                   observed that the sea water inlet valve was leaking due to a worn out
                                                                                   rubber seal which was allowing the water to pass through the sea water

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    68
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 69 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                               Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                Analysis Summary and Action Plan                        Plan
                                                                                   suction line. The defective valve was replaced, the pool was tested,
                                                                                   monitored and placed back in service. Fifteen cubic meters were
                                                                                   discharged overboard into local waters. The Company violation was
                                                                                   reported to the port authorities via the ship agent and was recorded in the
                                                                                   NAPA eLog. As a preventive measure, the pool machinery equipment,
                                                                                   fittings and valves will be checked periodically to identify possible
                                                                                   defects.
  133.      01.02.2020*        10.28.2019           CCL             Carnival       While the ship was at anchor in Grand Cayman and was ready to depart,         The Company continues to evaluate the option of adding a soot filter Complete
                                                                    Paradise       diesel generator (DG) #6 was started for maneuvering, and, at the same        onboard as one does not currently exist.
                                                                                   time, black soot came out on the port side aft of the ship from the
                                                                                   Advanced Air Quality System (AAQS) and caused a layer of soot on the
                                                                                   water. This incident was observed by the Bridge team who notified the
                                                                                   Environmental Officer after investigation confirmed that black soot came
                                                                                   out from DG #6. As per discussion with the Chief Engineer, some
                                                                                   discoloration of the water or soot is often observed for a few seconds when
                                                                                   starting engines with AAQS. This incident was reported to the Grand
                                                                                   Cayman Port Authority via the Ship Agent and was recorded in the NAPA
                                                                                   eLog and EGCS Log. As a preventive measure, the Company is
                                                                                   evaluating the option of adding a soot filter onboard as one does not
                                                                                   currently exist.
  134.      01.02.2020*        12.07.2019           CUK             Arcadia        While the ship was underway from Tromso to Southampton, the ship’s            The pump, gearbox and VFD were all checked and the feed pump replaced. Complete
                                                                                   Westfalia Oily Water Separator (OWS) failed when attempting to run the        The Alfa Laval Purebilge COWS was fully operational throughout so there
                                                                                   OWS for the monthly test because the feed pump would not turn. The            was no impact on bilge processing capabilities. Bilge water was off-loaded
                                                                                   Westfalia COWS failed at 0430 hrs on 7th December. Operational again          to a barge in the port of Southampton on 8th December.
                                                                                   at 1731 hrs on 10th December after repairs and suitable opportunity to
                                                                                   test. Relevant ORB entries made. The pump, gearbox and VFD were all
                                                                                   checked and the feed pump replaced. The Alfa Laval Purebilge COWS
                                                                                   was fully operational throughout so there was no impact on bilge
                                                                                   processing capabilities. Bilge water was off-loaded to a barge in the port
                                                                                   of Southampton on 8th December. It is unknown onboard whether the
                                                                                   previous CE informed the OLCM.
  135.      01.02.2020*        12.05.2019           CCL             Carnival       While the ship was underway, it was noticed that the Westfalia #2 Oil         The system was put back in service after two days.                    Complete
                                                                     Magic         Content Meter measuring cell was not working properly. The system was
                                                                                   put back in service after two days. ORB entry was made. No operational
                                                                                   impact as redundant equipment was available.
  136.      01.02.2020*        12.07.2019           CUK             Arcadia        The incinerator was out of service from 2020LT on 07 December to              All loose brickwork has been removed, the ram and guides have been Complete
                                                                                   1600LT on 10 December because the lower ash ram was jammed and                cleaned/grinded where required and the brickwork has been repaired
                                                                                   would not operate. There was no redundancy during this time as ship now       (11.12.19). The incinerator was out of service for approximately 68 hours.
                                                                                   has only one incinerator. However, the contingency plan was to discharge
                                                                                   all garbage in Southampton on 08 December and again in Lisbon on 11
                                                                                   December as required. Damaged brickwork had fallen onto the ram and
                                                                                   guide rails and jammed the ash ram. All loose brickwork has been
                                                                                   removed, the ram and guides have been cleaned/grinded where required
                                                                                   and the brickwork has been repaired (11.12.19). The incinerator was out
                                                                                   of service for approximately 68 hours.
  137.      01.02.2020*        12.06.2019           CCL            Carnival        During the incinerator inspection carried out by a Scanship technician, the   A technician repaired the incinerator and put it back in service.     Complete
                                                                   Conquest        refractory wall in the secondary chamber was found damaged. The

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   69
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 70 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                      Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                Analysis Summary and Action Plan                               Plan
                                                                                   incinerator is out of service until further notice pending proper repair.
                                                                                   TOM was informed and is awaiting contractor quotation. An additional
                                                                                   garbage container will be ordered in Miami and San Juan to dispose of the
                                                                                   additional waste caused by the out of service incinerator.
  138.      01.02.2020*        12.03.2019           CCL             Carnival       While running the incinerator, the unit suddenly shut down due to flame        It was replaced with a spare. It was put back in service after one day and 10 Complete
                                                                     Dream         failure Secondary Burner alarm. The motor damper electrical mechanical         hours. No redundant incinerator onboard. No operational impact.
                                                                                   control was damaged. It was replaced with a spare. It was put back in
                                                                                   service after one day and 10 hours. No redundant incinerator onboard.
                                                                                   No operational impact.
  139.      01.02.2020*        12.11.2019           CUK              Aurora        While the ship was alongside in Hamburg, the Ship’s Seanet software            These connections have been made fully tight and will be monitored going Complete
                                                                                   malfunctioned, causing an automatic valve to open, draining 55 cubic           forward. The cause of the loose connections is believed to be a major Seanet
                                                                                   meters of recreational water from the Crystal Pool to the Harbor. The          failure in November 2019 when the ship lost control of all WTDs, STDs,
                                                                                   Company violation was reported to the port authority and police via the        FSDs and hydraulic valves. During this earlier incident, Seanet attended
                                                                                   port agent. Investigation into the SeaNet malfunction by the electricians      and removed/changed numerous parts and cards. It is believed that the loose
                                                                                   revealed that multiple electrical connections to the system required           connections were a result of this intrusive investigative works therefore a
                                                                                   tightening. These connections may have caused an intermittent fault            PMS change is not deemed a necessary preventative action to prevent
                                                                                   causing the operation of systems on “BUS A”; the Crystal Pool safety           reoccurrence.
                                                                                   dump valve was included. These connections have been made fully tight
                                                                                   and will be monitored going forward. The cause of the loose connections
                                                                                   is believed to be a major Seanet failure in November 2019 when the ship
                                                                                   lost control of all WTDs, STDs, FSDs and hydraulic valves. During this
                                                                                   earlier incident, Seanet attended and removed/changed numerous parts
                                                                                   and cards. It is believed that the loose connections were a result of this
                                                                                   intrusive investigative works therefore a PMS change is not deemed a
                                                                                   necessary preventative action to prevent reoccurence [sic].
  140.      01.02.2020*        12.10.2019        HA Group        Star Princess     While the ship was underway towards Honolulu, USA, the comminuted              Watch keepers must be familiar with the Company procedure on Complete
                                                                                   food waste overboard discharge automatic valve was accidentally opened         notifications of discharges and emissions restrictions and, in particular, the
                                                                                   from the Engine Control Room (ECR) while the ship was inside 12                section requiring that the Environmental Schedule be consulted and
                                                                                   nautical miles but outside 4 nautical miles. The officer on the watch on       verified.
                                                                                   the Bridge promptly instructed the ECR to close the valve once he
                                                                                   received the alarm that the overboard discharge valve was open as the
                                                                                   discharge was not allowed per Company policy. Soon after, the overboard
                                                                                   automatic valve was confirmed closed. After reviewing the automation
                                                                                   data for the duration of the event and further interviews with the Technical
                                                                                   personnel involved, the ship confirmed that there actually was an
                                                                                   accidental discharge of comminuted food waste. The incident does not
                                                                                   constitute a violation of MARPOL Annex V or local regulations but is not
                                                                                   in line with company policy. And entry in the GRB was made. Watch
                                                                                   keepers must be familiar with the Company procedure on notifications of
                                                                                   discharges and emissions restrictions and, in particular, the section
                                                                                   requiring that the Environmental Schedule be consulted and verified. The
                                                                                   valve was accidentally opened as the operator assumed the ship was
                                                                                   outside the limit without checking first. The ECR was in Green Manning
                                                                                   in normal operation. The cause of the incident was human error due to
                                                                                   complacency of being at sea for many days prior. Appropriate disciplinary
                                                                                   action for all involved is under discussion.


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    70
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 71 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                     Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                 Analysis Summary and Action Plan                             Plan
  141.      01.02.2020*        11.23.2019        HA Group            Nieuw         While the ship was underway towards Fort Lauderdale, the Centrifugal            The shoreside environmental and technical teams were engaged, and a Complete
                                                                   Statendam       Oily Water Separator (COWS) #2 was taken out of service due to a fault          purchase order was raised. The United States Coast Guard will be informed
                                                                                   on the electrical motor. A technical review revealed that the motor showed      via ENOA. The OLCM was informed and an entry was made in the ORB.
                                                                                   a ground fault. There was no spare E-motor is available onboard. The            The team fitted a spare E-motor from a Sewage Pump with comparable
                                                                                   ship’s ability to process bilge water internally or discharge overboard was     specifications. OWS #2 was out of service for 48 hours and is now back in
                                                                                   not compromised as COWS #1 was fully functional throughout. The                 service.
                                                                                   shoreside environmental and technical teams were engaged, and a
                                                                                   purchase order was raised. The United States Coast Guard will be
                                                                                   informed via ENOA. The OLCM was informed and an entry was made in
                                                                                   the ORB. The team fitted a spare E-motor from a Sewage Pump with
                                                                                   comparable specifications. OWS #2 was out of service for 48 hours and
                                                                                   is now back in service.
  142.      01.02.2020*        11.17.2019        HA Group          Seabourn        While the ship was underway towards Al ‘Aqabah, Jordan, bilge water             A successful transfer of bilge water using the Pure bilge COWs was Complete
                                                                    Ovation        processing through the Centrifugal Oily Water separator (COWS) was              conducted 23 November. The OLCM was informed and an entry was made
                                                                                   stopped due to High PPM alarm. During the internal review, it was noticed       in the Oil Record Book. The capability to process bilge water was
                                                                                   that there was a large quantity of water mixed with foam in the bilge tanks     unavailable for 5 days 15 hours and 56 mins due to the time required to
                                                                                   and the system. The presence of foam is believed to be related to 30 cubic      reach the next port, offload bilge water, generate more bilge water and then
                                                                                   meters of seawater mixed with environclean that leaked into the bilge on        finally test the OWS. This was discussed at the Technical Meeting. Also
                                                                                   16 November. The Static OWS was available, but it was not used as a             recorded as a Pollution Prevention Equipment Issue.
                                                                                   precaution to avoid further contamination of the system. The ship was
                                                                                   unable to process the oily bilge water. The bilge water was offloaded to
                                                                                   shore on 20 November in Al’Aqabah, Jordan and oily bilge and bilge
                                                                                   settling tanks were inspected and cleaned. A successful transfer of bilge
                                                                                   water using the Pure bilge COWs was conducted 23 November. The
                                                                                   OLCM was informed and an entry was made in the Oil Record Book. The
                                                                                   capability to process bilge water was unavailable for 5 days 15 hours and
                                                                                   56 mins due to the time required to reach the next port, offload bilge water,
                                                                                   generate more bilge water and then finally test the OWS. This was
                                                                                   discussed at the Technical Meeting. Also recorded as a Pollution
                                                                                   Prevention Equipment Issue.
  143.      01.02.2020*        09.29.2019        HA Group         Sea Princess     While the ship was underway towards Auckland, New Zealand, the Static           The SOWS was returned to service the following day.                      Complete
                                                                                   Oily Water Separator (SOWS) was isolated due to excessive flushing with
                                                                                   fresh water and reduced discharging capacity during the discharges when
                                                                                   the ship was outside 12NM from the baseline. The cause is under review
                                                                                   and checks of the SOWS and piping system were performed at the first
                                                                                   opportunity. The ship could process bilge water with the alternative
                                                                                   COWS, which was fully operational. An entry was made in the Oil
                                                                                   Record Book. The SOWS was returned to service the following day.
  144.      01.02.2020*        11.25.2019           CCL             Carnival       The Ballast Water Treatment System (BWTS) is out of service. Alfa               A technician was requested to attend the ship and system was placed back Complete
                                                                    Ecstasy        Laval service assistance was contacted and information on                       in service on 29 November. Total time out of service was 4 days. During
                                                                                   troubleshooting was received; however it failed to resolve the issue. A         outage, ship was able to manage stability without ballasting through means
                                                                                   technician was requested to attend the ship and system was placed back          of other fluid transfers (fresh water, grey water, etc).
                                                                                   in service on 29 November. Total time out of service was 4 days. During
                                                                                   outage, ship was able to manage stability without ballasting through
                                                                                   means of other fluid transfers (fresh water, grey water, etc).
  145.      01.02.2020*        11.23.2019           CCL             Carnival       The ship’s ORCA digester was not able to digest. The ship removed the           The crewmembers received the part onboard. The ORCA equipment is back Complete
                                                                    Paradise       remaining food from the ORCA to inspect and found that the Wiper Head           in service.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    71
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 72 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                    Status of Action
            Notification        Incident          Group              Vessel                                   Description of Incident                                              Analysis Summary and Action Plan                              Plan
                                                                                   was missing. The unit remains out of service while waiting to receive a
                                                                                   spare part on board. The spare part is not on the critical spares list. The
                                                                                   Captain, Chief Engineer, and Staff Captain were informed. The
                                                                                   Environmental Manager, Environmental Director and Corporate
                                                                                   Compliance Manager were informed through weekly digester data report
                                                                                   about ORCA status. No operational impact as the ship’s food waste
                                                                                   system is still in operation.
  146.      01.02.2020*        09.28.2019           CCL             Carnival       While the ship was underway in international waters, the food waste tank      The unit was repaired and placed back in service with no operational impact. Complete
                                                                    Victory        discharge pump was placed out of service due to a malfunction of the
                                                                                   pump. An entry was made in the NAPA eLog and in the eNOA. The ship
                                                                                   performed troubleshooting of the pump once outside 12 nautical miles
                                                                                   from the baseline and found the gear box on the pump had failed due to
                                                                                   normal wear and tear. The unit was repaired and placed back in service
                                                                                   with no operational impact.
  147.      01.02.2020*        12.22.2019           CCL             Carnival       The ship was alongside in Ensenada, Mexico, the casing of the discharge       Marinfloc OWS No. 2 discharge pump has been replaced and the system is Complete
                                                                   Inspiration     pump on the Marinfloc Oily Water Separator (OWS) # 2 was leaking              now in service.
                                                                                   through a hole caused by corrosion. An entry was made in the Oil Record
                                                                                   Book and NAPA eLog and was reported to the POD and Deputy OLCM.
                                                                                   The equipment was put out of service. The equipment will remain out of
                                                                                   service until the spare pump arrives on board. A spare discharge pump
                                                                                   was requested but wasn’t initially available as it was not delivered with
                                                                                   the initial parts during the replacement of the OWS. There is a redundant
                                                                                   OWS onboard so there was no operational impact.
  148.      01.02.2020*        12.22.2019           CCL             Carnival       Advanced Air Quality System (AAQS) #3 was declared out of service on          AAQS #3 and #4 remain out of service.                                      In Progress
                                                                    Fantasy        18 Dec. and AAQS #4 was declared out of service on 21 December. The
                                                                                   alarm blank fault appears on the screen for AAQS #3; this alarm is coming
                                                                                   from time to time without any explanation. The Ecospray Technician
                                                                                   suggested having ABB service come on board in order to check the VFD.
                                                                                   The Ecospray helpdesk was contacted by the Electronic Officer and the
                                                                                   repair of the system is pending. AAQS #4 is out of service due to failure
                                                                                   of Bus Card SC-1000. The malfunction of the AAQS systems was
                                                                                   reported in eNOA and reported to the Deputy OLCM. In the meantime,
                                                                                   the ship is using two other functional AAQS and burning MGO in other
                                                                                   engines as needed. AAQS #3 and #4 remain out of service. EGC Record
                                                                                   book entry made.
  149.      01.02.2020*        12.22.2019        HA Group          Nieuw           While the ship was alongside in the Bahamas, due to technical issues, the     The VIMEX gas analyzer and EMSYS are both operational and back in Complete
                                                                  Amsterdam        EMSYS and VIMEX gas analyzers went out of service. The technical              service.
                                                                                   team onboard and ashore are troubleshooting and engaging the
                                                                                   manufacturers for remote assistance. An entry was made in the EGCS
                                                                                   Record Book. It has been determined that the VIMEX Analyzer is out of
                                                                                   order with a replacement slated for delivery on Jan 4th, 2020. Once
                                                                                   onboard crew can fix it and bring the sensor back in service. EMSYS
                                                                                   Analyzer is out of order with no timeline yet for repair. Per IMO Circular
                                                                                   883, the ship can continue to operate the EGCS installation in ECA and
                                                                                   Global ECA regions with three of four sensors available. The OLCM has
                                                                                   been briefed and a conference call will be conducted with the ship to
                                                                                   follow up on the matter prior to 1 Jan 2020.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   72
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 73 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                         Status of Action
            Notification        Incident          Group              Vessel                                   Description of Incident                                                 Analysis Summary and Action Plan                                Plan
  150.      01.02.2020*        12.13.2019          CCL              Carnival       Incinerator #1 cooling fan installed to cool the VFD unit (flue gas fan) The part will be added to the Critical Spares List. The spare part is onboard Complete
                                                                    Horizon        failed. A spare fan is not available on board. Incinerator #1 was set out of and the incinerator repaired.
                                                                                   service. The ship is fitted with two identical incinerators. Incinerator #2 is
                                                                                   fully operational and not affecting the ship’s waste burning capacity. An
                                                                                   urgent requisition was issued to replace the cooling fan/flue gas fan. The
                                                                                   incinerator is still out of service and an urgent PO has been issued for the
                                                                                   spare part. It is not currently on the Critical Spare Parts but has been sent
                                                                                   for evaluation to CCL’s technical team. The part will be added to the
                                                                                   critical spares list.
  151.      01.02.2020*        12.20.2019           CCL             Carnival       While maneuvering to the dock in Cozumel, the ship made contact with The investigation concluded the Carnival Glory allided with the Carnival In Progress
                                                                     Glory         another Company ship. Due to the allision, some metal pieces and Legend’s bow because the bridge team did not recognize that their vessel
                                                                                   shattered window glass from the aft guest dining room fell into the sea. was approaching pier 2 from an unsafe direction. Contributing to this lack
                                                                                   The MARPOL Annex V violation was recorded in the Garbage Record of awareness were significant shortcomings in the berthing plan, which
                                                                                   Book and NAPA eLog and was reported to the ship’s agent to notify the were compounded by an inadequate elements of BRM that include shared
                                                                                   port authority.                                                                mental model, Thinking Aloud and situational awareness. The report made
                                                                                                                                                                  the following recommendations: 1) Consider having a workshop for the
                                                                                                                                                                  captains in charge of vessels calling in Cozumel and for the local pilots
                                                                                                                                                                  about berthing maneuvers under challenging environmental (wind/current)
                                                                                                                                                                  conditions; 2) Remind the fleet that the berthing plan must identify all the
                                                                                                                                                                  critical elements limits, safety margins, in terms of range of values and they
                                                                                                                                                                  must be communicated and shared during team briefings; 3) Restore pier 2
                                                                                                                                                                  and pier 3 current meters accessibility via internet for real-time data and/or
                                                                                                                                                                  make sure the current meters data is correctly displayed on the shipboard
                                                                                                                                                                  ECDIS via AIS; 4) Consider the benefits of installing a wind meter at pier
                                                                                                                                                                  2 and/or 3 in Cozumel, accessible on-line, providing real-time data; 5)
                                                                                                                                                                  Schedule a remedial BRM 2 course for the captain, staff captain and safety
                                                                                                                                                                  officer; 6) Schedule the Voyage Planning course for the 1st officer junior
                                                                                                                                                                  (VPO); 7) Create a case study for dissemination to MP&A to share with all
                                                                                                                                                                  the vessels in the fleet and make it a required subject at the next monthly
                                                                                                                                                                  nautical meeting. The Company completed all of the recommendations
                                                                                                                                                                  except recommendation #4. This is expected to be completed by July 31,
                                                                                                                                                                  2020.
  152.      01.02.2020*        12.20.2019           CCL             Carnival       While alongside in Cozumel, Mexico, the starboard quarter of Carnival The investigation concluded the Carnival Glory allided with the Carnival In Progress
                                                                    Legend         Glory made contact with the ship’s port bow. At the time of occurrence, Legend’s bow because the bridge team did not recognize that their vessel
                                                                                   Carnival Glory was attempting to maneuver to come alongside the west was approaching pier 2 from an unsafe direction. Contributing to this lack
                                                                                   side of the same finger pier being used by the ship. A Condition of Class of awareness were significant shortcomings in the berthing plan, which
                                                                                   was issued by the ship’s Classification Society, requiring that a damaged were compounded by an inadequate elements of BRM that include shared
                                                                                   area on the bow be structurally reinforced. The indentation spreads over mental model, Thinking Aloud and situational awareness. The report made
                                                                                   an area of approximately 5 x 2 meters. Temporary reinforcements were the following recommendations: 1) Consider having a workshop for the
                                                                                   made the same day of the incident, to the satisfaction of Lloyd’s Register captains in charge of vessels calling in Cozumel and for the local pilots
                                                                                   surveyor. In regards to the indentation repairs, it will be completed in dry about berthing maneuvers under challenging environmental (wind/current)
                                                                                   dock April 2021.                                                               conditions; 2) Remind the fleet that the berthing plan must identify all the
                                                                                                                                                                  critical elements limits, safety margins, in terms of range of values and they
                                                                                                                                                                  must be communicated and shared during team briefings; 3) Restore pier 2
                                                                                                                                                                  and pier 3 current meters accessibility via internet for real-time data
                                                                                                                                                                  and/ormake sure the current meters data is correctly displayed on the
                                                                                                                                                                  shipboard ECDIS via AIS; 4) Consider the benefits of installing a wind

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   73
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 74 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                  Status of Action
            Notification        Incident          Group              Vessel                                    Description of Incident                                             Analysis Summary and Action Plan                            Plan
                                                                                                                                                               meter at pier 2 and/or 3 in Cozumel, accessible on-line, providing real-time
                                                                                                                                                               data; 5) Schedule a remedial BRM 2 course for the captain, staff captain and
                                                                                                                                                               safety officer; 6) Schedule the Voyage Planning course for the 1st officer
                                                                                                                                                               junior (VPO); 7) Create a case study for dissemination to MP&A to share
                                                                                                                                                               with all the vessels in the fleet and make it a required subject at the next
                                                                                                                                                               monthly nautical meeting.          The Company completed all of the
                                                                                                                                                               recommendations except recommendation #4. This is expected to be
                                                                                                                                                               completed by July 31, 2020.
  153.      01.02.2020*        12.14.2019           CCL            Carnival        While the ship was alongside in Miami, discoloration from the ballast Crewmembers repaired the grey water pipe.                                          Complete
                                                                   Conquest        water tank discharge (aft peak) was observed. Approximately 80 cubic
                                                                                   meters of ballast water contaminated with grey water was discharged
                                                                                   overboard. The discharge from the aft peak tank was stopped and later the
                                                                                   aft section of the ship was isolated for ballast operations. Samples were
                                                                                   taken from Ballast tanks and grey water tanks in order to cross-check the
                                                                                   contents of tanks to determine the cause of the unintended discharge. A
                                                                                   leak was discovered on a grey water pipeline passing through the
                                                                                   discharged aft peak ballast water tank. This incident was reported to the
                                                                                   USCG Sector Miami, National Response Center, port authority, and port
                                                                                   agent. A team of ten USCG personnel including a USCG investigator
                                                                                   boarded the ship to further investigate. A Notice of Federal Interest and a
                                                                                   Port State Control report for inspection was given to the ship. Two
                                                                                   samples taken earlier by the ship from the ballast water tanks were taken
                                                                                   by USCG. A condition of class was also made for this matter by Lloyd’s
                                                                                   Register. Corrective actions are in progress to repair the grey water pipe.
                                                                                   The leaking grey water line inside the ballast water aft peak tank must be
                                                                                   repaired within the time frame given by the USCG. With proper flushing
                                                                                   as per Company requirements and final inspections after repair, the tank
                                                                                   will be put back in service. As a preventive action, the ship is currently
                                                                                   replacing all identified damaged pipes. The ship along with shoreside
                                                                                   management are looking at the drawings to identify what pipes are going
                                                                                   through the ballast water tanks to inspect them while completing the
                                                                                   upcoming surveys with a Lloyds surveyor to have this as a focus of the
                                                                                   inspection. On a ship by ship basis the tanks and pipes are inspected on a
                                                                                   schedule. Whenever the pipes are found to be damaged or show wear they
                                                                                   are replaced but due to operational constraints there are only specified
                                                                                   times where these tanks/pipes can be inspected.
  154.      01.02.2020*        12.14.2019        HA Group         Sky Princess     While the ship was alongside in Fort Lauderdale, a member of the port The EO met with the shoreside personnel involved in the incident and Complete
                                                                                   stevedore team working at the forward luggage area threw a banana skin emphasized the importance of using the shipboard receptacles for waste
                                                                                   overboard. The banana skin could not be recovered as it sank. The disposal of generated waste.
                                                                                   MARPOL Annex V violation was reported to the ship’s agent, harbor
                                                                                   master, port of Fort Lauderdale, and Cruise/Container Operations
                                                                                   Manager. The EO met with the shoreside personnel involved in the
                                                                                   incident and emphasized the importance of using the shipboard
                                                                                   receptacles for waste disposal of generated waste. The Cruise/Container
                                                                                   Operations Manager indicated that the Port Management will address the
                                                                                   issue to the stevedore team. The required signage as per Company
                                                                                   procedure was on place. A GRB entry was made.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    74
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 75 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                    Status of Action
            Notification        Incident          Group             Vessel                                  Description of Incident                                                 Analysis Summary and Action Plan                             Plan
  155.      01.02.2020*        12.12.2019          CCL             Carnival        During an inspection, supervised by the Chief Engineer, it was found that      The ship received the spare part on January 25, 2020.                     Complete
                                                                   Conquest        the upper paring disc and the outlet pipe of Oily Water Separator (OWS)
                                                                                   #2 were damaged. The suspected cause of the damage is erosion due to
                                                                                   cavitation, which is quite common on the centrifuges. Due to the fact that
                                                                                   this OWS was commissioned on 19 October 2019, a query and request for
                                                                                   the spare part was submitted by the ship. There was no malfunction in
                                                                                   operation of the OWS noted due to this, so an entry in the Planned
                                                                                   Maintenance System and in the Oil Record Book was made to denote
                                                                                   same. The ship has two OWSs on board. OWS #2 was out of service for
                                                                                   7 hours.
  156.      01.02.2020*        12.10.2019       Costa Group         Costa          While the ship was underway from Cozumel to Port Everglades, during            The ships confirmed they are following corporate procedures (HOT-1104).   Complete
                                                                   Luminosa        the preparation for a party, five balloons accidentally fell overboard from
                                                                                   the Central Pool on Deck 9. The ship is fitted with a retractable
                                                                                   macrodome for Central Pool on Deck 9. At the time of the event the
                                                                                   macrodome was opened which effectively results in the space becoming
                                                                                   an Open Deck area. The root cause of the incident is therefore failure to
                                                                                   follow the requirements of HOT-1104 which precludes the use of balloons
                                                                                   in open deck venues. The items could not be recovered. All the balloons
                                                                                   were immediately removed. The MARPOL Annex V violation was
                                                                                   recorded in the GRB and was reported to the local Authorities. As a
                                                                                   preventive action, a dedicated NEPTUNE checklist has been created and
                                                                                   addressed to all vessels in order to issue a report regarding compliance
                                                                                   with the requirements of HOT-1104. Ships have been required to confirm
                                                                                   no later than Monday 23/12 that they are following corporate procedures.
  157.      01.02.2020*        12.14.2019        HA Group          Volendam        While the ship was alongside in Willemstad, Curacao, it was discovered         The drain heads in the scuppers were immediately covered, but a small Complete
                                                                                   that a grey water pipe was leaking above Lifeboat #3. The water was found      amount of grey water may have gone through the scuppers overboard. The
                                                                                   pooled on the boat deck and in the ship’s scuppers. The drain heads in the     grey water pipework above lifeboat #3 was replaced and the remainder of
                                                                                   scuppers were immediately covered, but a small amount of grey water            the pipe work was inspected with no defects.
                                                                                   may have gone through the scuppers overboard. The grey water pipework
                                                                                   above lifeboat #3 was replaced and the remainder of the pipe work was
                                                                                   inspected with no defects. This violation of Company policy was recorded
                                                                                   in the Sewage and Grey Water Log and reported to the port agent to inform
                                                                                   the authorities.
  158.      01.02.2020*        11.30.2019        HA Group            Nieuw         While the ship was approaching and departing Key West, the ship used           During the Environmental Officer call on January 21, 2020, the participants Complete
                                                                   Statendam       their Advanced Air Quality System (AAQS) from 0640-0804LT during               discussed the lessons learned from this incident.
                                                                                   arrival, and again at departure from 1636-18:04LT. This resulted in a
                                                                                   NOAA marine sanctuary violation. The ship was on MGO while
                                                                                   alongside. The vessel became aware of it on the 19th December after the
                                                                                   voyage review was conducted by EO with the Navigation Officer as part
                                                                                   of the EO handover and familiarization. Reporting was conducted as per
                                                                                   COM 1101. The incident was caused by a misunderstanding of what the
                                                                                   sanctuary limits were. This was the first transit for the ship into Key West
                                                                                   since change of seasons and the current and future voyages have been
                                                                                   updated to reflect the correct boundaries. NOAA was informed. This
                                                                                   incident was discussed with the Navigation team and the importance of
                                                                                   double checking all environmental restrictions (especially when changing
                                                                                   to a new itinerary) was reinforced. Additionally, the shoreside team will

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    75
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 76 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                      Status of Action
            Notification        Incident          Group              Vessel                                   Description of Incident                                                 Analysis Summary and Action Plan                             Plan
                                                                                   review the process for preparing ships for repositioning which includes
                                                                                   assessing experience levels, conducting coordination calls and
                                                                                   augmenting the team as appropriate for the new region. Moreover, the
                                                                                   shoreside environmental team will engage the EOs in the fleet on their
                                                                                   next monthly conference call to share lessons learned.
  159.      01.28.2020*        11.20.2019       Costa Group        AIDAluna        During a Port State Inspection performed while the ship was alongside in         The repair took approximately ten days.                                   Complete
                                                                                   Colón, Panama, the Centrifugal Oil Water Separator (COWS) was found
                                                                                   out of order due to a failure of the feed pump. It was not possible to start
                                                                                   the COWS. The Port State Control Officer requested the attendance by a
                                                                                   DNV-GL Class Surveyor. Once onboard, the Surveyor issued a Condition
                                                                                   of Authority, confirming that the other available Static OWS was
                                                                                   efficient, but also that the Oil Filtering Equipment was not operable and
                                                                                   must be repaired by 20 December 2019. A short-term IOPP Certificate
                                                                                   was also issued (valid for one month). The ship was authorized to sail
                                                                                   under the condition that all oily bilge water from the engine area is
                                                                                   retained on board for subsequent discharge to Port Reception Facilities.
                                                                                   No impact on the itinerary’s planned schedule was experienced. An entry
                                                                                   was made in the ORB. The pump needs to be repaired and the COWS
                                                                                   needs to be checked for 15 ppm performance. The repair is still in progress
                                                                                   as crew found a potential root causes for the feed pump failure. e.g. bilge
                                                                                   water settling tank has been opened and some debris has been found.
  160.      01.28.2020*        01.02.2020           CCL             Carnival       While the ship was alongside in Freeport, the Refractory Internal Metal          Repairs were completed and incinerator placed back in service after 32 Complete
                                                                    Liberty        Support near the lower gate of Chamber #1 detached from the incinerator          hours. No operational impact as waste was manageable during outage.
                                                                                   structure. A repair can be performed only after cooling down Chamber #1.
                                                                                   Repairs were completed and incinerator placed back in service after 32
                                                                                   hours. No redundancy was available onboard. No operational impact as
                                                                                   waste was manageable during outage.
  161.      01.28.2020*        12.27.2019           CCL             Carnival       While the ship was underway outbound Emission Control Areas, the ship            Crewmembers installed the replacement. The system is fully operational.   Complete
                                                                     Dream         received a generic alarm in the Damatic monitoring system related to a
                                                                                   DeSox 4 malfunction. The Engineer on duty was sent to inspect the
                                                                                   Advanced Air Quality System (AAQS) and noticed that the Sea Water
                                                                                   Pump had stopped due to a frequency converter alarm trip. Attempts to
                                                                                   repair the frequency drive were carried out unsuccessfully. No
                                                                                   redundancy is available. If engine is needed, it will be run on MGO only
                                                                                   until AAQS is returned to service. No operational impact as there is
                                                                                   enough compliant fuel onboard. There is no spare available onboard as
                                                                                   the pump has not been identified as a critical spare. A requisition for a
                                                                                   replacement was made.
  162.      01.28.2020*        12.26.2019           CCL             Carnival       The Environmental Team Leader reported to the FMM that the incinerator           Delivery of the spares for the shredder is pending. The incinerator is In Progress
                                                                   Inspiration     shredder was not working properly. The FMM started the repair but after          expected to be back in service by mid-February 2020.
                                                                                   opening of the bearing cover found that many parts were broken. These
                                                                                   parts were broken due to wear of the components due to continuous usage.
                                                                                   Unfortunately, those parts are not on board as they are not critical spare
                                                                                   parts. Requisition is in progress. Parts delivery is expected to take approx
                                                                                   one month. The incinerator was set out of service and remains out of
                                                                                   service. POD was informed by mail. As a preventive measure, these
                                                                                   needed spares should be included in the critical spare part list. As a result,

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                     76
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 77 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                    Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                               Analysis Summary and Action Plan                              Plan
                                                                                   there will be an increase in waste offload until the incinerator is back in
                                                                                   operation.
  163.      01.28.2020*        12.24.2019       Costa Group         Costa          While the ship was alongside in Corfu, during a routine check, it was         The Evac technician returned the incinerator to service on January 10, 2020. Complete
                                                                   Deliziosa       noted that the burner of Incinerator B was not starting as expected. The
                                                                                   equipment had to be set out of service. Initial onboard technical
                                                                                   assessments did not solve the incinerator’s technical issues; however it is
                                                                                   assumed that the problem could be related to the recent removal and
                                                                                   replacement of the Command Panel of Incinerator A with another panel
                                                                                   belonging to the two Advanced Air Quality Systems (AAQS) that will
                                                                                   soon will be installed on the AAQS for Diesel Generators #2 and #6. The
                                                                                   Incinerator B issue, in fact, was noted soon after the electric panel of
                                                                                   Incinerator A was removed, and it is suspected that this panel was also
                                                                                   governing some parts of Incinerator B, which can no longer be started. An
                                                                                   External Technical Service was requested. There is no other incinerator
                                                                                   available onboard, as the other Incinerator A was removed years ago for
                                                                                   the AAQS for Diesel Generator #1. A consequent operational impact is
                                                                                   expected, with increase of the quantity of garbage disposed ashore. In the
                                                                                   future, it would be good to plan technical intervention by the manufacturer
                                                                                   when removing electronic panels. At the moment there is an Evac
                                                                                   technician on board in order to put the incinerator back in service.
  164.      01.28.2020*        11.17.2019        HA Group         Sky Princess     While the ship was underway from Barcelona to Valencia, the gas               The replacement part arrived at the ship on December 21, 2019.             Complete
                                                                                   analyzer of the Advanced Air Quality System (AAQS) for Diesel
                                                                                   Generators (DG) #3 and #4 went into fault in sampling mode and was not
                                                                                   able to read any samples. Ship staff went through troubleshooting to
                                                                                   investigate the possible cause and solution. The ship was using MGO/Low
                                                                                   Sulphur Fuel and therefore remained in compliance throughout the
                                                                                   passage. The OEM support center was contacted for troubleshooting/fault
                                                                                   finding and it was established that the sample press switch was faulty,
                                                                                   which was causing the alarm and not giving any reading on the Gas
                                                                                   Analyzer. The OEM suggested to disable the sample press switch as the
                                                                                   Gas Analyzer has two software options: enable / disable. The sample is
                                                                                   now from DG3 (DG4 is not being processed) and the Gas Analyzer is
                                                                                   reading as per requirement. A request was raised for a replacement
                                                                                   pressure switch. An entry was made in the ECG Record Book
  165.      01.28.2020*        01.02.2020           CCL             Carnival       While the ship was alongside in Port Canaveral and engaged in                 IAG investigation concluded the following: Inefficient communication, In Progress
                                                                    Elation        deballasting operations (the ship was discharging Ballast Water from BW       complacency, and a lack of attention to critical alarms were contributory
                                                                                   7S and BW 7P), approximately 22 metric tons of grey water was also            causes that led to the discharge of grey water while de-ballasting alongside
                                                                                   discharged from Grey Water tank (GW 4S) as the automatic valve was in         in Port Canaveral. The acknowledged V08 disturbance was not investigated
                                                                                   disturbance allowing grey water to enter the ballast line and therefore       by any of the engine 3 room watch teams and not relayed to the chief
                                                                                   discharge overboard. The OLCM, Deputy OLCM and Fleet Operations               engineer when he locked the remote valve operation. Because no one
                                                                                   Center were notified accordingly about this violation of the Vessel           investigated the alarm, the V08 was allowed to remain partially open when
                                                                                   General Permit. An entry was made in the NAPA eLog and the sewage             the de-ballasting operation started. IAG made the following
                                                                                   and grey water record book and a report was made to the Port Canaveral        recommendations: 1) CCL: Verify the onboard implementation of TEC-
                                                                                   Port Authority, United States Coast Guard and National Response Center.       1201 with a specific focus about Technical Pre-cruise meeting content
                                                                                   IAG investigation is currently in progress.                                   related to operations requiring additional resources such as internal grey
                                                                                                                                                                 water transfer and de-ballasting operations while in port, Manning level
                                                                                                                                                                 matrix documentation, including how to differentiate between yellow/

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   77
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 78 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                              Status of Action
            Notification        Incident          Group              Vessel                                    Description of Incident                                              Analysis Summary and Action Plan                       Plan
                                                                                                                                                                 yellow plus/ yellow OD, and Manning level application; 2) CCL &
                                                                                                                                                                 CSMART: Review the appraisal process to ensure an individual’s
                                                                                                                                                                 understanding and implementation of ERM is assessed.; 3) CCL: Review
                                                                                                                                                                 the HL alarm settings for all tanks; confirm settings with consideration to
                                                                                                                                                                 operational influences such as backpressure; and 4) CCL: Confirm
                                                                                                                                                                 completion of planned scopes of work during the upcoming scheduled dry
                                                                                                                                                                 dock in March 2020 that support an effective transfer of and ballasting
                                                                                                                                                                 operations including provide a separate seawater flushing line for the grey
                                                                                                                                                                 and black water tanks and incorporate the appropriate controls for any
                                                                                                                                                                 installed vulnerable valves; insert sliding blanks in the ballast line sections
                                                                                                                                                                 that have a direct connection to grey and black water tanks; and install a
                                                                                                                                                                 service air compressor, serving the pneumatically operated ballast valves.
                                                                                                                                                                 The recommendations are expected to be completed by June 2020.
  166.      01.28.2020*        01.02.2020        HA Group          Rotterdam       While the ship was underway towards Puerto Vallarta, Mexico, the The leaking manometer was replaced. The cleanup of the area is in progress Complete
                                                                                   hydraulic davits gauge of lifeboat #2 failed, causing a small leak of and scupper drain plugs have been placed. Other gauges were checked and
                                                                                   hydraulic oil onto the deck below. During the event, a minimal amount of found in good condition.
                                                                                   oil, estimated to be approximately 0.5L, entered into the water. The
                                                                                   MARPOL Annex I violation was recorded in the ORB. At the time of the
                                                                                   incident, the vessel was outside 12 nautical miles, so no report to local
                                                                                   authorities was required. The leaking manometer was replaced. The
                                                                                   cleanup of the area is in progress and scupper drain plugs have been
                                                                                   placed. Other gauges were checked and found in good condition.
  167.      01.28.2020*        11.19.2019           CCL             Carnival       While underway, the Assistant Housekeeping Manager reported to the EO The area was immediately cleaned up by housekeeping team and the drain Complete
                                                                     Breeze        that during the cleaning of the Steakhouse Galley some water mixed with was temporarily covered with a towel to avoid more water going overboard.
                                                                                   chemical residue (Scout chemical – a non-MARPOL and VGP-approved It is not possible to estimate the amount that went overboard. Scout chemical
                                                                                   chemical) passing through the Steakhouse Galley Fire Screen Door and (from Ecolab) is used as an all-purpose general cleaner and is used to wash
                                                                                   entered the adjacent drains leading overboard from Deck Lanai Port side. Galley stainless steel walls, ceilings and doors. The Screen door was washed
                                                                                   The ship was at sea outbound more than 12 nm from the Bahamas baseline with this kind of soap and rinsed off, so the water with soap residue seeped
                                                                                   (this was a near miss). The area was immediately cleaned up by through the bottom of the door. The Environmental Compliance Director
                                                                                   housekeeping team and the drain was temporarily covered with a towel to and other respective shipboard and shoreside personnel were informed of
                                                                                   avoid more water going overboard. It is not possible to estimate the the issue by the EO. Galley Stewards were advised to only towel down/wipe
                                                                                   amount that went overboard. Scout chemical (from Ecolab) is used as an the door as so that there is not excessive grease build up. In this way the
                                                                                   all-purpose general cleaner and is used to wash Galley stainless steel water mixed with soap cannot pass through the Fire Screen door. All
                                                                                   walls, ceilings and doors. The Screen door was washed with this kind of involved personnel were trained again about the company procedures to
                                                                                   soap and rinsed off, so the water with soap residue seeped through the avoid the same issue in future. This was a near miss and there was no
                                                                                   bottom of the door. The Environmental Compliance Director and other noncompliance involved. It would have been a non-compliance had the ship
                                                                                   respective shipboard and shoreside personnel were informed of the issue been in internal or restricted waters. There is no need to change the
                                                                                   by the EO. Galley Stewards were advised to only towel down/wipe the chemical. The galley changed the way they wash the doors and this issue
                                                                                   door as so that there is not excessive grease build up. In this way the water was solved.
                                                                                   mixed with soap cannot pass through the Fire Screen door. All involved
                                                                                   personnel were trained again about the company procedures to avoid the
                                                                                   same issue in future. This was a near miss and there was no
                                                                                   noncompliance involved. It would have been a non-compliance had the
                                                                                   ship been in internal or restricted waters. There is no need to change the
                                                                                   chemical. The galley changed the way they wash the doors and this issue
                                                                                   was solved.


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    78
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 79 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                       Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                 Analysis Summary and Action Plan                               Plan
  168.      01.28.2020*        12.31.2019          CCL              Carnival       While the ship was alongside in Grand Turk, grey water from Grey Water        IAG investigation concluded the following: A lack of communication In Progress
                                                                    Elation        Tank #15 overflowed into the sea by the pier side through the vent pipe       between the engine operations team members, which is a key element of
                                                                                   on the Ship’s Port side forward. Chief Security and Security officers who     engine resource management (ERM), was a contributory cause that led to
                                                                                   were on pier duty noticed this overflow and immediately informed the          the overflow event during the grey water transfer. Any team member
                                                                                   Bridge. The Chief Engineer who was on Bridge for the departure briefing       silencing and/or acknowledging an alarm is required to communicate with
                                                                                   immediately advised the Engine Control Room to stop all transfer              the operator and receive positive confirmation that he is aware of the
                                                                                   operations. The Captain advised the Environmental Officer who reported        situation. The breakdown in communication led to the continuous grey
                                                                                   to the Bridge. The overflow continued for approximately two minutes           water transfer following the activation of the tank’s HL alarm. The lack of
                                                                                   before the grey water pump was stopped; approximately five cubic meters       communication was especially relevant when multiple operations were
                                                                                   of grey water went into the sea. This local violation was reported to the     occurring at the same time. IAG made the following recommendations: 1)
                                                                                   OLCM and Port Agent (to report to the port authorities). An entry was         CCL: Verify the onboard implementation of TEC-1201 with a specific focus
                                                                                   made in the NAPA eLog and Sewage and Grey Water Log. IAG                      about Technical Pre-cruise meeting content related to operations requiring
                                                                                   investigation is currently being conducted.                                   additional resources such as internal grey water transfer and de-ballasting
                                                                                                                                                                 operations while in port, Manning level matrix documentation, including
                                                                                                                                                                 how to differentiate between yellow/ yellow plus/ yellow OD, and Manning
                                                                                                                                                                 level application; 2) CCL & CSMART: Review the appraisal process to
                                                                                                                                                                 ensure an individual’s understanding and implementation of ERM is
                                                                                                                                                                 assessed.; 3) CCL: Review the HL alarm settings for all tanks; confirm
                                                                                                                                                                 settings with consideration to operational influences such as backpressure;
                                                                                                                                                                 and 4) CCL: Confirm completion of planned scopes of work during the
                                                                                                                                                                 upcoming scheduled dry dock in March 2020 that support an effective
                                                                                                                                                                 transfer of and ballasting operations including provide a separate seawater
                                                                                                                                                                 flushing line for the grey and black water tanks and incorporate the
                                                                                                                                                                 appropriate controls for any installed vulnerable valves; insert sliding
                                                                                                                                                                 blanks in the ballast line sections that have a direct connection to grey and
                                                                                                                                                                 black water tanks; and install a service air compressor, serving the
                                                                                                                                                                 pneumatically operated ballast valves. The recommendations are expected
                                                                                                                                                                 to be completed by June 2020.
  169.      01.28.2020*        12.23.2019           CUK             Arcadia        While the ship was underway from Oslo to Copenhagen, it was reported          The Chief Engineer conducted a discussion with all watchkeepers following Complete
                                                                                   to the EO that a grey water (GW) discharge had occurred inside 4 nautical     this incident. Interviews were carried out by the EO with the Bridge and
                                                                                   miles from the baseline during the flushing of 5P + 5S GW tanks.              ECR watchkeepers. As a preventive measure a cross check with the co-
                                                                                   ENV1001 states no discharges of Grey water below 12NM, however the            operator is now performed and will be added to the arrival checklist.
                                                                                   ship had an approved exemption in place to allow at greater than 4NM          Laminated signs (for GW tank flushing, and one for
                                                                                   and 6 knots due to overnight call in Oslo and the lack of facilities to       Ballasting/Deballasting) will also be placed in a visible position by ECR
                                                                                   discharge ashore in Copenhagen, and hence this is a violation to company      watch to remind that an operation is in progress. The ship was in yellow
                                                                                   procedures. The Second Engine Officer of the Watch (2EOOW) with the           manning.
                                                                                   charge was a 3rd Engineer Officer acting up to a 2nd Engineer Officer; he
                                                                                   was also conducting a handover period with a new-to-Company (and
                                                                                   Ship) 2nd Engineer Officer at the time of the incident. Lack of experience
                                                                                   and situational awareness resulted in an oversight that the flushing of the
                                                                                   tanks was still in progress even though confirmation had already been
                                                                                   passed by the Engine Control Room (ECR) to the Bridge that “all
                                                                                   discharges’’ were closed 10 minutes before the final flush discharge
                                                                                   began. Two entries were made in the Sewage and GW log book. One for
                                                                                   the initial discharge (22nd Dec 21:36 - 23:30 hrs) and one for the 3
                                                                                   flushing events (22nd Dec 23:30 hrs - 23rd Dec 07:00). The Chief
                                                                                   Engineer conducted a discussion with all watchkeepers following this
                                                                                   incident. Interviews were carried out by the EO with the Bridge and ECR
Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   79
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 80 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                    Status of Action
            Notification        Incident          Group              Vessel                                   Description of Incident                                                 Analysis Summary and Action Plan                           Plan
                                                                                   watchkeepers. As a preventive measure a cross check with the co-
                                                                                   operator is now performed and will be added to the arrival checklist.
                                                                                   Laminated signs (for GW tank flushing, and one for
                                                                                   Ballasting/Deballasting) will also be placed in a visible position by ECR
                                                                                   watch to remind that an operation is in progress. The ship was in yellow
                                                                                   manning.
  170.      01.28.2020*        12.19.2019        HA Group            Coral         While the ship was alongside in Montevideo, Uruguay and discharging               The Company requested that for the next season, the external company’s Complete
                                                                    Princess       greywater ashore the GW truck personnel noted that the electronic counter         shoreside personnel, inspect and clean pipes before the first use to avoid
                                                                                   was not working properly. The ship’s greywater discharge pump was                 recurrence.
                                                                                   stopped and the shoreside personnel advised to wait until the blowback of
                                                                                   the hose to avoid greywater spill on the dockside. Despite the effort, the
                                                                                   shore-side personnel disconnected the hose stating that was not necessary
                                                                                   to wait, resulting in approximately 100 liters of Grey Water leaking onto
                                                                                   the dock and into the harbor waters. An entry has been made in the Sewage
                                                                                   & Gray Water Book and the local authority informed.
  171.      02.07.2020*        01.18.2020           CCL             Carnival       During maintenance and cleaning of Marinfloc Oily Water Separator                 The OWS is back in service.                                            Complete
                                                                    Fantasy        (OWS) a broken outlet pipe was discovered inside the body of filter #3.
                                                                                   This pipe was not plugged at its end so, instead of only filtrating water,
                                                                                   sand was coming inside the pipe. This damage was caused by corrosion.
                                                                                   The body of filter #3 needs to be cut (in order to remove the broken pipe),
                                                                                   repaired and welded again after the pipe is fixed. As a preventive
                                                                                   measure, the Marinfloc OWS is cleaned and maintained periodically as
                                                                                   per Planned Maintenance System. An Oil Record Book entry was made.
                                                                                   OWS #1 remains out of service. No operational impact as redundant
                                                                                   equipment is available onboard.
  172.      02.07.2020*        01.12.2020           CCL             Carnival       Oily Water Separator (OWS) #2 malfunctioned during an overboard                   The OWS #2 was returned to service on January 17, 2020.                Complete
                                                                    Liberty        discharge. The following error was received: “High PPM Level 1 & Level
                                                                                   2.” It is assumed that there was a failure of OMD 24. The AOOW stopped
                                                                                   the discharge from OWS #2 and then tried to start OWS #1.
                                                                                   Unfortunately, a no feed pressure alarm was received; it is assumed that
                                                                                   this is because of a failure of the proportional pressure valve. At this point,
                                                                                   both OWS were placed out of service for maintenance. The Office was
                                                                                   notified for further assistance. A note was entered in ENOA and an entry
                                                                                   was made in the Oil Record Book and NAPA eLog. The proportional
                                                                                   pressure valve from OWS #2 was dismantled and installed on OWS #1.
                                                                                   OWS #1 was out of service for 21 hours. OWS #2 remains out of service
                                                                                   awaiting parts, which are being expedited to the ship. Currently expected
                                                                                   first week of February. No operational impact.
  173.      02.07.2020*        01.07.2020           CUK           Queen Mary       The Forward Centrifugal Oily Water Separator (COWS) tripped on back               At the time of the incident the aft COWS had not been added to the IOPP Complete
                                                                      2            pressure due to failure of the back pressure control valve. The valve was         as it had only been fully commissioned by Alfa Laval on 03 January.
                                                                                   replaced and the COWS was returned to service after one day, seven hours          COWS added to IOPP by Classification Society on 10 January.
                                                                                   and 15 minutes. OWS pipework and equipment is heavily corroded due
                                                                                   to the amount of sea water it has processed from Exhaust Gas Cleaning
                                                                                   System/Advanced Air Quality System (EGCS/AAQS) leaked in the last
                                                                                   two years. There was no redundancy on board. At the time of the incident
                                                                                   the aft COWS had not been added to the IOPP as it had only been fully
                                                                                   commissioned by Alfa Laval on 03 January. COWS added to IOPP by

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                      80
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 81 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                    Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                               Analysis Summary and Action Plan                              Plan
                                                                                   Classification Society on 10 January. An entry was made in the Oil
                                                                                   Record Book.
  174.      02.07.2020*        01.04.2020        HA Group            Coral         While the ship was underway towards San Antonio, Chile, the Oily Water         Onboard repairs were carried out and the OWS is back in service. The total Complete
                                                                    Princess       Separator (OWS) was put out of service following an overpressure in the        time out of service was 96 hours and 45 minutes.
                                                                                   delivery line. Onboard repairs were carried out and the OWS is back in
                                                                                   service. The total time out of service was 96 hours and 45 minutes. The
                                                                                   ship is equipped with a Centrifugal OWS used as a backup system. An
                                                                                   entry was made in the Oil Record Book.
  175.      02.07.2020*        01.05.2020           CCL             Carnival       One of the food waste digesters was placed out of service due to technical     Crewmembers removed the unit from the ship. The Company decided to put Complete
                                                                    Victory        failure. This was caused by sensor fault and, despite several attempts to      the replacement unit on Carnival Sunshine.
                                                                                   repair by the ship’s technical department, the machine is not running and
                                                                                   going into auto-pause. The Chief Engineer sent an e-mail to the
                                                                                   manufacturer for a service technician visit for troubleshooting; date of
                                                                                   attendance has yet to be confirmed. This equipment has been out of
                                                                                   service for a total of 12 days thus far. The ship’s other food digester and
                                                                                   pulper system are fully functional and able to process food waste. The
                                                                                   Shoreside Environmental Manager, Vice President Environmental
                                                                                   Operations and Deputy OLCM were informed about the malfunction of
                                                                                   this equipment and eNOA was updated accordingly. An entry was made
                                                                                   in the NAPA eLog. It was decided by shoreside Environmental Ops Dept
                                                                                   that since the affected unit is an older model, this leased unit will not be
                                                                                   placed back in service. Once it is removed from the ship it will be
                                                                                   removed from all relevant documentation and eNOA. A new unit will be
                                                                                   installed at a time to be determined in the future.
  176.      02.07.2020*        01.04.2020           CCL             Carnival       Following a request from the Bridge to deballast, while underway from          The two faulty valve actuators were replaced and the flow meter calibration Complete
                                                                    Splendor       Mare to Sydney, the operator in the Engine Control Room started the            and tests were performed. The BWT is now back in service.
                                                                                   Ballast Water Treatment System (BWTS). However, he received an
                                                                                   alarm for sequence failure. In the initial investigation, the operator found
                                                                                   that the UV Reactor discharge valve was not opening due to a malfunction
                                                                                   of the actuator pilot valve. There is no spare available on board. The
                                                                                   system is out of service. A technician was requested and scheduled to
                                                                                   arrive on 06 January in Sydney. Class and AMSA were notified on 07
                                                                                   January. The system remains out of service due to unavailability of parts
                                                                                   onboard. Shoreside tech ops team is working with Alfa Laval to expedite
                                                                                   parts delivery and repair. In the meantime, the ship will follow the
                                                                                   exchange requirements as per the ship’s ballast water management plan.
                                                                                   As a preventive measure, the ship will have this spare part onboard and
                                                                                   will include preventive maintenance in the Planned Maintenance System.
                                                                                   Note that this spare part is not part of the critical spare list.
  177.      02.07.2020*        01.04.2020        HA Group          Seabourn        While the ship was alongside in Hong Kong, the ship was not able to            The issue is now resolved. The system was out of service for 11 days while Complete
                                                                    Ovation        change over the lifting pump of the food waste system due to a login issue.    troubleshooting and repairs were ongoing. There was no operational impact
                                                                                   The issue is now resolved. The system was out of service for 11 days           as the system has duplex capabilities.
                                                                                   while troubleshooting and repairs were ongoing. There was no
                                                                                   operational impact as the system has duplex capabilities.
  178.      02.07.2020*        12.11.2019        HA Group          Zuiderdam       For the weekly inspection, the grease trap is pumped empty. However, it        While the trap was out of order, the flow from the drain water of the aft Complete
                                                                                   was discovered just after dry dock that the vent line was clogged. Pumping     galley was re-routed through the inline filters which were checked and
                                                                                   down the grease trap with the vent not working properly created a vacuum       cleaned twice daily. The grease trap is now back in operations. The vent

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    81
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 82 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                         Status of Action
            Notification        Incident          Group              Vessel                                   Description of Incident                                                 Analysis Summary and Action Plan                                Plan
                                                                                   inside the grease trap, causing it to implode. While the trap was out of        line was cleaned and will be proved clear during grease trap inspections to
                                                                                   order, the flow from the drain water of the aft galley was re-routed through    prevent this from happening again.
                                                                                   the inline filters which were checked and cleaned twice daily. The grease
                                                                                   trap is now back in operations. The vent line was cleaned and will be
                                                                                   proved clear during grease trap inspections to prevent this from happening
                                                                                   again.
  179.      02.07.2020*        12.02.2019           CCL            Carnival        A leak was noticed on the cooling unit of the Ballast Water Management          On February 8, 2020, a technician from the manufacturer repaired the          Complete
                                                                   Panorama        System (BWMS) Power Unit. After investigation, it was noted that the            BWMS unit and the system is now back in service.
                                                                                   ship personnel cannot undertake the repair task due to lack of spares on
                                                                                   board for the job. Technical intervention from shipyard is urgently
                                                                                   needed; a technician with all spare parts must come to resolve the issue.
                                                                                   A POD notification was sent out and the warranty department of
                                                                                   Fincantieri was informed. The BWMS will remain out of service until the
                                                                                   repair is carried out. A repair timeframe is expected from Fincantieri by
                                                                                   13 December. USCG was informed.
  180.      02.07.2020*        11.19.2019        HA Group          Noordam         The Bio Reactor on the Advanced Waste Water Treatment System leaked             The leaked sewage was pumped into drums and transferred to the sludge Complete
                                                                                   approximately 200 liters of sewage onto the tanks tops of the Forward           tank.
                                                                                   Sewage room. Bioreactor #2 was emptied and off for maintenance at the
                                                                                   time however, all the Rochem units connect to a common vent line. The
                                                                                   leak was caused by liquid from other units flowing back into unit#2. When
                                                                                   the ship’s crew came to replace the pump suction pipe located at the
                                                                                   bottom of unit#2, the liquid which accumulated there, leaked out. The
                                                                                   leaked sewage was pumped into drums and transferred to the sludge tank.
                                                                                   An entry was made in the ORB.
  181.      02.07.2020*        01.12.2020           CCL             Carnival       While the ship was alongside in Tampa, during provision loading                 The spill was cleaned by ship crew. Waste cleaning materials were Complete
                                                                    Legend         operation, approximately two liters of vegetable cooking oil spilled onto       collected and will be properly disposed of. Two U.S. Coast Guard
                                                                                   the pier. According to the forklift driver, the pallet of vegetable cooking     representatives were on board before ship departure and spoke with the
                                                                                   oil was left on the ship loading ramp and it slipped back to the pier because   Captain, Staff Captain and EO. They went to the event location but no
                                                                                   the ramp was slightly inclined. A one gallon container broke and partly         evidence of vegetable oil was found. The incident was caused by third party
                                                                                   spilled onto the pier; most of the spilled quantity remained on the pier but    personnel not sufficiently wrapping the pallet with plastic wrap. This issue
                                                                                   some went into the pier drain that leads to the sea. No oil spot was            was raised with our purchasing department to ensure that all pallets are
                                                                                   observed in the sea around the pier spill location at that time or later. The   properly and safely wrapped in order to avoid any future incidents.
                                                                                   MARPOL Annex V violation was reported to the Captain, ship agent, port
                                                                                   authority and National Response Center. The spill was cleaned by ship
                                                                                   crew. Waste cleaning materials were collected and will be properly
                                                                                   disposed of. Two U.S. Coast Guard representatives were on board before
                                                                                   ship departure and spoke with the Captain, Staff Captain and EO. They
                                                                                   went to the event location but no evidence of vegetable oil was found.
                                                                                   The incident was caused by third party personnel not sufficiently
                                                                                   wrapping the pallet with plastic wrap. This issue was raised with our
                                                                                   purchasing department to ensure that all pallets are properly and safely
                                                                                   wrapped in order to avoid any future incidents. An entry was made in the
                                                                                   Garbage Record Book.
  182.      02.07.2020*        01.03.2020           CUK           Queen Mary       During sludge transfer to shore while the ship was alongside at the             The Director of Technical Services of Gallagher Marine Systems addressed Complete
                                                                      2            Brooklyn Cruise Terminal, New York, a spill of 20 liters of sludge went         the situation internally and reiterated this to the Operating Line.
                                                                                   onto the pier. A very small amount entered the water between the vessel
                                                                                   and the quayside. The United States Coast Guard was informed by the

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    82
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 83 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                  Status of Action
            Notification        Incident          Group              Vessel                                   Description of Incident                                              Analysis Summary and Action Plan                            Plan
                                                                                   Oil Spill Removal Organization. Clean-up started right away; all spillage
                                                                                   was contained by the ship and the Port Operator confirmed that he was
                                                                                   satisfied with the outcome. The overflow was witnessed by personnel in
                                                                                   the bunker station who remotely stopped the discharge via emergency
                                                                                   shutdown switches in the bunker station and proceeded to notify the
                                                                                   Engine Control Room (ECR). The ECR notified the EO and Chief
                                                                                   Engineer. Technical personnel were brought to the quayside to assist with
                                                                                   clean-up and prevention of any further pollution. The decision was made
                                                                                   to cancel any further sludge offloads for the day. Although the cause was
                                                                                   an inadequate watch kept by truck operating personnel, an investigation
                                                                                   is underway to identify any lessons learned, reflect on effective actions
                                                                                   and look for any areas of improvement to the ship’s response. Debriefings
                                                                                   were carried out with relevant personnel.
  183.      02.07.2020*        12.31.2019        HA Group           Eurodam        During a general boat drill while the ship was alongside in Grand Turk,        Checklists are not being amended because “glowing” to complete Complete
                                                                                   Turks and Caicos, Tender #12 was lowered into the water and a small oil        combustion is covered in the trainings given to lifeboat engine operators.
                                                                                   sheen was observed near the exhaust area. The oil sheen disappeared
                                                                                   shortly after. This was likely caused due to cold start of the engine which
                                                                                   resulted in some oil carry over into the exhaust. The MARPOL Annex I
                                                                                   violation was reported to the Port Agent for subsequent reporting to the
                                                                                   local authorities and was recorded in the NAPA eLog and Oil Record
                                                                                   Book. Tender drivers will be briefed on correctly “glowing” before
                                                                                   running the engines. Additionally, checklists currently in place will be
                                                                                   reviewed and amended as necessary to ensure proper operation.
  184.      02.07.2020*        12.28.2019        HA Group          Veendam         During an examination of the ship’s records for preparation of the 2019        As a preventive measure, ballast water discharges will not be permitted In Progress
                                                                                   Annual EPA VGP report, it was discovered that on 27 December, while            inside U.S. Territorial waters until further notice. An IAG investigation is
                                                                                   the ship was underway from Key West to Port Everglades, approximately          starting on board 22 January which will provide more detail. The shoreside
                                                                                   150 cubic meters of ballast water were discharged inside U.S. territorial      team believe that the requirements were reviewed by at least two
                                                                                   waters at a distance of 10.5 miles from nearest land. The ship is not          independent reviewers prior to the start of the voyage.
                                                                                   equipped with an operable Ballast Water Treatment System (BWTS).
                                                                                   This discharge is not in conformance with 33 CFR § 151.2025 which
                                                                                   requires that, after a ship’s compliance date, the ship must use an approved
                                                                                   BWTS in lieu of ballast water exchange. If a BWTS was not installed and
                                                                                   a U.S. Coast Guard extension was not granted, the ship may not discharge
                                                                                   ballast water inside U.S. territorial waters. The U.S. Coast Guard - Sector
                                                                                   Miami and Key West and Flag were notified. As a preventive measure,
                                                                                   ballast water discharges will not be permitted inside U.S. Territorial
                                                                                   waters until further notice. An IAG investigation is starting on board 22
                                                                                   January which will provide more detail. The shoreside team believe that
                                                                                   the requirements were reviewed by at least two independent reviewers
                                                                                   prior to the start of the voyage.
  185.      02.07.2020*        12.17.2019        HA Group          Volendam        While the ship was in port maneuvering in Georgetown, Cayman Islands,          The drain heads in the scuppers were immediately covered. Crewmembers Complete
                                                                                   a Hydraulic pipe containing Castrol Hyspin AWS 32 was found leaking            repaired the leak in December 2019.
                                                                                   above Lifeboat #2. The hydraulic fluid was found pooled on the boat deck
                                                                                   and in the ship’s scuppers. As this fluid was under high pressure at the
                                                                                   time it sprayed from the leak, there is a probability that some went
                                                                                   overboard into the water surrounding the ship. The ship was still
                                                                                   maneuvering at the time prior to taking up position to lower tenders. No

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    83
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 84 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                        Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                  Analysis Summary and Action Plan                               Plan
                                                                                   fluid was observed in the waters adjacent to the ship. At this time it is not
                                                                                   possible to quantify an amount of fluid that may have entered the water.
                                                                                   The drain heads in the scuppers were immediately covered. The leak is
                                                                                   currently being repaired. The MARPOL Annex I violation was reported
                                                                                   to the Ship’s Agent and recorded in the Oil Record Book.
  186.      02.07.2020*        12.14.2019        HA Group          Noordam         While the ship was scenic cruising in Milford Sound, New Zealand, the            The hose has been replaced. The platform has been tested and checked for Complete
                                                                                   Starboard tender platform was opened during preparation for medical              leakage. In response to the CAM request for clarification propounded on
                                                                                   disembarkation by boat, and a hydraulic leak occurred due to a split hose.       January 31, 2020, the condition of hoses and connections is inspected and
                                                                                   The starboard platform was closed and secured and the hydraulic system           maintained on a monthly basis.
                                                                                   isolated. Oil was contained using absorbent pads. The split hose will be
                                                                                   replaced. Approximately 14 milliliters of Hydraulic oil entered the water.
                                                                                   The oil had accumulated from a leaking hose connection. The block and
                                                                                   hose coupling will be checked and replaced. The MARPOL Annex I
                                                                                   violation was recorded in the Oil Record Book and was reported to the
                                                                                   regional harbor master via the Port Agent.
  187.      02.07.2020*        12.18.2019        HA Group          Rotterdam       During garbage offload operations while the ship was alongside in                An immediate meeting was held with Recycling center personnel and the Complete
                                                                                   Willemstad, Curacao, liquid food waste residue was found on the dock.            responsible Engineering officer. The event was discussed and crew were
                                                                                   The residue was found by the truck driver who ordered the ship’s crew to         retrained.
                                                                                   clean it up using a dilution of enviro-clean chemical with water; this was
                                                                                   in contradiction to the port authority permission letter provided to the ship.
                                                                                   During the cleaning process, the liquid waste residue mixed with the
                                                                                   enviro-clean went in the water. This incident was reported to the local
                                                                                   agent and was recorded in the Garbage Record Book. An immediate
                                                                                   meeting was held with Recycling center personnel and the responsible
                                                                                   Engineering officer. The event was discussed and crew were retrained.
  188.      02.17.2020*        01.19.2020           CCL             Carnival       During an attempt to discharge clean bilge water overboard through the           After the replacing of the proportional air regulating valve on the starboard Complete
                                                                    Paradise       starboard Oily Water Separator (OWS), a high PPM content was noted.              Alfa Laval OWS the system is working properly.
                                                                                   The overboard discharge process was stopped and troubleshooting started.
                                                                                   The OWS was running with an operating pressure of 2.6-2.8 bars, which
                                                                                   is three bars below the normal operating pressure of 5.5-5.7 bars.
                                                                                   Furthermore, the regulating solenoid valve which regulates the air flow to
                                                                                   the constant pressure regulating valve is malfunctioning. It is not giving
                                                                                   enough air to the regulating valve and subsequently causing the drop of
                                                                                   pressure at the OWS outlet. The malfunction of the solenoid regulating
                                                                                   valve was identified by bypassing the solenoid itself, sending the air
                                                                                   straight from the main solenoid valve to the constant pressure regulating
                                                                                   valve, and regulating the OWS Outlet pressure by means of the feed pump
                                                                                   only. The OWS started to function properly, the air bubbles disappeared
                                                                                   and the PPM content went below 15PPM. The solenoid regulating valve
                                                                                   is not inserted in the system. The inventory controller was advised to
                                                                                   order and add the spare part into the system and generate a requisition as
                                                                                   soon as possible. An entry was made in the Oil Record Book and NAPA
                                                                                   eLog. The OWS remains out of service pending receipt of the solenoid
                                                                                   regulating valve on board which is expected by 07 February. No
                                                                                   operational impact as redundant equipment is available onboard.
  189.      02.17.2020*        01.18.2020           CCL             Carnival       During maintenance and cleaning of Marinfloc Oily Water Separator                The Marinfloc Oily Water Separator is back in service after not being Complete
                                                                    Fantasy        (OWS), a broken pipe was discovered on the filter body #3. This pipe is          operational for eight days. There was no operational impact as a second

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                     84
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 85 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                     Status of Action
            Notification        Incident          Group              Vessel                                   Description of Incident                                               Analysis Summary and Action Plan                              Plan
                                                                                   filtrating water and, as it was not plugged, the filtering sand was coming     Alfa Laval OWS was in service. As a preventive measure, the Marinfloc
                                                                                   inside. The filter tank will be cut to remove the broken pipe. After the       OWS is periodically cleaned and maintained according to the PMS. No
                                                                                   pipe is repaired it will be put back and filter tank re-welded. An entry was   operational impact as redundant equipment was available.
                                                                                   made in the Oil Record Book and Planned Maintenance System (PMS)
                                                                                   and eNOA was updated to reflect the status of the Marinfloc OWS. The
                                                                                   Marinfloc Oily Water Separator is back in service after not being
                                                                                   operational for eight days. There was no operational impact as a second
                                                                                   Alfa Laval OWS was in service. As a preventive measure, the Marinfloc
                                                                                   OWS is periodically cleaned and maintained according to the PMS. No
                                                                                   operational impact as redundant equipment was available.
  190.      02.17.2020*        01.12.2020           CUK             Arcadia        The sample flow switch failed on the Westfalia Centrifugal Oily Water          A replacement flow switch was fitted, but suction and discharge pipework Complete
                                                                                   Separator (COWS). A replacement flow switch was fitted, but suction            was also checked for possible blockages prior to test running the COWS.
                                                                                   and discharge pipework was also checked for possible blockages prior to        Redundancy was available via a second COWS. The COWS was out of
                                                                                   test running the COWS. Redundancy was available via a second COWS.             service for nine days.
                                                                                   The COWS was out of service for nine days.
  191.      02.17.2020*        01.29.2020           CCL            Carnival        While the ship was alongside in Grand Turk, there was a grey water             Grease Tank #2 port side is now in service.                                Complete
                                                                   Sensation       overflow from grease tank #1 starboard into pump room #1 starboard. The
                                                                                   estimated amount of overflowed is unknown; however a total of nine
                                                                                   cubic meters of bilge water was pumped into Sludge D.B M6 via portable
                                                                                   pump # 1. The root cause was the delay on the re-building of the Grease
                                                                                   Tank #2 Port side, leading to insufficient capacity of grease tank #1 to
                                                                                   hold the total amount of water generated. As per corrective action, the
                                                                                   bilge water was pumped into M6 and, in order to assist the fixed system
                                                                                   pump, one portable pump is standing by the tank to prevent overflow.
                                                                                   Grease Tank #2 port side, which is still under construction, is expected to
                                                                                   be back in service in the next two weeks. An entry was made in the NAPA
                                                                                   eLog, Oil Record Book and Portable Pump Log.
  192.      02.17.2020*        01.29.2020        HA Group          Rotterdam       On 07 January DG #2 failed with AAQS operational. Four days later the          The VFD is with ABB for repair and the expected date for installation is   In Progress
                                                                                   AAQS VFD failed after receiving an alarm. At no point DG2 operated             March 27, 2020.
                                                                                   without AAQS. The DG was off from January 7thuntil January 30th – it
                                                                                   is now only available on MGO. While the Rotterdam was en route towards
                                                                                   Panama Canal, Panama, due to the faulty VFD on the Seawater pump, the
                                                                                   AAQS on DG#2 was inoperable and MGO was therefore used. The
                                                                                   technical team and OEM have been engaged and the old VFD will be sent
                                                                                   for repair, a new VFD is to be ordered. The ship has been using compliant
                                                                                   fuel for the duration and a FONAR was therefore not required.
  193.      02.17.2020*        01.27.2020           CCL             Carnival       Due to leakage of the fresh water filling line (due to a failed connection),   The food digester has been repaired by a service technician and placed back Complete
                                                                    Liberty        the ship’s food waste digester was set out of service. The failure was         in service.
                                                                                   caused by wear and tear of components. The Environmental Manager was
                                                                                   notified. The food digester has been repaired by a service technician and
                                                                                   placed back in service. The digester was out of service for four days and
                                                                                   nine hours. This particular part is not in PMS, shore side has ordered these
                                                                                   parts and will be sent to each ship that has a BioHiTec digester as spare.
                                                                                   The CCL PMS database (InfoShip) has the required PMS job cards for
                                                                                   digester maintenance. The seven day checks were performed onboard on
                                                                                   31 January and the first three month service is due on 15 February. There


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    85
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 86 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                     Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                 Analysis Summary and Action Plan                             Plan
                                                                                   was no operational impact as the ship also has a ORCA digester unit. This
                                                                                   food digester was installed on 15 October 2019.
  194.      02.17.2020*        01.27.2020           CCL            Carnival        While the ship was alongside in Cozumel, the Food Operations Manager            The immediate response was to work with a fabricator to build drip shields, Complete
                                                                   Sensation       reported that the control display of the food waste digester in the vegetable   with the long-term solution to move the HMI computer out of the box and
                                                                                   preparation room on Deck 3 aft, stopped working. On 01 February a TMS           on a short arm off the back of the unit away from moisture. The machine
                                                                                   Technician replaced default screen and the biodigester was put back in          was out of service for seven days with no impact in the operation as several
                                                                                   service the same day. The galley design incorporated the HMI computer           others biodigesters were in operation.
                                                                                   touch screen mounted on the front of the unit and the computer inside the
                                                                                   chassis. It was discovered that the high humidity in the galleys enabled
                                                                                   condensation to drip into the ventilation openings in the computer
                                                                                   enclosure and short out the system. The immediate response was to work
                                                                                   with a fabricator to build drip shields, with the long-term solution to move
                                                                                   the HMI computer out of the box and on a short arm off the back of the
                                                                                   unit away from moisture. The machine was out of service for seven days
                                                                                   with no impact in the operation as several others biodigesters were in
                                                                                   operation. An entry was made in the NAPA eLog.
  195.      02.17.2020*        01.24.2020           CCL             Carnival       While the ship was underway, Hi-Fog was released in the incinerator             Facilities Maintenance Manager (FMM) and SETO team were able to reset     Complete
                                                                    Paradise       room, which caused some sensor faults due to water, generating a                PLC and restart the system to place the incinerator back in service.
                                                                                   temporary PLC freezing. Facilities Maintenance Manager (FMM) and
                                                                                   SETO team were able to reset PLC and restart the system to place the
                                                                                   incinerator back in service. Total time out of service was 47 hours. This
                                                                                   incident was reported to the Deputy OLCM and POD. No operational
                                                                                   impact during outage as garbage was managed onboard.
  196.      02.17.2020*        01.21.2020           CCL             Carnival       While the ship was alongside in Philipsburg, Saint Martin, Exhaust Gas          The maker’s review and findings are pending.                              In Progress
                                                                     Breeze        Cleaning System/Advanced Air Quality System (EGCS/AAQS) #5
                                                                                   dilution pump tripped soon after it was started due to overcurrent. After
                                                                                   further investigation it was discovered that the electrical motor was
                                                                                   damaged. No spare parts were on board. EGCS/AAQS #5 will remain
                                                                                   out of service and DG #5 will run on MGO. The office and maker were
                                                                                   notified. A new electrical motor was requested, and support was
                                                                                   requested by the EGCS/AAQS Maker. An eNOA was also submitted. As
                                                                                   a preventive measure, the ship asked the maker to investigate other pumps
                                                                                   in order to avoid the same incident in the future. An EGC Record book
                                                                                   entry was made.
  197.      02.17.2020*        01.21.2020           CCL            Carnival        While the ship was underway inside 12 nautical miles from Grand Turk,           The tank is back in service.                                              Complete
                                                                   Sensation       there was a grey water overflow from grease tank #1 starboard on pump
                                                                                   room #1 starboard. The estimated amount overflowed is unknown, but a
                                                                                   total of seven cubic meters of bilge water was pumped into M7 via
                                                                                   portable pump #1. The root cause of the overflow was insufficient
                                                                                   capacity of grease tank #1 to hold the total amount of water generated
                                                                                   combined with the rebuilding of Grease Tank #2 Port side (which is out
                                                                                   of service). In order to assist the fixed system pump, one portable pump
                                                                                   is standing by the tank to prevent overflow. Grease Tank #2 Port Side,
                                                                                   which is still under construction, is expected to be back in service in the
                                                                                   next two weeks. An entry was made in the NAPA eLog, Portable Pump
                                                                                   Log and the Oil Record Book


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    86
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 87 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                             Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                            Analysis Summary and Action Plan                           Plan
  198.      02.17.2020*        01.21.2020        HA Group            Ruby          While the ship was at anchor in Dravuni Island, Fiji, the incinerator was The ship reset the PLC following the correct procedure received by a Complete
                                                                    Princess       placed out of service due to a communication issue with the PLC unit. colleague from another ship. The incinerator was out of service for a total
                                                                                   The technical team is liaising with the manufacturer to resolve the issue. of one day, one hour and 12 minutes.
                                                                                   The ship’s ability to process waste is affected as the ship has only one
                                                                                   incinerator onboard. The garbage will be bundled and landed ashore if
                                                                                   required. At that time the incinerator was off since the ship was at anchor.
                                                                                   The ship reset the PLC following the correct procedure received by a
                                                                                   colleague from another ship. The incinerator was out of service for a total
                                                                                   of one day, one hour and 12 minutes.
  199.      02.17.2020*        01.20.2020           CUK             Queen          When the Advanced Air Quality System (EGCS/AAQS) tripped, the The delivery of the ‘plug and play’ computer is pending.                            In Progress
                                                                    Victoria       EGCS/AAQS computer crashed with the error message “missing
                                                                                   communication with PLC Compliance PC out of service.” This issue has
                                                                                   not yet been resolved. The ship has taken downloads from the Neptune
                                                                                   computer since they started experiencing problems. The latest update
                                                                                   from Ecospray is that they have a ‘plug and play’ computer which will be
                                                                                   delivered on 09 February.
  200.      02.17.2020*        01.18.2020           CCL             Carnival       While the ship was underway to Galveston, the VFD of Exhaust Gas The cause of the fault alarm CCL determined the cause of the fault alarm to Complete
                                                                    Freedom        Cleaning System/Advanced Air Quality System (EGCS/AAQS) #5 be equipment failure; one of the three current transformers failed.
                                                                                   displayed an “Earth Fault” alarm and the sea water pump tripped. An Crewmembers replaced the current transformer and the EGCS#5 put back
                                                                                   investigation is currently ongoing to determine the reason for the in service. A new spare VRD is available onboard.
                                                                                   fault/alarm. The ship started the standby engine, and changed over to the
                                                                                   MGO feeder module 4-5-6. Failure occurred at 15:54 and DG5 was
                                                                                   stopped at 16:09. Fuel changeover was commenced at 18:00 and
                                                                                   completed at 19:05. DG #5 was restarted at 19:06. The cause of the fault
                                                                                   alarm is still under investigation with support from the manufacturer. The
                                                                                   current transformer will be replaced on 02 February once parts are
                                                                                   received. For operational impact, DG #5 must be run on MGO as there is
                                                                                   no redundant AAQS.
  201.      02.17.2020*        01.30.2020           CCL             Carnival       While the ship was alongside in Galveston, deck crewmembers were The Company engaged with the vendor to ensure the vendor is maintaining Complete
                                                                     Dream         working on the pier side and washing the ship hull using a rented cherry the equipment in accordance with company maintenance standards.
                                                                                   picker. During recovery of the cherry picker basket, at some point, a
                                                                                   hydraulic oil line failed and started to spray hydraulic oil from the cherry
                                                                                   picker. The team recovered the cherry picker basket, switched off the
                                                                                   equipment and started to clean the oil leakage on the pier. However, a
                                                                                   few drops of the oil ended up in the water. The oil on the pier was cleaned
                                                                                   by the deck team. The rags used to clean the spill were taken back on
                                                                                   board to be incinerated. It was found that the hydraulic oil leak was from
                                                                                   a failed hydraulic line. The MARPOL Annex I violation was recorded in
                                                                                   the Oil Record Book and NAPA eLog and was reported to the U.S. Coast
                                                                                   Guard, the National Response Center, ECM, and the Texas General Land
                                                                                   Office. The ship agent contacted the cherry picker vendor. This ship
                                                                                   verified that the operator completed the Mobile Elevated Working
                                                                                   Platform (MEWP) Pre-use Checklist in accordance with OHS-1109. No
                                                                                   leakage or signs of wear were observed during the pre-use inspection. The
                                                                                   vendor will be engaged to ensure they are maintaining their equipment in
                                                                                   accordance with company maintenance standards, seeking to add
                                                                                   requirements to any contracts.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                87
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 88 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                      Status of Action
            Notification        Incident          Group             Vessel                                    Description of Incident                                              Analysis Summary and Action Plan                                 Plan
  202.      02.17.2020*        01.18.2020        HA Group          Seabourn        While the ship was alongside in Punta Arenas, Chile, sailors secured the       An IAG investigation is in progress.                                        In Progress
                                                                    Quest          paint dingy to the anchor which was heaved, lifting the dingy from the
                                                                                   water. As the dingy became inclined the two sailors fell into the water
                                                                                   along with one ship radio, 250 milliliters of international white paint, one
                                                                                   painting roller, a small metal bucket containing the paint and a plastic
                                                                                   bucket. The rope holding the paint raft to the anchor chain parted causing
                                                                                   the paint raft to fall back into the sea. The sailors managed to recover the
                                                                                   two buckets and made their way back to the ship via the ship gangway
                                                                                   uninjured. The MARPOL Annex V violation was recorded in the Garbage
                                                                                   Record Book and reported to the Port Agent for subsequent reporting to
                                                                                   the local authorities. An IAG investigation is in progress. Also recorded
                                                                                   as a Solid Discharge (non-food) event.
  203.      02.17.2020*        01.17.2020        HA Group         Sea Princess     While the ship was alongside in Rabaul, Papua New Guinea, an oil sheen         Special covers for the starting switches were installed. Additionally, labels Complete
                                                                                   appeared in the water during a full drill while the Fast Rescue Craft (FRC)    for start, stop, and auto positions were attached.
                                                                                   lowering was initiated. The FRC engine was not yet started when some
                                                                                   liquid was noted coming out from FRC. The FRC was immediately
                                                                                   recovered. The bilge pump was found in the start mode during the further
                                                                                   investigation by the Technical Team. It is believed that start mode was
                                                                                   activated accidentally. The presence of a gas oil smell was also noted in
                                                                                   the FRC bilge. An engine test was performed which proved that there was
                                                                                   no leak on any FRC fuel oil systems and lubrication/hydraulic oil systems.
                                                                                   A small pinhole leak was found from the fuel oil (FO) Tank after the FRC
                                                                                   bilges were cleaned up completely. Approximately three liters of bilge
                                                                                   water containing a minor amount of gas oil from the FRC leaked into the
                                                                                   water. The MARPOL Annex I violation was recorded in the Oil Record
                                                                                   Book and was reported to the Local Authority through the Local Agent.
                                                                                   The tank was removed to the workshop, cleaned and the hole was welded.
                                                                                   The FO hoses and fittings were changed with new ones. The FO tank and
                                                                                   FO system were refitted back in position. FRC was tested and confirmed
                                                                                   running with no leaks. As a preventive measure, a special cover for the
                                                                                   FRC control panel and additional signs for bilge pump switch position
                                                                                   (start, off, auto) will be fabricated in order to avoid accidental access to
                                                                                   bilge pump switch mode. A review is taking place to see the best course
                                                                                   of action for the fleet.
  204.      02.17.2020*        01.02.2020        HA Group          Veendam         Following completion of sludge offload in St John’s, Antigua, the              As a preventive measure, required warnings will continue to be given to the Complete
                                                                                   shipboard crew blew through the hose to clean the line as per procedures.      Barge Operator. A follow up e-mail via the Port Agent to the sludge
                                                                                   The barge crew had been warned to secure the hose but they let go of the       company has been sent re-enforcing our Corporate HESS policy as well as
                                                                                   hose, allowing it to exit the tank. Approximately 0.5 liters of sludge         instructing the company to only send trained employees to handle waste
                                                                                   sprayed over the barge and into the water. A small unidentified quantity       offloads that know the correct procedures to ensure that this type of incident
                                                                                   was spilled into the sea. The ship’s crew immediately suspended the            does not occur again in the future. In addition, it has been requested that all
                                                                                   operation and the sludge was cleaned using absorbent oil spill pads and        employees receive new/refresher training based on this incident on proper
                                                                                   oil booms. The MARPOL Annex I violation was recorded in the Oil                handling procedures for waste offloads.
                                                                                   Record Book and was reported to the Port Authority via the Port Agent.
                                                                                   As a preventive measure, required warnings will continue to be given to
                                                                                   the Barge Operator. A follow up e-mail via the Port Agent to the sludge
                                                                                   company has been sent re-enforcing our Corporate HESS policy as well
                                                                                   as instructing the company to only send trained employees to handle waste

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    88
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 89 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                     Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                               Analysis Summary and Action Plan                               Plan
                                                                                   offloads that know the correct procedures to ensure that this type of
                                                                                   incident does not occur again in the future. In addition, it has been
                                                                                   requested that all employees receive new/refresher training based on this
                                                                                   incident on proper handling procedures for waste offloads.
  205.      02.17.2020*        01.06.2020        HA Group            Ruby          The Company received a proposed settlement agreement for a water               The publication of the updated procedure in HESS is pending. Initial Complete
                                                                    Princess       violation related to a previously reported NOV dated 14 June. The              discussions about sampling training have started and production on a video
                                                                                   proposed settlement agreement is $4080.00 for this and three other             on sampling is in development. Additionally, Alaska independent samplers
                                                                                   separately reported events. The HA OLCM, Ethics & Compliance Officer           will provide the Company with a step-by-step sampling training manual as
                                                                                   and Legal are engaged working the way ahead in the matter. A cross-            a quick reference guide for the crew. The project is expected to be
                                                                                   brand Working Group has defined a preliminary standard approach to             completed by the end of June 2020. In response to the CAM request for
                                                                                   AWWTS sampling and testing in Alaska and this standardized                     clarification propounded on February 14, 2020, the revised procedure
                                                                                   sampling/testing/training will be incorporated into Global HESS as part        number is TEC-1502 Sewage and Grey Water Operations and Management
                                                                                   of a Tier II procedure. Delivery of test kits in accordance with the revised   Section 2.3.2 and 2.3.3.
                                                                                   procedure is being managed. A training program is being developed for
                                                                                   crew that will be undertaking the tests and will be shared across the group
                                                                                   fleet.
  206.      02.17.2020*        01.20.2020           CUK             Arcadia        While the ship was alongside in Puerto Quetza, the ship was operating          The decision was taken to continue with MGO changeover on the forward Complete
                                                                                   Diesel Generator (DG) #4 on HFO with Exhaust Gas Cleaning                      fuel system. Fuel changeover to MGO was completed at 11:30 and DG #4’s
                                                                                   System/Advanced Air Quality System (EGCS/AAQS) with a washwater                EGCS/AAQS was shut down. No sign of discoloration or soot particles was
                                                                                   filter in operation. The ship commenced changeover to MGO 50 minutes           sighted from the EGCS/AAQS overboard discharge.
                                                                                   later at 0840LT after receiving notification from the Port Agent that
                                                                                   EGCS/AAQS was not allowed in port. At 0900LT, DG #4’s washwater
                                                                                   filter failed. The only other washwater filter available is on DG #1 but
                                                                                   this DG was still on HFO. The decision was taken to continue with MGO
                                                                                   changeover on the forward fuel system. Fuel changeover to MGO was
                                                                                   completed at 11:30 and DG #4’s EGCS/AAQS was shut down. No sign
                                                                                   of discoloration or soot particles was sighted from the EGCS/AAQS
                                                                                   overboard discharge.
  207.      02.17.2020*        01.19.2020           CCL             Carnival       During tender operations in Akaroa, New Zealand, the operators used the        The briefing with tender operators to discuss lessons learned and future   Complete
                                                                     Spirit        ship’s fresh water line to rinse the windows of the water shuttle to remove    tender operations occurred.
                                                                                   the salt without instruction from the Bridge. The port official and the ship
                                                                                   agent on duty stopped the operation. According to the harbor operating
                                                                                   requirements, no external maintenance or cleaning shall be undertaken
                                                                                   that may discharge debris or any pollutants into the water, including fresh
                                                                                   water washdown of a ship’s hull or windows. The port official offered the
                                                                                   use of freshwater in the tender pier for rinsing the windows of the tender
                                                                                   and advised not to use the ship’s fresh water. The ship’s agent confirmed
                                                                                   that no further action was required. A few liters of ship’s fresh water
                                                                                   ended up in the harbor waters as a result of the rinsing process. An entry
                                                                                   was made in the NAPA eLog. Safety Officer advised other tender
                                                                                   operators to use the fresh water in the tender pier to rinse the windows.
                                                                                   The information received from the authorities that washing is not allowed
                                                                                   in the port was not discussed with the tender operators. A briefing will be
                                                                                   conducted with tender operators about the incident and during future
                                                                                   tender operations.



Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    89
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 90 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                          Status of Action
            Notification        Incident          Group             Vessel                                     Description of Incident                                         Analysis Summary and Action Plan                        Plan
  208.      03.06.2020*        02.11.2020          CUK              Arcadia        While the ship was underway from Papeete to Tauranga, the ship was The system was out of service for one day, one hour and 12 minutes. Ship Complete
                                                                                   unable to process bilge water through the Static Oily Water Separator staff removed sample line pipe work and solenoid valves to clear all
                                                                                   (SOWS) due to lack of flow through the sample line. SOWS was restrictions and blockages.
                                                                                   therefore not available for use. Sufficient capacity remains in the bilge
                                                                                   holding tanks. PureBilge OWS is currently undergoing Oil Content Meter
                                                                                   replacement, but the Westfalia OWS is operational. The system was out
                                                                                   of service for one day, one hour and 12 minutes. Ship staff removed
                                                                                   sample line pipe work and solenoid valves to clear all restrictions and
                                                                                   blockages. An entry was made in the Oil Record Book.
  209.      03.06.2020*        02.11.2020           CCL             Carnival       While the ship was underway, the 3rd Engineer on watch tried to The OWS has been in operation since March 2, 2020.                             Complete
                                                                   Inspiration     discharge bilge water via Marinfloc Aft #1 to overboard with Bilge
                                                                                   Control Discharge Box (BCDB) #1 starboard but the discharging process
                                                                                   did not take place due to low level in the circulating tank presumably due
                                                                                   to a failure in the filling valve/system. Due to the late time, it was decided
                                                                                   to postpone the maintenance until the day after. The unit is old and the
                                                                                   ship suspects a few components are malfunctioning due to age. A
                                                                                   pneumatic valve needs to be replaced. Unit remains out of service. TMS
                                                                                   is assisting with troubleshooting. An entry was made in the Oil Record
                                                                                   Book. No operational impact as redundant equipment is available.
  210.      03.06.2020*        02.01.2020        HA Group            Pacific       While the ship was underway towards Moorea, French Polynesia, the The technical review determined the cause of the problem to be the Complete
                                                                    Princess       Centrifugal Oily Water Separator (COWS) experienced a failure. During backpressure valve setting on the separator. Crewmembers adjusted to the
                                                                                   the monthly test of the ship’s COWS, it was discovered that the flow rate setting and the COW is now able to discharge.
                                                                                   of the COWS was not enough to activate the flow switch in the Bilge
                                                                                   Control Discharge Box (BCDB) and perform the overboard discharge. A
                                                                                   technical review is ongoing to find the cause of the failure and the ship is
                                                                                   in contact with the OEM. Currently, the ship can process bilge water
                                                                                   internally through the COWS and discharge overboard through the
                                                                                   redundant Static Oily Water Separator (SOWS). The OLCM and
                                                                                   shoreside environmental and technical teams have been engaged. No Oil
                                                                                   Record Book entry has been made as the oil filtering equipment and its
                                                                                   components are working properly.
  211.      03.06.2020*        01.27.2020       Costa Group         Costa          While the ship was underway, during bilge discharge operations through On 08 February, the reduction valve was replaced and the right water Complete
                                                                   Luminosa        the Bilge Control Discharge Box (BCDB), the BCDB suddenly stopped pressure was restored. The BCDB successfully discharged approximately
                                                                                   discharging overboard.          Initial onboard assessments identified a 22 cubic meters and since then it is back in function.
                                                                                   malfunction of the non-return valve located below the needle valve of the
                                                                                   sample line. On 23 January (already reported), a similar malfunction
                                                                                   occurred and it was wrongly assessed that the issue was limited to a dirty
                                                                                   needle valve. However, simply cleaning the valve proved to be an
                                                                                   inadequate long-term solution. It was decided to replace the whole non-
                                                                                   return valve the following day. The system was then tested while
                                                                                   underway towards Georgetown, Cayman Islands, once the ship was
                                                                                   outside territorial waters. The test was negative and the BCDB remained
                                                                                   out of service as the problem persisted. With every attempt to adjust the
                                                                                   flow rate using the needle valve, the flow switch goes below 0.5 as soon
                                                                                   as three-way valve opens for overboard. A request to dispose ashore 70
                                                                                   cubic meters of bilge water was issued. It was identified that the sample
                                                                                   flow was not enough and that the flow switch was going into alarm. Non-

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                               90
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 91 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                          Status of Action
            Notification        Incident          Group              Vessel                                   Description of Incident                                               Analysis Summary and Action Plan                                   Plan
                                                                                   return valve #10 was found broken and also needle valve #8 needs to be
                                                                                   changed. Neither spares are onboard. The ship will renew the pressure
                                                                                   reduction valve with a new one in order to increase sample flow through
                                                                                   OMD above the alarm limit (<0.5 liter/min). The BCDB was out of
                                                                                   service for one week. An Oil Record Book entry was made. The required
                                                                                   needle valve, and the spring loaded reduction valve had not been inserted
                                                                                   in the critical spare parts initially (now these spare parts have been added
                                                                                   to the list). On 08 February, the reduction valve was replaced and the
                                                                                   right water pressure was restored. The BCDB successfully discharged
                                                                                   approximately 22 cubic meters and since then it is back in function.
  212.      03.06.2020*        02.08.2020           CCL             Carnival       While the ship was alongside in Charleston, the food waste digester went       The electrical connectors are expected to be delivered to the ship in April In Progress
                                                                    Sunshine       out of service due to the connector of the proximity switch for the            2020.
                                                                                   feedback of the door closure burning out because of a loose connection.
                                                                                   The connector was temporarily repaired and the system was put back in
                                                                                   service after a total of 32 hours. Permanent repair will be completed once
                                                                                   new electrical connectors are received and installed. As a preventive
                                                                                   measure, the ship will conduct a monthly check of electrical connections.
  213.      03.06.2020*        02.07.2020        HA Group            Nieuw         While the ship was underway towards Half Moon Cay, Bahamas, the                Crewmembers returned the solid waste shredder to service on February 13, Complete
                                                                   Statendam       ship’s only incinerator became inoperable due to the failure of the solid      2020.
                                                                                   waste shredder. The technical review revealed that the shredder’s cover
                                                                                   bolt failed and the end disc broke in two parts. The ship at the moment is
                                                                                   sailing without redundancy and the capacity to burn garbage onboard has
                                                                                   been compromised. The OLCM, shoreside Technical and Environmental
                                                                                   team and OEM have been engaged.
  214.      03.06.2020*        02.03.2020           CCL             Carnival       While the ship was underway, water mist was released into the incinerator      The system was set out of service for 36 hours until the igniter was replaced   Complete
                                                                    Elation        room due to smoke coming from the silo. Due to the release, water              and the oil burner and filter nozzles were cleaned.
                                                                                   splashed inside the incinerator air damper motor, causing failure of the
                                                                                   ignition primary burner. The system was set out of service for 36 hours
                                                                                   until the igniter was replaced and the oil burner and filter nozzles were
                                                                                   cleaned.
  215.      03.06.2020*        02.01.2020        HA Group          Veendam         While the ship was underway towards San Juan, Puerto Rico, the Engine          The CO2 alarms were reset and now when the alarm threshold is reached           Complete
                                                                                   Officer of the Watch discovered that the gas analyzer on diesel generator      the reading will be in red.
                                                                                   (DG) #3 was not reading properly. No alarms were received. An initial
                                                                                   review revealed that the system had not been displaying readings for a
                                                                                   total of 35 hours. After switching from Vimex to EMSYS (the redundant
                                                                                   system onboard) the system started to display the data accordingly. On
                                                                                   the Vimex unit of DG #3 a drain plug was found not completely tightened;
                                                                                   this caused outside air to get drawn in thereby lowering the CO2 value.
                                                                                   The plug was tightened and the analyzer was set back in service after one
                                                                                   day and 11 hours. The reason that no alarm was created on the Ecospray
                                                                                   HMI was that all the settings for the CO2 alarms were on zero. It is not
                                                                                   known why they were on zero. They were either not set correctly after
                                                                                   installing the latest software or something else happened. At the moment
                                                                                   the low CO2 alarms are set again. The operational impact was an
                                                                                   unknown SO2/CO2 ratio for 35 hours on only one engine, seawater flow
                                                                                   and all other analyzer rack readings stayed steady.


Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    91
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 92 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                Status of Action
            Notification        Incident          Group             Vessel                                   Description of Incident                                              Analysis Summary and Action Plan                           Plan
  216.      03.06.2020*        12.26.2020          CUK              Ventura        A small fire was reported in the electrical components of a pulper machine    A dry powder extinguisher was used to put out the fire. Water exposure Complete
                                                                                   in a galley. A dry powder extinguisher was used to put out the fire. Water    during galley wash down was found to have been the cause. Additional
                                                                                   exposure during galley wash down was found to have been the cause.            training has been scheduled for crewmembers involved in galley wash
                                                                                   Additional training has been scheduled for crewmembers involved in            down.
                                                                                   galley wash down.
  217.      03.06.2020*        02.11.2020        HA Group          Seabourn        During zodiac operations in the Antarctic, Zodiac #1 and Zodiac #12           To mitigate and reduce the re-occurrence of these events, speed limitations Complete
                                                                    Quest          sustained damages to the propellers due to the ice conditions. Several        have been evaluated based on the location the ship is operating. Drivers
                                                                                   pieces of the propellers were lost at sea. The items could not be recovered   have been instructed to pay additional attention to spot moving submersed
                                                                                   as they immediately sank. The MARPOL Annex V violation was                    ice.
                                                                                   recorded in the Garbage Record Book. To mitigate and reduce the re-
                                                                                   occurrence of these events, speed limitations have been evaluated based
                                                                                   on the location the ship is operating. Drivers have been instructed to pay
                                                                                   additional attention to spot moving submersed ice.
  218.      03.06.2020*        02.10.2020        HA Group            Grand         While the ship was underway, passengers reported to the front desk that       After arrival in San Francisco, the loose parts from the funnel were removed Complete
                                                                    Princess       funnel insulation and a piece of metal were blown overboard.                  to eliminate any further environmental and safety risks.
                                                                                   Immediately after the notification, the EO and Safety Officer checked the
                                                                                   area and they observed debris being blown overboard. Additionally, it
                                                                                   was noticed that one of the securing brackets was loose (presenting a high
                                                                                   risk to safety). The area was isolated until arrival. The MARPOL Annex
                                                                                   V violation was recorded in the Garbage Record Book. No report to local
                                                                                   authorities was required as the ship was transiting international waters.
                                                                                   After arrival in San Francisco, the loose parts from the funnel were
                                                                                   removed to eliminate any further environmental and safety risks. Follow
                                                                                   up actions will be scheduled by the Technical department in conjunction
                                                                                   with shoreside in regards to maintenance as this incident is recurring.
  219.      03.06.2020*        02.01.2020           CCL             Carnival       While the ship was underway, 0.01 cubic meters of bilge water was             Given the results were unusual for grey water an additional sample were In Progress
                                                                   Inspiration     discharged overboard. The Engine Officer of the Watch (EOOW) asked            taken and sent to SGS and a second lab for testing. The results are pending
                                                                                   the Oiler on duty to remove the water from the bilge area in the steering     and expected prior to April 1, 2020. Additionally, the Company determined
                                                                                   gear port side, however no specific instruction was given on how and          fleetwide signage was not practical because this was an isolated event.
                                                                                   where the water should be disposed. The EOOW at the same time asked
                                                                                   the 3rd Engineer on duty to go and assist the Oiler. By the time the 3rd
                                                                                   Engineer reached the port side steering gear, the Oiler on duty had already
                                                                                   collected the water from the bilge area and drained it into the drains
                                                                                   outside the steering gear. The Oiler was not aware that those drains lead
                                                                                   to the laundry water collecting tank M1. 0.01 cubic meters of bilge water
                                                                                   was drained into the laundry water collecting tank M1, and discharged
                                                                                   overboard thereafter (as M1 was set to automatic discharge at high set
                                                                                   point). The EO informed the Deputy OLCM. The MARPOL Annex I
                                                                                   violation was reported to the U.S. Coast Guard and was recorded in the
                                                                                   Oil Record Book and NAPA eLog. The grey water tanks 4 P/S, 6 P/S and
                                                                                   M1 will be inspected for the traces of oil by a Lloyd’s Surveyor. Samples
                                                                                   will be collected and sent to Lab for analysis. As a preventive action, a
                                                                                   refresher meeting with all the Engine personnel involved in such
                                                                                   operations was held by the EO and that specific area is now labeled
                                                                                   “Caution - This is Bilge water - Do not pour into any drains”. An
                                                                                   evaluation is taking place to see if a fleetwide action is needed for this
                                                                                   type of signage. Initial findings of the investigation carried out by the

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   92
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 93 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                     Status of Action
            Notification        Incident          Group              Vessel                                   Description of Incident                                               Analysis Summary and Action Plan                              Plan
                                                                                   Environmental Compliance Team on 06 February are; As the ship was in
                                                                                   international waters, the M1 tank was set to automatic discharge (OVB)
                                                                                   to the high level set point. The tank is a collecting tank that is connected
                                                                                   to the entire grey water system. Isolating the tank was discussed but was
                                                                                   not practical due to stability concerns with the bad weather along with the
                                                                                   need for keeping watertight doors open and using pumps to transfer the
                                                                                   water with hoses needing to go through the WTDs. All tanks were
                                                                                   checked for oil contamination and sampled. This was a task not familiar
                                                                                   to the Oiler as another position usually completes this task and the Oiler
                                                                                   was under the impression that the water he was collecting was technical
                                                                                   water since there was not visual traces of oil in the compartment.
  220.      03.06.2020*        01.24.2020        HA Group          Seabourn        During zodiac operations in the Antarctic, Zodiac #1 and #3 sustained           To mitigate and reduce the re-occurrence of these events, speed limitations Complete
                                                                    Quest          damages on the propeller blades due to the ice conditions. A part of a          have been evaluated based on the location the ship is operating. Drivers
                                                                                   blade was lost from each propeller. The items could not be recovered as         have been instructed to pay additional attention to spot moving submersed
                                                                                   they immediately sank. The MARPOL Annex V violation was recorded                ice.
                                                                                   in the Garbage Record Book.
  221.      03.06.2020*        01.23.2020           CCL           Queen Mary       During sludge offload operations in Aqaba, the hose provided by the             The submitted form was rescinded and is currently under review by CUK In Progress
                                                                      2            vendor came free from the hatch on top of the tanker. An increase in flow       shoreside management. The decision to use this vendor in the future is also
                                                                                   caused the binding to break free, resulting in a spill of approximately 20      pending
                                                                                   liters of oil onto the dock and into the water. The offload was immediately
                                                                                   stopped and the ship initiated clean-up operations using spill absorbent
                                                                                   media from the SOPEP locker. The MARPOL Annex I violation was
                                                                                   recorded in the Oil Record Book and was reported to the Port Agent and
                                                                                   harbor authority. The vendor signed a statement accepting responsibility
                                                                                   for the event. The Engine Room team was debriefed and it was found that
                                                                                   there was inadequate watch kept on the operation by the waste vendor
                                                                                   personnel and the waste vendor operating crew had inadequate resources
                                                                                   to deal with the spill. Submission of an inadequate port reception facilities
                                                                                   form to Flag State is pending.
  222.      03.06.2020*        01.23.2020        HA Group          Seabourn        During zodiac operations in the Antarctic, Zodiac #1, #4, #7, and #10           To mitigate and reduce the re-occurrence of these events, speed limitations Complete
                                                                    Quest          sustained damages to the propellers due to the ice conditions. Several          have been evaluated based on the location the ship is operating. Drivers
                                                                                   pieces of the propellers were lost at sea. The items could not be recovered     have been instructed to pay additional attention to spot moving submersed
                                                                                   as they immediately sank. The MARPOL Annex V violation was                      ice.
                                                                                   recorded in the Garbage Record Book.
  223.      03.06.2020*        12.30.2019        HA Group          Seabourn        During the zodiac operations while the ship was drifting at Cuverville          To mitigate and reduce the re-occurrence of these events, speed limitations Complete
                                                                    Quest          Island, Antarctica, several propeller blades were damaged. In total, three      have been evaluated based on the location the ship is operating. Drivers
                                                                                   blade tips (one from Zodiac #2 and two from Zodiac #12) and one                 have been instructed to pay additional attention to spot moving submersed
                                                                                   complete blade (from Zodiac #4) were lost into the sea due to ice               ice.
                                                                                   conditions. The MARPOL Annex V violation was recorded in the
                                                                                   Garbage Record Book.
  224.      03.06.2020*        12.27.2019        HA Group          Seabourn        While the ship was underway in international waters, approximately 13           The seals are scheduled to be replaced during the drydock slated for May In Progress
                                                                    Quest          liters of biodegradable hydraulic oil (BioStat 68) went overboard from the      2021.
                                                                                   starboard stabilizer. This was due to seal failure caused by the water
                                                                                   temperature dropping to a low temperature (2° C). The stabilizer was
                                                                                   housed. The MARPOL Annex I violation was recorded in the Oil Record
                                                                                   Book. The ship has been instructed to only use this stabilizer in very poor
                                                                                   weather. These stabilizers have two different seals, rigging seal (in/out

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    93
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 94 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                      Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                                  Analysis Summary and Action Plan                             Plan
                                                                                   movement) and tilting seals (for lifting stabilizers). There is a plan to open
                                                                                   the void space in the tilting seals to monitor for the presence of water/oil.
                                                                                   The seals are scheduled to be replaced in the next Dry Dock (2021).
  225.      03.06.2020*        12.07.2019        HA Group          Seabourn        While engaged in tender operations in Icoaraci, Brazil, a wooden box that        A ship’s tender was launched and successfully recovered the box.          Complete
                                                                    Quest          was used as an embarkation step was washed off the starboard tender
                                                                                   platform. A ship’s tender was launched and successfully recovered the
                                                                                   box. This MARPOL Annex V near miss was caused by an increase in
                                                                                   wind strength and wave height, and also due to a starboard list induced to
                                                                                   aid the tendering operations on the port side platform.
  226.      03.06.2020*        02.10.2020           CCL             Carnival       The Bridge 3rd Officer reported that the 12 nautical mile boundary               When this issue was discovered, the 12 nautical mile limit was corrected on Complete
                                                                    Fantasy        marked on the ECDIS are from the shore baseline of Progreso, Mexico              the ECDIS and the issue was reported by the Master to the Deputy OLCM.
                                                                                   and that the pier was not included when calculating the 12 nautical mile
                                                                                   distance. The pier is approximately four nautical miles from the mainland.
                                                                                   Due to this incorrect 12 nautical mile mark on the ECDIS, the ship
                                                                                   checked all discharges that occurred sailing in/out from Progreso from 12
                                                                                   November 2016 to 27 January 2020 using the NAPA position compared
                                                                                   to ECDIS for all discharges. During this check, the following four grey
                                                                                   water and four sewage non-compliant discharges were observed: (1) 20
                                                                                   March 2019 – going outbound and discharging with pump – 15.03 cubic
                                                                                   meters grey water and sewage; (2) 16 October 2019 – going outbound and
                                                                                   discharging with pump – 7.7 cubic meters grey water and sewage; (3) 19
                                                                                   December 2017 – going outbound and discharging with pump– 15.7 cubic
                                                                                   meters grey water and sewage; (4) 16 October 2019 – going inbound –
                                                                                   discharging without pump (only production) - 1.05 cubic meters grey
                                                                                   water and sewage. When this issue was discovered, the 12 nautical mile
                                                                                   limit was corrected on the ECDIS and the issue was reported by the Master
                                                                                   to the Deputy OLCM.
  227.      03.06.2020*        02.04.2020           CCL             Carnival       When the ship entered Cuban territorial waters, the Pool and Deck                The bridge officer was reminded about informing Housekeeping when Complete
                                                                    Sunrise        Supervisor called the Bridge at 2035LT to inquire about when the ship            coming into restricted waters and to refer to the Environmental Schedule.
                                                                                   would be inbound 12 nautical miles. The Officer of the Watch (OOW)
                                                                                   realized that the ship was already inside the environmental boundary and
                                                                                   that the previous OOW had forgotten to call the Pool and Deck Supervisor
                                                                                   to switch the pool into recirculation before the 12 nautical mile limit. The
                                                                                   Assistant OOW did not challenge. The pool was switched to recirculation
                                                                                   at 2045LT when the ship was about seven/eight nautical miles from the
                                                                                   Cuban shore. This is a violation of Company Policy. The bridge officer
                                                                                   was reminded about informing Housekeeping when coming into restricted
                                                                                   waters and to refer to the Environmental Schedule.
  228.      03.06.2020*        02.04.2020       Costa Group         Costa          While the ship was at anchor in Georgetown, Grand Cayman the Bridge              MP&A is overseeing the notification process and potential methods for     In Progress
                                                                   Luminosa        Officer On Watch noted that the portside anchor was self-lowering and            feedback.
                                                                                   that the chain was laid down over the bulb. Initial onboard assessments
                                                                                   identified that the strong winds (up to 30 knots) and the water current were
                                                                                   contributing to a drift to the starboard side of the ship, causing the
                                                                                   dredging of the anchor. The Captain and the duty Engineers were
                                                                                   immediately informed, and the mooring station personnel were sent on
                                                                                   scene. The onboard personnel were able to recover the chain, but it was
                                                                                   noted that the crown and the head of the anchor were missing. The items

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                     94
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 95 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                  Status of Action
            Notification        Incident          Group              Vessel                                 Description of Incident                                              Analysis Summary and Action Plan                              Plan
                                                                                   could not be recovered. The MARPOL Annex V violation was recorded
                                                                                   in the Garbage Record Book and was reported to the Port Agent. The
                                                                                   event did not have an impact on the ongoing tender service, which
                                                                                   continued without issues. Further investigations are ongoing. A spare
                                                                                   anchor is available onboard and it is planned to be replaced once the ship
                                                                                   is alongside in Freeport on 25 February, in the presence of a Class
                                                                                   Surveyor. Actions are ongoing to plan the recovery of the lost anchor.
                                                                                   Two diver inspections have taken place, but with negative result.
  229.      03.17.2020*        02.26.2020           CCL             Carnival       While the ship was alongside in Cozumel, the Oily Water Separator            As a preventive measure, the ship will frequently check the equipment while Complete
                                                                    Victory        (OWS) #2 stopped due to malfunction while running in recirculation. The      in operation and follow maintenance instruction as per the Planned
                                                                                   problem identified is that the separator bowl was not sealing properly,      Maintenance System. OWS #2 was placed back in service after two days
                                                                                   resulting in bilge water diverting to the sludge tank without being
                                                                                   separated. The sludge discharge pump is running frequently. As per the
                                                                                   Chief Engineer OWS #2 has been put out of service for overhauling by
                                                                                   ship staff and will be updated accordingly while maintenance is being
                                                                                   completed. The POD and Deputy OLCM were informed via email and
                                                                                   eNOA was updated before arrival to the U.S. port on 28 February 2020.
                                                                                   An entry was made in the Oil Record Book and NAPA elog. In the
                                                                                   meantime OWS #1 is fully functional to process bilge water. As a
                                                                                   preventive measure, the ship will frequently check the equipment while in
                                                                                   operation and follow maintenance instruction as per the Planned
                                                                                   Maintenance System. OWS #2 was placed back in service after two days
  230.      03.17.2020*        02.23.2020        HA Group         Westerdam        During the discharge overboard of processed bilge water, it was evident      The pump was repaired with spare parts from the store. The OWS was out    Complete
                                                                                   that the discharge was at a greatly reduced volume over a given time         of service for one day, seven hours and 36 minutes.
                                                                                   period. The ship experienced a failure of the Static Oily Water Separator
                                                                                   (OWS) discharge pump. The Chief Engineer, EO and Engineer in charge
                                                                                   of bilge management were informed. The pump was repaired with spare
                                                                                   parts from the store. The OWS was out of service for one day, seven hours
                                                                                   and 36 minutes. An entry was made in the Oil Record Book. No
                                                                                   operational impact. Alfa Laval separator available.
  231.      03.17.2020*        10.30.2019        HA Group         Sea Princess     While the ship was underway, during the review of the Bilge Control          As a preventive measure, the ship will monitor readings more often and also Complete
                                                                                   Discharge Box (BCDB) reader records it was noticed that data is missing      check cable conditions and the antenna more often.
                                                                                   for the following periods: (1) From 07:13 on 07 October 2019 until 05:15
                                                                                   on 10 October 2019; (2) From 10:04 on 19 October 2019 until 07:31 on
                                                                                   22 October 2019; (3) From 21:42 on 23 October 2019 until 06:21 on 25
                                                                                   October 2019; (4) From 21:58 on 26 October until 05:27 on 28 October
                                                                                   2019. No overboard discharges were performed during the periods of data
                                                                                   loss. The Technical Department was advised and will review the cause of
                                                                                   the failure. The OLCM was informed. As a preventive measure, the ship
                                                                                   will monitor readings more often and also check cable conditions and the
                                                                                   antenna more often. The BCDB was ultimately out of service for one
                                                                                   week, one day, 11 hours and 37 minutes. An entry was made in the Oil
                                                                                   Record Book. The ship has redundant equipment onboard therefore there
                                                                                   was no operational impact. The cause of the missing data was a faulty
                                                                                   cable from the ECR BCDB reader to the antenna. The antenna was
                                                                                   replaced as well due to this being a possible cause. Also recorded as a
                                                                                   Pollution Prevention Equipment Issue.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   95
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 96 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                   Status of Action
            Notification        Incident          Group              Vessel                                 Description of Incident                                                Analysis Summary and Action Plan                             Plan
  232.      03.17.2020*        02.27.2020          CCL              Carnival       While the ship was alongside in Mobile, Alabama, due to Damatic system        Will be provided with next submission.
                                                                    Fantasy        malfunction, the serial port (MODBUS) on AP03 isn’t working and is
                                                                                   affecting the operations of the Advanced Air Quality Systems
                                                                                   (EGCS/AAQS) and Ballast Water Treatment System. The Damatic is not
                                                                                   communicating with EGCS/AAQS automation due to a failure in one of
                                                                                   the slot cards. EGCS/AAQS cannot be operated as a result. A new slot
                                                                                   card was delivered on 02 March and installed, but did not correct the
                                                                                   problem. POD was informed and assistance from Wartsila was requested.
                                                                                   Wartsila technician is working remotely with ship SETO while awaiting
                                                                                   attendance onboard.
  233.      03.17.2020*        02.25.2020           CCL             Carnival       The ship’s incinerator experienced a failure due to breakage of the feeding   Will be provided with next submission.
                                                                   Inspiration     shaft. The incinerator was repaired and placed back in service after three
                                                                                   days. No operational impact.
  234.      03.17.2020*        02.24.2020           CCL             Carnival       During a routine inspection of Advanced Air Quality System                    Will be provided with next submission.
                                                                    Elation        (EGCS/AAQS) #3, the system was set out of service due to an exhaust
                                                                                   gas leak from the EGE cladding. The Technical team carried out an
                                                                                   additional visual check and complete routine inspection on the
                                                                                   EGCS/AAQS as well. Damaged and corroded plates were found above
                                                                                   the scrubber tower gas side. An EGC Record Book entry was made. Total
                                                                                   time out of service 36 hours. No operational impact as redundant
                                                                                   equipment was available.
  235.      03.17.2020*        02.19.2020           CCL             Carnival       During a visit by the Scanship technician as a follow up to the incinerator   As a preventive measure, the ship will ensure together with the technician Complete
                                                                     Glory         health check conducted in January, the O-brick was found damaged. It          that the part received is in appropriate condition and is installed in the
                                                                                   could be due to an imperfect mounting of this part in the past or that the    correct way.
                                                                                   O-brick used was slightly defective. The incinerator was placed out of
                                                                                   service. As a plan of action, Scanship will send a new part and extend a
                                                                                   technician’s time on board until 26 February to complete the job.
                                                                                   Incinerator is expected to be returned to service during technician’s visit
                                                                                   on 26 February. An entry was made in the NAPA eLog. As a preventive
                                                                                   measure, the ship will ensure together with the technician that the part
                                                                                   received is in appropriate condition and is installed in the correct way.
                                                                                   There is no redundancy on board.
  236.      03.17.2020*        01.25.2020        HA Group         Sun Princess     The screen press of Membrane Bio Reactor (MBR) #1 started to leak             The seal on the screen press cone was replaced. The ship will check and Complete
                                                                                   because the screen press cone opened due to the age of its paper seal,        replace the seal more often.
                                                                                   which caused 50 liters of sewage to leak into the bilge. The seal on the
                                                                                   screen press cone was replaced. The ship will check and replace the seal
                                                                                   more often. Due to the small quantity, the leaked sewage remained in the
                                                                                   bilge for later processing. A late entry was made in the Oil Record Book
                                                                                   on 28 January.
  237.      03.17.2020*        12.11.2019        HA Group          Zuiderdam       While the ship was underway towards Bonaire, the ship’s aft grease trap       The grease trap was repaired by ships personnel. A bypass filter was used Complete
                                                                                   became inoperable as it imploded. The initial technical review revealed       therefore there was no operational impact.
                                                                                   that the vent line was blocked and this caused a vacuum to build inside
                                                                                   the unit and implode. The OLCM was notified. The grease trap was
                                                                                   repaired by ships personnel. A bypass filter was used therefore there was
                                                                                   no operational impact.
  238.      03.17.2020*        11.02.2019           CUK              Aurora        The ship experienced an issue with the Advanced Air Quality System            The ship’s staff rectified the communication fault on November 4, 2019.   Complete
                                                                                   (EGCS/AAQS) gas analyzer. The diesel generators were changed over to

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   96
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 97 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                    Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                               Analysis Summary and Action Plan                              Plan
                                                                                   MGO following the failure and the ship remained on MGO during the port
                                                                                   stay in Southampton the following day. Investigation found that the gas
                                                                                   analyzer computer had crashed. It was rebooted during the morning of
                                                                                   the port stay and the EGCS/AAQS was used for departure. There was an
                                                                                   ongoing communication error between the gas analyzer computer and the
                                                                                   Engine Control Room. Fifteen minute local checks were carried out while
                                                                                   the EGCS/AAQS was in use. The communication fault was rectified by
                                                                                   ship’s staff on 04 November. The EGCS/AAQS will next be run on 12
                                                                                   November.
  239.      03.17.2020*        02.26.2020        HA Group          Veendam         While the ship was alongside in Fort Lauderdale, crewmembers were             In order to avoid any similar incidences, all hydraulic cylinders for cherry Complete
                                                                                   using a cherry picker to paint the ship side when a leak was observed from    pickers have been inspected on all dockside equipment and as an added
                                                                                   the hydraulic cylinder. The operation was immediately stopped and the         precaution oil absorbent pads are now provided and positioned as necessary
                                                                                   hydraulic arm of the cherry picker was turned over the pier to prevent        in order to mitigate any potential oil spills.
                                                                                   leakage into the water. No trace of leak or oil sheen was observed on the
                                                                                   sea surface while the operation was in progress; however it is assumed
                                                                                   that a minimal quantity ended up in the water (10-15 drops). The oil that
                                                                                   spilled on the pier was promptly cleaned up by the crew. The MARPOL
                                                                                   Annex I violation was reported to the National Response Center and was
                                                                                   reported to the harbor master via the Port Agent. The cherry picker
                                                                                   supplier was also advised. The incident was immediately attended to on
                                                                                   the pier and the company notified shortly thereafter. The vendor attended
                                                                                   the vessel and observed a small amount of oil on the ‘jib arm’ directly
                                                                                   under the suspected leaking hydraulic cylinder (although the cylinder
                                                                                   itself was dry). The oil was wiped away and the machine tested. No oil
                                                                                   was observed leaking from the cylinder but as a precaution an oil
                                                                                   absorbent pad was applied with tie wraps around the cylinder. Further
                                                                                   testing again showed no leakage. The cherry picker was put back in
                                                                                   service with no further issues observed or reported. In order to avoid any
                                                                                   similar incidences, all hydraulic cylinders for cherry pickers have been
                                                                                   inspected on all dockside equipment and as an added precaution oil
                                                                                   absorbent pads are now provided and positioned as necessary in order to
                                                                                   mitigate any potential oil spills.
  240.      03.17.2020*        02.25.2020           CCL            Carnival        While the ship was alongside in Mahogany Bay, Honduras, a few drops           Will be provided with next submission.
                                                                   Conquest        of white paint dropped into the sea while painting on the lifeboat davits.
                                                                                   The painting was being carried out on top of the davit and it was difficult
                                                                                   to deploy tarps underneath due to the location. The patches of white paint
                                                                                   in the water were immediately scooped out by the team on the floating
                                                                                   platform, which was in use for ship side touch-ups. The Deputy OLCM
                                                                                   was notified. The MARPOL Annex V and Annex I violations were
                                                                                   recorded in the NAPA eLog and reported to the ship’s agent to notify the
                                                                                   Port Authority. An entry was made in the Garbage Record Book. No
                                                                                   paint sheen was visible in the water after clean-up. The teams were
                                                                                   warned to be more cautious in the future to avoid any dripping of paint.
                                                                                   The Technical Operations Manager is now working with the ship to try to
                                                                                   find a tarp or other solution specific for this location.



Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   97
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 98 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                 Status of Action
            Notification        Incident          Group              Vessel                                  Description of Incident                                              Analysis Summary and Action Plan                            Plan
  241.      03.17.2020*        02.24.2020          CCL              Carnival       While the ship was at anchor in Port Arthur, Tasmania, the tender The system was repaired and tested and will be frequently monitored for Complete
                                                                     Spirit        embarkation shell door was opened for maintenance and, during the defects and loose connections. All other doors were checked as preventive
                                                                                   process, a few droplets of hydraulic oil leaked from the hydraulic oil line action.
                                                                                   and spilled overboard creating a small sheen. The leak was caused by
                                                                                   loose fittings on the hydraulic oil line. The sheen of oil was contained and
                                                                                   cleaned by the Safety Officer with help of the rescue boat. The oil residue
                                                                                   in the tender embarkation station was cleaned. The MARPOL Annex I
                                                                                   violation was recorded in the Oil Record Book and NAPA eLog and was
                                                                                   reported to the Port Agent on duty. AMSA pollution report forms 18 and
                                                                                   19 were submitted online by the Staff Captain. A hand-filled pollution
                                                                                   report form was scanned to the Port Manager of ISS Shipping. The
                                                                                   Deputy OLCM was notified. The system was repaired and tested and will
                                                                                   be frequently monitored for defects and loose connections. All other
                                                                                   doors were checked as preventive action.
  242.      03.17.2020*        02.19.2020           CCL             Carnival       While the ship was alongside in San Juan, Puerto Rico, while monitoring A retraining regarding painting the side shell will be conducted with the Complete
                                                                     Breeze        the opening of the gangway, the Hotel Director noticed a crewmember Deck Maintenance and Bridge Teams by the Staff Captain in the
                                                                                   from the Deck Department scraping the side of the ship and observed paint Environmental Officer’s presence.
                                                                                   chips falling into the water. The Staff Captain was notified and the job
                                                                                   was stopped. It was determined that the tarp required for this maintenance
                                                                                   operation to prevent paint chips from falling into the water was not fully
                                                                                   effective due to positioning between the fender and ship’s side. The
                                                                                   MARPOL Annex V violation was reported to the ship’s agent to advise
                                                                                   the Port Authorities and was also reported to the U.S. Coast Guard Sector
                                                                                   San Juan and the National Response Center. Entries were made in the
                                                                                   Garbage Record Book and NAPA eLog. A retraining regarding painting
                                                                                   the side shell will be conducted with the Deck Maintenance and Bridge
                                                                                   Teams by the Staff Captain in the Environmental Officer’s presence.
  243.      03.17.2020*        02.18.2020           CCL             Carnival       While maneuvering into Nassau, Bahamas, one of the ship’s staff noted A clean-up was immediately performed using booms, oil absorbents, pads, Complete
                                                                    Liberty        hydraulic oil was spilling out from the Lifeboat #10 control station. The and rags. The ship also lowered one of the lifeboats and hanging ladders to
                                                                                   crewmember immediately stopped the pump on the hydraulic system. clean the side shell properly. The damaged O-ring thread connection was
                                                                                   Approximately 20 gallons of hydraulic oil were spilled/lost on the deck replaced with another one and retested. A test was performed successfully
                                                                                   below the lifeboat station and some was blown overboard by prevailing with no further leaks. Prompt response from the ship’s staff allowed the
                                                                                   winds. The leak was caused by a damaged O-ring thread connection spill to be mostly contained on board and in the channels located below the
                                                                                   located in the control station. The likely cause is that when the technician lifeboat station.
                                                                                   tightened the connection, the O-ring was not in the correct position
                                                                                   causing the O-ring to fail. A clean-up was immediately performed using
                                                                                   booms, oil absorbents, pads, and rags. The ship also lowered one of the
                                                                                   lifeboats and hanging ladders to clean the side shell properly. The
                                                                                   damaged O-ring thread connection was replaced with another one and
                                                                                   retested. A test was performed successfully with no further leaks. Prompt
                                                                                   response from the ship’s staff allowed the spill to be mostly contained on
                                                                                   board and in the channels located below the lifeboat station. The ship
                                                                                   assumes that approximately 0.05 cubic meters of hydraulic oil may have
                                                                                   escaped overboard either by drain or by wind. The MARPOL Annex I
                                                                                   violation was recorded in the Oil Record Book and NAPA eLog and was
                                                                                   reported to the Port Agent who informed the port master. The Panama
                                                                                   Maritime Authority was also notified by the Deputy OLCM.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                 98
                                                                         Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 99 of
                                                                                                                         104
                                                                                        United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                   April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                          Status of Action
            Notification        Incident          Group              Vessel                                   Description of Incident                                                Analysis Summary and Action Plan                                  Plan
  244.      03.17.2020*        02.15.2020          CCL              Carnival       While monitoring bunkering operations whilst alongside in Galveston, the       As a preventive action, the high pressure water jet will not be used for hull   Complete
                                                                     Vista         Chief Motorman observed dry paint flakes falling from the ship during          washing until a proper risk assessment is conducted and measures are put in
                                                                                   hull washing with fresh water. The paint flakes probably detached from         place to prevent similar incidents.
                                                                                   the ship’s side under water pressure and fell onto the fuel bunkering barge.
                                                                                   The EO was at the scene within a couple of minutes. Hull washing was
                                                                                   stopped immediately. Dry paint flakes could not be seen in the water, but
                                                                                   it is possible that a small amount went over the barge edge into the sea.
                                                                                   The ship staff cleaned up the barge in order to prevent a more serious
                                                                                   incident. The MARPOL Annex V violation was recorded in the Garbage
                                                                                   Record Book and reported to the Port Authorities via the Port Agent. It
                                                                                   was also reported to the U.S. Coast Guard National Response Center,
                                                                                   ECM Maritime Services, Texas General Land Office, and the U.S. Coast
                                                                                   Guard Sector Houston. As a preventive action, the high pressure water jet
                                                                                   will not be used for hull washing until a proper risk assessment is
                                                                                   conducted and measures are put in place to prevent similar incidents.
  245.      03.17.2020*        02.14.2020           CUK             Arcadia        While the ship was alongside in Tauranga, New Zealand, the port aft            On closer the review the hose inspection is covered in the planned Complete
                                                                                   tender platform was being opened when it was noticed that one of the           maintenance system under a 3 month job which is assigned to the Safety
                                                                                   hydraulic hoses was leaking hydraulic fluid. The hydraulic pump was            Officer. Therefore, the suggested revision is not needed.
                                                                                   stopped immediately. A small amount of liquid (less than 0.5 liters) was
                                                                                   observed to have spilled into the harbor. The remainder of liquid was
                                                                                   contained inboard using absorbent materials. As a preventive measure,
                                                                                   the ship will create a tender platform hose inspection within AMOS;
                                                                                   currently there only appears to be hose renewal every 24 months for shell
                                                                                   doors. An entry was made in the Oil Record Book. The Port Agent was
                                                                                   informed. Other platform hoses were checked.
  246.      03.17.2020*        02.13.2020           CUK             Queen          While the ship was alongside in Montevideo, Uruguay, on completion of          A complaint was made against the vendor.                                        Complete
                                                                    Victoria       bunkering, the driver of the pump vehicle disconnected the fuel bunkering
                                                                                   hose from his truck before the bunkering crew could get a save all beneath
                                                                                   it. This resulted in approximately one liter of MGO spilling onto the jetty
                                                                                   and trickling into the water. The driver then jumped in his truck with no
                                                                                   intention of cleaning the spill and drove away. The EO attended the jetty
                                                                                   immediately, but was unable to stop the driver. The spill was quickly
                                                                                   mopped up with pads from the bunker station, and the damage was
                                                                                   minimized, with only a small amount dripping into the water. Photos were
                                                                                   taken at the scene. The Port Agent was informed of the MARPOL Annex
                                                                                   I violation via email.
  247.      03.17.2020*        12.07.2019        HA Group          Seabourn        While the ship was alongside in Ushuaia, Argentina, the ship experienced       Due to strong winds, thrusters were running at a high capacity for Complete
                                                                    Quest          an external oil loss of 0.8 liters of BioBar 46 (an EAL) from bow thrusters    approximately 16 hours to keep the ship safely alongside the pier.
                                                                                   #1 and #2. Due to strong winds, thrusters were running at a high capacity
                                                                                   for approximately 16 hours to keep the ship safely alongside the pier. The
                                                                                   MARPOL Annex I violation was recorded in the Oil Record Book and
                                                                                   was reported to the Port Agent for subsequent reporting to the local
                                                                                   authorities.
  248.      03.17.2020*        02.25.2020           CCL             Carnival       While the ship was alongside in Port Canaveral, diesel generators (DG)         As a preventive measure, advanced readiness and planning will be carried Complete
                                                                    Liberty        #1, #2 and #3 were on net and DGs #4 and #6 were on standby ready to           out for engines before departure.
                                                                                   go with Advanced Air Quality System (EGCS/AAQS). The ship
                                                                                   experienced a shutdown of DG #1 due to fuel pump A5 blockage. DG #6

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    99
                                                                        Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 100 of
                                                                                                                        104
                                                                                       United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                  April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                                                                 Status of Action
            Notification        Incident          Group              Vessel                                 Description of Incident                                              Analysis Summary and Action Plan                             Plan
                                                                                   which was next in sequence auto started with EGCS/AAQS and remained
                                                                                   within permitted sulphur limits. The ship maneuvered out of the port with
                                                                                   DG #2 and DG #3 on MGO and DG #6 on HFO with EGCS/AAQS (with
                                                                                   all parameters in compliance). However, this situation did not meet
                                                                                   Company policy, which requires that ships not use EGCS/AAQS while
                                                                                   alongside if washwater filter(s) are not installed. An entry for the non-
                                                                                   compliance was recorded in the EGC Record Book and NAPA eLog. As
                                                                                   a preventive measure, advanced readiness and planning will be carried out
                                                                                   for engines before departure.
  249.      03.17.2020*        02.13.2020       Costa Group        AIDAdiva        While the ship was in Dynamic Positioning Mode in the Belize anchorage      The Incident Analysis Group report is pending.                            In Progress
                                                                                   area and preparing activities for the departure, approximately 37 cubic
                                                                                   meters of treated sewage (permeate) were discharged into the sea. Initial
                                                                                   onboard assessments identified that the treated sewage (permeate) was
                                                                                   discharged from the port Ballast Tank #4 and that the tank had been
                                                                                   overfilled during internal loading, as treated sewage (permeate)was being
                                                                                   used for ballasting and the tank was being filled from the Waste Water
                                                                                   Treatment System. According to the alarm list from the IMAC system,
                                                                                   the first alarm activated at 1800LT. The ship left the anchorage area at
                                                                                   2027LT. The discharge of treated sewage (permeate) and overloading of
                                                                                   Ballast Tank #4 was stopped at 2235LT. The ship violated the Sewage
                                                                                   and Grey Water Operations and Management procedure, the medium
                                                                                   which was discharged unintentionally was permeate resulting from the
                                                                                   treatment of waste water/sewage and also recorded as such. As per Chief
                                                                                   Engineer instruction and statement signed by all duty Engineers, a cross
                                                                                   check of every alarm needs to be carried out by another person on watch,
                                                                                   as sharing information is vital for effective teamwork. The national
                                                                                   violation was recorded in the Engine Log Book and was reported to the
                                                                                   local authorities via the Port Agent of Belize. The event is being
                                                                                   investigated by Carnival Corporation Incident Analysis Group and the
                                                                                   issued assessment report will be shared with the fleet, containing all
                                                                                   identified issues and preventive actions.
  250.      03.17.2020*        01.27.2020           CCL             Carnival       While the ship was alongside in Miami, visible soot was observed and        As soon as the soot was observed, DG #3 was stopped immediately and DG Complete
                                                                    Victory        discharged from the Advanced Air Quality System (EGCS/AAQS) on              #4 was started on MGO. After approximately 15-20 minutes the visible
                                                                                   Diesel Generator (DG) #3. This was caused while DG #3 was running on        soot disappeared.
                                                                                   HFO in conjunction with an EGCS/AAQS with a Wash Water Filter but
                                                                                   unfortunately there was still a visible soot accumulation. As soon as the
                                                                                   soot was observed, DG #3 was stopped immediately and DG #4 was
                                                                                   started on MGO. After approximately 15-20 minutes the visible soot
                                                                                   disappeared. The incident was reported to the U.S. Coast Guard (USCG)
                                                                                   Sector Miami and the National Response Center. A follow up visit was
                                                                                   conducted by USCG petty officers who provided the ship with a “Notice
                                                                                   Of Federal Interest”. No further action was required from the ship and
                                                                                   USCG officers thanked the ship for reporting the incident in due time. An
                                                                                   entry was made in the NAPA eLog. As preventive action, the ship is not
                                                                                   operating AAQS while alongside.
  251.      03.17.2020*        01.22.2020           CUK             Arcadia        While the ship was underway from Puerto Quetzal, Guatemala to               The investigation is pending. However, based on the initial findings, the In Progress
                                                                                   Manzanillo, Mexico, processed bilge water (<15 ppm) was discharged          indication is that the incident was only a violation of company policies.

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                 100
                                                                        Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 101 of
                                                                                                                        104
                                                                                       United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                  April 17, 2020 Quarterly Issue Tracker – CAM Notifications to Interested Parties
                                                 Operating
              Date of            Date of          Line /                                                                                                                                            Status of Action
            Notification        Incident          Group              Vessel                                 Description of Incident                              Analysis Summary and Action Plan        Plan
                                                                                   from the clean bilge holding tank 18C within the buffer zone of the
                                                                                   Pacifico Mexicano Profundo Biosphere Reserve in violation of Company
                                                                                   Policy. The ship was outside 12 nautical miles from the Mexican coast
                                                                                   and outside of the core zones of the park. An estimated 23.5 cubic meters
                                                                                   was discharged. The discharge started at 2302LT on 22 January and
                                                                                   finished at 0146LT on 23 January. The Bridge sent a Discharge
                                                                                   Notification e-mail to the ECR stating that the ship was approaching
                                                                                   outside 12 nautical miles and exiting the Pacifico Mexicano Profundo at
                                                                                   the same time. The e-mail indicated that all discharges were permitted
                                                                                   with the exception of non-comminuted food waste and Ballast Water.
                                                                                   While the ship was about to exit 12 nautical miles, it was still within the
                                                                                   special area and the ship track showed that it would remain within this
                                                                                   area until 0421LT 23 January when the ship prepared to enter inside 12
                                                                                   nautical mile limits for arrival to the port of Manzanillo. An internal
                                                                                   investigation is underway and applicability of any national Mexican
                                                                                   discharge requirements is being clarified.




Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                  101
                                                                        Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 102 of
                                                                                                                        104
                                                                                       United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                       April 17, 2020 Quarterly Issue Tracker – Environmental Open Reports
                                                               Operating                                                                                                                                                                             Status of
             Notice          Date of           Date of          Line /                                                                                                                                                                                Action
            Number         Notification       Incident          Group            Vessel                           Description of Incident                                              Analysis Summary and Action Plan                                Plan
    1.      #14-2019       06.06.2019         Unknown            CCL            Unknown        An employee reported that after pipes burst in the engine        The Incident Analysis Group led an investigation into the allegation. Despite best In Progress
                                                                                Carnival       casing, the waste and water collected was taken to the garbage   efforts, the ship involved could not be identified. The investigators concluded that
                                                                                  Ship         room and poured down the drain. The employee attempted to        as described in HESS-MS INT-1007, it is not immediately evident the engine
                                                                                               raise the issue but was reportedly ignored or told that the      casing is part of the machinery space. The investigator recommended the company
                                                                                               engine room casing was not part of the machinery space. The      clarify the definition of the engine casing. The Company was given until
                                                                                               Incident Analysis Group will lead an investigation into the      September 30, 2019, to make a determination on clarifying the definition of the
                                                                                               allegation.                                                      engine casing.

    2.         #20-        10.05.2019         Week of             CCL            Carnival      A hotline reporter stated that the Housekeeping Manager          The Incident Analysis Group investigation initial findings indicated that          In Progress
              2019*                          Oct. 1, 2019                        Miracle       instructed the night-shift pool supervisor to use an             unauthorized cleaning chemicals (bleach and “Super Trump”) were mixed and
                                                                                               unauthorized chemical to clean the bottom of the swimming        used to clean the pool. The root cause of the incident was failure to follow the
                                                                                               pool.                                                            procedures in place due to time constraints. The housekeeping manager and the
                                                                                                                                                                environmental officer conducted training on safe work practices, procedures,
                                                                                                                                                                personal protective equipment, and chemical management to housekeeping
                                                                                                                                                                managers and supervisors. Additionally, the housekeeping supervisors gave
                                                                                                                                                                training to hotel stewards about using approved chemicals and cleaners. Before
                                                                                                                                                                the end of 2020, CCL will 1) require all pool and deck supervisors attend “Pool
                                                                                                                                                                and Deck Supervisor College”; 2) evaluate the time parameters allotted for
                                                                                                                                                                cleaning the deck and pools and adjust as appropriate; and 3) incorporate hotel
                                                                                                                                                                operations portal “Housekeeping” module 2 - “Chemical & Tools of the Trade”
                                                                                                                                                                into OHS-1102, “Chemical Management.” ABG will create a case study that
                                                                                                                                                                includes a summary of the event.
    3.      #22-2019       11.04.2019        11.02.2019           CCL            Carnival      A contractor reported that the ship had been discharging grey    The investigation determined that Carnival Sunrise had been discharging grey Complete
                                                                                 Sunrise       water on the Bahamas’ base line.                                 water inside the 12 nautical mile (nm) baseline; however, Carnival Cruise Line’s
                                                                                                                                                                (CCL) environmental operations department had provided an exception, which
                                                                                                                                                                allowed them to conduct this type of discharge when the ship was 4nm from shore.
                                                                                                                                                                A review of deck and engine logbooks confirmed that the ship was always outside
                                                                                                                                                                of 4nm when it discharged grey water. Although the ship complied with all
                                                                                                                                                                Bahamas’ national regulations; a number of procedural enhancements were
                                                                                                                                                                identified relating to the discharge exception process to help ensure compliance.
                                                                                                                                                                MPA will: 1) Clarify the company’s 12nm discharge exception approval
                                                                                                                                                                requirements in Global HESS (GHESS) ENV-1001, “Worldwide Cruising
                                                                                                                                                                Environmental Standards”, section 2.1.1.1, “Management Approval Process for
                                                                                                                                                                Exceptions” regarding exception approvals for multiple legs, repeating itineraries
                                                                                                                                                                and length of approvals; and 2) Build and implement capabilities to document,
                                                                                                                                                                manage and track all exception requests and approvals electronically within
                                                                                                                                                                GHESS. Once complete, revise ENV-1001 to reflect this capability and
                                                                                                                                                                requirement. The electronic form and workflow must align with ENV-1001
                                                                                                                                                                requirements and eliminate the use of e-mail and excel sheets for approval
                                                                                                                                                                tracking.
    4.         #23-        12.02.2019        11.29.2019        HA Group         Unknown        An employee reported “the company didn’t respected [sic]         The Incident Analysis Group concluded ENV-1001-F1 and ENV-1001-F2 do not In Progress
              2019*                                                                            the international borders and limits to do environmental         include all baseline claims for all countries. The decision to recognize, or not
                                                                                               discharges.” According to the caller, the company uses US        recognize, the baseline claim for each country was a corporate decision based on
                                                                                               law to recognize “base line instead of the international law.”   whether the company determined the baseline claim was appropriate under
                                                                                               The caller claims this is happening all over the world and       UNCLOS. Documentation or justification for each decision was not available to
                                                                                               gave examples of Costa Rica and Colombia.                        shipboard or shoreside personnel. Preventative actions include: 1) MP&A review
                                                                                                                                                                of any baseline claims of new countries where vessels operate; 2) MP&A to draft

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                   102
                                                                        Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 103 of
                                                                                                                        104
                                                                                       United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                       April 17, 2020 Quarterly Issue Tracker – Environmental Open Reports
                                                               Operating                                                                                                                                                                                 Status of
              Notice         Date of            Date of         Line /                                                                                                                                                                                    Action
             Number        Notification        Incident         Group             Vessel                            Description of Incident                                           Analysis Summary and Action Plan                                     Plan
                                                                                                                                                               proposed revisions to ENV-1001 for further clarification; 3) MP&A to review the
                                                                                                                                                               jurisdictional claims of the flag states and ensure that the baseline claims for the
                                                                                                                                                               jurisdictions are recognized in ENV-1001; and 4) MP&A to update ENV-1001-
                                                                                                                                                               F1 and ENV-1001-F2 as necessary based on the review of baseline claims.
    5.         #24-        12.02.2019        11.20.2019           CCL           Carnival       An employee reported that on or about November 20, 2019,        The evidence collected and the efforts undertaken in the investigation did not           Complete
              2019*                                                             Sensation      water samples taken during testing of the new digester          support any allegation that the effluent sampling and testing process on board the
                                                                                               machine were diluted. According to the employee, the            Carnival Sensation was not performed appropriately. Any efforts to add water to
                                                                                               “solenoid valve was bypass so the clean water come all the      a food waste bio-digester was related to the crew’s efforts to fix one of the bio-
                                                                                               time to [sic] machine.”                                         digesters before abandoning the sample efforts on that machine.
    6.         #25-        12.04.2019         Unknown             CCL           Carnival       An employee reported that the food digesters onboard are not    The evidence collected and the efforts undertaken in the investigation did not           Complete
              2019*                                                             Sensation      being handled per the manufacturers’ instructions.              support any allegation that the effluent sampling and testing process on board the
                                                                                                                                                               Carnival Sensation was not performed appropriately. Any efforts to add water to
                                                                                                                                                               a food waste bio-digester was related to the crew’s efforts to fix one of the bio-
                                                                                                                                                               digesters before abandoning the sample efforts on that machine.
    7.         #26-        12.09.2019         Unknown             CCL            Carnival      An employee reported that signatures in the fuel samples        Although the Incident Analysis Group investigation could not determine why               In Progress
              2019*                                                               Pride        record book were falsified.                                     signatures on the fuel sample tracking sheet had been falsified, it is understood
                                                                                                                                                               that Shipboard management believed that they would be financially penalized
                                                                                                                                                               based on findings raised during the RAAS audit. As a preventative measure, CCL
                                                                                                                                                               will issue an advisory notice reiterating the following: 1) The importance of
                                                                                                                                                               keeping accurate records; 2) The potential consequences for falsifying records;
                                                                                                                                                               and 3) That RAAS audits are to verify compliance and not to find fault.
    8.         #27-        12.09.2019         Unknown             CCL            Carnival      An employee reported that there was a leak into the void        The Incident Analysis Group determined a failure to promptly share information           Complete
              2019*                                                               Pride        space that was not reported and then later the leak detection   between the members of the engine department resulted in the claimant believing
                                                                                               alarm intentionally disconnected.                               that senior engineer officers were hiding maintenance challenges being
                                                                                                                                                               experienced onboard, which resulted in the hotline reports being made. Corrective
                                                                                                                                                               actions included replacing the level sensor for void space 2. As a preventative
                                                                                                                                                               measure CCL will replace the insulation of the chilled lines inside void space 2.
    9.         #28-        12.10.2019         Unknown          HA Group         Caribbean      An employee reported having knowledge of various                The CCM provided his email address so the employee could provide more                    Complete
              2019*                                                              Princess      violations of international maritime law.                       information. Despite multiple requests for additional information, the hotline
                                                                                                                                                               complainant did not provide sufficient information for the Company to conduct an
                                                                                                                                                               investigation.
   10.         #29-        12.23.2019        12.22.2019           CCL            Carnival      A former employee reported seeing a “galley steward along       The Carnival Cruise Line review revealed that at the time of the alleged incident        Complete
              2019*                                                              Miracle       with a new supervisor dumping hard food/plastic into a          the named crewmembers were disposing of half cut lemons into the pulper system.
                                                                                               pulper system.”                                                 There was a misconception onboard that lemon peels are hard food. There is no
                                                                                                                                                               evidence to indicate that any non-compliant discharge of non-food items occurred.
                                                                                                                                                               CCL Food ops updated the standardized spreadsheet to include skins and other
                                                                                                                                                               citrus based fruits.
   11.         #30-        01.14.2020           Dec               CCL           Carnival       An employee reported having knowledge of several issues         While the majority of allegations were not substantiated during the review,              Complete
              2020*                           2019/Jan                          Panorama       involving the Orca machines onboard the ship.                   interviews indicated that shore-side personnel put pressure on ship’s staff to install
                                                2020                                                                                                           and commission the ORCA digesters. Adding to the pressure was the Carnival
                                                                                                                                                               Panorama team members’ lack of experience and lack of adequate training in
                                                                                                                                                               ORCA digester operation, prior to commissioning. In addition to the lack of
                                                                                                                                                               support from the CCL office team and equipment supplier, there was a lack of
                                                                                                                                                               clear and effective project management and change management principles. The
                                                                                                                                                               following preventative actions are being taken: 1) Head of Technical Operations
                                                                                                                                                               CCL will ensure all future food waste digester installations are conducted using
                                                                                                                                                               effective project and change management principles, including training of team

Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    103
                                                                        Case 1:16-cr-20897-PAS Document 186-1 Entered on FLSD Docket 04/17/2020 Page 104 of
                                                                                                                        104
                                                                                       United States v. Princess Cruise Lines, Ltd., 1:16-cr-20897 (S.D. Fla.)
                                                                                       April 17, 2020 Quarterly Issue Tracker – Environmental Open Reports
                                                               Operating                                                                                                                                                                     Status of
              Notice         Date of            Date of         Line /                                                                                                                                                                        Action
             Number        Notification        Incident         Group             Vessel                            Description of Incident                                       Analysis Summary and Action Plan                             Plan
                                                                                                                                                             members before commissioning; and 2) Ethics and Compliance Department will
                                                                                                                                                             complete and publish the Management of Change procedures.
   12.         #31-        02.17.2020         Unknown             CCL              N/A         An employee put in his employment resignation via an email The Incident Analysis Group will be conducting an investigation of the complaint. In Progress
              2020*                                                                            alleging possible inaccuracies in the Planned Maintenance
                                                                                               System and closeout of work orders prior to completing the
                                                                                               work.
   13.         #32-        02.20.2020        02.17.2020           CCL            Carnival      An employee reported having observed a “[h]uge amount of      Carnival Cruise Line will be conducting an investigation of the hotline        In Progress
              2020*                                                              Elation       black soot ( oil ) going over board from the carnival [sic]   complaint.
                                                                                               funnel due to some engine issues” on February 17, 2020.
   14.         #33-        02.28.2020        01.05.2020           CCL            Carnival      An employee reported that named Hotel crewmembers do          Carnival Cruise Line will be conducting an investigation of the hotline        In Progress
              2020*                                                              Miracle       not take garbage management seriously and as a result non-    complaint.
                                                                                               food items have been discharged into the ocean.
   15.         #34-        02.28.2020         Unknown             CCL            Carnival      An anonymous reporter e-mailed the Coast Guard Sector Carnival Cruise Line will be conducting an investigation of the complaint.             In Progress
              2020*                                                               Glory        Miami that “there are some holes on the 4th deck on life boat
                                                                                               station. While washing water with grease from deck 4 coming
                                                                                               to the 3th [sic] deck, from deck 3 at sea. Cos [sic] of drain
                                                                                               pipes.” The Coast Guard forwarded the report to Operating
                                                                                               Line Compliance Manager Domenico Rognoni.




Please note: An asterisk next to an item indicates that it did not appear on the previous quarterly tracking spreadsheet.
Items without an asterisk previously appeared and were either in progress or pending verification.
                                                                                                                                    104
